Exhibit 10.1

 

Execution Version

 

 

TERM LOAN AGREEMENT

 

Dated as of February 27, 2017

 

among

 

DASEKE, INC.(1),
as Holdings,

 

HCAC MERGER SUB, INC.
(to be merged with and into Daseke, Inc., which is to be renamed as Daseke
Companies, Inc.),
as the Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent,

 

and

 

CREDIT SUISSE SECURITIES (USA) LLC,
UBS SECURITIES LLC
and
PNC CAPITAL MARKETS LLC
as Joint Lead Arrangers
and
Joint Bookrunners

 

--------------------------------------------------------------------------------

(1)  Note:  HCAC Merger Sub will merge into the existing Daseke, Inc., which
will then immediately be renamed as Daseke Companies, Inc.  Hennessy Capital
Acquisition Corp. II will concurrently be renamed as the new Daseke, Inc.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

ARTICLE 1      DEFINITIONS

1

 

 

 

Section 1.01

Defined Terms

1

 

 

 

Section 1.02

Classification of Loans and Borrowings

52

 

 

 

Section 1.03

Terms Generally

52

 

 

 

Section 1.04

Accounting Terms; GAAP

53

 

 

 

Section 1.05

Effectuation of Transactions

53

 

 

 

Section 1.06

Timing of Payment of Performance

54

 

 

 

Section 1.07

Times of Day

54

 

 

 

Section 1.08

Currency Equivalents Generally

54

 

 

 

Section 1.09

Cashless Rollovers

55

 

 

 

Section 1.10

Certain Calculations and Tests

55

 

 

 

ARTICLE 2      THE CREDITS

56

 

 

 

Section 2.01

Commitments

56

 

 

 

Section 2.02

Loans and Borrowings

57

 

 

 

Section 2.03

Requests for Borrowings

57

 

 

 

Section 2.04

Funding of Borrowings

58

 

 

 

Section 2.05

Type; Interest Elections

59

 

 

 

Section 2.06

Automatic Termination and Reduction of Commitments

59

 

 

 

Section 2.07

Repayment of Loans; Evidence of Debt

60

 

 

 

Section 2.08

Prepayment of Loans

61

 

 

 

Section 2.09

Fees

64

 

 

 

Section 2.10

Interest

65

 

 

 

Section 2.11

Alternate Rate of Interest

66

 

 

 

Section 2.12

Increased Costs

67

 

 

 

Section 2.13

Break Funding Payments

68

 

 

 

Section 2.14

Taxes

68

 

 

 

Section 2.15

Payments Generally; Allocation of Proceeds; Sharing of Payments

72

 

 

 

Section 2.16

Mitigation Obligations; Replacement of Lenders

74

 

 

 

Section 2.17

Illegality

75

 

 

 

Section 2.18

Defaulting Lenders

75

 

 

 

Section 2.19

Incremental Credit Extensions

76

 

 

 

Section 2.20

Extensions of Loans

78

 

 

 

ARTICLE 3      REPRESENTATIONS AND WARRANTIES

80

 

i

--------------------------------------------------------------------------------


 

Section 3.01

Organization; Powers

80

 

 

 

Section 3.02

Authorization; Enforceability

81

 

 

 

Section 3.03

Governmental Approvals; No Conflicts

81

 

 

 

Section 3.04

Financial Condition; No Material Adverse Effect

81

 

 

 

Section 3.05

Properties

81

 

 

 

Section 3.06

Litigation and Environmental Matters

82

 

 

 

Section 3.07

Compliance with Laws

82

 

 

 

Section 3.08

Investment Company Status

82

 

 

 

Section 3.09

Taxes

82

 

 

 

Section 3.10

ERISA

83

 

 

 

Section 3.11

Disclosure

83

 

 

 

Section 3.12

Security Interest in Collateral

83

 

 

 

Section 3.13

Labor Disputes

83

 

 

 

Section 3.14

Federal Reserve Regulations

84

 

 

 

Section 3.15

Anti-Terrorism Laws

84

 

 

 

Section 3.16

Solvency

84

 

 

 

Section 3.17

Capitalization and Subsidiaries

84

 

 

 

ARTICLE 4      CONDITIONS

85

 

 

 

Section 4.01

Closing Date

85

 

 

 

Section 4.02

Conditions to Delayed Draw Term Loans

88

 

 

 

ARTICLE 5      AFFIRMATIVE COVENANTS

88

 

 

 

Section 5.01

Financial Statements and Other Reports

88

 

 

 

Section 5.02

Existence

91

 

 

 

Section 5.03

Payment of Taxes

92

 

 

 

Section 5.04

Maintenance of Properties

92

 

 

 

Section 5.05

Insurance

92

 

 

 

Section 5.06

Inspections

92

 

 

 

Section 5.07

Maintenance of Book and Records

93

 

 

 

Section 5.08

Compliance with Laws

93

 

 

 

Section 5.09

Environmental

93

 

 

 

Section 5.10

Designation of Subsidiaries

94

 

 

 

Section 5.11

Use of Proceeds

95

 

 

 

Section 5.12

Covenant to Guarantee Obligations and Give Security

95

 

 

 

Section 5.13

Maintenance of Ratings

97

 

 

 

Section 5.14

Further Assurances

97

 

ii

--------------------------------------------------------------------------------


 

Section 5.15

Post-Closing Obligations

97

 

 

 

ARTICLE 6      NEGATIVE COVENANTS

97

 

 

 

Section 6.01

Indebtedness

98

 

 

 

Section 6.02

Liens

102

 

 

 

Section 6.03

No Further Negative Pledges; Burdensome Agreements

105

 

 

 

Section 6.04

Restricted Payments; Restricted Debt Payments

106

 

 

 

Section 6.05

Restrictions on Subsidiary Distributions

109

 

 

 

Section 6.06

Investments

110

 

 

 

Section 6.07

Fundamental Changes; Disposition of Assets

113

 

 

 

Section 6.08

Transactions with Affiliates

116

 

 

 

Section 6.09

Amendments or Waivers of Organizational Documents

118

 

 

 

Section 6.10

Amendments of or Waivers with Respect to Restricted Debt

118

 

 

 

Section 6.11

Permitted Activities of Holdings

118

 

 

 

Section 6.12

Financial Covenant

119

 

 

 

Section 6.13

Conduct of Business

121

 

 

 

Section 6.14

Use of Proceeds

121

 

 

 

ARTICLE 7      EVENTS OF DEFAULT

121

 

 

 

Section 7.01

Events of Default

121

 

 

 

ARTICLE 8      THE ADMINISTRATIVE AGENT

124

 

 

 

ARTICLE 9      MISCELLANEOUS

131

 

 

 

Section 9.01

Notices

131

 

 

 

Section 9.02

Waivers; Amendments

133

 

 

 

Section 9.03

Expenses; Indemnity

137

 

 

 

Section 9.04

Waiver of Claim

139

 

 

 

Section 9.05

Successors and Assigns

139

 

 

 

Section 9.06

Survival

146

 

 

 

Section 9.07

Counterparts; Integration; Effectiveness

147

 

 

 

Section 9.08

Severability

147

 

 

 

Section 9.09

Right of Setoff

147

 

 

 

Section 9.10

Governing Law; Jurisdiction; Consent to Service of Process

147

 

 

 

Section 9.11

Waiver of Jury Trial

149

 

 

 

Section 9.12

Headings

149

 

 

 

Section 9.13

Confidentiality

149

 

 

 

Section 9.14

No Fiduciary Duty

150

 

 

 

Section 9.15

Several Obligations

151

 

iii

--------------------------------------------------------------------------------


 

Section 9.16

USA PATRIOT Act

151

 

 

 

Section 9.17

Disclosure of Agent Conflicts

151

 

 

 

Section 9.18

Appointment for Perfection

151

 

 

 

Section 9.19

Interest Rate Limitation

151

 

 

 

Section 9.20

Conflicts

151

 

 

 

Section 9.21

Release of Guarantors

151

 

 

 

Section 9.22

Intercreditor Agreement

152

 

 

 

Section 9.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

152

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

 

 

 

 

Schedule 1.01(a)

 

—

 

Commitment Schedule

Schedule 1.01(b)

 

 

 

Dutch Auction

Schedule 1.01(c)

 

—

 

Material Real Estate Assets

Schedule 3.17

 

—

 

Capitalization and Subsidiaries

Schedule 5.15

 

—

 

Post-Closing Requirements

Schedule 6.01

 

—

 

Existing Indebtedness

Schedule 6.02

 

—

 

Existing Liens

Schedule 6.06

 

—

 

Existing Investments

Schedule 6.07(bb)

 

—

 

Contemplated Dispositions

Schedule 6.07(dd)

 

—

 

Sale and Lease-Back Transactions

Schedule 6.08

 

—

 

Transactions with Affiliates

Schedule 9.01

 

—

 

Borrower’s Website Address for Electronic Delivery

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

Exhibit A-1

 

—

 

Form of Assignment and Assumption

Exhibit A-2

 

—

 

Form of Affiliated Lender Assignment and Assumption

Exhibit B

 

—

 

Form of Borrowing Request

Exhibit C

 

—

 

Form of Compliance Certificate

Exhibit D

 

—

 

Form of Interest Election Request

Exhibit E

 

—

 

Form of Perfection Certificate

Exhibit F

 

—

 

Form of Perfection Certificate Supplement

Exhibit G-1

 

—

 

Form of Promissory Note

Exhibit G-2

 

—

 

Form of Delayed Draw Term Note

Exhibit H

 

—

 

Form of Intellectual Property Security Agreement

Exhibit I

 

—

 

Form of Guaranty Agreement

Exhibit J

 

—

 

Form of Security Agreement

Exhibit K-1

 

—

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit K-2

 

—

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit K-3

 

—

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit K-4

 

—

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit L

 

—

 

Form of Solvency Certificate

Exhibit M

 

—

 

Form of Intercreditor Agreement

 

v

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

 

TERM LOAN AGREEMENT, dated as of February 27, 2017 (this “Agreement”), by and
among Hennessy Capital Acquisition Corp. II., a Delaware corporation, which upon
the effectiveness of the Merger (as defined below) will be renamed as the new
Daseke, Inc., a Delaware corporation (“Holdings”), HCAC Merger Sub Inc., a
Delaware corporation (“Merger Sub”), which upon the effectiveness of the Merger
will be merged with and into the existing Daseke, Inc., a Delaware corporation,
and be renamed as Daseke Companies, Inc. (the “Target”), the Lenders (as defined
below) from time to time party hereto and Credit Suisse AG, Cayman Islands
Branch (“Credit Suisse”), as administrative agent and collateral agent for the
Lenders (in its capacity as administrative and collateral agent, the
“Administrative Agent”).

 

RECITALS

 

A.                                    Pursuant to the terms of the Acquisition
Agreement, on the Closing Date, Merger Sub, a wholly-owned subsidiary of
Holdings, will merge (the “Merger”) with and into the Target, with the Target as
the survivor of the Merger.

 

B.                                    To fund a portion of the consideration for
the Acquisition, the Borrower (a) has requested that the Lenders extend Initial
Term Loans under this Agreement on the Closing Date in an original aggregate
principal amount equal to $250,000,000 and (b) intends to enter into an
asset-based credit facility under the ABL Credit Agreement in an aggregate
principal amount of $70,000,000, subject to increase as provided therein.

 

C.                                    The Borrower has also requested that the
Lenders provide a Delayed Draw Term Commitment in an aggregate principal amount
of $100,000,000, which may be utilized subject to the terms and conditions
herein. The Delayed Draw Term Loans shall be deemed to be an issuance of Initial
Term Loans and shall be part of the same Class of Term Loans as the Initial Term
Loans.

 

D.                                    The Lenders are willing to extend such
credit to the Borrower on the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto agree as follows:

 

ARTICLE 1                              DEFINITIONS

 

Section 1.01                             Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABL Collateral Agent” means the collateral agent under any ABL Facility.

 

“ABL Credit Agreement” means the Fifth Amended and Restated Revolving Credit and
Security Agreement, dated as of February 27, 2017, among, inter alios, Holdings,
the Borrower, PNC Bank, National Association, as administrative agent, and the
lenders from time to time party thereto, as the same may be amended, amended and
restated, modified, replaced or refinanced as permitted under the Intercreditor
Agreement.

 

“ABL Facility” means the asset based revolving credit facility governed by the
ABL Credit Agreement, as the same may be amended, amended and restated,
modified, replaced or refinanced as permitted in accordance with the
Intercreditor Agreement.

 

“ABL Facility Priority Collateral” has the meaning set forth in the
Intercreditor Agreement.

 

--------------------------------------------------------------------------------


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Acceptable Intercreditor Agreement” means the Intercreditor Agreement or
another intercreditor agreement that is reasonably satisfactory to the
Administrative Agent.

 

“ACH” means automated clearing house transfers.

 

“Acquisition” means the Merger and the other transactions contemplated by the
Acquisition Agreement.

 

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of December 22, 2016, by and among, inter alios, Holdings, Merger Sub, the
Target and certain of the shareholders of the Target, including all annexes,
exhibits and schedules thereto (including the disclosure letter in respect
thereof), as the same may be amended, supplemented or otherwise modified from
time to time, but without giving effect to any amendment, waiver or consent by
Holdings or the Merger Sub that is materially adverse to the interests of the
Arrangers or the Initial Lenders in their respective capacities as such without
the consent of the Arrangers, such consent not to be unreasonably withheld,
delayed or conditions.

 

“Additional Agreement” has the meaning assigned to such term in Article 8.

 

“Additional Lender” has the meaning assigned to such term in Section 2.19(b).

 

“Additional Term Lender” mean any Lender with an Additional Term Loan Commitment
or an outstanding Additional Term Loan.

 

“Additional Term Loan Commitments” means any term commitment added pursuant to
Section 2.19, 2.20 and/or 9.02(c).

 

“Additional Term Loans” means any term loan added pursuant to Section 2.19, 2.20
and/or 9.02(c)(i).

 

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate Borrowing
for any Interest Period, an interest rate per annum equal to the greater of
(i) the Eurodollar Rate determined under clause (a) of the definition of
“Eurodollar Rate” for such Interest Period, multiplied by the Statutory Reserve
Rate and (ii) 1.00% per annum.  The Adjusted Eurodollar Rate for any Eurodollar
Rate Borrowing that includes the Statutory Reserve Rate as a component of the
calculation will be adjusted automatically with respect to all such Eurodollar
Rate Borrowings then outstanding as of the effective date of any change in the
Statutory Reserve Rate.

 

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

 

“Administrative Questionnaire” has the meaning assigned to such term in
Section 2.19(d).

 

“Adverse Proceeding” means any action, suit, order, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of the Borrower or any of its
Restricted Subsidiaries), whether at law or in equity, or before or by any
Governmental Authority, domestic or foreign (including any Environmental Claim),
whether pending or,

 

2

--------------------------------------------------------------------------------


 

to the knowledge of the Borrower or any of its Restricted Subsidiaries,
threatened in writing, against or affecting the Borrower or any of its
Restricted Subsidiaries or any property of the Borrower or any of its Restricted
Subsidiaries.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person.  None of the Administrative Agent, the Arrangers, any Lender (other than
any Affiliated Lender) or any of their respective Affiliates shall be considered
an Affiliate of Holdings or any subsidiary thereof.

 

“Affiliated Lender” means any Affiliate of Holdings or the Borrower (other than
Holdings, the Borrower and any subsidiary of the Borrower).

 

“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Affiliated Lender (with the consent of any party
whose consent is required by Section 9.05) and accepted by the Administrative
Agent in the form of Exhibit A-2 or any other form approved by the
Administrative Agent and the Borrower.

 

“Affiliated Lender Cap” has the meaning assigned to such term in
Section 9.05(g)(iv).

 

“Agreement” has the meaning assigned to such term in the preamble to this Term
Loan Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus 0.50%, (b) 
the Eurodollar Rate (as determined under clause (b) of the definition of
“Eurodollar Rate”) plus 1.00%, (c) the Prime Rate and (d) 2.00%.  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate, as the case may be, shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Eurodollar Rate, as the case may be.

 

“Applicable Percentage” means, with respect to any Term Lender of any Class, a
percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Term Loans and unused Additional Term Loan
Commitments of such Term Lender under the applicable Class and the denominator
of which is the aggregate outstanding principal amount of the Term Loans and
unused Term Commitments of all Term Lenders under the applicable Class.

 

“Applicable Rate” means, for any day, with respect to an Initial Term Loan, a
percentage per annum equal to 4.50% for ABR Loans and 5.50% for Eurodollar Rate
Term Loans.

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and is
administered, advised or managed by (a) such Lender, (b) any Affiliate of such
Lender or (c) any entity or any Affiliate of any entity that administers,
advises or manages such Lender.

 

“Arrangers” means Credit Suisse Securities (USA) LLC, UBS Securities LLC and PNC
Bank, National Association.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted

 

3

--------------------------------------------------------------------------------


 

by the Administrative Agent in the form of Exhibit A-1 or any other form
approved by the Administrative Agent and the Borrower.

 

“Available Amount” means, at any time, an amount equal to, without duplication:

 

(a)                     the sum of:

 

(i)                         $25,000,000; plus

 

(ii)                      the Retained Excess Cash Flow Amount; plus

 

(iii)                   the amount of any capital contribution or the proceeds
of any issuance of Capital Stock (other than any amounts (x) constituting a Cure
Amount, an Available Excluded Contribution Amount or proceeds of an issuance of
Disqualified Capital Stock, (y) received from the Borrower or any Restricted
Subsidiary or (z) otherwise applied to make Restricted Payments or Restricted
Debt Payments hereunder) received as cash common equity by the Borrower, from
and including the day immediately following the Closing Date; plus

 

(iv)                  the cash proceeds of any Indebtedness or Disqualified
Capital Stock, in each case, of the Borrower or any of its Restricted
Subsidiaries issued after the Closing Date (other than Indebtedness or such
Disqualified Capital Stock issued to the Borrower or any of its Restricted
Subsidiaries), which has been converted into or exchanged for Capital Stock of
the Borrower or any Parent Company that does not constitute Disqualified Capital
Stock, in each case, during the period from and including the day immediately
following the Closing Date through and including such time; plus

 

(v)                     the net cash proceeds received by the Borrower or any
Restricted Subsidiary during the period from and including the day immediately
following the Closing Date through and including such time in connection with
the Disposition to any Person (other than the Borrower or any Restricted
Subsidiary) of any Investment made pursuant to Section 6.06(q)(i) (in an amount
not to exceed the original amount of such Investment); plus

 

(vi)                  to the extent not already reflected as a return of capital
with respect to such Investment for purposes of determining the amount of such
Investment, the proceeds received by the Borrower of any of its Restricted
Subsidiaries during the period from and including the day immediately following
the Closing Date through and including such time in connection with cash
returns, cash profits, cash distributions and similar cash amounts, including
cash principal repayments of loans, in each case received in respect of any
Investment made after the Closing Date pursuant to Section 6.06(q)(i) (in an
amount not to exceed the original amount of such Investment); plus

 

(vii)               without duplication, (A) the amount of any Investments by
the Borrower or any Restricted Subsidiary pursuant to Section 6.06(q)(i) in any
Unrestricted Subsidiary (in an amount not to exceed the original amount of such
Investment) that has been re-designated as a Restricted Subsidiary or has been
merged, consolidated or amalgamated with or into, or is liquidated, wound up or
dissolved into, the Borrower or any Restricted Subsidiary and (B) the fair
market value (as reasonably determined by the Borrower) of the property or
assets of any Unrestricted Subsidiary that have been

 

4

--------------------------------------------------------------------------------


 

transferred, conveyed or otherwise distributed (in an amount not to exceed the
original amount of the Investment in such Unrestricted Subsidiary) to the
Borrower or any Restricted Subsidiary, in each case, during the period from and
including the day immediately following the Closing Date through and including
such time; plus

 

(viii)            the amount of any Declined Proceeds; minus

 

(b)                     an amount equal to the sum of (i) Restricted Payments
made pursuant to Section 6.04(a)(iii)(A), plus (ii) Investments made pursuant to
Section 6.06(q)(i), in each case, after the Closing Date and prior to such time,
or contemporaneously therewith;

 

provided that, except with respect to amounts described in clauses (a)(i) and
(a)(iii) above, the use of any amounts hereunder shall not be available to the
extent that (x) any Event of Default has occurred and is continuing or (y) the
Borrower would not be in compliance, on a Pro Forma Basis following the
utilization of such amounts, with a Total Leverage Ratio of 3.25:1.00 or lower.

 

“Available Excluded Contribution Amount” means, at any time, an amount equal to
(a) the aggregate amount of Cash or Cash Equivalents, but excluding any Cure
Amount, received by the Borrower or any of its Restricted Subsidiaries after the
Closing Date from:

 

(1)                                 contributions in respect of Qualified
Capital Stock (other than any amounts received from the Borrower), and

 

(2)                                 the sale of Qualified Capital Stock of the
Borrower (other than (i) to the Borrower or pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan and
(ii) any amounts otherwise applied to make Restricted Payments or Restricted
Debt Payments hereunder),

 

in each case, designated as an Available Excluded Contribution Amount pursuant
to a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent on or promptly after the date the relevant capital
contribution is made or the relevant proceeds are received, as the case may be,
and which are, for the avoidance of doubt, excluded from the calculation of the
Available Amount; minus (b) an amount equal to the sum of (i) Restricted
Payments made pursuant to Section 6.04(a)(iii)(B), plus (ii) Investments made
pursuant to Section 6.06(q)(ii), in each case, after the Closing Date and prior
to such time or contemporaneously therewith.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party: commercial credit cards,  stored value cards, purchasing cards,
treasury management services, netting services, overdraft protections, check
drawing services and automated payment services (including depository,
overdraft, controlled disbursement, ACH transactions, return items and
interstate depository network services) employee credit card programs, cash
pooling services, dealer incentive, supplier finance or similar programs,
current account facilities and arrangements or services similar to any of the
foregoing and/or otherwise in connection with Cash management and Deposit
Accounts.

 

5

--------------------------------------------------------------------------------


 

“Banking Services Obligations” means any and all obligations of any Loan Party,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) (a) under any arrangement that is in effect
on the Closing Date between any Loan Party and a counterparty that is (or is an
Affiliate of) the Administrative Agent, any Lender or any Arranger as of the
Closing Date or (b) under any arrangement that is entered into after the Closing
Date by any Loan Party with any counterparty that is (or is an Affiliate of) the
Administrative Agent, any Lender or any Arranger at the time such arrangement is
entered into, in each case, in connection with Banking Services, in each case,
that have been designated to the Administrative Agent in writing by the Borrower
as being Banking Services Obligations for the purposes of the Loan Documents, it
being understood that each counterparty thereto shall be deemed (A) to appoint
the Administrative Agent as its agent under the applicable Loan Documents and
(B) to agree to be bound by the provisions of Article 8, Section 9.03,
Section 9.10 and the Intercreditor Agreement as if it were a Lender.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

 

“Bankruptcy Plan” has the meaning set forth in Section 9.05(g)(viii).

 

“Bona Fide Debt Fund” has the meaning set forth in the definition of
“Disqualified Institution”.

 

“Borrower” means initially, Merger Sub, immediately after giving effect to the
Merger, the Target, and any Successor Borrower from time to time party hereto.

 

“Borrower Materials” has the meaning set forth in Section 5.01.

 

“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of Eurodollar Rate Loans, as to
which a single Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit B or such other form that is reasonably acceptable to the Administrative
Agent and the Borrower.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided that when used in connection with a Eurodollar Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollars in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means any and all shares, interests, participations, preferred
equity certificates or other equivalents (however designated) of capital stock
of a corporation or limited liability company (if applicable), any and all
equivalent ownership interests in a Person (other than a corporation or limited
liability company, if applicable), including partnership interests and
membership interests, and any and all warrants, profit participation interests,
rights or options to purchase or other arrangements or rights to acquire any of
the foregoing, but excluding, for the avoidance of doubt, any Indebtedness
convertible into or exchangeable for any of the foregoing.

 

“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Borrower
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof).

 

6

--------------------------------------------------------------------------------


 

“Cash” means money, currency or a credit balance in any Deposit Account.

 

“Cash Equivalents” means, as at any date of determination, (a) securities
(i) issued or directly and unconditionally guaranteed or insured as to interest
and principal by the U.S. government or (ii) issued by any agency or
instrumentality of the U.S., the obligations of which are backed by the full
faith and credit of the U.S., in each case maturing within one year after such
date and, in each case, repurchase agreements and reverse repurchase agreements
relating thereto; (b) direct obligations issued by any state of the U.S., or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating organization) and, in each case, repurchase agreements and reverse
repurchase agreements relating thereto; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency); (d) deposits, money market deposits, time deposit accounts,
certificates of deposit or bankers’ acceptances (or similar instruments)
maturing within one year after such date and issued or accepted by any Lender or
by any bank or trust company organized under, or authorized to operate as a bank
or trust company under, the laws of the U.S., any state thereof or the District
of Columbia or any political subdivision thereof and that has capital and
surplus of not less than $250,000,000 and, in each case, repurchase agreements
and reverse repurchase agreements relating thereto; (e) shares of any money
market mutual fund that has (i)  substantially all of its assets invested in the
types of investments referred to in clauses (a) through (d) above, (ii) net
assets of not less than $500,000,000 and (iii) a rating of at least A-2 from S&P
or at least P-2 from Moody’s; and (f) solely with respect to any Captive
Insurance Subsidiary, any investment that such Captive Insurance Subsidiary is
not prohibited to make in accordance with applicable law.

 

“Cash Equivalents” shall also include (x) investments of the type and maturity
described in clauses (a) through (f) above of foreign obligors, which
investments or obligors (or the parent companies thereof) have the ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies and (y) other short-term investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
investments analogous to the foregoing investments described in clauses
(a) through (f) and in this paragraph.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFC Holdco” means any Domestic Subsidiary that has no material assets (held
directly or indirectly) other than the Capital Stock or Indebtedness of one or
more CFCs or CFC Holdcos.

 

“Change in Law” means (a) the adoption or taking effect of any law, rule or
regulation after the Closing Date, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date (other than any such request, guideline or directive to comply
with any law, rule or regulation that was in effect on the Closing Date).  For
purposes of this definition and Section 2.12, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or U.S.
regulatory authorities, in each case pursuant to Basel III, shall in each case

 

7

--------------------------------------------------------------------------------


 

described in clauses (a), (b) and (c) above, be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.

 

“Change of Control” means the earliest to occur of:

 

(a)                     the acquisition by any Person or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), including
any group acting for the purpose of acquiring, holding or disposing of
Securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act, but
excluding any employee benefit plan and/or Person acting as the trustee, agent
or other fiduciary or administrator therefor), other than one or more Permitted
Holders, of Capital Stock representing more than the greater of (x) 35% of the
total voting power of all of the outstanding voting stock of Holdings and
(y) the percentage of the total voting power of all the outstanding voting stock
of Holdings owned, directly or indirectly, by the Permitted Holders;

 

(b)                     occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were not
directors of the Holdings on the date of this Agreement, or nominated or
appointed by the board of directors of the Holdings; or

 

(c)                      the Borrower ceasing to be a direct or indirect
Wholly-Owned Subsidiary of Holdings.

 

“Charge” means any loss (as defined under GAAP), charge, fee, expense, cost,
accrual or reserve of any kind.

 

“Charged Amounts” has the meaning assigned to such term in Section 9.19.

 

“Class”, when used with respect to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans,
Additional Term Loans of any series established as a separate “Class” pursuant
to Section 2.19, 2.20 and/or 9.02(c) (b) any Commitment, refers to whether such
Commitment is an Initial Term Commitment, an Additional Term Loan Commitment of
any series established as a separate “Class” pursuant to Section 2.19, 2.20
and/or 9.02(c), and (c) any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class.

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means any and all property of any Loan Party subject to a Lien
under any Collateral Document and any and all other property of any Loan Party,
now existing or hereafter acquired, that is or becomes subject to a Lien
pursuant to any Collateral Document to secure the Secured Obligations.

 

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document and (y) the time periods (and extensions thereof) set forth in
Section 5.12, the requirement that:

 

(a)                                 the Administrative Agent shall have received
in the case of any Restricted Subsidiary that is required to become a Loan Party
after the Closing Date (including by ceasing to be an Excluded Subsidiary):

 

8

--------------------------------------------------------------------------------


 

(i)                         (A) a joinder to the Loan Guaranty in substantially
the form attached as an exhibit thereto, (B) a supplement to the Security
Agreement in substantially the form attached as an exhibit thereto, (C) if the
respective Restricted Subsidiary required to comply with the requirements set
forth in this definition pursuant to Section 5.12 owns registrations of or
applications for U.S. Patents, Trademarks and/or Copyrights that constitute
Collateral, an Intellectual Property Security Agreement in substantially the
form attached as Exhibit H hereto, (D) a completed Perfection Certificate,
(E) Uniform Commercial Code financing statements in appropriate form for filing
in such jurisdictions as the Administrative Agent may reasonably request and
(F) an executed joinder to the Intercreditor Agreement in substantially the form
attached as an exhibit thereto;

 

(ii)                      each item of Collateral that such Restricted
Subsidiary is required to deliver under Section 4.02 of the Security Agreement
(which, for the avoidance of doubt, shall be delivered within the time periods
set forth in Section 5.12(a));

 

(b)                                 the Administrative Agent shall have received
with respect to any Material Real Estate Assets (other than any Excluded Real
Property), a Mortgage and any necessary UCC fixture filing in respect thereof,
in each case together with, to the extent customary and appropriate (as
reasonably determined by the Administrative Agent and the Borrower):

 

(i)                         evidence that (A) counterparts of such Mortgage have
been duly executed, acknowledged and delivered and such Mortgage and any
corresponding UCC or equivalent fixture filing are in form suitable for filing
or recording in all filing or recording offices that the Administrative Agent
may deem reasonably necessary in order to create a valid and subsisting Lien on
such Material Real Estate Asset in favor of the Administrative Agent for the
benefit of the Secured Parties, (B) such Mortgage and any corresponding UCC or
equivalent fixture filings have been duly recorded or filed, as applicable, and
(C) all filing and recording taxes and fees have been paid or otherwise provided
for in a manner reasonably satisfactory to the Administrative Agent;

 

(ii)                      customary legal opinions of local counsel for the
relevant Loan Party in the jurisdiction in which such Material Real Estate Asset
is located as the Administrative Agent may reasonably request;

 

(iii)                   environmental assessments in form and scope reasonably
satisfactory to the Administrative Agent; and

 

(iv)                  surveys, appraisals (if required under the Financial
Institutions Reform Recovery and Enforcement Act of 1989, as amended, as
determined by the Administrative Agent in its reasonable discretion) and
“Life-of-Loan” flood certifications and any required borrower notices under
Regulation H (together with evidence of federal flood insurance for any such
Flood Hazard Property located in a flood hazard area); provided that the
Administrative Agent may in its reasonable discretion accept any such existing
certificate, appraisal or survey so long as such existing certificate or
appraisal satisfies any applicable local law requirements.

 

“Collateral Documents” means, collectively, (i) the Security Agreement,
(ii) each Mortgage, (iii) each Intellectual Property Security Agreement,
(iv) any supplement to any of the foregoing delivered to the Administrative
Agent pursuant to the definition of “Collateral and Guarantee Requirement”,
(v) the Perfection Certificate and any Perfection Certificate Supplement and
(vi) each of the other instruments and documents pursuant to which any Loan
Party grants a Lien on any Collateral as security for payment of the Secured
Obligations.

 

9

--------------------------------------------------------------------------------


 

“Commercial Tort Claim” has the meaning set forth in Article 9 of the UCC.

 

“Commitment” means, with respect to each Lender, such Lender’s Initial Term Loan
Commitment, Delayed Draw Term Commitment and Additional Term Loan Commitment, as
applicable, in effect as of such time.

 

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Company Competitor” means any competitor of the Borrower and/or any of its
subsidiaries and/or the Target and/or any of its subsidiaries.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Confidential Information” has the meaning assigned to such term in
Section 9.13.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, as to any Person on a consolidated basis
for any period, the sum of:

 

(a)                                 Consolidated Net Income for such period;
plus

 

(b)                                 the sum, without duplication, of (to the
extent deducted (and not added back) in calculating Consolidated Net Income,
other than in respect of clauses (ix), (xv) and (xvi) below) the amounts of:

 

(i)                         Taxes paid and any provision for Taxes, including
income, capital, state, franchise and similar Taxes, property Taxes and foreign
withholding Taxes (including (i) penalties and interest related to any such Tax
or arising from any Tax examination and (ii) pursuant to any Tax sharing
arrangement, in each case as permitted by Section 6.04(a)(i)(A) or
Section 6.04(a)(i)(B)) of such Person paid or accrued during such period;

 

(ii)                      consolidated interest expense whether paid or accrued
and whether or not capitalized in respect of such period (including (A) fees and
expenses paid or payable to the Administrative Agent in connection with its
services hereunder (and to each agent under any ABL Facility in connection with
its services thereunder), (B) amortization of debt issuance cost and/or original
issue discount resulting from the issuance of Indebtedness at less than par and
other bank, administrative agency (or trustee) and financing fees, (C) the
interest component of Capital Lease obligations, (D) costs of surety bonds in
connection with financing activities, (E) commissions, discounts and other fees
and charges owed with respect to letters of credit, bank guarantees, bankers’
acceptances, ancillary facilities or any similar facilities or financing and
hedging agreements and (F) any interest cost or expected return on any plan
assets related to any post-employment benefit scheme or any other
pension-related items and any curtailments or settlements related thereto);

 

(iii)                   (A) depreciation, amortization (including, without
limitation, amortization of goodwill, software and other intangible assets),
(B) any impairment Charge (including any non-cash Charge related to the
impairment of goodwill and other assets) and (C)

 

10

--------------------------------------------------------------------------------


 

any asset write-off and/or write-down (other than write-offs or write-downs of
inventory and accounts receivable in the ordinary course of business);

 

(iv)                  (A) Transaction Costs (including costs in connection with
payments related to the rollover, acceleration or payout of equity interest and
stock options held by management and members of the board of the Target and its
subsidiaries), (B) Charges incurred (1) in connection with the consummation of
any transaction (or any transaction proposed and not consummated), not
prohibited by this Agreement, including any issuance or offering of Capital
Stock any Investment, any Disposition, any recapitalization, any merger,
consolidation or amalgamation, any option buyout or any incurrence, repayment,
refinancing, amendment or modification of Indebtedness (including any
amortization or write-off of debt issuance or deferred financing costs, premiums
and prepayment penalties) or similar transaction and/or (2) in connection with
any Qualifying Offering (whether or not consummated) and (C) the amount of any
Charge that is actually reimbursed or reimbursable by one or more third parties
pursuant to indemnification or reimbursement provisions or similar agreements or
insurance; provided that in respect of any Charge that is added back in reliance
on clause (C) above, the relevant Person in good faith expects to receive
reimbursement for such fee, cost, expense or reserve within the next four Fiscal
Quarters (it being understood that to the extent any reimbursement amount is not
actually received within such Fiscal Quarters, such reimbursement amount shall
be deducted in calculating Consolidated Adjusted EBITDA for such Fiscal
Quarters);

 

(v)                     any Charge attributable to the undertaking and/or
implementation of cost savings, operating expense reductions and/or synergies
(including, without limitation, in connection with any integration or
transition, any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, any facility opening
and/or pre-opening, any inventory optimization program and/or any curtailment),
any business optimization Charge, any restructuring Charge (including any Charge
relating to any Tax restructuring), any Charge relating to the closure or
consolidation of any facility (including but not limited to severance, rent
termination costs, moving costs and legal costs), any systems implementation
Charge, any Charge relating to entry into a new market, any Charge relating to
any strategic initiative, any consulting Charge, any signing Charge, any
retention or completion bonus, any expansion and/or relocation Charge, any
Charge associated with any modification to any pension and post-retirement
employee benefit plan, any Charge associated with new systems design, any
implementation Charge and/or any project startup Charge; provided, that the
aggregate amount of all such Charges under this clause (v) and the amounts under
clause (ix) below that are included in Consolidated Adjusted EBITDA in any four
consecutive Fiscal Quarter period shall not exceed 25% of Consolidated Adjusted
EBITDA for such period (in each case, calculated before giving effect to any
such add-backs);

 

(vi)                  other add-backs and adjustments reflected in the model
delivered to the Arrangers on November 16, 2016;

 

(vii)               the amount of any Charge or deduction associated with any
subsidiary of such Person attributable to non-controlling interests or minority
interests of third parties;

 

(viii)            the amount of any loss from (i) extraordinary items and
(ii) non-recurring (including non-recurring credit expense) or unusual items
(including costs of, and payments of, (x) litigation expenses, actual or
prospective legal settlements, fines, judgments or orders, (y) recruitment and
hiring bonuses and legal fees and Taxes related to issuances of significant
options and (z) corporate reorganizations);

 

11

--------------------------------------------------------------------------------


 

(ix)                  the amount of any expected cost savings, operating expense
reductions and synergies (collectively, “Expected Cost Savings”) (net of actual
amounts realized) that are reasonably identifiable and factually supportable (in
the good faith determination of such Person, as certified by a Responsible
Officer of such Person) related to (A) the Transactions and (B) after the
Closing Date, any permitted Investment, Disposition, operating improvement,
restructuring, cost savings initiative, any similar initiative and/or specified
transaction (any such operating improvement, restructuring, cost savings
initiative or similar initiative or specified transaction, a “Cost Saving
Initiative”); (I) such cost savings, operating expense reductions and synergies
are reasonably expected to be realized within 18 months of the event giving rise
thereto and (II) the aggregate amount of all such add-backs under this clause
(ix) and clause (v) above, that are included in Consolidated Adjusted EBITDA in
any four consecutive Fiscal Quarter period shall not exceed 25% of Consolidated
Adjusted EBITDA for such period (in each case, calculated before giving effect
to any such add-backs);

 

(x)                     (A) any Charge incurred as a result of, in connection
with or pursuant to any management equity plan, profits interest or stock option
plan or any other management or employee benefit plan or agreement, any pension
plan (including any post-employment benefit scheme which has been agreed to with
the relevant pension trustee), any stock subscription or shareholder agreement,
any employee benefit trust, any employee benefit scheme or any similar equity
plan or agreement, (B) any Charges in connection with the rollover (including
any deferred compensation agreement), acceleration or payout (including in the
form of dividends or distributions) of Capital Stock held by management and
members of the board of directors of any Parent Company, Holdings, Borrower 
and/or any of its subsidiaries, in each case, to the extent that (in the case of
any Cash Charges) such Charges, are funded with net Cash proceeds contributed to
the Subject Person as a capital contribution or as a result of the sale or
issuance of Capital Stock (other than Disqualified Capital Stock) of the Subject
Person and (C) the amount of travel expenses, payroll taxes, indemnification
payments, director’s fees and any other Charges incurred in connection with, or
amounts payable to, any director of the board of Holdings or its parent entities
in connection with such director serving as a member of such board of directors
and performing his or her duties in respect thereof;

 

(xi)                  any earn-out obligation incurred or accrued in connection
with the Acquisition, any acquisition and/or other Investment permitted pursuant
to Section 6.06 and paid or accrued during such period and on similar
acquisitions and Investments completed prior to the Closing Date;

 

(xii)               Public Company Costs;

 

(xiii)            any non-cash Charge (provided that to the extent that any such
non-cash Charge represents an accrual or reserve for any potential cash item in
any future period, (A) such Person may elect not to add back such non-cash
Charge in the current period or (B) to the extent such Person elects to add back
such non-cash Charge, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated Adjusted EBITDA to such extent);

 

(xiv)           the amount of any Charge in connection with a single or one-time
event, including, in connection with (A) the Acquisition, any acquisition or
similar Investment permitted hereunder after the Closing Date (including without
limitation, legal, accounting and other professional fees and expenses incurred
in connection with acquisitions and other Investments made prior to the Closing
Date), (B) the consolidation, closing or reconfiguration of any facility during
such period and (C) one-time consulting costs;

 

12

--------------------------------------------------------------------------------


 

(xv)              to the extent not otherwise included in Consolidated Net
Income, proceeds of business interruption insurance in an amount representing
the earnings for the applicable period that such proceeds are intended to
replace (whether or not received so long as such Person in good faith expects to
receive the same within the next four Fiscal Quarters (it being understood that
to the extent not actually received within such Fiscal Quarters, such proceeds
shall be deducted in calculating Consolidated Adjusted EBITDA for such Fiscal
Quarters)); and

 

(xvi)           Cash actually received (or any netting arrangements resulting in
reduced Cash expenditures) during such period, and not included in Consolidated
Net Income, to the extent that the non-Cash gain relating to such Cash receipt
or netting arrangement was deducted in the calculation of Consolidated Adjusted
EBITDA pursuant to clause (c)(i) below for any previous period and not added
back; minus

 

(c)                                  to the extent such amounts increase
Consolidated Net Income:

 

(i)                         non-Cash gains or income; provided that if any
non-Cash gain or income relates to potential Cash items in any future period,
such Person may determine not to deduct such non-Cash gain or income in the
current period;

 

(ii)                      the amount added back to Consolidated Adjusted EBITDA
pursuant to clause (b)(iv)(C) above (as described in such clause) to the extent
such reimbursement amounts were not received within the time period required by
such clause;

 

(iii)                   the amount added back to Consolidated Adjusted EBITDA
pursuant to clause (b)(xv) above (as described in such clause) to the extent
such business interruption insurance proceeds were not received within the time
period required by such clause;

 

(iv)                  to the extent that such Person added back the amount of
any non-Cash charge to Consolidated Adjusted EBITDA pursuant to clause
(b)(xiii) above in respect of any previous period, the subsequent cash payment
in respect thereof;

 

(v)                     the amount of any gain from (i) extraordinary items and
(ii) non-recurring (including non-recurring credit expense) or unusual items
(including costs of, and payments of, (x) litigation expenses, actual or
prospective legal settlements, fines, judgments or orders, (y) recruitment and
hiring bonuses and legal fees and Taxes related to issuances of significant
options and (z) corporate reorganizations); and

 

(vi)                  the amount of any gain in connection with a single or
one-time event.

 

Notwithstanding anything to the contrary, it is agreed, that for the purpose of
calculating the Total Leverage Ratio, the First Lien Leverage Ratio and the
Secured Leverage Ratio for any period that includes the Fiscal Quarters ended on
or about March 31, 2016, June 30, 2016, September 30, 2016 and December 31,
2016, (i) Consolidated Adjusted EBITDA for the Fiscal Quarter ended on or about
March 31, 2016 shall be deemed to be $22,200,000, (ii) Consolidated Adjusted
EBITDA for the Fiscal Quarter ended on or about June 30, 2016 shall be deemed to
be $25,000,000, (iii) Consolidated Adjusted EBITDA for the Fiscal Quarter ended
on or about September 30, 2016 shall be deemed to be $24,800,000, and
(iv) Consolidated Adjusted EBITDA for the Fiscal Quarter ended on or about
December 31, 2016 shall be deemed to be $16,600,000, in each case, as adjusted
on a Pro Forma Basis, as applicable.

 

13

--------------------------------------------------------------------------------


 

Unless otherwise stated or context clearly dictates otherwise, references to
Consolidated Adjusted EBITDA shall refer to the Consolidated Adjusted EBITDA of
the Borrower and its Restricted Subsidiaries.

 

“Consolidated First Lien Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset of such Person
or its Restricted Subsidiaries that is not, by its terms, contractually
subordinated to the Lien securing the Obligations (and including, for the
avoidance of doubt, Consolidated Total Debt under any ABL Facility).

 

“Consolidated Net Income” means, as to any Person (the “Subject Person”) for any
period, the net income (or loss) of the Subject Person on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP; provided that there shall be excluded, without duplication,

 

(a)                     the cumulative effect of any change in accounting
principles during such period,

 

(b)                     any net gains or Charges with respect to (i) disposed,
abandoned, closed and discontinued property or operation (other than, at the
option of the Borrower, any asset, property or operation pending the disposal,
abandonment, divestiture and/or termination thereof) and any accretion or
accrual of discounted liabilities and on the disposal of disposed, abandoned,
and discontinued operations, (ii) any disposal, abandonment, divestiture and/or
discontinuation of any asset, property or operation and/or (iii) any facilities,
plants or distribution centers that have been closed during such period,

 

(c)                      gains, income, losses, expenses or charges (less all
fees and expenses chargeable thereto) attributable to any sales or dispositions
of Capital Stock or assets (including asset retirement costs) or returned
surplus assets of any employee benefit plan outside of the ordinary course of
business,

 

(d)                     (i) the income of any Person (other than a subsidiary of
the Subject Person) in which any other Person (other than the Subject Person or
any of its subsidiaries) has a joint interest, except to the extent of the
amount of dividends or distributions or other payments (including any ordinary
course dividend, distribution or other payment) paid in Cash (or to the extent
converted into Cash) to the Subject Person or any of its subsidiaries by such
Person during such period and (ii) the loss of any Person (other than a
subsidiary of the Subject Person) in which any other Person (other than the
Subject Person or any of its subsidiaries) has a joint interest, other than to
the extent that the Subject Person or any of its subsidiaries has contributed
Cash or Cash Equivalents to such person in respect of such loss during such
period,

 

(e)                      effects of adjustments (including the effects of such
adjustments pushed down to the Subject Person and its Restricted Subsidiaries)
in the Subject Person’s consolidated financial statements pursuant to GAAP
(including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue,
deferred rent and debt line items thereof) resulting from the application of
recapitalization accounting or acquisition accounting, as the case may be, in
relation to the Transactions or any consummated acquisition or the amortization
or write-off of any amounts thereof,

 

(f)                       any net income or loss (less all fees and expenses or
charges related thereto) attributable to the early extinguishment of
Indebtedness (and the termination of any associated Hedge Agreements),

 

14

--------------------------------------------------------------------------------


 

(g)                      any (i) write-off or amortization made in such period
of deferred financing costs and premiums paid or other expenses incurred
directly in connection with any early extinguishment of Indebtedness, (ii) good
will or other asset impairment charges, write-offs or write-downs or
(iii) amortization of intangible assets,

 

(h)                     any non-cash compensation charge, cost, expense, accrual
or reserve, including any such charge, cost, expense, accrual or reserve arising
from the grant of stock appreciation or similar rights, stock options,
restricted stock or other equity incentive programs, and any Cash charges
associated with the rollover, acceleration or payment of management equity in
connection with the Transactions,

 

(i)                         any fees, commissions and expenses incurred during
such period, or any amortization or write-off thereof for such period in
connection with any Investment, Disposition, incurrence or repayment of
Indebtedness, issuance of Capital Stock, refinancing transaction or amendment or
modification of any Indebtedness (in each case, including any such transaction
consummated prior to the Closing Date and any such transaction undertaken but
not completed) and any charges or non-recurring merger costs incurred during
such period as a result of any such transaction,

 

(j)                        accruals and reserves that are established or
adjusted within 12 months after (i) the Closing Date that are so required to be
established or adjusted as a result of the Transactions and (ii) the date of any
Permitted Acquisition or other similar Investment permitted pursuant to
Section 6.06, in each case, in accordance with GAAP or as a result of the
adoption or modification of accounting policies,

 

(k)                     any realized or unrealized foreign currency exchange
gain or loss (including any currency re-measurement of Indebtedness, any net
gain or loss resulting from Hedge Agreements for currency exchange risk
associated with the foregoing or any other currency related risk and any gain or
loss resulting from intercompany Indebtedness),

 

(l)                         any unrealized gain or loss in respect of the fair
market value of (x) any obligation under any Hedge Agreement as determined in
accordance with GAAP and/or (y) any other derivative instrument pursuant to, in
the case of this clause (y), FASB ASC No. 815 — Derivatives and Hedging,

 

(m)                 solely for the purpose of determining the Available Amount,
the net income for such period of any subsidiary (other than any Subsidiary
Guarantor), to the extent the declaration or payment of dividends or similar
distributions by that subsidiary of its net income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that subsidiary or its stockholders,
unless such restriction with respect to the payment of dividends or similar
distributions has been legally waived; provided that Consolidated Net Income
will be increased by the amount of dividends or other distributions or other
payments actually paid in cash (or to the extent converted into cash) to the
Subject Person or a subsidiary thereof in respect of such period, to the extent
not already included therein, and

 

(n)                     solely for purposes of calculating Excess Cash Flow, the
income or loss of any Person accrued prior to the date on which such Person
becomes a Restricted Subsidiary of such Person or is merged into or consolidated
with such Person or any Restricted Subsidiary of such

 

15

--------------------------------------------------------------------------------


 

Person or the date that such other Person’s assets are acquired by such Person
or any Restricted Subsidiary of such Person.

 

Unless otherwise stated or context clearly dictates otherwise, references to
Consolidated Net Income shall refer to the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries.

 

“Consolidated Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset or property of
such Person or its Restricted Subsidiaries.

 

“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the applicable Person at such
date.

 

“Consolidated Total Debt” means, as to any Person at any date of determination,
the aggregate principal amount of all (a) debt for borrowed money, (b) Capital
Leases and (c) purchase money Indebtedness of such Person and its Restricted
Subsidiaries on a consolidated basis; provided that “Consolidated Total Debt”
shall be calculated (x) net of the Unrestricted Cash Amount and (y) excluding
any obligation, liability or indebtedness of such Person if, upon or prior to
the maturity thereof, such Person has irrevocably deposited with the proper
Person in trust or escrow the necessary funds (or evidences of indebtedness) for
the payment, redemption or satisfaction of such obligation, liability or
indebtedness, and thereafter such funds and evidences of such obligation,
liability or indebtedness or other security so deposited are not included in the
calculation of the Unrestricted Cash Amount; provided further that “Consolidated
Total Debt” shall not be reduced pursuant to clause (x) by more than $5,000,000.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period; provided
that there shall be excluded (a) the effect of reclassification during such
period between current assets and long term assets and current liabilities and
long term liabilities (with a corresponding restatement of the prior period to
give effect to such reclassification), (b) the effect of any Disposition or
acquisition of any Person, facility or business line, unit or division by such
Person during such period, (c) the effect of any fluctuations in the amount of
accrued and contingent obligations under any Hedge Agreement, and (d) the
application of acquisition or recapitalization accounting.

 

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow”.

 

“Contractual Obligation” means, as applied to any Person, any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

16

--------------------------------------------------------------------------------


 

“Copyright” means any and all (a) copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications, (b) all renewals of any of
the foregoing, (c)  income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing,
(d) rights to sue for past, present and future infringement of any of the
foregoing, and (e) rights corresponding to any of the foregoing throughout the
world.

 

“Cost Saving Initiative” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

 

“Credit Suisse” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Cure Amount” has the meaning assigned to such term in Section 6.12(b).

 

“Cure Right” has the meaning assigned to such term in Section 6.12(b).

 

“Current Assets” means, at any date, all assets of the Borrower and its
Restricted Subsidiaries which under GAAP would be classified as current assets
(excluding any (a) Cash and Cash Equivalents, (b) the current portion of current
and deferred Taxes, (c) permitted loans made to third parties, (d) assets held
for sale, (e) pension assets, (f) deferred bank fees, (g) derivative financial
instruments and (h) insurance claims).

 

“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrower and its Restricted Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness, 
(b) the current portion of interest expense, (c) the current portion of any
Capital Lease, (d) the current portion of current and deferred Taxes based on
income, profit or capital, (e) liabilities in respect of unpaid earn-outs,
(f) the current portion of any other long-term liabilities, (g) accruals
relating to restructuring reserves or other exceptional items, (h) liabilities
in respect of funds of third parties on deposit with the Borrower or any of its
Restricted Subsidiaries, (i) any liabilities recorded in connection with
stock-based awards, partnership interest-based awards, awards of profits
interests, deferred compensation awards and similar incentive based compensation
awards or arrangements and liabilities related to any post-employment benefit
schemes and (j) liabilities related to Restricted Payments declared but not yet
paid.

 

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the U.S. or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Declined Proceeds” has the meaning assigned to such term in Section 2.08(b)(v).

 

“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.

 

“Defaulting Lender” means any Lender that has (a) become (or any parent company
thereof has become) insolvent or been determined by any Governmental Authority
having regulatory authority over such Person or its assets, to be insolvent, or
the assets or management of which has been taken over by any Governmental
Authority, (b) become (or any parent company thereof has become) the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or

 

17

--------------------------------------------------------------------------------


 

custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in, any such proceeding
or appointment, unless in the case of any Lender subject to this clause (b), the
Borrower and the Administrative Agent have each determined that such Lender
intends, and has all approvals required to enable it (in form and substance
satisfactory to each of the Borrower and the Administrative Agent), to continue
to perform its obligations as a Lender hereunder; provided that no Lender shall
be deemed to be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in such Lender or its parent by any
Governmental Authority or (c) become the subject of a Bail-In Action; provided
that such action does not result in or provide such Lender with immunity from
the jurisdiction of courts within the U.S. or from the enforcement of judgments
or writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contract or agreement
to which such Lender is a party.

 

“Delayed Draw Term Borrowing” means a borrowing consisting of simultaneous
Delayed Draw Term Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Delayed Draw Term Lenders pursuant to
Section 2.01(b).

 

“Delayed Draw Term Commitment” means, with respect to each Delayed Draw Term
Lender, the commitment of such Delayed Draw Term Lender to make Delayed Draw
Term Loans hereunder in an aggregate amount not to exceed the amount set forth
opposite such Delayed Draw Term Lender’s name on the Commitment Schedule under
“Delayed Draw Term Commitment”, as the same may be (a) reduced from time to time
pursuant to Section 2.06 and (b) reduced or increased from time to time pursuant
to assignments by or to such Term Lender pursuant to Section 9.05.  The
aggregate amount of the Delayed Draw Term Lenders’ Delayed Draw Term Commitment
on the Closing Date is $100,000,000.

 

“Delayed Draw Term Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Delayed Draw Term Commitment Fee Percentage” means a percentage per annum equal
to: (a) from the Closing Date until the date that is thirty (30) days after the
Closing Date, 0.00% per annum; (b) from the date that is thirty-one (31) days
after the Closing Date until the date that is sixty (60) days after the Closing
Date, 2.75% per annum and (c) thereafter, 6.50% per annum.

 

“Delayed Draw Term Commitment Termination Date” means February 27, 2018.

 

“Delayed Draw Term Lender” means any Lender with a Delayed Draw Term Commitment
or an outstanding Delayed Draw Term Loan.

 

“Delayed Draw Term Loan” means term loans made by the Delayed Draw Lenders to
the Borrower pursuant to Section 2.01(b).

 

“Delayed Draw Term Note” means a promissory note of the Borrower payable to any
Delayed Draw Term Lender, in substantially the form of Exhibit G-2 hereto,
evidencing the indebtedness of the Borrower to such Delayed Draw Term Lender
resulting from the Delayed Draw Term Loans made or held by such Delayed Draw
Term Lender.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other

 

18

--------------------------------------------------------------------------------


 

instrument linked to interest rates that gives rise to similar credit risks
(including when-issued securities and forward deposits accepted), (b) any
exchange-rate transaction, including any cross-currency interest-rate swap, any
forward foreign-exchange contract, any currency option, and any other instrument
linked to exchange rates that gives rise to similar credit risks, (c) any equity
derivative transaction, including any equity-linked swap, any equity-linked
option, any forward equity-linked contract, and any other instrument linked to
equities that gives rise to similar credit risk and (d) any commodity (including
precious metal) derivative transaction, including any commodity-linked swap, any
commodity-linked option, any forward commodity-linked contract, and any other
instrument linked to commodities that gives rise to similar credit risks;
provided, that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers,
employees, members of management, managers or consultants of Holdings or its
subsidiaries shall be a Derivative Transaction.

 

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-Cash consideration received by the
Borrower or any Restricted Subsidiary in connection with any Disposition
pursuant to Section 6.07(h) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the amount of Cash or Cash Equivalents received in connection with a
subsequent sale or conversion of such Designated Non-Cash Consideration to Cash
or Cash Equivalents).

 

“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person.

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued (it being understood that if any such redemption is in part,
only such part coming into effect prior to 91 days following the Latest Maturity
Date shall constitute Disqualified Capital Stock), (b) is or becomes convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Capital Stock that would constitute Disqualified
Capital Stock, in each case at any time on or prior to 91 days following the
Latest Maturity Date at the time such Capital Stock is issued, (c) contains any
mandatory repurchase obligation or any other repurchase obligation at the option
of the holder thereof (other than for Qualified Capital Stock), in whole or in
part, which may come into effect prior to 91 days following the Latest Maturity
Date at the time such Capital Stock is issued, or (d) provides for the scheduled
payments of (but not accrual of) dividends required to be paid in Cash on or
prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued (it being understood that if any such repurchase obligation is
in part, only such part coming into effect prior to 91 days following the Latest
Maturity Date shall constitute Disqualified Capital Stock); provided that any
Capital Stock that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Capital Stock is convertible, exchangeable or exercisable) the
right to require the issuer thereof to redeem such Capital Stock upon the
occurrence of any change of control, Qualifying Offering or any Disposition
occurring prior to 91 days following the Latest Maturity Date at the time such
Capital Stock is issued shall not constitute Disqualified Capital Stock, if such
Capital Stock provides that the issuer thereof will not redeem any such Capital
Stock pursuant to such provisions prior to the Termination Date.

 

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by

 

19

--------------------------------------------------------------------------------


 

any such plan to such directors, officers, employees, members of management,
managers or consultants, in each case in the ordinary course of business of
Holdings, the Borrower or any Restricted Subsidiary (or any Parent Company or
any subsidiary), such Capital Stock shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by the issuer thereof
in order to satisfy applicable statutory or regulatory obligations and (B) no
Capital Stock held by any future, present or former employee, director, officer,
manager, member of management or consultant (or their respective Affiliates or
Immediate Family Members) of the Borrower (or any Parent Company or any
subsidiary) shall be considered Disqualified Capital Stock solely because such
stock is redeemable or subject to repurchase pursuant to any management equity
subscription agreement, stock option, stock appreciation right or other stock
award agreement, stock ownership plan, put agreement, stockholder agreement or
similar agreement that may be in effect from time to time.

 

“Disqualified Institution” means:

 

(a)                                 (i) any Person identified to the Arrangers
on or prior to December 22, 2016, (ii) any Affiliate of any Person described in
clause (a)(i) above that is identified in a written notice to the Arrangers (if
after December 22, 2016, and prior to the Closing Date) or the Administrative
Agent (if after the Closing Date) and (iii) any other Affiliate of any Person
described in clause (a)(i) above reasonably identifiable as such based solely on
its name (other than any Bona Fide Debt Fund) (each such person, a “Disqualified
Lending Institution”); and/or

 

(b)                                 (i) any Company Competitor and/or any
Affiliate of any Company Competitor, in each case identified to the Arrangers on
or prior to December 22, 2016, (ii) any Company Competitor that is identified in
writing and reasonably acceptable to the Arrangers (if after December 22, 2016
and prior to the Closing Date) or the Administrative Agent (if after the Closing
Date), (iii) any Affiliate of any Person described in clauses (b)(i) and/or
(b)(ii) above reasonably identifiable as such based solely on its name (other
than any Bona Fide Debt Fund) and (iv) any other Affiliate of any Person
described in clauses (i) and/or (iii) above that is (x) identifiable based
solely on the name of such Affiliate or (y) identified by a written notice to
the Arrangers (or, after the Closing Date, to the Administrative Agent) after
December 22, 2016 (it being understood and agreed that no Bona Fide Debt Fund
may be designated as a Disqualified Institution pursuant to this clause
(b)(iv));

 

it being understood and agreed that no written notice delivered pursuant to
clauses (a)(iii), (b)(ii) and/or (b)(iv) above shall apply retroactively to
disqualify any person that has previously acquired an assignment or
participation interest in the Loans. For the purposes of the foregoing “Bona
Fide Debt Fund” means a debt fund, investment vehicle, regulated bank entity or
a regulated lending entity that is engaged in making, purchasing, holding, or
otherwise investing in commercial loans or similar extensions of credit in the
ordinary course of business.

 

“Disqualified Lending Institution” has the meaning assigned to such term in the
definition of “Disqualified Institution”.

 

“Dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the U.S., any state thereof or the District of Columbia.

 

“Dutch Auction” has the meaning assigned to such term on Schedule 1.01(b).

 

20

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Borrower
in a manner consistent with generally accepted financial practices, taking into
account (a) interest rate margins, (b) interest rate floors (subject to the
proviso set forth below), (c) any amendment to the relevant interest rate
margins and interest rate floors prior to the applicable date of determination
and (d) original issue discount and upfront or similar fees (based on an assumed
four-year average life to maturity or lesser remaining average life to
maturity), but excluding (i) any arrangement, commitment, structuring,
underwriting and/or amendment fees (regardless of whether any such fees are paid
to or shared in whole or in part with any lender) and (ii) any other fee that is
not payable to all relevant lenders generally; provided, however, that (A) to
the extent that the Eurodollar Rate or Alternate Base Rate (without giving
effect to any floor specified in the definition thereof) is less than any floor
applicable to the loans in respect of which the Effective Yield is being
calculated on the date on which the Effective Yield is determined, the amount of
the resulting difference will be deemed added to the interest rate margin
applicable to the relevant Indebtedness for purposes of calculating the
Effective Yield and (B) to the extent that the Eurodollar Rate (for a period of
three months) or Alternate Base Rate (without giving effect to any floor
specified in the definition thereof) is greater than any applicable floor on the
date on which the Effective Yield is determined, the floor will be disregarded
in calculating the Effective Yield.

 

“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, or finance company, financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), (c) any Affiliate of any Lender, (d) any Approved Fund of any
Lender and (e) to the extent permitted under Section 9.05(g), any Affiliated
Lender; provided that in any event, “Eligible Assignee” shall not include
(i) any natural Person, or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person, (ii) any
Disqualified Institution or (iii) except as permitted under Section 9.05(g), the
Borrower or any of its Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law or actual or alleged Environmental Liability;
(b) in connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or (c) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 

“Environmental Laws” means any and all applicable Requirements of Law and
Governmental Authorizations relating to (a) environmental matters, including
those relating to pollution or protection of

 

21

--------------------------------------------------------------------------------


 

the environment or to any Hazardous Materials Activity; or (b) the generation,
use, storage, transportation or disposal of or exposure to hazardous or toxic
wastes or materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from, based upon or
relating to (a) any Environmental Law, (b) any Hazardous Material Activities,
(c) exposure to any Hazardous Materials, or (d) any contract pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Contribution” means the cash contributions to Holdings in exchange for
common equity, qualified preferred equity or other equity of Holdings, which,
when combined (i) with cash proceeds of the initial public offering of Holdings
that are released to Holdings from its trust account on or about the Closing
Date, will be at least $85 million in the aggregate (determined on a gross
basis) and (ii) with equity of the Target’s and Holdings’ existing equity
holders and/or members of management prior to the Closing Date that will be
retained, rolled over or converted, if any, will constitute an aggregate amount
not less than 50%, of the sum of the total consolidated pro forma debt and
equity of Holdings on the Closing Date

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member.  For the avoidance of doubt, when any
provision of this Agreement relates to a past event or period of time, the term
“ERISA Affiliate” includes any person who was, as to the time of such past event
or period of time, an “ERISA Affiliate” within the meaning of the preceding
sentence.

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the 30-day notice period has been waived); (b) the
failure to meet the minimum funding standard of Sections 412 or 430 of the Code
or Sections 302 or 303 of ERISA with respect to any Pension Plan (whether or not
waived in accordance with Section 412(c) of the Code); (c) the occurrence of a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA with respect to which the Borrower or any of its
Restricted Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or a “party in interest” (within the meaning of
Section 3(14) of ERISA); (d) the provision by the administrator of any Pension
Plan pursuant to Section 4041(a)(2) or Section 302 of ERISA of a notice of
intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (e) the withdrawal by the Borrower or any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates from any
Pension Plan with two or more contributing sponsors or the termination of any
such Pension Plan resulting in liability to the Borrower or any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (f) the institution by the PBGC of proceedings to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (g) the imposition of liability on the
Borrower or any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (h) a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) of the Borrower or any
of its Restricted Subsidiaries or any of their respective ERISA Affiliates from
any

 

22

--------------------------------------------------------------------------------


 

Multiemployer Plan if there is any potential liability therefor under Title IV
of ERISA, or the receipt by the Borrower or any of its Restricted Subsidiaries
or any of their respective ERISA Affiliates of notice from any Multiemployer
Plan that it is “insolvent” (within the meaning of Section 4245 of ERISA) or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (i) the incurrence of liability or the
imposition of a Lien pursuant to Section 436 or 430(k) of the Code or pursuant
to ERISA with respect to any Pension Plan; (j) any Foreign Benefit Event; or
(k) any other event or condition with respect to a Pension Plan or Multiemployer
Plan that could result in liability of the Borrower or any of its Restricted
Subsidiaries.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means, for any Interest Period:

 

(a)                     in the case of any Eurodollar Rate Loan:  means, for any
Interest Period with respect to any Eurodollar Rate Loan, the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the date that is two (2) Business Days prior to the commencement of such
Interest Period by reference to the ICE Benchmark Administration London
Interbank Offered Rate for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making a LIBOR rate available) as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided, that, if the Eurodollar Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”),
then the Eurodollar Rate shall be the Interpolated Rate; and

 

(b)                     for any interest calculation with respect to an ABR Loan
on any date:  means, on any day (or if such day is not a Business Day, the
immediately preceding Business Day) the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on such date by
reference to the ICE Benchmark Administration London Interbank Offered Rate for
deposits in Dollars with a term of one month (as set forth by any service
selected by the Administrative Agent that has been nominated by the ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making a LIBOR rate available) as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period.

 

“Event of Default” has the meaning assigned to such term in Article 7.

 

“Excess Cash Flow” means, for any Test Period ending on the last day of any
Fiscal Year commencing with the Fiscal Year ending December 31, 2018, an amount
(if positive) equal to:

 

(a)                     the sum, without duplication, of the amounts for such
period of the following:

 

(i)                         Consolidated Adjusted EBITDA of the Borrower and its
Restricted Subsidiaries for such period without giving effect to clause
(b)(ix) of the definition thereof, plus

 

(ii)                      the Consolidated Working Capital Adjustment for such
period, plus

 

23

--------------------------------------------------------------------------------


 

(iii)                   cash gains of the type described in clauses (a), (c),
(d), and (l) of the definition of “Consolidated Net Income”, to the extent not
otherwise included in calculating Consolidated Adjusted EBITDA (except to the
extent such gains consist of proceeds utilized in calculating Net Proceeds or
Net Insurance/Condemnation Proceeds subject to Sections 2.08(b)(ii) and (iii)),
plus

 

(iv)                  to the extent not otherwise included in the calculation of
Consolidated Adjusted EBITDA for such period, cash payments received by the
Borrower or any of its Restricted Subsidiaries with respect to amounts deducted
from Excess Cash Flow in a prior period pursuant to clause (b)(vii) below, minus

 

(b)                     the sum, without duplication, of the amounts for such
period of the following:

 

(i)                         (x) the aggregate amount of all principal payments
of Indebtedness (including the Term Loans) of the Borrower and its Restricted
Subsidiaries made during such period (other than any voluntary prepayments
described under clause (B) of Section 2.08(b)(i)), and (y) except to the extent
deducted pursuant to Section 2.08(b)(i)(B)(2), the amount of any reduction in
the outstanding principal amount of the Term Loans resulting from assignments to
Holdings, the Borrower or its subsidiaries pursuant to Section 9.05(g), in each
case under this clause (y), in an amount equal to the lesser of the actual
amount of Cash paid by Holdings, the Borrower or its subsidiaries in connection
with such assignments and the applicable reduction (except, in each case, to the
extent financed with Indebtedness), plus

 

(ii)                      without duplication of amounts deducted from Excess
Cash Flow pursuant to this clause (ii) or clause (ix) below in respect of a
prior period, all Cash payments in respect of capital expenditures as would be
reported in Holdings’ consolidated statement of cash flows made during such
period and, at the option of the Borrower, any Cash payments in respect of any
such capital expenditures made after such period and prior to the date of the
applicable Excess Cash Flow payment (except, in each case, to the extent
financed with Indebtedness), plus

 

(iii)                   consolidated interest expense added back pursuant to
clause (b)(ii) of the definition of “Consolidated Adjusted EBITDA” to the extent
paid in Cash, plus

 

(iv)                  Taxes paid and any provision for Taxes, including income,
capital, state, franchise and similar Taxes, property Taxes and foreign
withholding Taxes (including (i) penalties and interest related to any such Tax
or arising from any Tax examination and (ii) pursuant to any Tax sharing
arrangement, in each case permitted by Section 6.04(a)(i)) of such Person paid
or accrued during such period, to the extent payable in Cash with respect to
such period, plus

 

(v)                     without duplication of amounts deducted from Excess Cash
Flow pursuant to this clause (v) or clause (ix) below in respect of a prior
period, Cash payments made during such period in respect of Permitted
Acquisitions and other Investments (including Investments in joint ventures)
permitted by Section 6.06 or otherwise consented to by the Required Lenders
(other than Investments in (x) Cash and Cash Equivalents and (y) the Borrower or
any of its Restricted Subsidiaries), and, at the option of the Borrower, any
Cash payments in respect of Permitted Acquisitions and other Investments
(including Investments in joint ventures) permitted by Section 6.06 or otherwise
consented to by the Required Lenders (other than Investments in

 

24

--------------------------------------------------------------------------------


 

(x) Cash and Cash Equivalents and (y) the Borrower or any of its Restricted
Subsidiaries) made after such period and prior to the date of the applicable
Excess Cash Flow payment (except, in each case, to the extent financed with
Indebtedness), plus

 

(vi)      the aggregate amount of all Restricted Payments made under Sections
6.04(a)(i), (ii) and (iv) or otherwise consented to by the Required Lenders in
each case to the extent actually paid in Cash during such period, and, at the
option of the Borrower, made after such period and prior to the date of the
applicable Excess Cash Flow payment (except, in each case, to the extent
financed with Indebtedness), plus

 

(vii)     amounts added back under clauses (b)(iv)(C) or (b)(xvi) of the
definition of “Consolidated Adjusted EBITDA” to the extent such amounts have not
yet been received by the Borrower or its Restricted Subsidiaries in Cash, plus

 

(viii)    an amount equal to all expenses, charges and losses either
(A) excluded in calculating Consolidated Net Income or (B) added back in
calculating Consolidated Adjusted EBITDA, in each case, to the extent paid or
payable in Cash, plus

 

(ix)      without duplication of amounts deducted from Excess Cash Flow in
respect of a prior period, at the option of the Borrower, the aggregate
consideration required to be paid in Cash by the Borrower or its Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to capital expenditures,
acquisitions or Investments permitted by Section 6.06 or otherwise consented to
by the Required Lenders (other than Investments in (x) Cash and Cash Equivalents
and (y) the Borrower or any of its Restricted Subsidiaries) to be consummated or
made during the period of four consecutive Fiscal Quarters of the Borrower
following the end of such period (except, in each case, to the extent financed
with Indebtedness); provided that to the extent the aggregate amount actually
utilized to finance such capital expenditures, acquisitions or Investments
during such subsequent period of four consecutive Fiscal Quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such subsequent period of four
consecutive Fiscal Quarters, plus

 

(x)       to the extent not expensed (or exceeding the amount expensed) during
such period or not deducted (or exceeding the amount deducted) in calculating
Consolidated Net Income, the aggregate amount of expenditures, fees, costs and
expenses paid in Cash by the Borrower and its Restricted Subsidiaries during
such period, other than to the extent financed with Indebtedness, plus

 

(xi)      Cash payments (other than in respect of Taxes, which are governed by
clause (iv) above) made during such period for any liability the accrual of
which in a prior period did not reduce Consolidated Adjusted EBITDA and
therefore increased Excess Cash Flow in such prior period (provided there was no
other deduction to Consolidated Adjusted EBITDA or Excess Cash Flow related to
such payment), except to the extent financed with Indebtedness, plus

 

(xii)     Cash expenditures in respect of any Hedge Agreement during such period
to the extent (A) not otherwise deducted in the calculation of Consolidated Net
Income or Consolidated Adjusted EBITDA and (B) not financed with Indebtedness,
plus

 

25

--------------------------------------------------------------------------------


 

(xiii)    Cash payments made by the Borrower or its Restricted Subsidiaries
during such period in respect of long-term liabilities, including for purposes
of clarity, the current portion of any such liabilities (other than
Indebtedness) of the Borrower or its Restricted Subsidiaries, except to the
extent such cash payments were (A) deducted in the calculation of Consolidated
Net Income or Consolidated Adjusted EBITDA for such period or (B) financed with
Indebtedness.

 

“Excess Cash Flow Period” means (i) the period commencing on the Closing Date
and ending on the last day of the Fiscal Year ending on or about December 31,
2018 and (ii) each Fiscal Year thereafter.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

 

“Excluded Assets” means each of the following:

 

(a)       any asset the grant or perfection of a security interest in which
would (i) be prohibited by enforceable anti-assignment provisions set forth in
any contract that is permitted or otherwise not prohibited by the terms of this
Agreement, (ii) violate the terms of any contract relating to such asset that is
permitted or otherwise not prohibited by the terms of this Agreement or
(iii) trigger termination of any contract relating to such asset that is
permitted or otherwise not prohibited by the terms of this Agreement pursuant to
any “change of control” or similar provision; it being understood that the term
“Excluded Asset” shall not include proceeds or receivables arising out of any
contract described in this clause (a) to the extent that the assignment of such
proceeds or receivables is expressly deemed to be effective under the UCC or
other applicable Requirements of Law notwithstanding the relevant prohibition,
violation or termination right,

 

(b)       the Capital Stock of any (i) Captive Insurance Subsidiary,
(ii) Unrestricted Subsidiary, (iii) not-for-profit subsidiary, (iv) Excluded
Subsidiary qualifying as such pursuant to clause (i) in the definition thereof
or (v) special purpose entity used for any securitization facility,

 

(c)       any intent-to-use (or similar) Trademark application prior to the
filing and acceptance of a “Statement of Use”, “Amendment to Allege Use” or
similar filing with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which the grant of a security interest therein may
impair the validity or enforceability of such intent-to-use Trademark
application under applicable law,

 

(d)       any asset, the grant or perfection of a security interest in which
would (i) require any governmental consent, approval, license or authorization
that has not been obtained, (ii) be prohibited by enforceable anti-assignment
provisions of applicable Requirements of Law, except, in the case of this clause
(ii), to the extent such requirement or prohibition would be rendered
ineffective under the UCC or other applicable Requirements of Law
notwithstanding such requirement or prohibition or (iii) result in material
adverse tax consequences to any Loan Party as reasonably determined by the
Borrower and specified in a written notice to the Administrative Agent,

 

(e)       (i) any leasehold Real Estate Asset and (ii) any Excluded Real
Property,

 

(f)        any interest in any partnership, joint venture or non-Wholly-Owned
Subsidiary which cannot be pledged without (i) the consent of one or more third
parties other than

 

26

--------------------------------------------------------------------------------


 

Holdings, the Borrower or any of its Restricted Subsidiaries (after giving
effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
Requirement of Law) or (ii) giving rise to a “right of first refusal”, a “right
of first offer” or a similar right permitted or otherwise not prohibited by the
terms of this Agreement that may be exercised by any third party other than
Holdings, the Borrower or any of its Restricted Subsidiaries in accordance with
the Organizational Documents (and/or shareholders’ or similar agreement) of such
partnership, joint venture or non-Wholly-Owned Subsidiary,

 

(g)       any Margin Stock,

 

(h)       any Cash or Cash Equivalents maintained in or credited to any Deposit
Account or Securities Account that are comprised solely of (i) funds used or to
be used for payroll and payroll taxes and other employee benefit payments to or
for the benefit of any Loan Party’s employees, (ii) funds used or to be used to
pay all Taxes required to be collected, remitted or withheld (including U.S.
federal and state withholding Taxes (including the employer’s share thereof))
and (iii) any other funds which any Loan Party holds as an escrow or fiduciary
for the benefit of another Person in the ordinary course of business
(collectively, “Trust Fund Accounts”),

 

(i)        any asset with respect to which the Administrative Agent and the
Borrower have reasonably determined that the cost, burden, difficulty or
consequence (including any effect on the ability of the relevant Loan Party to
conduct its operations and business in the ordinary course of business) of
obtaining or perfecting a security interest therein outweighs the benefit of a
security interest to the relevant Secured Parties afforded thereby, which
determination is evidenced in writing,

 

(j)        Commercial Tort Claims with a value (as reasonably estimated by the
Borrower) of less than $2,500,000,

 

(k)       any lease, license or agreement or any asset subject to a purchase
money security interest, Capital Lease or similar arrangement that is, in each
case, permitted by this Agreement to the extent that the grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money, Capital Lease or similar arrangement or trigger a right of
termination in favor of any other party thereto after giving effect to the
applicable anti-assignment provisions the UCC or any other applicable
Requirement of Law, and

 

(l)        the Capital Stock of (i) any Foreign Subsidiary and (ii) any CFC
Holdco, in each case, in excess of 65% of the issued and outstanding voting
Capital Stock and 100% of the issued and outstanding non-voting Capital Stock in
any such Person.

 

Notwithstanding the foregoing, no such asset shall constitute an “Excluded
Asset” unless it also constitutes an “Excluded Asset” (or equivalent term) for
the purpose of any ABL Facility.

 

“Excluded Real Property” means any Real Estate Asset which is (a) not a Material
Real Estate Asset or (b) is a Material Real Estate Asset which is subject to a
mortgage, deed of trust or other similar instrument as of the Closing Date, the
details of which are provided on Schedule 6.01(n), for so long as such Material
Real Estate Asset is subject to such mortgage, deed of trust or security
instrument or any other mortgage, deed of trust or security instrument in
connection with any permitted refinancing in accordance with Section 6.01(m);
provided that no Real Estate Asset acquired after the Closing Date which
constitutes a Material Real Estate Asset shall be deemed to be Excluded Real
Property.

 

27

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means

 

(a)           any Restricted Subsidiary that is not a Wholly-Owned Subsidiary,

 

(b)           any Restricted Subsidiary:

 

(i)        that (i) is prohibited by (A) any Requirement of Law or (B) any
Contractual Obligation that, in the case of this clause (B), exists on the
Closing Date or at the time such Restricted Subsidiary becomes a subsidiary
(which Contractual Obligation was not entered into in contemplation of such
Restricted Subsidiary becoming a subsidiary) from providing a Loan Guaranty,

 

(ii)       that would require a governmental consent, approval, license or
authorization (including any regulatory consent, approval, license or
authorization) to provide a Loan Guaranty (including any regulatory consent,
approval, license or authorization) unless such consent, approval, license or
authorization has been obtained,

 

(iii)      acquired by the Borrower or any Restricted Subsidiary that, at the
time of the relevant acquisition, is an obligor in respect of assumed
Indebtedness permitted by Section 6.01 to the extent (A) (and for so long as)
the documentation governing the applicable assumed Indebtedness prohibits such
Restricted Subsidiary from providing a Loan Guaranty and (B) the relevant
prohibition was not incurred or otherwise implemented in contemplation of the
applicable acquisition, or

 

(iv)      that is formed or acquired after the Closing Date where the provision
by such Restricted Subsidiary of a Loan Guaranty would result in material
adverse tax consequences as reasonably determined by the Borrower, written
notice of which determination has been provided by the Borrower to the
Administrative Agent,

 

(c)           any not-for-profit subsidiary,

 

(d)           any Captive Insurance Subsidiary,

 

(e)           any special purpose entity used for any permitted securitization
or receivables facility or financing,

 

(f)            any Foreign Subsidiary,

 

(g)           (i) any CFC Holdco and/or (ii) any Domestic Subsidiary that is a
direct or indirect subsidiary of (A) a Foreign Subsidiary that is a CFC or (B) a
CFC Holdco,

 

(h)           any Unrestricted Subsidiary,

 

(i)            any Immaterial Subsidiary, and

 

(j)            any other Restricted Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent and the Borrower, the burden or
cost of providing a Loan Guaranty outweighs the benefits afforded thereby.

 

Notwithstanding the foregoing, no subsidiary shall be an “Excluded Subsidiary”
unless it also constitutes an “Excluded Subsidiary” (or equivalent term) for the
purpose of any ABL Facility.

 

28

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guaranty of
such Loan Guarantor of, or the grant by such Loan Guarantor of a security
interest to secure, such Swap Obligation (or any Loan Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder (determined
after giving effect to Section 3.20 of the Loan Guaranty and any other
“keepwell”, support or other agreement for the benefit of such Loan Guarantor)
at the time the Loan Guaranty of such Loan Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Loan Guaranty or security interest is or
becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent or any Lender
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party under any Loan Document, (a) Taxes imposed on (or
measured by) its net or overall gross income or franchise Taxes (i) imposed as a
result of such recipient being organized or having its principal office located
in or, in the case of any Lender, having its applicable lending office located
in, the applicable jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) any branch profits Taxes
imposed under Section 884(a) of the Code or any similar Tax imposed by any
jurisdiction described in clause (a), (c) in the case of a Lender, any U.S.
federal withholding Taxes that are imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in the Loan or
Commitment pursuant to a Requirement of Law in effect at the time such Lender
(i) acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request under Section 2.16) or (ii) designates a new lending office,
except in each case to the extent that the relevant Lender (or its assignor, if
any) was entitled, immediately prior to the designation of a new lending office
(or assignment), to receive additional amounts from any Loan Party with respect
to such withholding tax pursuant to Section 2.14, (d) any tax imposed as a
result of a failure by such Lender or Administrative Agent to comply with
Section 2.14(f) or (g) and (e) any U.S. federal withholding tax under FATCA.

 

“Expected Cost Savings” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

 

“Extended Term Loans” has the meaning assigned to such term in
Section 2.20(a)(i).

 

“Extension” has the meaning assigned to such term in Section 2.20(a).

 

“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (for purposes of giving effect to
Section 2.20) and the Borrower executed by each of (a) Holdings, the Borrower
and the Subsidiary Guarantors, (b) the Administrative Agent and (c) each Lender
that has accepted the applicable Extension Offer pursuant hereto and in
accordance with Section 2.20.

 

“Extension Offer” has the meaning assigned to such term in Section 2.20(a).

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now or hereafter owned or leased by the Borrower
or any of its subsidiaries or any of their respective predecessors.

 

29

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof,  any agreements entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above), and any treaty, law, regulation or other official guidance
enacted in any other jurisdiction pursuant to an intergovernmental agreement
between the U.S. and such jurisdiction that facilitates the implementation of
such sections of the Code.

 

“FCPA has the meaning assigned to such term in Section 3.15(b).

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York sets forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.

 

“Fee Letter” means that certain Fee Letter, dated as of December 22, 2016, by
and among, inter alios, the Borrower, the Arrangers and the Administrative
Agent, as amended.

 

“Financial Plan” has the meaning assigned to such term in Section 5.01(h).

 

“First Lien Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated First Lien Debt as of such date to (b) Consolidated Adjusted
EBITDA for the Test Period then most recently ended, in each case of the
Borrower and its Restricted Subsidiaries on a consolidated basis.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings for financial reporting purposes
hereunder ending on or about December 31 of each calendar year.

 

“Fixed Incremental Amount” means (a) $65,000,000 minus (b) the aggregate
outstanding principal amount of all Incremental Facilities and/or Incremental
Equivalent Debt incurred or issued in reliance on the Fixed Incremental Amount.

 

“Flood Hazard Property” means any parcel of any Material Real Estate Asset
subject to a Mortgage located in the U.S. in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.

 

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by the Borrower or any of its
Restricted Subsidiaries under applicable law on account of the complete or
partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein, or (e) the occurrence of any
transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by the
Borrower or any of its Restricted Subsidiaries, or the imposition on the
Borrower or

 

30

--------------------------------------------------------------------------------


 

any of its Restricted Subsidiaries of any fine, excise tax or penalty resulting
from any noncompliance with any applicable law.

 

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

 

“Foreign Pension Plan” means any Plan that under applicable law other than the
laws of the United States or any political subdivision thereof, is required to
be funded through a trust or other funding vehicle other than a trust or funding
vehicle maintained exclusively by a Governmental Authority.

 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the U.S. or a foreign government.

 

“Governmental Authorization” means any permit, license, approval, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.

 

“Granting Lender” has the meaning assigned to such term in Section 9.05(e).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner and including any obligation
of the guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or monetary
obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (f) secured by any Lien on any assets
of such Guarantor securing any Indebtedness or other monetary obligation of any
other Person, whether or not such Indebtedness or other monetary obligation is
assumed by such guarantor (or any right, contingent or otherwise, of any holder
of such Indebtedness or other monetary obligation to obtain any such Lien);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business, or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition, Disposition or other transaction permitted
under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

 

31

--------------------------------------------------------------------------------


 

“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, (i) that is defined, listed or regulated as hazardous,
toxic, a pollutant or a contaminant, or words or similar import under
Environmental Law or (ii) exposure to which is prohibited, limited or regulated
by any Environmental Law or any Governmental Authority.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
import, export, processing, construction, treatment, abatement, removal,
remediation, disposal, disposition or handling of any Hazardous Material, and
any corrective action or response action with respect to any of the foregoing.

 

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between the Borrower or any Restricted Subsidiary and any other Person.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

 

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement and shall include any Successor Holdings.

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.

 

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Borrower (i) the assets of which do not exceed 5% of the Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries and (ii) revenues of
which do not exceed 5% of the consolidated revenue of the Borrower and its
Restricted Subsidiaries, in each case, for the most recently ended Test Period;
provided that, (i) the Consolidated Total Assets (as so determined) of all
Immaterial Subsidiaries shall not exceed 10% of Consolidated Total Assets of the
Borrower and its Restricted Subsidiaries and (ii) the revenue (as so determined)
of all Immaterial Subsidiaries shall not exceed 10% of the consolidated revenue
of the Borrower and its Restricted Subsidiaries, in each case, for the relevant
Test Period; provided further that, at all times prior to the first delivery of
financial statements pursuant to Section 5.01(a) or (b), this definition shall
be applied based on the pro forma consolidated financial statements of the
Holdings delivered pursuant to Section 4.01.

 

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, such individual’s estate (or an executor or
administrator acting on its behalf), heirs or legatees or any private foundation
or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurodollar Rate”.

 

32

--------------------------------------------------------------------------------


 

“Incremental Cap” means

 

(a)           the Fixed Incremental Amount, plus

 

(b)           an unlimited amount so long as, in the case of this clause (b),
after giving effect to the relevant Incremental Facility or Incremental
Equivalent Debt, (1) if such Incremental Facility or Incremental Equivalent Debt
is secured by a Lien on the Term Loan Priority Collateral that is pari passu
with the Lien securing the Secured Obligations, the First Lien Leverage Ratio
does not exceed 3.30:1.00, (2) if such Incremental Facility or Incremental
Equivalent Debt is secured by a Lien on the Term Loan Priority Collateral that
is junior to the Lien securing the Secured Obligations, the Secured Leverage
Ratio does not exceed 3.30:1.00 and (3) if such Incremental Facility or
Incremental Equivalent Debt is unsecured, the Total Leverage Ratio does not
exceed 3.30:1.00, in each case described in this clause (b), calculated on a Pro
Forma Basis, including the application of the proceeds thereof (without
“netting” the cash proceeds of the applicable Incremental Facility or
Incremental Equivalent Debt on the consolidated balance sheet of the Borrower).

 

It is understood and agreed that, unless the Borrower otherwise notifies the
Administrative Agent, if all or any portion of Incremental Facility or
Incremental Equivalent Debt would be permitted under clause (b) of this
definition on the applicable date of determination, such Incremental Facility or
Incremental Equivalent Debt (or the relevant portion thereof) shall be deemed to
have been incurred in reliance on clause (b) of this definition prior to the
utilization of any amount available under clause (a) of this definition.

 

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of any Incremental Facility or Incremental Loans.

 

“Incremental Equivalent Debt” means Indebtedness in the form of secured or
unsecured notes or loans or junior secured or unsecured notes or loans and/or
commitments in respect of any of the foregoing issued, incurred or implemented
in lieu of loans under an Incremental Facility; provided, that:

 

(a)           the aggregate outstanding amount thereof shall not exceed the
Incremental Cap,

 

(b)           except as otherwise agreed by the lenders or holders providing
such notes or loans, no Event of Default exists immediately prior to or after
giving effect to such notes or loans,

 

(c)           the Weighted Average Life to Maturity applicable to such notes or
loans (other than customary bridge loans with a maturity date of no longer than
one year; provided, that any loans, notes, securities or other Indebtedness
which are exchanged for or otherwise replace such bridge loans shall be subject
to the requirements of this clause (c)) is no shorter than the Weighted Average
Life to Maturity of the then-existing Term Loans,

 

(d)           the final maturity date with respect to such notes or loans (other
than customary bridge loans with a maturity date of no longer than one year;
provided, that any loans, notes, securities or other Indebtedness which are
exchanged for or otherwise replace such bridge loans shall be subject to the
requirements of this clause (d)) is no earlier than the Latest Term Loan
Maturity Date on the date of the issuance or incurrence, as applicable, thereof,

 

(e)           in the case of any such Indebtedness in the form of term loans
that are pari passu with the Initial Term Loans in right of payment and with
respect to security, the Effective Yield applicable thereto will not be more
than 0.50% per annum higher than the Effective Yield in respect of

 

33

--------------------------------------------------------------------------------


 

the Initial Term Loans unless the Effective Yield with respect to the Initial
Term Loans is adjusted to be equal to the Effective Yield applicable to such
Indebtedness, minus, 0.50% per annum,

 

(f)            any such Indebtedness may not participate on a greater than pro
rata basis in any voluntary or mandatory prepayment in respect of the Initial
Term Loans (and any Additional Term Loans then subject to ratable repayment
requirements), and

 

(g)           no such Indebtedness may be (x) guaranteed by any Person which is
not a Loan Party or (y) secured by any assets other than the Collateral.

 

“Incremental Facility” means any Incremental Term Facility.

 

“Incremental Facility Amendment” means an amendment to this Agreement that is
reasonably satisfactory to the Administrative Agent (solely for purposes of
giving effect to Section 2.19) and the Borrower executed by each of (a) Holdings
and the Borrower, (b) the Administrative Agent and (c) each Lender that agrees
to provide all or any portion of the Incremental Facility being incurred
pursuant thereto and in accordance with Section 2.19.

 

“Incremental Loans” means any Incremental Term Loan.

 

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.19(a).

 

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.19(a).

 

“Incurrence-Based Amounts” has the meaning assigned to such term in
Section 1.10(d).

 

“Indebtedness” as applied to any Person means, without duplication, (a) all
indebtedness for borrowed money of such Person; (b) that portion of obligations
with respect to Capital Leases to the extent recorded as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP; (c) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments to the extent the same would appear as
a liability on a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP; (d) any obligation owed for all or any part of
the deferred purchase price of property or services which purchase price is
(A) due more than six months from the date of incurrence of the obligation in
respect thereof or (B) evidenced by a note or similar written instrument
(excluding (i) any earn out obligation or purchase price adjustment until such
obligation (A) becomes a liability on the statement of financial position or
balance sheet (excluding the footnotes thereto) in accordance with GAAP and
(B) has not been paid within 60 days after becoming due and payable,
(ii) accrued expenses and trade accounts payable in the ordinary course of
business (including on an inter-company basis) and (iii) liabilities associated
with customer prepayments and deposits); (e) all Indebtedness of others secured
by any Lien on any asset owned by such Person regardless of whether the
Indebtedness secured thereby have been assumed by such Person or is non-recourse
to the credit of such Person; (f) the face amount of any letter of credit issued
for the account of such Person or as to which such Person is otherwise liable
for reimbursement of drawings (except to the extent the relevant reimbursement
obligations relate to trade payables and are satisfied within 3 days following
the incurrence thereof); (g) the Guarantee by such Person of the Indebtedness of
another; (h) all obligations of such Person in respect of any Disqualified
Capital Stock and (i) all net obligations of such Person in respect of any
Derivative Transaction, including any Hedge Agreement, whether or not entered
into for hedging or speculative purposes; provided that (i) in no event shall
obligations under any Derivative Transaction be deemed “Indebtedness” for any
calculation of the First Lien Leverage Ratio, Total Leverage Ratio, the Secured
Leverage Ratio or any other financial ratio under this Agreement and (ii) the
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the

 

34

--------------------------------------------------------------------------------


 

lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.  For all purposes hereof, the Indebtedness of any Person shall
include the Indebtedness of any third person (including any partnership in which
such Person is a general partner and any unincorporated joint venture in which
such Person is a joint venturer) to the extent such Person would be liable
therefor under applicable Requirements of Law or any agreement or instrument by
virtue of such Person’s ownership interest in such Person, except to the extent
the terms of such Indebtedness provided that such Person is not liable therefor;
provided that notwithstanding anything herein to the contrary, the term
“Indebtedness” shall not include, and shall be calculated without giving effect
to, the effects of Accounting Standards Codification Topic 815 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose hereunder as a result of accounting
for any embedded derivatives created by the terms of such Indebtedness.

 

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning set forth in Section 3.11(a).

 

“Information Memorandum” means the Confidential Information Memorandum posted to
SyndTrak on January 19, 2017, relating to Holdings, the Borrower and their
Restricted Subsidiaries and the Transactions.

 

“Initial Term Lender” means any Lender with an Initial Term Loan Commitment or
an outstanding Initial Term Loan.

 

“Initial Term Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term Loans hereunder in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name on the Commitment Schedule under “Initial Term Commitment”, as the same may
be (a) reduced from time to time pursuant to Section 2.06 and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such Term
Lender pursuant to Section 9.05 or (ii) increased from time to time pursuant to
Section 2.19.  The aggregate amount of the Term Lenders’ Initial Term Loan
Commitments on the Closing Date is $250,000,000.

 

“Initial Term Loans” means the term loans made by the Initial Term Lenders to
the Borrower pursuant to Section 2.01, provided, that, upon any Borrowing of
Delayed Draw Term Loans pursuant to Section 2.01(b), such Delayed Draw Term
Loans shall be deemed to be an increase to the amount of such Initial Term Loans
for all purposes hereunder.

 

“Intellectual Property Security Agreement” means any agreement executed on or
after the Closing Date confirming or effecting the grant of any Lien on IP
Rights owned by any Loan Party to the Administrative Agent, for the benefit of
the Secured Parties, in accordance with this Agreement and the Security
Agreement substantially in the form of Exhibit H or the exhibit thereto.

 

“Intercreditor Agreement” means the Intercreditor Agreement substantially in the
form of Exhibit M, dated as of the Closing Date, among, inter alios, the ABL
Administrative Agent, as agent for the “ABL Secured Parties” referred to
therein, the Administrative Agent, as agent for the “Term Loan Secured Parties”
referred to therein, and the Loan Parties from time to time party thereto.

 

35

--------------------------------------------------------------------------------


 

“Interest Election Request” means a request by the Borrower in the form of
Exhibit D or such other form reasonably acceptable to the Administrative Agent
to convert or continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each Fiscal Quarter and the Latest Maturity Date applicable to
such Loan and (b) with respect to any Eurodollar Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of any Eurodollar Rate Borrowing with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such Borrowing.

 

“Interest Period” means with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent approved by all relevant affected Lenders, twelve months or a
shorter period) thereafter, as the Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Rate” means at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) pages LIBOR01 or LIBOR02 of the Reuters screen for the
longest period (for which that Eurodollar Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) pages LIBOR01 or LIBOR02 of
the Reuters screen for the shortest period (for which that Eurodollar Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
at such time; provided that if the Interpolated Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Investment” means (a) any purchase or other acquisition by the Borrower or any
of its Restricted Subsidiaries of any of the Securities of any other Person,
(b) the acquisition by purchase or otherwise (other than any purchase or other
acquisition of inventory, materials, supplies and/or equipment in the ordinary
course of business) of all or a substantial portion of the business, property or
fixed assets of any other Person or any division or line of business or other
business unit of any other Person and (c) any loan, advance or capital
contribution by the Borrower or any of its Restricted Subsidiaries to any other
Person.  Subject to Section 5.10, the amount of any Investment shall be the
original cost of such Investment, plus the cost of any addition thereto that
would otherwise constitute an Investment, without any adjustments for increases
or decreases in value, or write-ups, write-downs or write-offs with respect
thereto, but giving effect to any repayments of principal in the case of any
Investment in the form of a loan and any return of capital or return on
Investment in the case of any equity Investment (whether as a distribution,
dividend, redemption or sale but not in excess of the amount of the relevant
initial Investment).

 

“IP Rights” has the meaning assigned to such term in Section 3.05(c).

 

“IRS” means the U.S. Internal Revenue Service.

 

36

--------------------------------------------------------------------------------


 

“Junior Indebtedness” means any Indebtedness (other than Indebtedness (i) among
the Borrower and/or its Restricted Subsidiaries and (ii) under any ABL Facility)
that is expressly subordinated in right of payment to the Obligations with an
individual outstanding principal amount in excess of the Threshold Amount.

 

“Junior Lien Indebtedness” means any Indebtedness that is secured by a security
interest on the Collateral (other than Indebtedness (i) among the Borrower
and/or its Restricted Subsidiaries and (ii) under any ABL Facility) that is
expressly junior or subordinated to the Lien securing the Term Facility with an
individual outstanding principal amount in excess of the Threshold Amount.

 

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest maturity or expiration date of any Term Loan or
Term Commitment.

 

“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any term loan or term
commitment hereunder at such time, including the latest maturity or expiration
date of any Term Loan or any Additional Term Loan Commitment.

 

“LCA Election” has the meaning assigned to such term in Section 1.10(c)

 

“LCA Test Date” has the meaning assigned to such term in Section 1.10(c)

 

“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.

 

“Lenders” means the Term Lenders, any lender with an Additional Term Loan
Commitment or an outstanding Additional Term Loan and any other Person that
becomes a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed to constitute a
Lien.

 

“Limited Conditionality Acquisition” means a Permitted Acquisition, which,
pursuant to the terms of the applicable definitive acquisition agreement (the
“Subject Acquisition Agreement”) in respect thereof, is not conditioned on the
availability of financing.

 

“Loan Documents” means this Agreement, the Fee Letter, any Promissory Note, each
Loan Guaranty, the Collateral Documents, any intercreditor agreement required to
be entered into pursuant to the terms of this Agreement to which any Loan Party
is a party, each Refinancing Amendment, each Incremental Facility Amendment,
each Extension Amendment and any other document or instrument designated by the
Borrower and the Administrative Agent as a “Loan Document.”  Any reference in
this Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto.

 

37

--------------------------------------------------------------------------------


 

“Loan Guaranty” means the Guaranty Agreement, substantially in the form of
Exhibit I hereto, executed by each Loan Party thereto and the Administrative
Agent for the benefit of the Secured Parties, as supplemented in accordance with
the terms of Section 5.12 hereof.

 

“Loan Installment Date” has the meaning assigned to such term in
Section 2.07(a).

 

“Loan Parties” means Holdings, the Borrower and each Subsidiary Guarantor.

 

“Loan Guarantor” means Holdings and any Subsidiary Guarantor.

 

“Loans” means any Initial Term Loan or any Additional Term Loan.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.

 

“Management Investors” means the officers, directors, managers, employees and
members of management of Holdings, the Borrower, any Parent Company and/or any
subsidiary of the Borrower (including those of the Target and its subsidiaries).

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means (a) on the Closing Date, a “Material Adverse
Effect” (as defined in the Acquisition Agreement) and (b) after the Closing
Date, a material adverse effect on (i) the business, assets, financial condition
or results of operations, in each case, of the Borrower and its Restricted
Subsidiaries, taken as a whole, (ii) the rights and remedies (taken as a whole)
of the Administrative Agent under the applicable Loan Documents or (iii) the
ability of the Loan Parties (taken as a whole) to perform their payment
obligations under the applicable Loan Documents.

 

“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged and delivered to
the Administrative Agent (or its bailee) pursuant to the Security Agreement.

 

“Material Real Estate Asset” means (a) on the Closing Date, each Real Estate
Asset listed on Schedule 1.01(c) and (b)  any “fee-owned” Real Estate Asset
acquired by any Loan Party after the Closing Date having a fair market value (as
reasonably determined by the Borrower after taking into account any liabilities
with respect thereto that impact such fair market value) in excess of $2,500,000
as of the date of acquisition thereof.

 

“Maturity Date” means (a) with respect to the Initial Term Loans, the Term Loan
Maturity Date, (b) with respect to any Replacement Term Loans, the final
maturity date for such Replacement Term Loans, as the case may be, as set forth
in the applicable Refinancing Amendment, (c) with respect to any Incremental
Facility, the final maturity date set forth in the applicable Incremental
Facility Amendment, and (d) with respect to Extended Term Loans, the final
maturity date set forth in the applicable Extension Amendment.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.19.

 

“Merger” has the meaning assigned to such term in the Recitals to this
Agreement.

 

“Merger Sub” has the meaning assigned to such term in the preamble to this
Agreement.

 

38

--------------------------------------------------------------------------------


 

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.20(b).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the relevant Secured Parties, on any Material Real
Estate Asset constituting Collateral.

 

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA, that is subject to the provisions of
Title IV of ERISA, and in respect of which the Borrower or any of its Restricted
Subsidiaries, or any of their respective ERISA Affiliates, makes or is obligated
to make contributions or with respect to which any of them has any obligation or
liability, contingent or otherwise.

 

“Narrative Report” means, with respect to the financial statements in respect of
which it is delivered, a customary narrative report describing the operations of
Holdings, the Borrower and its Restricted Subsidiaries for the relevant Fiscal
Quarter or Fiscal Year and for the period from the beginning of the then-current
Fiscal Year to the end of the period to which the relevant financial statements
relate.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Borrower or
any of its Restricted Subsidiaries (i) under any casualty insurance policy in
respect of a covered loss thereunder of any assets of the Borrower or any of its
Restricted Subsidiaries or (ii) as a result of the taking of any assets of the
Borrower or any of its Restricted Subsidiaries by any Person pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any
such assets to a purchaser with such power under threat of such a taking, minus
(b) (i) any actual out-of-pocket costs incurred by the Borrower or any of its
Restricted Subsidiaries in connection with the adjustment, settlement or
collection of any claims of the Borrower or the relevant Restricted Subsidiary
in respect thereof, (ii) payment of the outstanding principal amount of, premium
or penalty, if any, and interest and other amounts on any Indebtedness (other
than the Loans, Indebtedness under any ABL Facility and any Indebtedness secured
by a Lien on the Collateral that is pari passu with or expressly subordinated to
the Lien on the Collateral securing any Secured Obligation) that is secured by a
Lien on the assets in question and that is required to be repaid or otherwise
comes due or would be in default under the terms thereof as a result of such
loss, taking or sale, (iii) in the case of a taking, the reasonable
out-of-pocket costs of putting any affected property in a safe and secure
position, (iv) any selling costs and out-of-pocket expenses (including
reasonable broker’s fees or commissions, legal fees, transfer and similar Taxes
and the Borrower’s good faith estimate of income Taxes paid or payable
(including pursuant to Tax sharing arrangements)) in connection with any sale or
taking of such assets as described in clause (a) of this definition and (v) any
amounts provided as a reserve in accordance with GAAP against any liabilities
under any indemnification obligation or purchase price adjustments associated
with any sale or taking of such assets as referred to in clause (a) of this
definition (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net
Insurance/Condemnation Proceeds).

 

“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-cash
consideration initially received) received by the Borrower or any Restricted
Subsidiary, net of (i) selling costs and out-of-pocket expenses (including
reasonable broker’s fees or commissions, legal fees, transfer and similar Taxes
and the Borrower’s good faith estimate of income Taxes paid or payable
(including pursuant to Tax sharing arrangements) in connection with such
Disposition), (ii) amounts provided as a reserve in accordance with GAAP against
any liabilities under

 

39

--------------------------------------------------------------------------------


 

any indemnification obligation or purchase price adjustment associated with such
Disposition (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds),
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness (other than the Loans, Indebtedness under any ABL
Facility and any other Indebtedness secured by a Lien that is pari passu or
expressly subordinated to the Lien on the Collateral securing the Secured
Obligations) which is secured by the asset sold in such Disposition and which is
required to be repaid or otherwise comes due or would be in default and is
repaid (other than any such Indebtedness that is assumed by the purchaser of
such asset) and (iv) Cash escrows (until released from escrow to the Borrower or
any of its Restricted Subsidiaries) from the sale price for such Disposition;
and (b) with respect to any issuance or incurrence of Indebtedness or Capital
Stock, the Cash proceeds thereof, net of all Taxes and customary fees,
commissions, costs, underwriting discounts and other fees and expenses incurred
in connection therewith, in each case, less any withholding Taxes payable upon
the distribution of such amounts to the Borrower or any of its Restricted
Subsidiaries.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.16(b).

 

“Non-Loan Party Cap” means $10,000,000.

 

“Non-Loan Party Indebtedness” means Indebtedness incurred by Restricted
Subsidiaries that are not Loan Parties pursuant to Sections 6.01(i), 6.01(k),
and the proviso to 6.01(q).

 

“Non-Loan Party Investment Cap” means $15,000,000.

 

“Notice of Intent to Cure” has the meaning assigned to such term in
Section 6.12(b).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and all other advances to, debts,
liabilities and obligations of any Loan Party to the Lenders or to any Lender,
the Administrative Agent or any indemnified party arising under the Loan
Documents in respect of any Loan, whether direct or indirect (including those
acquired by assumption), absolute, contingent, due or to become due, now
existing or hereafter arising.

 

“OFAC” has the meaning assigned to such term in Section 3.15(a).

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles of organization or certificate of formation, and
its operating agreement and (e) with respect to any other form of entity, such
other organizational documents required by local Requirements of Law or
customary under such jurisdiction to document the formation and governance
principles of such type of entity.  In the event that any term or condition of
this Agreement or any other Loan Document requires any Organizational Document
to be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

 

“Other Applicable Indebtedness” has the meaning assigned to such term in
Section 2.08(b)(ii).

 

“Other Connection Taxes” means, with respect to any Lender or Administrative
Agent, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction

 

40

--------------------------------------------------------------------------------


 

imposing such Tax (other than connections arising solely from such recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to or enforced any Loan Document or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes arising from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, but excluding (i) any Excluded
Taxes or (ii) any Taxes that are Other Connection Taxes imposed with respect to
an assignment (other than an assignment made pursuant to Section 2.16).

 

“Parent Company” means (a) Holdings and (b) any other Person of which the
Borrower is an indirect Wholly-Owned Subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.05(c)(i).

 

“Participant Register” has the meaning assigned to such term in
Section 9.05(c)(iii).

 

“Patent” means any and all (a) patents and patent applications; (b) inventions
described and claimed therein, (c)  reissues, divisions, continuations,
renewals, extensions, and continuations-in-part thereof, (d)  income, royalties,
damages, claims and payments now or hereafter due or payable under and with
respect thereto, including, without limitation, damages and payments for past
and future infringements thereof, (e)  rights to sue for past, present and
future infringements thereof, and (f)  rights corresponding to any of the
foregoing throughout the world.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any employee pension benefit plan, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), which is subject to the
provisions of Title IV of ERISA or Sections 412 or 430 of the Code or Sections
302 or 303 of ERISA and which the Borrower or any of its Restricted
Subsidiaries, or any of their respective ERISA Affiliates, sponsors, maintains
or contributes to or has an obligation to contribute to, or with respect to
which any of them has any liability, contingent or otherwise.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit F.

 

“Perfection Requirements” means the filing of appropriate financing statements
with the office of the Secretary of State or other appropriate office of the
state of organization of each Loan Party, the filing of appropriate grants,
assignments or notices with the U.S. Patent and Trademark Office and the U.S.
Copyright Office, the proper recording or filing, as applicable, of Mortgages
and fixture filings with respect to any Material Real Estate Asset constituting
Collateral, in each case in favor of the Administrative Agent for the benefit of
the Secured Parties and the delivery to the Administrative Agent of any stock
certificate or promissory note required to be delivered pursuant to the
applicable Loan Documents, together with instruments of transfer executed in
blank.

 

“Permitted Acquisition” means any acquisition made by the Borrower or any of its
Restricted Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, or any business line, unit or division of,
any Person or of all of the outstanding Capital Stock of any Person who

 

41

--------------------------------------------------------------------------------


 

is engaged in a Similar Business and becomes a Restricted Subsidiary; provided
that the total consideration paid by Persons that are Loan Parties (a) for the
Capital Stock of any Person that does not become a Loan Party or is not a Loan
Party, and (b) in the case of an asset acquisition, assets that are not acquired
by any Loan Party, when taken together with the total consideration for all such
Persons and assets so acquired after the Closing Date and all Investments made
since the Closing Date pursuant to Section 6.06(b)(iii), shall not exceed the
sum of (i) the Non-Loan Party Investment Cap and (ii) amounts otherwise
available under Section 6.06 to be invested in non-Loan Parties (it being
understood that amounts utilized under this clause (ii) shall be deemed a
utilization of the applicable basket or exception in Section 6.06); provided
that (A) the limitation described in this proviso shall not apply to any
acquisition to the extent (1) any such consideration is financed with the
proceeds of sales of the Qualified Capital Stock of, or common equity capital
contributions to, the Borrower or any Restricted Subsidiary (but only to the
extent not otherwise applied as a Cure Amount, to increase the Available Amount
or Available Excluded Contribution Amount, or to make Restricted Payments or
Restricted Debt Payments hereunder) or (2) the Person so acquired (or the Person
owning the assets so acquired) becomes a Subsidiary Guarantor even though such
Person owns Capital Stock in Persons that are not otherwise required to become
Subsidiary Guarantors, if, in the case of this clause (2), at least 70.0% of the
Consolidated Adjusted EBITDA of the Person(s) acquired in such acquisition (or
the Persons owning the assets so acquired) (for this purpose and for the
component definitions used in the definition of “Consolidated Adjusted EBITDA”,
determined on a consolidated basis for such Person(s) and their respective
Restricted Subsidiaries) is generated by Person(s) that will become Subsidiary
Guarantors (i.e., disregarding any Consolidated Adjusted EBITDA generated by
Restricted Subsidiaries of such Persons that are not (or will not become)
Subsidiary Guarantors) and (B) in the event that the amount available under the
Non-Loan Party Investment Cap is reduced as a result of any acquisition of any
Restricted Subsidiary that does not become a Loan Party or any assets that are
not transferred to a Loan Party and such Restricted Subsidiary subsequently
becomes a Loan Party or such assets are subsequently transferred to a Loan
Party, as the case may be, the amount available under the Non-Loan Party
Investment Cap shall be proportionately increased as a result thereof based upon
the amount of the Non-Loan Party Investment Cap utilized with respect to the
acquisition of such Person or assets, as the case may be; provided further that
(x) the Borrower shall be in compliance with the financial covenant set forth in
Section 6.12(a) calculated on a Pro Forma Basis as of the last day of the most
recently ended Test Period and (y) no Event of Default then exists or would
result after giving pro forma effect to such acquisition, provided, further,
that if such purchase or other acquisition is a Limited Conditionality
Acquisition which is financed with the proceeds of Incremental Term
Loans, Incremental Equivalent or Indebtedness incurred under Section 6.01(q),
and the Borrower makes an LCA Election with respect to such Limited
Conditionality Acquisition, the foregoing condition shall be tested as of the
LCA Test Date, so  long as  upon  the effectiveness  of such  Indebtedness, no 
Event of Default under Section 7.01(a), 7.01(f) or 7.01(g) shall exist.

 

“Permitted Holders” means, collectively, Hennessy Capital LLC, Don R. Daseke,
Barbara Daseke, family trusts controlled by Don Daseke or Barbara Daseke, the
Walden Group, Inc. and R. Scott Wheeler (or, in each case, within sixty (60)
days after their death or incapacity, one or more successors acceptable to the
Administrative Agent).

 

“Permitted Liens” means Liens permitted pursuant to Section 6.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

 

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA
regardless of whether such plan is subject to ERISA that the Borrower or any of
its Restricted Subsidiaries sponsors,

 

42

--------------------------------------------------------------------------------


 

maintains or contributes to or has an obligation to contribute to, or otherwise
has liability, contingent or otherwise.

 

“Platform” has the meaning set forth in Section 5.01.

 

“Prepayment Asset Sale” means any Disposition by the Borrower or any of its
Restricted Subsidiaries made pursuant to Section 6.07(h), Section 6.07(o) and
Section 6.07(x); provided that so long as any ABL Facility is in effect, any
such sale or disposition of any ABL Facility Priority Collateral to the extent
the net proceeds of which are required to be applied to repay the loans under
any ABL Facility shall not be considered a “Prepayment Asset Sale” for any
purpose under this Agreement.

 

“primary obligor” has the meaning assigned to such term in the definition of
“Guarantee”.

 

“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse as its prime rate in effect at its principal office in New York
City and notified to the Borrower.

 

“Pro Forma Basis” or “pro forma effect” means, with respect to any determination
of the First Lien Leverage Ratio, the Total Leverage Ratio, the Secured Leverage
Ratio or Consolidated Adjusted EBITDA (including component definitions thereof)
that all Subject Transactions shall be deemed to have occurred as of the first
day of the applicable Test Period with respect to any test or covenant for which
such calculation is being made and that:

 

(a)           (i) in the case of (A) any Disposition of all or substantially all
Capital Stock of any Restricted Subsidiary of the Borrower or any division or
product line of the Borrower or any of its Restricted Subsidiaries, (B) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary and (C) the
implementation of any Cost Saving Initiative, income statement items (whether
positive or negative and including any Expected Cost Savings) attributable to
the property or Person subject to such Subject Transaction, shall be excluded as
of the first day of the applicable Test Period with respect to any test or
covenant for which the relevant determination is being made and (ii) in the case
of any Permitted Acquisition, Investment and/or designation of an Unrestricted
Subsidiary as a Restricted Subsidiary described in the definition of the term
“Subject Transaction”, income statement items (whether positive or negative)
attributable to the property or Person subject to such Subject Transaction shall
be included as of the first day of the applicable Test Period with respect to
any test or covenant for which the relevant determination is being made;
provided that the foregoing pro forma adjustments may be applied to any such
test or covenant solely to the extent that such adjustments are consistent with
the definition of “Consolidated Adjusted EBITDA”,

 

(b)           any retirement or repayment of Indebtedness shall be deemed to
have occurred as of the first day of the applicable Test Period with respect to
any test or covenant for which the relevant determination is being made, and

 

(c)           any Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in connection therewith shall be deemed to have occurred as of the
first day of the applicable Test Period with respect to any test or covenant for
which the relevant determination is being made; provided that, (x) if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable Test Period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness at the relevant date of determination (taking into
account any interest hedging arrangements applicable to such Indebtedness),
(y) interest on any obligation with respect to any Capital Lease shall be deemed
to accrue at an interest rate reasonably determined by a Responsible Officer of
the Borrower to be the rate of interest implicit in such obligation in
accordance with GAAP and (z) interest on any Indebtedness that may optionally be
determined at an interest rate

 

43

--------------------------------------------------------------------------------


 

based upon a factor of a prime or similar rate, a Eurodollar interbank offered
rate or other rate shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen by the Borrower.

 

Notwithstanding anything to the contrary set forth in this definition, for the
avoidance of doubt, when calculating the Total Leverage Ratio for purposes of
Section 6.12(a) (other than for the purpose of determining pro forma compliance
with Section 6.12(a) as a condition to taking any action under this Agreement),
or when calculating the First Lien Leverage Ratio for the purpose of calculating
the Required Excess Cash Flow Percentage, the events described in the
immediately preceding paragraph that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

 

“Proceeding” has the meaning assigned to such term in Section 9.03(b).

 

“Projections” means the financial projections and pro forma financial statements
of the Borrower and its subsidiaries included in the Information Memorandum (or
a supplement thereto).

 

“Promissory Note” means a promissory note of the Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit G hereto,
evidencing the aggregate outstanding principal amount of Loans of the Borrower
to such Lender resulting from the Loans made by such Lender.

 

“Public Company Costs” means Charges of Holdings, the Borrower or its
subsidiaries associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith and Charges relating
to compliance with the provisions of the Securities Act and the Exchange Act
(and, in each case, similar Requirements of Law under other jurisdictions), as
applicable to companies with equity or debt securities held by the public, the
rules of national securities exchange companies with listed equity or debt
securities, directors’ or managers’ compensation, fees and expense
reimbursement, disbursements, Charges relating to investor relations,
shareholder meetings and reports to shareholders or debtholders, directors’ and
officers’ insurance and other executive costs, legal and other professional fees
and listing fees.

 

“Public Lender” has the meaning set forth in Section 5.01.

 

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

 

“Qualifying Offering” means the issuance and sale by the Borrower or any Parent
Company of its common Capital Stock in a primary offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to which Net
Proceeds are received by any Parent Company and contributed to the Borrower.

 

“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) of any Loan Party in and to real property
(including, but not limited to, land, improvements and fixtures thereon).

 

“Refinancing Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent and the Borrower executed by
(a) Holdings and the Borrower, (b) the Administrative Agent and (c) each Lender
that agrees to provide all or any portion of the Replacement Term Loans, as
applicable, being incurred pursuant thereto and in accordance with
Section 9.02(c).

 

44

--------------------------------------------------------------------------------


 

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(m).

 

“Register” has the meaning assigned to such term in Section 9.05(b)(iv).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Funds” means with respect to any Lender that is an Approved Fund, any
other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, managers, officers, trustees,
employees, partners, agents, advisors and other representatives of such Person
and such Person’s Affiliates (other than, in any case, any Disqualified
Institution).

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, sediment, surface water or
groundwater.

 

“Replaced Term Loans” has the meaning assigned to such term in Section 9.02(c).

 

“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(c).

 

“Representative” has the meaning assigned to such term in Section 9.13.

 

“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution, repricing or replacement of all or a portion of the
Initial Term Loans substantially concurrently with the incurrence or guarantee
by any Loan Party of any secured term loans (including any Replacement Term
Loans) having an Effective Yield that is less than the Effective Yield
applicable to the Initial Term Loans so prepaid, repaid, refinanced,
substituted, repriced or replaced and (b) any amendment, waiver or other
modification to this Agreement that would have the effect of reducing the
Effective Yield applicable to the Initial Term Loans; provided that the primary
purpose of such prepayment, repayment, refinancing, substitution, replacement,
amendment, waiver or other modification was to reduce the Effective Yield
applicable to the Initial Term Loans; provided, further, that in no event shall
any such prepayment, repayment, refinancing, substitution, replacement,
amendment, waiver or other modification in connection with a Change of Control,
Qualifying Offering or Permitted Acquisition or similar Investment (including
any Investment in a Similar Business) constitute a Repricing Transaction.  Any
determination by the Administrative Agent of the Effective Yield for purposes of
the definition shall be conclusive and

 

45

--------------------------------------------------------------------------------


 

binding on all Lenders, and the Administrative Agent shall have no liability to
any Person with respect to such determination absent bad faith, gross negligence
or willful misconduct.

 

“Required Excess Cash Flow Percentage” means, as of the most recent Test Period
prior to the date of determination, (a) if the First Lien Leverage Ratio is
greater than to 2.75:1.00, 50%, (b) if the First Lien Leverage Ratio is less
than or equal to 2.75:1.00 and greater than 2.00:1.00, 25%, and (c) if the First
Lien Leverage Ratio is less than or equal to 2.00:1.00, 0%; provided, for the
Excess Cash Flow Period ending on or about December 31, 2018, the Required
Excess Cash Flow Percentage shall be 50%.

 

“Required Delayed Draw Term Lenders” means, as of any date of determination,
Delayed Draw Term Lenders holding more than 50% of the sum of (x) the aggregate
amount of all Delayed Draw Term Loans then outstanding and (y) the aggregate
Delayed Draw Term Commitments.

 

“Required Lenders” means, at any time, Lenders having Loans or unused
Commitments representing more than 50% of the sum of the total Loans and such
unused commitments at such time.

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements of any Governmental Authority, in each case that are
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, the president, the chief financial officer, the treasurer, any
assistant treasurer, any executive vice president, any senior vice president,
any vice president or the chief operating officer of such Person and any other
individual or similar official thereof responsible for the administration of the
obligations of such Person in respect of this Agreement, and, as to any document
delivered on the Closing Date, shall include any secretary or assistant
secretary or any other individual or similar official thereof with substantially
equivalent responsibilities of a Loan Party.  Any document delivered hereunder
that is signed by a Responsible Officer of any Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party, and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

 

“Responsible Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Officer of Holdings that such financial statements fairly present,
in all material respects, in accordance with GAAP, the consolidated financial
condition of Holdings as at the dates indicated and its consolidated income and
cash flows for the periods indicated, subject to changes resulting from audit
and normal year-end adjustments.

 

“Restricted Amount” has the meaning set forth in Section 2.08(b)(iv)(B).

 

“Restricted Debt” has the meaning set forth in Section 6.04(b).

 

“Restricted Debt Payment” has the meaning set forth in Section 6.04(b).

 

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of the Borrower, except a dividend
payable solely in shares of Qualified Capital Stock to the holders of such
class; (b) any redemption, retirement, sinking fund or similar payment, purchase
or other acquisition for value of any shares of any class of the Capital Stock
of the

 

46

--------------------------------------------------------------------------------


 

Borrower and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
the Capital Stock of the Borrower now or hereafter outstanding.

 

“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary.  Unless otherwise specified, “Restricted
Subsidiary” shall mean any Restricted Subsidiary of the Borrower.

 

“Retained Excess Cash Flow Amount” means, at any date of determination, an
amount, not less than zero and determined on a cumulative basis, that is equal
to the aggregate cumulative sum of Excess Cash Flow that is not required to be
applied as a mandatory prepayment under Section 2.08(b)(i) (without giving
effect to clause (B) thereof or to Section 2.08(b)(v)) for all Excess Cash Flow
Periods ending after the Closing Date and prior to such date of determination.

 

“S&P” means Standard & Poor’s Ratings Services or any successor by merger or
consolidation to its business.

 

“Sale and Lease-Back Transaction” means any transaction under which the Borrower
or any of its Restricted Subsidiaries shall, directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which the Borrower or the relevant Restricted Subsidiary
(a) is to sell or to transfer to any other Person (other than the Borrower or
any of its Restricted Subsidiaries) and (b) intends to use for substantially the
same purpose as the property which has been or is to be sold or transferred by
the Borrower or such Restricted Subsidiary to any Person (other than the
Borrower or any of its Restricted Subsidiaries) in connection with such lease.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (on the Closing Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

 

“Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligation) under each Hedge Agreement that (a) is in effect on
the Closing Date between any Loan Party and a counterparty that is the
Administrative Agent, a Lender or an Arranger or any Affiliate of the
Administrative Agent, a Lender or an Arranger as of the Closing Date or (b) is
entered into after the Closing Date between any Loan Party and any counterparty
that is (or is an Affiliate of) the Administrative Agent, any Lender or any
Arranger at the time such Hedge Agreement is entered into, for which such Loan
Party agrees to provide security and in each case that has been designated to
the Administrative Agent in writing by the Borrower as being a Secured Hedging
Obligation for purposes of the Loan Documents, it being understood that each
counterparty thereto shall be deemed (A) to appoint the Administrative Agent as
its agent under the applicable Loan Documents and (B) to agree to be bound by
the provisions of Article 8, Section 9.03, Section 9.10 and the Intercreditor
Agreement as if it were a Lender.

 

47

--------------------------------------------------------------------------------


 

“Secured Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Secured Debt as of such date to (b) Consolidated Adjusted
EBITDA for the Test Period then most recently ended, in each case of the
Borrower and its Restricted Subsidiaries on a consolidated basis.

 

“Secured Obligations” means all Obligations, together with (a) all Banking
Services Obligations and (b) all Secured Hedging Obligations; provided that
Banking Services Obligations and Secured Hedging Obligations shall cease to
constitute Secured Obligations on and after the Termination Date.

 

“Secured Parties” means (i) the Lenders, (ii) the Administrative Agent,
(iii) each counterparty to a Hedge Agreement with a Loan Party the obligations
under which constitute Secured Hedging Obligations, (iv) each provider of
Banking Services to any Loan Party the obligations under which constitute
Banking Services Obligations and (v) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

 

“Security Agreement” means the Term Loan Pledge and Security Agreement,
substantially in the form of Exhibit J, among the Loan Parties and the
Administrative Agent for the benefit of the Secured Parties.

 

“Similar Business” means any Person the majority of the revenues of which are
derived from a business that would be permitted by Section 6.13 if the
references to “Restricted Subsidiaries” in Section 6.13 were read to refer to
such Person.

 

“SPC” has the meaning assigned to such term in Section 9.05(e).

 

“Specified Acquisition Agreement Representations” means the representations made
by or on behalf of the Target, its subsidiaries or their respective businesses
in the Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that the Borrower or the Borrower’s applicable Affiliate
shall have the right to terminate the Borrower’s (or such Affiliate’s)
obligations under the Acquisition Agreement or to decline to consummate the
Acquisition as a result of a breach of such representations in the Acquisition
Agreement.

 

“Specified Representations” mean the representations and warranties set forth in
Section 3.01(a) (as it relates to organizational existence of the Loan Parties),
Section 3.02 (as it relates to corporate or organizational power or authority
(in connection with the due authorization, execution, delivery and performance
of the Loan Documents) and the enforceability thereof), Section 3.03(b),
Section 3.08, Section 3.12 (as it relates to the creation, validity and
perfection of the security interests in the Collateral), Section 3.14,
Section 3.15 and Section 3.16.

 

48

--------------------------------------------------------------------------------


 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurodollar Rate, for Eurodollar funding (currently
referred to as “Eurodollar Liabilities” in Regulation D).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Rate Loans shall be deemed to constitute Eurodollar funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subject Acquisition Agreement” has the meaning specified in the definition of
“Limited Conditionality Acquisition”.

 

“Subject Loans” has the meaning assigned to such term in Section 2.08(b)(ii).

 

“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.

 

“Subject Proceeds” has the meaning assigned to such term in Section 2.08(b)(ii).

 

“Subject Transaction” means, with respect to any Test Period, (a) the
Transactions, (b) any Permitted Acquisition or any other acquisition, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, or
any business line, unit or division of, any Person or of a majority of the
outstanding Capital Stock of any Person in each case that is permitted by this
Agreement, (c) any Disposition of all or substantially all of the assets or
Capital Stock of any subsidiary (or any business unit, line of business or
division of the Borrower or a Restricted Subsidiary) not prohibited by this
Agreement, (d) the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary or an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 5.10 hereof, (e) any incurrence or repayment of
Indebtedness in connection with a transaction that would otherwise constitute a
Subject Transaction, (f) the implementation of any Cost Savings Initiative
and/or (g) any other event that by the terms of the Loan Documents requires pro
forma compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a Pro Forma Basis.

 

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by such Person or one or more of the
other subsidiaries of such Person or a combination thereof; provided that in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interests in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.  Unless otherwise
specified, “subsidiary” shall mean any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means (x) on the Closing Date, each subsidiary of the
Borrower (other than any such subsidiary that is an Excluded Subsidiary on the
Closing Date) and (y) thereafter, each subsidiary of the Borrower that becomes a
guarantor of the Secured Obligations pursuant to the terms of this Agreement, in
each case, until such time as the relevant subsidiary is released from its
obligations under the Loan Guaranty in accordance with the terms and provisions
hereof.

 

49

--------------------------------------------------------------------------------


 

“Successor Borrower” has the meaning assigned to such term in Section 6.07(a).

 

“Successor Holdings” has the meaning assigned to such term in Section 6.11(d).

 

“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Target” has the meaning assigned to such term in the Recitals to this
Agreement.

 

“Target Refinancing” has the meaning assigned to such term in Section 4.01(l).

 

“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Commitment” means any Initial Term Commitment, any Delayed Draw Term
Commitment and any Additional Term Loan Commitment.

 

“Term Facility” means the Term Loans provided to or for the benefit of the
Borrower pursuant to the terms of this Agreement.

 

“Term Lender” means any Initial Term Lender and any Additional Term Lender.

 

“Term Loan” means the Initial Term Loans and if applicable, any Additional Term
Loans.

 

“Term Loan Maturity Date” means the date that is seven years after the Closing
Date.

 

“Term Loan Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

 

“Test Period” means, as of any date, the period of four consecutive Fiscal
Quarters then most recently ended for which financial statements under
Section 5.01(a) or (b), as applicable, have been delivered (or are required to
have been delivered); it being understood and agreed that prior to the first
delivery of financial statements of Section 5.01(a), “Test Period” means the
period of four consecutive Fiscal Quarters in respect of which financial
statements for the Target are available and have been delivered to the
Administrative Agent.

 

“Threshold Amount” means $10,000,000.

 

“Total Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Total Debt outstanding as of the last day of the Test Period
then most recently ended to (b) Consolidated Adjusted EBITDA for the Test Period
then most recently ended, in each case of the Borrower and its Restricted
Subsidiaries on a consolidated basis.

 

“Trademark” means any and all (a) trademarks (including service marks), common
law marks, trade names, trade dress, and logos, slogans and other indicia of
origin under the Requirements of Laws of any jurisdiction in the world, and the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing, (b) renewals of the foregoing, (c) 
income, royalties, damages, and payments now or hereafter due or payable with
respect thereto, including, without

 

50

--------------------------------------------------------------------------------


 

limitation, damages, claims, and payments for past and future infringements
thereof, (d) rights to sue for past, present and future infringements of the
foregoing, including the right to settle suits involving claims and demands for
royalties owing, and (e) rights corresponding to any of the foregoing throughout
the world.

 

“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount or upfront fees) payable or otherwise borne
by Holdings and/or its subsidiaries in connection with the Transactions and the
transactions contemplated thereby.

 

“Transactions” means, collectively, (a) the execution and delivery by the Loan
Parties of the Loan Documents to which they are a party and the borrowing of
Initial Term Loans hereunder on the Closing Date, (b) the Merger and the other
transactions contemplated by the Acquisition Agreement, (c)  the Equity
Contribution, (d) the Target Refinancing, (e) the execution and delivery by the
Loan Parties of the Loan Documents (as defined in the ABL Credit Agreement) to
which they are a party and (f) the payment of Transaction Costs.

 

“Trust Fund Accounts” has the meaning assigned to such term in the definition of
“Excluded Assets”.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternate Base
Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the creation or perfection of security interests.

 

“Unrestricted Cash Amount” means, as of any date of determination, the amount of
(a) unrestricted Cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries whether or not held in a Deposit Account pledged to secure the
Secured Obligations and (b) Cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries restricted in favor of the Term Facility (which may also
include Cash and Cash Equivalents securing other Indebtedness that is secured by
a Lien on the Collateral along with the Term Facility, including any ABL
Facility).

 

“Unrestricted Subsidiary” means any subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary after the Closing Date pursuant to
Section 5.10.

 

“U.S.” means the United States of America.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

51

--------------------------------------------------------------------------------


 

“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person, 100%
of the Capital Stock of which (other than directors’ qualifying shares or shares
required by Requirements of Law to be owned by a resident of the relevant
jurisdiction) shall be owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., an
“Initial Term Loan”) or by Type (e.g., a “Eurodollar Rate Loan”) or by Class and
Type (e.g., a “Eurodollar Rate Term Loan”).  Borrowings also may be classified
and referred to by Class (e.g., an “Initial Term Loan Borrowing”) or by Type
(e.g., a “Eurodollar Rate Borrowing”) or by Class and Type (e.g., a “Eurodollar
Rate Term Loan Borrowing”).

 

Section 1.03          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein or in any Loan
Document (including any Loan Document and the ABL Credit Agreement) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified or extended, replaced or refinanced (subject to any restrictions or
qualifications on such amendments, restatements, amendment and restatements,
supplements or modifications or extensions, replacements or refinancings set
forth herein), (b) any reference to any Requirement of Law in any Loan Document
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Requirement of Law, (c) any
reference herein or in any Loan Document to any Person shall be construed to
include such Person’s successors and permitted assigns, (d) the words “herein,”
“hereof” and “hereunder,” and words of similar import, when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision hereof, (e) all references herein or in any Loan
Document to Articles, Sections, clauses, paragraphs, Exhibits and Schedules
shall be construed to refer to Articles, Sections, clauses and paragraphs of,
and Exhibits and Schedules to, such Loan Document, (f) in the computation of
periods of time in any Loan Document from a specified date to a later specified
date, the word “from” means “from and including”, the words “to” and “until”
mean “to but excluding” and the word “through” means “to and including” and
(g) the words “asset” and “property”, when used in any Loan Document, shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including Cash, Cash Equivalents,
securities, accounts and contract rights.  For purposes of determining
compliance at any time with Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07
and 6.08, in the event that any Indebtedness, Lien, contractual restriction,
Restricted Payment, Restricted Debt Payment, Investment, Disposition or
Affiliate transaction, as applicable, meets the criteria of more than one of the
categories of transactions or items permitted pursuant to any clause of such
Sections 6.01 (other than Sections 6.01(a), (r) and (s)), 6.02 (other than
Sections 6.02(a) and (r)), 6.03, 6.04, 6.05, 6.06, 6.07 and 6.08, the Borrower,
in its sole discretion, may, from time to time, classify (but not later
reclassify) such transaction or item (or portion thereof) and will only be
required to include the amount and type of such transaction (or portion thereof)
in any one category.  It is understood and agreed that any Indebtedness, Lien,
contractual restriction, Restricted Payment, Restricted Debt Payment,

 

52

--------------------------------------------------------------------------------


 

Investment, Disposition and/or Affiliate transaction need not be permitted
solely by reference to one category of permitted Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Investment, Disposition and/or Affiliate
transaction under Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07 or 6.08,
respectively, but may instead be permitted in part under any combination
thereof.

 

Section 1.04          Accounting Terms; GAAP.

 

(a)           All financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with GAAP as in effect from time to
time and, except as otherwise expressly provided herein, all terms of an
accounting or financial nature that are used in calculating the First Lien
Leverage Ratio, Total Leverage Ratio, the Secured Leverage Ratio or Consolidated
Adjusted EBITDA shall be construed and interpreted in accordance with GAAP, as
in effect from time to time; provided that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date of
delivery of the financial statements described in Section 3.04(a) in GAAP or in
the application thereof (including the conversion to IFRS as described below) on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change becomes effective until such notice shall have been withdrawn
or such provision amended in accordance herewith; provided, further, that if
such an amendment is requested by the Borrower or the Required Lenders, then the
Borrower and the Administrative Agent shall negotiate in good faith to enter
into an amendment of the relevant affected provisions (without the payment of
any amendment or similar fee to the Lenders) to preserve the original intent
thereof in light of such change in GAAP or the application thereof; provided,
further, that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made without giving effect to (i) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any subsidiary
at “fair value,” as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.  If the
Borrower notifies the Administrative Agent that Holdings is required to report
under IFRS or has elected to do so through an early adoption policy, “GAAP”
shall mean international financial reporting standards pursuant to IFRS
(provided that after such conversion, Holdings cannot elect to report under
GAAP).

 

(b)           Notwithstanding anything to the contrary contained in paragraph
(a) above or in the definition of “Capital Lease,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute Capital Leases in conformity with GAAP on the Closing Date
shall be considered Capital Leases and all calculations and deliverables under
this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith.

 

Section 1.05          Effectuation of Transactions.  Each of the representations
and warranties contained in this Agreement (and all corresponding definitions)
are made after giving effect to the Transactions, unless the context otherwise
requires.

 

53

--------------------------------------------------------------------------------


 

Section 1.06          Timing of Payment of Performance.  When payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

 

Section 1.07          Times of Day.  Unless otherwise specified herein, all
references herein to times of day shall be references to New York City time
(daylight or standard, as applicable).

 

Section 1.08          Currency Equivalents Generally.

 

(a)           For purposes of any determination under Section 2.19, Article 5,
Article 6 (other than Section 6.12(a) and the calculation of compliance with any
financial ratio for purposes of taking any action hereunder) or Article 6 with
respect to the amount of any Indebtedness, Lien, Restricted Payment, Restricted
Debt Payment, Investment, Disposition, Sale and Lease-Back Transaction,
affiliate transaction or other transaction, event or circumstance, or any
determination under any other provision of this Agreement, (any of the
foregoing, a “specified transaction”), in a currency other than Dollars, (i) the
Dollar equivalent amount of a specified transaction in a currency other than
Dollars shall be calculated based on the rate of exchange quoted by the
Bloomberg Foreign Exchange Rates & World Currencies Page (or any successor
page thereto, or in the event such rate does not appear on any Bloomberg Page,
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Borrower) for
such foreign currency, as in effect at 11:00 a.m. (London time) on the date of
such specified transaction (which, in the case of any Restricted Payment, shall
be deemed to be the date of the declaration thereof and, in the case of the
incurrence of Indebtedness, shall be deemed to be on the date first committed);
provided, that if any Indebtedness is incurred (and, if applicable, associated
Lien granted) to refinance or replace other Indebtedness denominated in a
currency other than Dollars, and the relevant refinancing or replacement would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such refinancing
or replacement, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing or replacement
Indebtedness (and, if applicable, associated Lien granted) does not exceed an
amount sufficient to repay the principal amount of such Indebtedness being
refinanced or replaced, except by an amount equal to (x) unpaid accrued interest
and premiums (including tender premiums) thereon plus other reasonable and
customary fees and expenses (including upfront fees and original issue discount)
incurred in connection with such refinancing or replacement, (y) any existing
commitments unutilized thereunder and (z) additional amounts permitted to be
incurred under Section 6.01 (it being understood that amounts utilized under
this clause (z) shall be deemed a utilization of the applicable basket or
exception to Section 6.01) and (ii) for the avoidance of doubt, no Default or
Event of Default shall be deemed to have occurred solely as a result of a change
in the rate of currency exchange occurring after the time of any specified
transaction so long as such specified transaction was permitted at the time
incurred, made, acquired, committed, entered or declared as set forth in clause
(i).  For purposes of Section 6.12(a) and the calculation of compliance with any
financial ratio for purposes of taking any action hereunder, on any relevant
date of determination, amounts denominated in currencies other than Dollars
shall be translated into Dollars at the applicable currency exchange rate used
in preparing the financial statements delivered pursuant to Section 5.01(a) or
(b) (or, prior to the first such delivery, the financial statements referred to
in Section 3.04), as applicable, for the relevant Test Period and will, with
respect to any Indebtedness, reflect the currency translation effects,
determined in accordance with GAAP, of any Hedge Agreement permitted hereunder
in respect of currency exchange risks with respect to the applicable currency in
effect on the date of determination for the Dollar equivalent amount of such
Indebtedness.  Notwithstanding the foregoing or anything to the contrary herein,
to the extent that the Borrower would not be in compliance with
Section 6.12(a) if any Indebtedness denominated in a currency other than in
Dollars were to be translated into Dollars on the

 

54

--------------------------------------------------------------------------------


 

basis of the applicable currency exchange rate used in preparing the financial
statements delivered pursuant to Section 5.01(a) or (b), as applicable, for the
relevant Test Period, but would be in compliance with Section 6.12(a) if such
Indebtedness that is denominated in a currency other than in Dollars were
instead translated into Dollars on the basis of the average relevant currency
exchange rates over such Test Period (taking into account the currency
translation effects, determined in accordance with GAAP, of any Hedge Agreement
permitted hereunder in respect of currency exchange risks with respect to the
applicable currency in effect on the date of determination for the Dollar
equivalent amount of such Indebtedness), then, solely for purposes of compliance
with Section 6.12(a), the Total Leverage Ratio as of the last day of such Test
Period shall be calculated on the basis of such average relevant currency
exchange rates.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify with the Borrower’s consent to appropriately reflect a change in
currency of any country and any relevant market convention or practice relating
to such change in currency.

 

Section 1.09          Cashless Rollovers.  Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, to the
extent that any Lender extends the maturity date of, or replaces, renews or
refinances, any of its then-existing Loans with Incremental Loans, Replacement
Term Loans, Extended Term Loans or loans incurred under a new credit facility,
in each case, to the extent that such extension, replacement, renewal or
refinancing is effected by means of a “cashless roll” by such Lender, such
extension, replacement, renewal or refinancing shall be deemed to comply with
any requirement hereunder or any other Loan Document that such payment be made
“in Dollars”, “in immediately available funds”, “in Cash” or any other similar
requirement.

 

Section 1.10          Certain Calculations and Tests.

 

(a)           Notwithstanding anything to the contrary herein, all financial
ratios and tests (including the First Lien Leverage Ratio, the Total Leverage
Ratio, the Secured Leverage Ratio and Consolidated Adjusted EBITDA) contained in
this Agreement that are calculated with respect to any Test Period during which
any Subject Transaction occurs shall be calculated with respect to such Test
Period and such Subject Transaction on a Pro Forma Basis.  Further, if since the
beginning of any such Test Period and on or prior to the date of any required
calculation of any financial ratio or test (x) any Subject Transaction has
occurred or (y) any Person that subsequently became a Restricted Subsidiary or
was merged, amalgamated or consolidated with or into the Borrower or any of its
Restricted Subsidiaries or any joint venture since the beginning of such Test
Period has consummated any Subject Transaction, then, in each case, any
applicable financial ratio or test shall be calculated on a Pro Forma Basis for
such Test Period as if such Subject Transaction had occurred at the beginning of
the applicable Test Period (it being understood, for the avoidance of doubt,
that solely for purposes of calculating quarterly compliance with
Section 6.12(a), the date of the required calculation shall be the last day of
the Test Period, and no Subject Transaction occurring thereafter shall be taken
into account).

 

(b)           For purposes of determining the permissibility of any action,
change, transaction or event that requires a calculation of any financial ratio
or test (including, without limitation, Section 6.12(a), any First Lien Leverage
Ratio test, any Secured Leverage Ratio test, any Total Leverage Ratio test
and/or the amount of Consolidated Adjusted EBITDA), such financial ratio or test
shall be calculated at the time such action is taken (subject to
clause (a) above), such change is made, such transaction is consummated or such
event occurs, as the case may be, and no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in such financial ratio
or test occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.

 

55

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything to the contrary herein, in connection
with any action required to be taken in connection with a Limited Conditionality
Acquisition, for purposes of:

 

(i)        calculating the First Lien Leverage Ratio, the Secured Leverage
Ratio, the Total Leverage Ratio and other financial calculations (including, but
not limited to, for purposes of Section 2.19);

 

(ii)       testing  availability  under  covenant  baskets  set  forth  in  this
Agreement (including covenant baskets measured as a percentage of Consolidated
Adjusted EBITDA); or

 

(iii)      determining whether any default or event of default (or any type of
default or event of default) has occurred or is continuing,

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Conditionality Acquisition, an “LCA
Election”), the date of determination shall be deemed to be the date of the
Subject Acquisition Agreement (the “LCA Test Date”), and if, after giving Pro
Forma Effect to the Limited Conditionality Acquisition and the other
transactions required to be entered into in connection therewith (including any
incurrence or repayment of Indebtedness and the use of proceeds thereof) as of
the LCA Test Date, the Borrower would have been permitted to take such action on
the relevant LCA Test Date in compliance with such ratio, test or basket, such
ratio, test or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCA Election and any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCA Test Date are exceeded as a result of fluctuations in any such ratio, test
or basket, including due to fluctuations in Consolidated Adjusted EBITDA of the
Borrower or the Person subject to such Limited Conditionality Acquisition, at or
prior to the consummation of the relevant transaction or action, such baskets,
tests or ratios will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower has made an LCA Election for any Limited
Conditionality Acquisition, then in connection with any calculation of any
ratio, test or basket availability with respect to any transaction following the
relevant LCA Test Date and prior to the earlier of the date on which such
Limited Conditionality Acquisition is consummated or the date that the Subject
Acquisition Agreement is terminated or expires without consummation of such
Limited Conditionality Acquisition, for purposes of determining whether any such
required transaction is permitted under this Agreement, any such ratio, test or
basket shall be calculated on a Pro Forma Basis assuming such Limited
Conditionality Acquisition and such other required transaction (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

 

ARTICLE 2          THE CREDITS

 

Section 2.01          Commitments.

 

(a)           Subject to the terms and conditions set forth herein, each Initial
Term Lender severally, and not jointly, agrees to make Initial Term Loans to the
Borrower on the Closing Date in Dollars in a principal amount equal to its
Initial Term Loan Commitment.  Amounts paid or prepaid in respect of the Initial
Term Loans may not be reborrowed.

 

(b)           Subject to the terms and conditions set forth herein, each Delayed
Draw Term Lender severally, and not jointly, agrees to make “Delayed Draw Term
Loans” to the Borrower in Dollars from time to time (but in any event limited to
three drawings, each in a minimum aggregate principal amount of at least
$10,000,000), on any Business Day until the Delayed Draw Term Commitment
Termination Date, in a principal amount not to exceed its Delayed Draw Term
Commitment. Amounts

 

56

--------------------------------------------------------------------------------


 

paid or prepaid in respect of Delayed Draw Term Loans may not be reborrowed.
Once funded, Delayed Draw Term Loans will initially be of the same Type and will
have the same Interest Period as the Initial Term Loans (allocated pro rata if
multiple Interest Periods shall be in effect at such time) outstanding at the
time of the borrowing of such Delayed Draw Term Loan.

 

(c)           Subject to the terms and conditions of this Agreement and any
applicable Refinancing Amendment or Incremental Facility Amendment, each Lender
with an Additional Term Loan Commitment of a given Class, severally and not
jointly, agrees to make Additional Term Loans of such Class to the Borrower,
which Additional Term Loans shall not exceed for any such Lender at the time of
any incurrence thereof the Additional Term Loan Commitment of such Class of such
Lender as set forth in the applicable Refinancing Amendment or Incremental
Facility Amendment.

 

Section 2.02          Loans and Borrowings.

 

(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
of the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.

 

(b)           Subject to Section 2.01 and Section 2.11, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Rate Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Rate Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that (i) any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement, (ii) such Eurodollar Rate Loan shall be deemed
to have been made and held by such Lender, and the obligation of the Borrower to
repay such Loan shall nevertheless be to such Lender for the account of such
domestic or foreign branch or Affiliate of such Lender and (iii) in exercising
such option, such Lender shall use reasonable efforts to minimize increased
costs to the Borrower resulting therefrom (which obligation of such Lender shall
not require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it otherwise determines would be disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.12 shall apply).

 

(c)           At the commencement of each Interest Period for any Eurodollar
Rate Borrowing, such Borrowing shall comprise an aggregate principal amount that
is an integral multiple of $100,000 and not less than $500,000.  Each ABR
Borrowing when made shall be in a minimum principal amount of $100,000. 
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of four
(4) different Interest Periods in effect for Eurodollar Rate Borrowings at any
time outstanding (or such greater number of different Interest Periods as the
Administrative Agent may agree from time to time).

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not, nor shall it be entitled to, request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable to the relevant Loans.

 

Section 2.03          Requests for Borrowings.  Each Borrowing, each conversion
of Loans from one Type to the other, and each continuation of Eurodollar Rate
Loans shall be made upon irrevocable notice by the Borrower to the
Administrative Agent.  Each such notice must be in the form of a written
Borrowing Request, appropriately completed and signed by a Responsible Officer
of the Borrower or by telephone (and promptly confirmed by delivery of a written
Borrowing Request, appropriately completed and signed by a Responsible Officer
of the Borrower) and must be received by the Administrative Agent (by hand
delivery, fax or other electronic transmission (including “.pdf” or “.tif”)) not
later than 1:00 p.m.

 

57

--------------------------------------------------------------------------------


 

(i) three Business Days prior to the requested day of any Borrowing, conversion
or continuation of Eurodollar Rate Loans (or one Business Day in the case of any
Eurodollar Rate Loans to be made on the Closing Date) and (ii) 11:00 a.m. one
Business Day prior to the requested date of any Borrowing of ABR Loans (or, in
each case, such later time as shall be acceptable to the Administrative Agent);
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period of other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” (A) the applicable
notice from the Borrower must be received by the Administrative Agent not later
than 1:00 p.m. four Business Days prior to the requested date of the relevant
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the appropriate Lenders of such request and determine
whether the requested Interest Period is approved by each Lender and (B) not
later than 12:00 p.m. three Business Days before the requested date of the
relevant Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower whether or not the requested Interest Period is approved by
each of the appropriate Lenders.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Rate Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall advise each Lender of the details and amount of any
Loan to be made as part of the relevant requested Borrowing (x) in the case of
any ABR Borrowing, on the same Business Day of receipt of a Borrowing Request in
accordance with this Section 2.03 or (y) in the case of any Eurodollar Rate
Borrowing, no later than one Business Day following receipt of a Borrowing
Request in accordance with this Section 2.03.

 

Section 2.04          Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder not
later than  1:00 p.m. on the Business Day specified in the applicable Borrowing
Request by wire transfer of immediately available funds to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s respective Applicable
Percentage.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
account designated in the relevant Borrowing Request or as otherwise directed by
the Borrower.

 

(b)           Unless the Administrative Agent has received notice from any
Lender that such Lender will not make available to the Administrative Agent such
Lender’s share of any Borrowing prior to the proposed date of such Borrowing,
the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.04(a) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if any Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand (without duplication) such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to Loans comprising such Borrowing at such time. 
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing and the
obligation of the Borrower to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.04(b) shall cease.  If the Borrower pays such
amount to the Administrative Agent, the amount so paid shall constitute a
repayment of such Borrowing by such amount.  Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the

 

58

--------------------------------------------------------------------------------


 

Administrative Agent or the Borrower or any other Loan Party may have against
any Lender as a result of any default by such Lender hereunder.

 

Section 2.05          Type; Interest Elections.

 

(a)           Each Borrowing shall initially be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Rate Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower may elect to convert any Borrowing to a Borrowing of a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Rate Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders, based upon their Applicable Percentages and
the Loans comprising each such portion shall be considered a separate Borrowing.

 

(b)           To make an election pursuant to this Section 2.05, the Borrower
shall (i) deliver an Interest Election Request, appropriately completed and
signed by a Responsible Officer of the Borrower or (ii) provide telephonic
notice (promptly confirmed in writing by delivery of a written Interest Election
Request, appropriately completed and signed by a Responsible Officer of the
Borrower) of the applicable election to the Administrative Agent.  If any such
Interest Election Request requests a Eurodollar Rate Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

 

(c)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(d)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Rate Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, such Borrowing shall be converted at the end of such Interest
Period to a Eurodollar Rate Borrowing with an Interest Period of one month. 
Notwithstanding anything to the contrary herein, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Rate Borrowing and (ii) unless repaid, each Eurodollar Rate Borrowing
shall be converted to an ABR Borrowing at the end of the then-current Interest
Period applicable thereto.

 

Section 2.06          Automatic Termination and Reduction of Commitments. 
Unless previously terminated, (a) the Initial Term Commitments on the Closing
Date shall automatically terminate upon the making of the Initial Term Loans on
the Closing Date (b) the aggregate Delayed Draw Term Commitments on the Closing
Date shall (i) automatically be reduced upon the making of any Delayed Draw Term
Loans by an amount equal to the Delayed Draw Term Loans so made and
(ii) automatically and permanently be reduced to zero on the Delayed Draw Term
Commitment Termination Date and (c) the Additional Term Loan Commitments of any
Class shall automatically terminate upon the making of the Additional Term Loans
of such Class and, if any such Additional Term Loan Commitment is not drawn on
the date that such Additional Term Loan Commitment is required to be drawn
pursuant to the applicable Refinancing Amendment or Incremental Facility
Amendment, the undrawn amount thereof shall automatically terminate.

 

59

--------------------------------------------------------------------------------


 

Section 2.07          Repayment of Loans; Evidence of Debt.

 

(a)           (i)            The Borrower hereby unconditionally promises to
repay the outstanding principal amount of the Initial Term Loans to the
Administrative Agent for the account of each Term Lender (A) commencing at the
end of the first full Fiscal Quarter ended after the Closing Date, and payable
at the end of such Fiscal Quarter and each Fiscal Quarter thereafter (prior to
the Term Loan Maturity Date), in a quarterly amount equal to 0.25% of the
original principal amount of the Initial Term Loans (each such date being
referred to as a “Loan Installment Date”), as such payments may be (x) reduced
from time to time as a result of the application of prepayments in accordance
with Section 2.08 or repurchases in accordance with Section 9.05(g),
(y) increased as a result of any increase in the amount of such Initial Term
Loans pursuant to Section 2.19(a)) or (z) adjusted pursuant to clause
(iii) below and (B) on the Term Loan Maturity Date, in an amount equal to the
remainder of the principal amount of the Initial Term Loans outstanding on such
date, together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment.

 

(ii)       The Borrower shall repay the Additional Term Loans of any Class in
such scheduled amortization installments and on such date or dates as shall be
specified therefor in the applicable Refinancing Amendment, Incremental Facility
Agreement or Extension Amendment (as such payments may be reduced from time to
time as a result of the application of prepayments in accordance with
Section 2.08 or repurchases in accordance with Section 9.05(g)).

 

(iii)      From the making of any Delayed Draw Term Loan, subject to adjustments
identified by clauses (a)(i)(A)(x) and (y) above, the Initial Term Loans (as
increased by such Delayed Draw Term Loans) shall be entitled to quarterly
scheduled amortization payments that represent the same percentage as the
amortization, expressed as a percentage, that is applicable to the Initial Term
Loans immediately prior to such Borrowing of Delayed Draw Term Loans (it being
understood that, for the avoidance of doubt, no such making of any Delayed Draw
Term Loans shall result in a decrease in the amortization applicable to any Term
Loans outstanding immediately prior to such Borrowing of Delayed Draw Term
Loan).

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein (absent manifest error); provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any manifest error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement; provided, further, that in the event of any inconsistency
between the accounts maintained by the Administrative Agent pursuant to
paragraph (d) of this Section and any Lender’s records, the accounts of the
Administrative Agent shall govern.

 

60

--------------------------------------------------------------------------------


 

(e)           Any Lender may request that any Loan made by it be evidenced by a
Promissory Note (or Delayed Dram Term Note, as the case may be).  In such event,
the Borrower shall prepare, execute and deliver a Promissory Note payable to
such Lender and its registered assigns; it being understood and agreed that such
Lender (and/or its applicable assign) shall be required to return such
Promissory Note or Delayed Draw Term Note to the Borrower in accordance with
Section 9.05(b)(iii) and upon the occurrence of the Termination Date (or as
promptly thereafter as practicable).  If any Lender loses the original copy of
its Promissory Note or Delayed Draw Term Note, it shall execute an affidavit of
loss containing an indemnification provision reasonably satisfactory to the
Borrower.

 

Section 2.08          Prepayment of Loans.

 

(a)           Optional Prepayments.

 

(i)        Upon prior notice in accordance with paragraph (a)(ii) of this
Section, the Borrower shall have the right at any time and from time to time to
(x) reduce the aggregate principal amount of the unused Delayed Draw Term
Commitments or (y) prepay any Borrowing of Loans of any Class in whole or in
part without premium or penalty (but subject (A) in the case of Borrowings of
Initial Term Loans only, to Section 2.09(d) and (B) if applicable, to
Section 2.13).  Each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages of the relevant Class.

 

(ii)       The Borrower shall notify the Administrative Agent by telephone
(promptly confirmed in writing) of any prepayment under this
Section 2.08(a) (i) in the case of any prepayment of a Eurodollar Rate
Borrowing, not later than 1:00 p.m. three Business Days before the date of
prepayment or (ii) in the case of any prepayment of an ABR Borrowing, not later
than 11:00 a.m. one Business Day before the date of prepayment (or, in the case
of clauses (i) and (ii), such later time as to which the Administrative Agent
may agree).  Each such notice shall be irrevocable (except as set forth in the
proviso to this sentence) and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that any notice of prepayment delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other transactions, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Promptly following receipt of any such notice relating to any
Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount at least equal to the amount that would be permitted in the case of a
Borrowing of the same Type and Class as provided in Section 2.02(c) or such
lesser amount that is then outstanding with respect to such Borrowing being
repaid (and in increments of $100,000 in excess thereof or such lesser
incremental amount that is then outstanding with respect to such Borrowing being
repaid).  Each prepayment of Term Loans shall be applied to the Class of Term
Loans specified in the applicable prepayment notice, and each prepayment of Term
Loans of such Class made pursuant to this Section 2.08(a) shall be applied
against the remaining scheduled installments of principal due in respect of the
Term Loans of such Class in the manner specified by the Borrower or, in the
absence of any such specification on or prior to the date of such optional
prepayment, in direct order of maturity.

 

(b)           Mandatory Prepayments.

 

(i)        No later than the fifth Business Day after the date on which the
financial statements with respect to each Fiscal Year of Holdings are required
to be delivered pursuant to Section 5.01(b), commencing with the Fiscal Year
ending on or about December 31, 2018, the

 

61

--------------------------------------------------------------------------------


 

Borrower shall prepay the outstanding principal amount of Term Loans in
accordance with clause (vii) of this Section 2.08(b) below in an aggregate
principal amount equal to:

 

(A)          the Required Excess Cash Flow Percentage of Excess Cash Flow of the
Borrower and its Restricted Subsidiaries for the Excess Cash Flow Period then
ended, minus

 

(B)          at the option of the Borrower, without duplication of any amount
deducted in calculating Excess Cash Flow for such Excess Cash Flow Period and
excluding any such payment that reduced the amount required to be prepaid
pursuant to this Section 2.08(b)(i) in the prior Excess Cash Flow Period, the
aggregate principal amount of,

 

(1)           any Initial Term Loans prepaid pursuant to Section 2.08(a)  and
Additional Term Loans prepaid that rank pari passu in right of payment and
security with the Initial Term Loans, solely (to the extent that such
prepayments were not financed with the proceeds of other Indebtedness of the
Borrower or its Restricted Subsidiaries) prior to such date, and

 

(2)           except to the extent deducted in the calculation of Excess Cash
Flow, the amount of any reduction in the outstanding amount of any Term Loans
resulting from any assignment made in accordance with Section 9.05(g) of this
Agreement (including in connection with any Dutch Auction) prior to such date,
in an amount equal to the lesser of the actual amount of cash paid in connection
with the relevant assignment and the applicable reduction;

 

(ii)       No later than the fifth Business Day following the receipt of Net
Proceeds in respect of any Prepayment Asset Sale or Net Insurance/Condemnation
Proceeds, in each case, in excess of (x) $3,500,000 in a single transaction or
series of related transactions or (y) the Threshold Amount in any Fiscal Year,
the Borrower shall apply an amount equal to 100% of the Net Proceeds or Net
Insurance/Condemnation Proceeds received with respect thereto in excess of such
thresholds (the “Subject Proceeds”) to prepay the outstanding principal amount
of Initial Term Loans and Additional Term Loans then subject to ratable
prepayment requirements (the “Subject Loans”) in accordance with
Section 2.09(e) below; provided that (A) if prior to the date any such
prepayment is required to be made, no Event of Default then exists, the Borrower
shall not be required to make a mandatory prepayment under this clause (ii) in
respect of the Subject Proceeds to the extent (x) the Subject Proceeds are so
reinvested within 12 months following receipt thereof, or (y) the Borrower or
any of its subsidiaries has committed to so reinvest the Subject Proceeds during
such 12-month period and the Subject Proceeds are so reinvested within six
months after the expiration of such 12-month period; it being understood that if
the Subject Proceeds have not been so reinvested prior to the expiration of the
applicable period, the Borrower shall promptly prepay the Subject Loans with the
amount of the Subject Proceeds not so reinvested as set forth above (without
regard to the immediately preceding proviso); and (B) if, at the time that any
such prepayment would be required hereunder, the Borrower or any of its
Restricted Subsidiaries is required to repay or repurchase any other
Indebtedness (or offer to repay or repurchase any Indebtedness) that is secured
on a pari passu basis with any Secured Obligation pursuant to the terms of the
documentation governing such Indebtedness with the Subject Proceeds (such
Indebtedness required to be so repaid or repurchased (or offered to be repaid or
repurchased), the “Other Applicable Indebtedness”), then the relevant Person may
apply the Subject Proceeds on a pro rata basis to the prepayment of the Subject
Loans and to the repurchase or repayment of the

 

62

--------------------------------------------------------------------------------


 

Other Applicable Indebtedness (determined on the basis of the aggregate
outstanding principal amount of the Subject Loans and the Other Applicable
Indebtedness (or accreted amount if such Other Applicable Indebtedness is issued
with original issue discount) at such time); it being understood that (1) the
portion of the Subject Proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of the Subject Proceeds required to be allocated to
the Other Applicable Indebtedness pursuant to the terms thereof (and the
remaining amount, if any, of the Subject Proceeds shall be allocated to the
Subject Loans in accordance with the terms hereof), and the amount of the
prepayment of the Subject Loans that would have otherwise been required pursuant
to this Section 2.08(b)(ii) shall be reduced accordingly and (2) to the extent
the holders of the Other Applicable Indebtedness decline to have such
Indebtedness prepaid or repurchased, the declined amount shall promptly (and in
any event within ten Business Days after the date of such rejection) be applied
to prepay the Subject Loans in accordance with the terms hereof.

 

(iii)      In the event that the Borrower or any of its Restricted Subsidiaries
receives Net Proceeds from the issuance or incurrence of Indebtedness by the
Borrower or any of its Restricted Subsidiaries (other than Indebtedness that is
permitted under Section 6.01, except to the extent the relevant Indebtedness
constitutes (A) Refinancing Indebtedness incurred to refinance all or a portion
of the Term Loans pursuant to Section 6.01(m) or Replacement Term Loans incurred
to refinance Term Loans or Additional Term Loans in accordance with the
requirements of Section 9.02(c), (B) Incremental Loans incurred to refinance all
or a portion of the Term Loans pursuant to Section 2.19 and/or (C) Incremental
Equivalent Debt incurred to finance all or a portion of the Loans in accordance
with the requirements of Section 6.01(s)) the Borrower shall, substantially
simultaneously with (and in any event not later than the next succeeding
Business Day) the receipt of such Net Proceeds by the Borrower or its applicable
Restricted Subsidiary, apply an amount equal to 100% of such Net Proceeds to
prepay the outstanding principal amount of the relevant Term Loans in accordance
with Section 2.09(e) below.

 

(iv)      Notwithstanding any provision under this Section 2.08(b) to the
contrary:

 

(A)          the Borrower shall not be required to prepay any amount that would
otherwise be required to be paid pursuant to Sections 2.08(b)(i) or (ii) above
to the extent that the relevant Excess Cash Flow is generated by any Foreign
Subsidiary, the relevant Prepayment Asset Sale is consummated by any Foreign
Subsidiary or the relevant Net Insurance/Condemnation Proceeds are received by
any Foreign Subsidiary, as the case may be, for so long as the repatriation to
the Borrower of any such amount would be prohibited under any Requirement of Law
or conflict with the fiduciary duties of such Foreign Subsidiary’s directors, or
result in, or could reasonably be expected to result in, a material risk of
personal or criminal liability for any officer, director, employee, manager,
member of management or consultant of such Foreign Subsidiary (the Borrower
hereby agreeing to cause the applicable Foreign Subsidiary to promptly take all
commercially reasonable actions required by applicable Requirements of Law to
permit such repatriation); it being understood that if the repatriation of the
relevant affected Subject Proceeds or Excess Cash Flow, as the case may be, is
permitted under the applicable Requirement of Law and, to the extent applicable,
would no longer conflict with the fiduciary duties of such director, or result
in, or be reasonably expected to result in, a material risk of personal or
criminal liability for such Persons described above, the Borrower shall be
required to mandatorily prepay the Term Loans (net of additional Taxes payable
or reserved against as a result thereof) pursuant to this Section 2.08(b) to the
extent required herein (without regard to this clause (iv)); and

 

63

--------------------------------------------------------------------------------


 

(B)          if the Borrower determines in good faith that the repatriation to
the Borrower as a distribution or dividend of any amounts required to
mandatorily prepay the Term Loans pursuant to Sections 2.08(b)(i) or (ii) above
that are attributable to Foreign Subsidiaries would result in a material and
adverse Tax liability (including any withholding Tax) (such amount, a
“Restricted Amount”), as reasonably determined by the Borrower, the amount that
the Borrower shall be required to mandatorily prepay pursuant to Sections
2.08(b)(i) or (ii) above, as applicable, shall be reduced by the Restricted
Amount until such time as it may repatriate to the Borrower the Restricted
Amount without incurring such material and adverse Tax liability; provided that
to the extent that the repatriation of any Subject Proceeds or Excess Cash Flow,
as the case may be, from the relevant Foreign Subsidiary would no longer have a
material and adverse Tax consequence, an amount equal to the Subject Proceeds or
Excess Cash Flow, as applicable and to the extent available, not previously
applied pursuant to this clause (B), shall be promptly applied to the repayment
of the Term Loans pursuant to Section 2.08(b) as otherwise required above
(without regard to this clause (iv)).

 

(v)       Any Term Lender may elect, by notice to the Administrative Agent at or
prior to the time and in the manner specified by the Administrative Agent, prior
to any prepayment of Term Loans required to be made by the Term Borrower
pursuant to this Section 2.08(b), to decline all (but not a portion) of its
Applicable Percentage of such prepayment (such declined amounts, the “Declined
Proceeds”), in which case such Declined Proceeds may be retained by the
Borrower; provided that for the avoidance of doubt, no Lender may reject any
prepayment made under Section 2.08(b)(iii) above to the extent that such
prepayment is made with the Net Proceeds of (w) Refinancing Indebtedness
incurred to refinance all or a portion of the Term Loans pursuant to
Section 6.01(m), (x) Incremental Loans incurred to refinance all or a portion of
the Term Loans pursuant to Section 2.19, (y) Replacement Term Loans incurred to
refinance all or any portion of the Term Loans in accordance with the
requirements of Section 9.02(c) and/or (z) Incremental Equivalent Debt incurred
to finance all or a portion of the Loans in accordance with the requirements of
Section 6.01(s).  If any Term Lender fails to deliver a notice to the
Administrative Agent of its election to decline receipt of its Applicable
Percentage of any mandatory prepayment within the time frame specified by the
Administrative Agent, such failure will be deemed to constitute an acceptance of
such Term Lender’s Applicable Percentage of the total amount of such mandatory
prepayment of Term Loans.

 

Section 2.09          Fees.

 

(a)           The Borrower shall pay to the Administrative Agent for the account
of each Delayed Draw Term Lender that is not a Defaulting Lender in accordance
with its Pro Rata Share, a commitment fee (the “Delayed Draw Term Commitment
Fee”) in Dollars equal to the Delayed Draw Term Commitment Fee Percentage times
the actual daily amount by which the aggregate Delayed Draw Term Commitments
exceed the outstanding principal amount of the Delayed Draw Term Loans for the
fiscal quarter then ending. The Delayed Draw Term Commitment Fee shall accrue at
all times from the Closing Date until the Delayed Draw Term Commitment
Termination Date, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and
December occurring prior to the Delayed Draw Term Commitment Termination Date,
commencing with the first such date to occur after the Closing Date, and on the
Delayed Draw Term Commitment Termination Date. The Commitment Fee shall be
calculated quarterly in arrears.

 

(b)           The Borrower agrees to pay to the Administrative Agent, for its
own account, the annual administration fee described in the Fee Letter.

 

64

--------------------------------------------------------------------------------


 

(c)                                  All fees payable hereunder shall be paid on
the dates due, in Dollars and in immediately available funds, to the
Administrative Agent.  Fees paid shall not be refundable under any circumstances
except as otherwise provided in the Fee Letter.

 

(d)                                 If, on or prior to the date that is six
months from the Closing Date, a Repricing Transaction occurs, the Borrower will
pay to the Administrative Agent for the ratable account of each Lender with
outstanding Term Loans which are repaid or prepaid pursuant to such Repricing
Transaction, a premium in an amount equal to 1.0% of the principal amount of the
Term Loans prepaid or, in the case of any amendment, the principal amount of the
Term Loans outstanding prior to such amendment (including each Lender that
withholds its consent to such Repricing Transaction and is replaced or repaid as
a Non-Consenting Lender under Section 2.16(b)), a fee in an amount equal to 1.0%
of (x) in the case of a Repricing Transaction of the type described in clause
(a) of the definition thereof, the aggregate principal amount of all Term Loans
prepaid (or converted) in connection with such Repricing Transaction and (y) in
the case of a Repricing Transaction described in clause (b) of the definition
thereof, the aggregate principal amount of all Term Loans outstanding on such
date pursuant to such Repricing Transaction.

 

(e)                                  Unless otherwise indicated herein, all
computations of fees shall be made on the basis of a 360-day year and shall be
payable for the actual days elapsed (including the first day but excluding the
last day).  Each determination by the Administrative Agent of a fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(i)                         Except to the extent less than pro rata treatment
with the Initial Term Loans is provided for in any Refinancing Amendment, any
Incremental Facility Amendment or any Extension Amendment, each prepayment of
Term Loans pursuant to Section 2.08(b) shall be applied ratably to each Class of
Term Loans then outstanding (provided that any prepayment of Term Loans with the
Net Proceeds of any Refinancing Indebtedness, Incremental Term Facility or
Replacement Term Loans shall be applied to the applicable Class of Term Loans
being refinanced or replaced).  With respect to each Class of Term Loans, in
connection with any mandatory prepayments by the Borrower of the Initial Term
Loans pursuant to Section 2.08(b), such prepayments shall be applied on a pro
rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are Base Rate Loans or Eurodollar Rate
Loans; provided, that, if no Lenders exercise the right to waive a given
mandatory prepayment of the Term Loans pursuant to Section 2.08(b)(v), then,
with respect to such mandatory prepayment, the amount of such mandatory
prepayment shall be applied first to Term Loans that are Base Rate Loans to the
full extent thereof before application to Term Loans that are Eurodollar Rate
Loans in a manner that minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 2.13.

 

(ii)                      Prepayments made under Section 2.08(b) shall be
(A) accompanied by accrued interest as required by Section 2.10, (B) subject to
Section 2.13 and (C) in the case of prepayments of Initial Term Loans under
Section 2.08(b)(iii)(A) above as part of a Repricing Transaction, subject to
Section 2.09(d), but shall otherwise be without premium or penalty.

 

Section 2.10                             Interest.

 

(a)                                 The Term Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

65

--------------------------------------------------------------------------------


 

(b)                                 The Term Loans comprising each Eurodollar
Rate Borrowing shall bear interest at the Adjusted Eurodollar Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Term Loan or any fee payable by the Borrower
hereunder is not, in each case, paid or reimbursed when due, whether at stated
maturity, upon acceleration or otherwise, the relevant overdue amount shall bear
interest, to the fullest extent permitted by applicable Requirements of Law,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal or interest of any Term Loan, 2.00% plus the rate otherwise
applicable to such Term Loan as provided in the preceding paragraphs of this
Section or (ii) in the case of any fees, 2.00% plus the rate applicable to Term
Loans that are ABR Loans as provided in paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Term Loan shall be
payable in arrears on each Interest Payment Date for such Term Loan and on the
Maturity Date applicable to such Loan; provided that (A) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (B) in the
event of any repayment or prepayment of any Term Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (C) in the event of any conversion of any Eurodollar
Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Term Loan shall be payable on the effective date of such
conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate or Adjusted Eurodollar Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.  Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid; provided that
any Loan that is repaid on the same day on which it is made shall bear interest
for one day.

 

Section 2.11                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Rate Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted Eurodollar Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall promptly give notice thereof to the Borrower
and the Lenders by telephone or facsimile as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, which the
Administrative Agent agrees promptly to do, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Rate Borrowing shall be ineffective and such
Borrowing shall be converted to an ABR Borrowing on the last day of the Interest
Period applicable thereto, and (ii) if any Borrowing Request requests a
Eurodollar Rate Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

66

--------------------------------------------------------------------------------


 

Section 2.12                             Increased Costs.

 

(a)                                 If any Change in Law:

 

(i)                         imposes, modifies or deems applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted Eurodollar Rate);

 

(ii)                      subjects any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (c) through (e) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                   imposes on any Lender or the London interbank market any
other condition affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

 

and the result of any of the foregoing is to increase the cost to the relevant
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise) in respect
of any Eurodollar Rate Loan in an amount deemed by such Lender to be material,
then, within 30 days after the Borrower’s receipt of the certificate
contemplated by paragraph (c) of this Section, the Borrower will pay to such
Lender for such additional costs incurred or reduction suffered; provided that
the Borrower shall not be liable for such compensation if (w) the relevant
Change in Law occurs on a date prior to the date such Lender becomes a party
hereto, (x) such Lender invokes Section 2.17, (y) in the case of requests for
reimbursement under clause (iii) above resulting from a market disruption,
(A) the relevant circumstances are not generally affecting the banking market or
(B) the applicable request has not been made by Lenders constituting Required
Lenders or (z) such Lender is not generally charging such amounts to similarly
situated borrowers under comparable syndicated credit facilities.

 

(b)                                 If any Lender determines that any Change in
Law regarding liquidity or capital requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then within 30
days of receipt by the Borrower of the certificate contemplated by paragraph
(c) of this Section, the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered; provided that the Borrower shall not be liable for
such compensation if  the relevant Change in Law occurs on a date prior to the
date such Lender becomes a party hereto.

 

(c)                                  Any Lender requesting compensation under
this Section 2.12 shall be required to deliver a certificate to the Borrower
that (i)  sets forth the amount or amounts necessary to compensate such Lender
or its holding company, as applicable, as specified in paragraph (a) or (b) of
this Section and (ii) sets forth in reasonable detail the manner in which such
amount or amounts was determined and (iii) certifies that such Lender is
generally charging such amounts to similarly situated borrowers, which shall be
conclusive absent manifest error.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided, however, that the
Borrower shall not be required to compensate a Lender pursuant to this
Section for any

 

67

--------------------------------------------------------------------------------


 

increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 2.13                             Break Funding Payments.  In the event
of (a) the conversion or prepayment of any principal of any Eurodollar Rate Loan
other than on the last day of an Interest Period applicable thereto (whether
voluntary, mandatory, automatic, by reason of acceleration or otherwise),
(b) the failure to borrow, convert, continue or prepay any Eurodollar Rate Loan
on the date or in the amount specified in any notice delivered pursuant hereto
or (c) the assignment of any Eurodollar Rate Loan of any Lender other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.16, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense incurred by such
Lender that is attributable to such event (other than loss of profit).  In the
case of a Eurodollar Rate Loan, the loss, cost or expense of any Lender shall be
the amount reasonably determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Eurodollar Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the Eurodollar market; it being understood that such loss, cost or
expense shall in any case exclude any interest rate floor and all
administrative, processing or similar fees.  Any Lender requesting compensation
under this Section 2.13 shall be required to deliver a certificate to the
Borrower that (i) sets forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section, the basis therefor and, in reasonable
detail, the manner in which such amount or amounts were determined and
(ii) certifies that such Lender is generally charging the relevant amounts to
similarly situated borrowers under comparable syndicated credit facilities,
which certificate shall be conclusive absent manifest error.  The Borrower shall
pay such Lender the amount shown as due on any such certificate within 30 days
after receipt thereof.

 

Section 2.14                             Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Taxes, except as required by applicable
Requirements of Law.  If any applicable Requirement of Law (as determined in the
good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then
(i) if such Tax is an Indemnified Tax, the amount payable by the applicable Loan
Party shall be increased as necessary so that after all required deductions or
withholdings have been made (including deductions and withholdings of
Indemnified Taxes applicable to additional sums payable under this Section 2.14)
each Lender (or, in the case of payments made to the Administrative Agent for
its own account, the Administrative Agent) receives an amount equal to the sum
it would have received had no such deductions or withholdings been made,
(ii) the applicable Withholding Agent shall make such deductions or withholdings
and (iii) the applicable Withholding Agent shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Requirements of Law.

 

(b)                                 In addition, the Loan Parties shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Requirements of Law.

 

68

--------------------------------------------------------------------------------


 

(c)                                  The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent and each Lender within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.14) payable or paid by the Administrative Agent or such
Lender, as applicable, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted  A certificate to the Borrower setting forth, in reasonable
detail, the basis and calculation of the amount of the relevant payment or
liability shall be conclusive absent manifest error.

 

(d)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes imposed on or with respect to any payment under any Loan
Document that is attributable to such Lender (but only to the extent that no
Loan Party has already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.05(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes that are attributable to such Lender, in
each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to any Lender under any Loan Document or otherwise payable
by the Administrative Agent to any Lender from any other source against any
amount due to the Administrative Agent under this clause (d).

 

(e)                                  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority as contemplated in this
Section 2.14, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment that is reasonably satisfactory to the Administrative
Agent.

 

(f)                                   Status of Lenders.

 

(i)                         Any Lender that is entitled to an exemption from or
reduction of any withholding Tax with respect to any payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation as the Borrower or the
Administrative Agent may reasonably request to permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(f)(ii)(A), (B) and (D) below) shall not
be required if in the Lender’s reasonable judgment such completion execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                      Without limiting the generality of the foregoing,

 

69

--------------------------------------------------------------------------------


 

(A)                               each Lender that is not a Foreign Lender shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 (or any successor form) certifying
that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               each Foreign Lender shall deliver to the
Borrower and the Administrative Agent  (in such number as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender  under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(1)                                 (x) with respect to payments of interest
under any Loan Document, in the case of any Foreign Lender claiming the benefits
of an income tax treaty to which the U.S. is a party, executed originals of IRS
Form W-8BEN or IRS W-8BEN-E (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, in the case of  any Foreign Lender claiming the
benefits of an income tax treaty to which the U.S. is a party, IRS Form W-8BEN
or IRS W-8BEN-E (or any successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI or
W-8EXP (or any successor form);

 

(3)                                 in the case of any Foreign Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit K-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
W-8BEN-E (or any successor form); or

 

(4)                                 to the extent any Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY (or any successor form),
accompanied by IRS Form W-8ECI or W-8EXP (or any successor form), IRS
Form W-8BEN or IRS W-8BEN-E (or any successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-2 or Exhibit K-3, IRS
Form W-9 (or any successor form), and/or other certification documents from each
beneficial owner, as applicable; provided that if such Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner;

 

70

--------------------------------------------------------------------------------


 

(C)                               each Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
originals of any other form prescribed by applicable Requirements of Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to the Administrative Agent
or any Lender under any Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if the Administrative Agent or such Lender, as
applicable, were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), the Administrative Agent or such Lender, as applicable, shall
deliver to the Borrower and the Administrative Agent (or, in the case of
documentation delivered by the Administrative Agent, to the Borrower) at the
time or times prescribed by applicable Requirements of Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation as is prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) as may be necessary for the
Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that the Administrative Agent or such Lender, as
applicable, has complied with the Administrative Agent’s or such Lender’s
obligations, as applicable, under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for the purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.  Notwithstanding anything to
the contrary in this Section 2.14(f), no Lender shall be required to provide any
form or certification that such Lender is not legally entitled to deliver.

 

(g)                                  On or before the Closing Date, the
Administrative Agent (or any successor or replacement Administrative Agent
shall, on or before the date on which it becomes the Administrative Agent
hereunder), deliver to the Borrower two duly executed copies of either (i) IRS
Form W-9, or (ii) IRS Form W-8ECI (with respect to any payments to be received
on its own behalf) and IRS Form W-8IMY (for all other payments), establishing
that the Borrower can make payments to the Administrative Agent without
deduction or withholding of any Taxes imposed by the United States, including
Taxes imposed under FATCA

 

(h)                                 If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes as to which it has been indemnified by any
Loan Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.14, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.14 with respect to the Indemnified Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes imposed with respect to
such refund), and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such

 

71

--------------------------------------------------------------------------------


 

refund); provided that such Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (h), in no event will the Administrative Agent or any Lender be
required to pay any amount to any Loan Party pursuant to this paragraph (h) to
the extent that the payment thereof would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the position that the
Administrative Agent or such Lender would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This Section 2.14 shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
relevant Loan Party or any other Person.

 

(i)                                     For purposes of this Section 2.14, the
term “Requirements of Law” includes FATCA.

 

(j)                                    Survival.  Each party’s obligations under
this Section 2.14 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 2.15                             Payments Generally; Allocation of
Proceeds; Sharing of Payments.

 

(a)                                 Unless otherwise specified, the Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest or fees or of amounts payable under Section 2.15, 2.16 or
2.17, or otherwise) prior to 3:00 p.m. on the date when due, in immediately
available funds, without set-off (except as otherwise provided in Section 2.14)
or counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent to the applicable
account designated by the Administrative Agent to the Borrower, except that
payments pursuant to Sections 2.12, 2.13, 2.14 and 9.03 shall be made directly
to the Person or Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  Except as
provided in Sections 2.16(b) and 2.17, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans
of a given Class and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type (and of the same Class) shall be allocated
pro rata among the Lenders in accordance with their respective Applicable
Percentages of the applicable Class.  Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole Dollar amount.  All payments hereunder shall be made
in Dollars.  Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

 

(b)                                 Subject in all respects to the provisions of
the Intercreditor Agreement, all proceeds of Collateral received by the
Administrative Agent while an Event of Default exists and all or any portion of
the Loans have been accelerated hereunder pursuant to Section 7.01, shall be
applied, first, to the payment of all costs and expenses then due incurred by
the Administrative Agent in connection

 

72

--------------------------------------------------------------------------------


 

with any collection, sale or realization on Collateral or otherwise in
connection with this Agreement, any other Loan Document or any of the Secured
Obligations, including all court costs and the fees and expenses of agents and
legal counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Loan Party and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document, second, on a pro rata basis,
to pay any fees, indemnities or expense reimbursements then due to the
Administrative Agent (other than those covered in clause first above) from the
Borrower constituting Secured Obligations, third, on a pro rata basis in
accordance with the amounts of the Secured Obligations (other than contingent
indemnification obligations for which no claim has yet been made) owed to the
Secured Parties on the date of any such distribution, to the payment in full of
the Secured Obligations; fourth, as provided in the Intercreditor Agreement, and
fifth, to, or at the direction of, the Borrower or as a court of competent
jurisdiction may otherwise direct.

 

(c)                                  If any Lender obtains payment (whether
voluntary, involuntary, through the exercise of any right of set-off or
otherwise) in respect of any principal of or interest on any of its Loans of any
Class held by it resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans of such Class and accrued
interest thereon than the proportion received by any other Lender with Loans of
such Class, then the Lender receiving such greater proportion shall purchase
(for Cash at face value) participations in the Loans of such Class of other
Lenders of such Class at such time outstanding to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders of such
Class ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans of such Class; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not apply to (x) any payment made by
the Borrower pursuant to and in accordance with the express terms of this
Agreement or (y) any payment obtained by any Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any permitted
assignee or participant, including any payment made or deemed made in connection
with Sections 2.19, 2.20 and 9.02(c).  Each Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable Requirements
of Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.  The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.15(c) and will, in each case, notify the Lenders following any such
purchases or repayments.  Each Lender that purchases a participation pursuant to
this Section 2.15(c) shall from and after such purchase have the right to give
all notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

(d)                                 Unless the Administrative Agent has received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of any Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the applicable Lender the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each Lender severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

73

--------------------------------------------------------------------------------


 

(e)                                  If any Lender fails to make any payment
required to be made by it pursuant to Section 2.04(b) or Section 2.15(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 2.16                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.12 or such Lender determines it can no longer make or maintain
Eurodollar Rate Loans pursuant to Section 2.17, or such Lender requires any Loan
Party to pay any additional amount to or indemnify any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder, or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as applicable, in the future or mitigate the impact of
Section 2.17, as the case may be, and (ii) would not subject such Lender to any
unreimbursed out-of-pocket cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.12 or such Lender determines it can no longer make or maintain
Eurodollar Rate Loans pursuant to Section 2.17, (ii) any Lender requires any
Loan Party to pay any additional amount to or indemnify any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.11
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.13(a), (iii) any Lender is
a Defaulting Lender, or (iv) in connection with any proposed amendment, waiver
or consent requiring the consent of “each Lender” or “each Lender directly
affected thereby” (or any other Class or group of Lenders other than the
Required Lenders) with respect to which Required Lender (or the consent of
Lenders holding loans or commitments of such Class or lesser group representing
more than 50% of the sum of the total loans and unused commitments of such
Class or lesser group at such time) has been obtained, as applicable, any Lender
is a non-consenting Lender (each such Lender described in this clause (iv), a
“Non-Consenting Lender”), then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, (x) terminate the
applicable Commitments of such Lender, and repay all Obligations of the Borrower
owing to such Lender relating to the applicable Loans and participations held by
such Lender as of such termination date or (y) replace such Lender by requiring
such Lender to assign and delegate (and such Lender shall be obligated to assign
and delegate), without recourse (in accordance with and subject to the
restrictions contained in Section 9.05), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.12 or Section 2.14)
and obligations under this Agreement to an Eligible Assignee that shall assume
such obligations (which Eligible Assignee may be another Lender, if any Lender
accepts such assignment); provided that (A) such Lender has received payment of
an amount equal to the outstanding principal amount of its Loans of such
Class of Loans and/or Commitments, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder with respect to such Class of Loans
and/or Commitments, (B) in the case of any assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment would result in a reduction in such compensation
or payments and (C) such assignment does not conflict with applicable
Requirements of Law.  No Lender (other than a Defaulting Lender) shall be
required to make any such assignment and delegation, and the Borrower may not
repay the Obligations of such Lender or terminate its Commitments, if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to
apply.  Each Lender agrees that

 

74

--------------------------------------------------------------------------------


 

if it is replaced pursuant to this Section 2.16, it shall execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Promissory Note (if
the assigning Lender’s Loans are evidenced by one or more Promissory Notes)
subject to such Assignment and Assumption (provided that the failure of any
Lender replaced pursuant to this Section 2.16 to execute an Assignment and
Assumption or deliver any such Promissory Note shall not render such sale and
purchase (and the corresponding assignment) invalid), such assignment shall be
recorded in the Register and any such Promissory Note shall be deemed
cancelled.  Each Lender hereby irrevocably appoints the Administrative Agent
(such appointment being coupled with an interest) as such Lender’s
attorney-in-fact, with full authority in the place and stead of such Lender and
in the name of such Lender, from time to time in the Administrative Agent’s
discretion, with prior written notice to such Lender, to take any action and to
execute any such Assignment and Assumption or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (b).  To the extent that any Lender is replaced pursuant to
Section 2.16(b)(iv) in connection with a Repricing Transaction requiring payment
of a fee pursuant to Section 2.09(d), the Borrower shall pay to each Lender
being replaced as a result of such Repricing Transaction the fee set forth in
Section 2.09(d).

 

Section 2.17                             Illegality.  If any Lender reasonably
determines that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted after the Closing Date that it is unlawful, for such
Lender or its applicable lending office to make, maintain or fund Loans whose
interest is determined by reference to Adjusted Eurodollar Rate, or to determine
or charge interest rates based upon the Adjusted Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert ABR Loans to Eurodollar
Rate Loans shall be suspended and (ii) if such notice asserts the illegality of
such Lender making or maintaining ABR Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Alternate Base
Rate, the interest rate on which ABR Loans of such Lender, shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Alternate Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist (which
notice such Lender agrees to give promptly).  Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, convert all of such Lender’s Eurodollar Rate
Loans to ABR Loans (the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Alternate Base Rate)
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans (in which case the Borrower shall not be required to make
payments pursuant to Section 2.13 in connection with such payment) and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Alternate Base Rate applicable
to such Lender without reference to the Eurodollar Rate component thereof until
the Administrative Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.  Each Lender
agrees to designate a different lending office if such designation will avoid
the need for such notice and will not, in the determination of such Lender,
otherwise be materially disadvantageous to such Lender.

 

Section 2.18                             Defaulting Lenders.  Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then for so long as such Lender is a Defaulting

 

75

--------------------------------------------------------------------------------


 

Lender, the Loans and the Commitments of such Defaulting Lender shall not be
included in determining whether all Lenders, each affected Lender, the Required
Lenders or such other number of Lenders as may be required hereby or under any
other Loan Document have taken or may take any action hereunder (including any
consent to any waiver, amendment or modification pursuant to Section 9.02);
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender
disproportionately and adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender.

 

Section 2.19                             Incremental Credit Extensions.

 

(a)                                 The Borrower may, at any time, on one or
more occasions pursuant to an Incremental Facility Amendment add one or more new
tranches of term facilities and/or increase the principal amount of the Term
Loans (other than the Delayed Draw Term Loans) of any existing Class by
requesting new commitments to provide such Term Loans (any such new tranche or
increase, an “Incremental Term Facility” and any loans made pursuant to an
Incremental Term Facility, “Incremental Term Loans”) in an aggregate outstanding
principal amount not to exceed the Incremental Cap; provided that:

 

(i)                         no Incremental Commitment in respect of any
Incremental Term Facility may be in an amount that is less than $5,000,000 (or
such lesser amount to which the Administrative Agent may reasonably agree),

 

(ii)                      except as the Borrower and any Lender may separately
agree, no Lender shall be obligated to provide any Incremental Commitment, and
the determination to provide such commitments shall be within the sole and
absolute discretion of such Lender,

 

(iii)                   no Incremental Facility or Incremental Loan (nor the
creation, provision or implementation thereof) shall require the approval of any
existing Lender other than in its capacity, if any, as a lender providing all or
part of any Incremental Commitment or Incremental Loan,

 

(iv)                  except as otherwise permitted herein, the terms of any
Incremental Term Facility (other than any terms which are applicable only after
the Maturity Date of any then-existing tranche of Term Loans) must be
substantially consistent with those applicable to any then-existing Term Loans
or otherwise reasonably acceptable to the Administrative Agent,

 

(v)                     the Effective Yield (and the components thereof)
applicable to any Incremental Facility may be determined by the Borrower and the
lender or lenders providing such Incremental Facility; provided that, in the
case of any Incremental Term Facility that is pari passu with the Initial Term
Loans in right of payment and with respect to security, the Effective Yield
applicable thereto may not be more than 0.50% higher than the Effective Yield
applicable to the Initial Term Loans unless the Applicable Rate with respect to
the Initial Term Loans is adjusted to be equal to the Effective Yield with
respect to such Incremental Facility, minus, 0.50%,

 

(vi)                  the final maturity date with respect to any Incremental
Term Loans shall be no earlier than the Latest Term Loan Maturity Date at the
time of incurrence thereof,

 

(vii)               the Weighted Average Life to Maturity of any Incremental
Term Facility shall be no shorter than the remaining Weighted Average Life to
Maturity of any then-existing tranche of Term Loans (without giving effect to
any prepayments thereof),

 

76

--------------------------------------------------------------------------------


 

(viii)            (A) any Incremental Term Facility may rank pari passu with or
junior to any then-existing tranche of Term Loans, as applicable, in right of
payment and/or security or may be unsecured (and to the extent the relevant
Incremental Facility is pari passu with or subordinated to any then-existing
tranche of Term Loans in right of payment or security and documented in a
separate agreement, it shall be subject to an Acceptable Intercreditor
Agreement) and (B) no Incremental Facility may be (x) guaranteed by any Person
which is not a Loan Party or (y) secured by any assets other than the
Collateral,

 

(ix)                  (A) any prepayment (other than any scheduled amortization
payment) of Incremental Term Loans that are pari passu in right of payment and
security with any then-existing Term Loans shall be made on a pro rata basis
with such existing Term Loans and (B) any prepayment (other than any scheduled
amortization payment) of Incremental Term Loans that are subordinated in right
of payment or security with any existing Term Loans shall be made on a junior
basis with respect to such existing Term Loans, except that the Borrower and the
lenders providing the relevant Incremental Term Loans shall be permitted, in
their sole discretion, to elect to prepay or receive, as applicable, any such
prepayment on a less than pro rata basis (but not on a greater than pro rata
basis),

 

(x)                     subject to Section 2.19(f), no Event of Default shall
exist immediately prior to or after giving effect to the effectiveness of such
Incremental Facility,

 

(xi)                  the proceeds of any Incremental Facility may be used for
working capital and other general corporate purposes (including
acquisitions, Investments and Restricted Payments) and any other use not
prohibited by this Agreement, and

 

(xii)               on the date of the Borrowing of any Incremental Term Loans
that will be of the same Class as any then-existing Class of Term Loans, and
notwithstanding anything to the contrary set forth in Sections 2.05 or 2.10
above, such Incremental Term Loans shall be added to (and constitute a part of,
be of the same Type as and, at the election of the Borrower, have the same
Interest Period as) each Borrowing of outstanding Term Loans of such Class on a
pro rata basis (based on the relative sizes of such Borrowings), so that each
Term Lender providing such Incremental Term Loans will participate
proportionately in each then-outstanding Borrowing of Term Loans of such Class;
it being acknowledged that the application of this clause (a)(xii) may result in
new Incremental Term Loans having Interest Periods (the duration of which may be
less than one month) that begin during an Interest Period then applicable to
outstanding Eurodollar Rate Loans of the relevant Class and which end on the
last day of such Interest Period.

 

(b)                                 Incremental Commitments may be provided by
any existing Lender (in its sole discretion), or by any other Eligible Assignee
(any such other lender being called an “Additional Lender”); provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld) to the relevant Additional Lender’s provision of Incremental
Commitments if such consent would be required under Section 9.05(b) for an
assignment of Loans to such Additional Lender; provided, further, that any
Additional Lender that is an Affiliated Lender shall be subject to the
provisions of Section 9.05(g), mutatis mutandis, to the same extent as if the
relevant Incremental Commitments and related Obligations had been acquired by
such Lender by way of assignment.

 

(c)                                  Each Lender or Additional Lender providing
a portion of any Incremental Commitment shall execute and deliver to the
Administrative Agent and the Borrower all such documentation (including the
relevant Incremental Facility Amendment) as may be reasonably required by the
Administrative Agent to evidence and effectuate such Incremental Commitment.  On
the effective

 

77

--------------------------------------------------------------------------------


 

date of such Incremental Commitment, each Additional Lender shall become a
Lender for all purposes in connection with this Agreement.

 

(d)                                 As conditions precedent to the effectiveness
of any Incremental Facility or the making of any Incremental Loans, (i) upon its
request, the Administrative Agent shall have received customary written opinions
of counsel, as well as such reaffirmation agreements, supplements and/or
amendments as it shall reasonably require, (ii) the Administrative Agent shall
have received, from each Additional Lender, an administrative questionnaire, in
the form provided to such Additional Lender by the Administrative Agent (the
“Administrative Questionnaire”) and such other documents as it shall reasonably
require from such Additional Lender, (iii) the Administrative Agent and Lenders
shall have received all fees required to be paid in respect of such Incremental
Facility or Incremental Loans, (iv) subject to Section 2.19(f), the
Administrative Agent shall have received a Borrowing Request as if the relevant
Incremental Loans were subject to Section 2.03 or another written request, the
form of which is reasonably acceptable to the Administrative Agent and (v) the
Administrative Agent shall have received a certificate of the Borrower signed by
a Responsible Officer thereof:

 

(A)                               certifying and attaching a copy of the
resolutions adopted by the governing body of the Borrower approving or
consenting to such Incremental Facility or Incremental Loans, and

 

(B)                               to the extent applicable, certifying that the
condition set forth in clause (a)(x) above has been satisfied.

 

(e)                                  The Lenders hereby irrevocably authorize
the Administrative Agent to enter into any Incremental Facility Amendment and/or
any amendment to any other Loan Document as may be necessary in order to
establish new Classes or sub-Classes in respect of Loans or Commitments pursuant
to this Section 2.19 and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Classes or
sub-Classes, in each case on terms consistent with this Section 2.19.

 

(f)                                   Notwithstanding anything to the contrary
in this Section 2.19 or any other provision of any Loan Document, if the
proceeds of any Incremental Term Facility will be used to consummate a Limited
Conditionality Acquisition and the Borrower has made an LCA Election with
respect to such Limited Conditionality Acquisition, the condition that, at the
time of the effectiveness of any Incremental Term Facility (and after giving
effect thereto), no Event of Default shall exist, may be tested and satisfied as
of the LCA Test Date; provided, that, (x) upon the effectiveness of any
Incremental Term Facility, no Event of Default under Section 7.01(a), 7.01(f) or
7.01(g) shall exist and (y) the availability of such Incremental Term Facility
shall nevertheless be subject to customary “specified” and “acquisition
agreement” representations.

 

(g)                                  This Section 2.19 shall supersede any
provision in Section 2.15 or 9.02 to the contrary.

 

Section 2.20                             Extensions of Loans.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders holding Loans or Commitments of
any Class, in each case on a pro rata basis (based on the aggregate outstanding
principal amount of the respective Loans of such Class) and on the same terms to
each such Lender, the Borrower is hereby permitted to consummate transactions
with any individual Lender who accepts the terms contained in the relevant
Extension Offer to extend the Maturity Date of such Lender’s Loans of

 

78

--------------------------------------------------------------------------------


 

such Class and otherwise modify the terms of such Loans pursuant to the terms of
the relevant Extension Offer (including by increasing the interest rate or fees
payable in respect of such Loans and/or Commitments (and related outstandings)
and/or modifying the amortization schedule, if any, in respect of such Loans)
(each, an “Extension”, and each group of Loans or Commitments, as applicable, in
each case as so extended, and the original Loans and the original Commitments
(in each case not so extended), being a “tranche”); it being understood that any
Extended Term Loans shall constitute a separate tranche of Loans from the
tranche of Loans from which they were converted, so long as the following terms
are satisfied:

 

(i)                         except as to (A) interest rates, fees, amortization,
final maturity date, premiums, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iii),
(iv) and (v), be determined by the Borrower and any Lender who agrees to an
Extension of its Term Loans and set forth in the relevant Extension Offer) and
(B) any covenants or other provisions applicable only to periods after the
Latest Maturity Date (in each case, as of the date of such Extension), the Term
Loans of any Lender extended pursuant to any Extension (any such extended Term
Loans, the “Extended Term Loans”) shall have the same terms (or terms not less
favorable to existing Lenders) as the tranche of Term Loans subject to the
relevant Extension Offer; provided, however, that any representations and
warranties, affirmative and negative covenants (including financial covenants)
and events of default applicable to such tranche of Extended Term Loans that
also expressly apply to (and for the benefit of) the tranche of Term Loans
subject to the Extension Offer and each other Class of Term Loans hereunder may
be more favorable to the lenders of the applicable tranche of Extended Term
Loans than those originally applicable to the tranche of Term Loans subject to
the Extension Offer;

 

(ii)                      the final Maturity Date of any Extended Term Loans may
be no earlier than the then applicable Latest Maturity Date at the time of
Extension;

 

(iii)                   the Weighted Average Life to Maturity of any Extended
Term Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of any then-existing Term Loans;

 

(iv)                  any Extended Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments (but, for purposes of
clarity, not scheduled amortization payments) in respect of the Term Loans, in
each case as specified in the relevant Extension Offer;

 

(v)                     if the aggregate principal amount of Loans in respect of
which Lenders have accepted the relevant Extension Offer exceed the maximum
aggregate principal amount of Loans offered to be extended by the Borrower
pursuant to such Extension Offer, then the Loans of such Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed the applicable Lender’s actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer;

 

(vi)                  unless the Administrative Agent otherwise agrees, any
Extension must be in a minimum amount of $5,000,000;

 

(vii)               any applicable Minimum Extension Condition must be satisfied
or waived by the Borrower; and

 

79

--------------------------------------------------------------------------------


 

(viii)            any documentation in respect of any Extension shall be
consistent with the foregoing.

 

(b)                                 (i) No Extension consummated in reliance on
this Section 2.20, shall constitute a voluntary or mandatory prepayment for
purposes of Section 2.08, (ii) the scheduled amortization payments (insofar as
such schedule affects payments due to Lenders participating in the relevant
Class) set forth in Section 2.07 shall be adjusted to give effect to any
Extension of any Class of Loans and (iii) except as set forth in clause
(a)(vi) above, no Extension Offer is required to be in any minimum amount or any
minimum increment; provided that the Borrower may, at its election, specify as a
condition (a “Minimum Extension Condition”) to the consummation of any Extension
that a minimum amount (to be specified in the relevant Extension Offer in the
Borrower’s sole discretion) of Loans or Commitments (as applicable) of any or
all applicable tranches be tendered; it being understood that the relevant
Borrower may, in its sole discretion, waive any such Minimum Extension
Condition.  The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.20 (including, for the avoidance of
doubt, the payment of any interest, fees or premium in respect of any Extended
Term Loans on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including
Sections 2.07, 2.08 or 2.15) or any other Loan Document that may otherwise
prohibit any Extension or any other transaction contemplated by this Section.

 

(c)                                  No consent of any Lender or the
Administrative Agent shall be required to effectuate any Extension, other than
the consent of each Lender agreeing to such Extension with respect to one or
more of its Loans of any Class (or a portion thereof).  All Extended Term Loans
and all obligations in respect thereof shall constitute Secured Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral and guaranteed on a pari passu basis with all other applicable
Secured Obligations under this Agreement and the other Loan Documents.  The
Lenders hereby irrevocably authorize the Administrative Agent to enter into any
Extension Amendment and any amendments to any of the other Loan Documents with
the Loan Parties as may be necessary in order to establish new Classes or
sub-Classes in respect of Loans or Commitments so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Classes or sub-Classes, in each case on terms consistent with this
Section 2.20.

 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least five Business Days’ (or
such shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and shall agree to such procedures (including regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.20.

 

ARTICLE 3                              REPRESENTATIONS AND WARRANTIES

 

On the Closing Date and on the other dates required pursuant to Article IV,
Holdings (solely with respect to Sections 3.01, 3.02, 3.03, 3.07, 3.08, 3.09,
3.13, 3.14, 3.16 and 3.17) and the Borrower, represent and warrant to the
Lenders that:

 

Section 3.01                             Organization; Powers.  Holdings, the
Borrower and each of its Restricted Subsidiaries (a) is (i) duly organized and
validly existing and (ii) in good standing (to the extent such concept exists in
the relevant jurisdiction) under the Requirements of Law of its jurisdiction of
organization, (b) has all requisite organizational power and authority to own
its assets and to carry on its business as now conducted and (c) is qualified to
do business in, and is in good standing (to the extent

 

80

--------------------------------------------------------------------------------


 

such concept exists in the relevant jurisdiction) in, every jurisdiction where
the ownership, lease or operation of its properties or conduct of its business
requires such qualification, except, in each case referred to in this
Section 3.01 (other than clause (a)(i) and clause (b) with respect to the
Borrower) where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

 

Section 3.02                             Authorization; Enforceability.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Loan Party is a party are within such Loan Party’s corporate or other
organizational power and have been duly authorized by all necessary corporate or
other organizational action of such Loan Party.  Each Loan Document to which any
Loan Party is a party has been duly executed and delivered by such Loan Party
and is a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to the Legal Reservations.

 

Section 3.03                             Governmental Approvals; No Conflicts. 
The execution and delivery of each Loan Document by each Loan Party party
thereto and the performance by such Loan Party thereof (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) in connection with the Perfection Requirements and
(iii) such consents, approvals, registrations, filings, or other actions the
failure to obtain or make which could not be reasonably expected to have a
Material Adverse Effect, (b) will not violate any (i) of such Loan Party’s
Organizational Documents or (ii) Requirement of Law applicable to such Loan
Party which violation, in the case of this clause (b)(ii), could reasonably be
expected to have a Material Adverse Effect and (c) will not violate or result in
a default under any Contractual Obligation to which such Loan Party is a party
which violation, in the case of this clause (c), could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.04                             Financial Condition; No Material
Adverse Effect.

 

(a)                                 The financial statements (i) of Target
provided pursuant to Section 4.01(c)(i) and (ii) after the Closing Date, most
recently provided pursuant to Section 5.01(a) or (b), as applicable, present
fairly, in all material respects, the financial position and results of
operations and cash flows of Holdings on a consolidated basis as of such dates
and for such periods in accordance with GAAP, subject, in the case of financial
statements provided pursuant to Section 5.01(a), to the absence of footnotes and
normal year-end adjustments.

 

(b)                                 Since December 31, 2015, there have been no
events, developments or circumstances that have had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 3.05                             Properties.

 

(a)                                 As of the Closing Date, Schedule
1.01(c) sets forth the address of each Real Estate Asset (or each set of such
assets that collectively comprise one operating property) having a fair market
value in excess of $2,500,000 that is owned in fee simple by any Loan Party.

 

(b)                                 The Borrower and each of its Restricted
Subsidiaries have good and valid fee simple title to or rights to purchase, or
valid leasehold interests in, or easements or other limited property interests
in, all of their respective Real Estate Assets and have good title to their
personal property and assets, in each case, except (i) for defects in title that
do not materially interfere with their ability to conduct their business as
currently conducted or to utilize such properties and assets for their intended
purposes or (ii)  where the failure to have such title or rights would not
reasonably be expected to have a Material Adverse Effect.

 

81

--------------------------------------------------------------------------------


 

(c)                                  The Borrower and its Restricted
Subsidiaries solely and exclusively own or otherwise have a valid license or
right to use all rights in any and all intellectual property or other similar
proprietary rights throughout the world, including any and all Patents,
Trademarks, Copyrights, domain names, design rights, technology, software, trade
secrets, know-how, database rights and all related documentation, registrations,
additions, improvements or accessions, and all goodwill associated with the
foregoing (collectively, “IP Rights”) that are used in, held for use in or
otherwise necessary for their respective businesses as presently conducted
without any infringement, dilution, misappropriation or other violation of the
IP Rights of third parties, except to the extent the failure to own or have a
license or have rights to use would not, or where such infringement, dilution,
misappropriation or other violation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  No claim or
litigation regarding any IP Rights is pending or, to the knowledge of Borrower,
threatened against Borrower or any Restricted Subsidiary, that would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

Section 3.06                             Litigation and Environmental Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its subsidiaries which would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(b)                                 Except for any matters that, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, (i) neither the Borrower nor any of its subsidiaries is subject
to or has received notice of any Environmental Claim or knows of any basis for
any Environmental Claim against the Borrower or its subsidiaries and
(ii) neither the Borrower nor any of its subsidiaries (A) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any
Governmental Authorization required under any Environmental Law or (B) is
subject to, or knows of any basis for, any Environmental Liability.

 

(c)                                  Neither the Borrower nor any of its
subsidiaries has conducted any Hazardous Materials Activities in a manner that
would reasonably be expected to have a Material Adverse Effect.

 

Section 3.07                             Compliance with Laws.  Each of
Holdings, the Borrower and each of its Restricted Subsidiaries is in compliance
with all Requirements of Law applicable to it or its property, except, in each
case, where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; it being
understood and agreed that this Section 3.07 shall not apply to the Requirements
of Law covered by Section 3.15.

 

Section 3.08                             Investment Company Status.  None of
Holdings, the Borrower or any of its Restricted Subsidiaries is an “investment
company” as defined in, or is required to be registered under, the Investment
Company Act of 1940.

 

Section 3.09                             Taxes.  Each of Holdings, the Borrower
and each of its Restricted Subsidiaries has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it that are due and payable
(including in its capacity as a withholding agent), except (a) Taxes (or any
requirement to file Tax returns with respect thereto) that are being contested
in good faith by appropriate proceedings and for which Holdings, the Borrower or
such Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

82

--------------------------------------------------------------------------------


 

Section 3.10                             ERISA.

 

(a)                                 Each Plan is in compliance in form and
operation with its terms and with ERISA and the Code and all other applicable
Requirements of Law, except where any failure to comply would not reasonably be
expected to result in a Material Adverse Effect.  There are no pending, or to
the knowledge of the Borrower or any of its Subsidiaries, threatened material
claims (other than claims for benefits in the ordinary course), sanctions,
actions, suits, or proceedings asserted or instituted by any Person against any
Plan or any Person as fiduciary or sponsor of any Plan, except as would not
result in a Material Adverse Effect.

 

(b)                                 No ERISA Event has occurred and is
continuing or is reasonably expected to occur that, when taken together with all
other such ERISA Events, would reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.11                             Disclosure.

 

(a)                                 As of the Closing Date, and with respect to
information relating to the Target and its subsidiaries, to the knowledge of the
Borrower, all written information (other than the Projections, other
forward-looking and/or projected information and information of a general
economic or industry-specific nature) concerning Holdings, the Borrower and its
subsidiaries that was included in the Information Memorandum or otherwise
prepared by or on behalf of Holdings, the Borrower and its subsidiaries or their
respective representatives and made available to any Initial Lender or the
Administrative Agent in connection with the Transactions on or before the
Closing Date (the “Information”), when taken as a whole, did not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to all supplements and updates thereto from time
to time).

 

(b)                                 The Projections have been prepared in good
faith based upon assumptions believed by the Borrower to be reasonable at the
time furnished (it being recognized that such Projections are not to be viewed
as facts and are subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, that no assurance can be given that any
particular financial projections will be realized, that actual results may
differ from projected results and that such differences may be material).

 

Section 3.12                             Security Interest in Collateral. 
Subject to the terms of the last paragraph of Section 4.01, the Legal
Reservations, the Perfection Requirements, the Intercreditor Agreement and the
provisions of this Agreement and the other relevant Loan Documents, the
Collateral Documents create legal, valid and enforceable Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of itself and
the other Secured Parties, and upon the satisfaction of the applicable
Perfection Requirements, such Liens constitute perfected Liens (with the
priority that such Liens are expressed to have under the relevant Collateral
Documents) on the Collateral (to the extent such Liens are required to be
perfected under the terms of the Loan Documents) securing the Secured
Obligations, in each case as and to the extent set forth therein.

 

Section 3.13                             Labor Disputes.  As of the Closing
Date, except as individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect, (a) there are no strikes, lockouts
or slowdowns against the Borrower or any of its Restricted Subsidiaries pending
or, to the knowledge of the Borrower, threatened and (b) the hours worked by and
payments made to employees of the Borrower and its Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Requirements of Law dealing with such matters.

 

83

--------------------------------------------------------------------------------


 

Section 3.14                             Federal Reserve Regulations.

 

(a)                                 None of Holdings, the Borrower nor any of
their respective Restricted Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

 

(b)                                 No part of the proceeds of any Loan has been
or will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that results in a violation of the
provisions of Regulation T, U or X.

 

Section 3.15                             Anti-Terrorism Laws.

 

(a)                                 None of Holdings, the Borrower, any of their
respective Subsidiaries, any of their respective directors, officers, or
employees nor, to the knowledge of the Borrower, any of their respective agents
or Affiliates is (i) a Person on the list of “Specially Designated Nationals and
Blocked Persons” maintained by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) or any other sanctions-related list of designated
Persons maintained by OFAC, the U.S. Department of State, the United Nations
Security Council, Her Majesty’s Treasury of the United Kingdom, the European
Union or any European Union member state, (ii) located, organized or resident in
a Sanctioned Country, (iii) owned or controlled by any Person or Persons
described in the foregoing clauses (i) or (ii), or (iv) a Person otherwise
currently the target of any Sanctions.

 

(b)                                 Each of Holdings, the Borrower, and each of
their respective Subsidiaries is in compliance, in all material respects, with
(i) applicable Sanctions, (ii) the USA PATRIOT Act, to the extent applicable,
and (c) the U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”) and all
other applicable anti-corruption laws (collectively with the FCPA,
“Anti-Corruption Laws”).  No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.

 

Section 3.16                             Solvency.

 

As of the Closing Date and immediately after the consummation of the
Transactions to occur on the Closing Date and the incurrence of indebtedness and
obligations being incurred in connection with this Agreement and the
Transactions on the Closing Date; (i) the sum of the debt (including contingent
liabilities) of the Borrower and its subsidiaries, taken as a whole, does not
exceed the fair value of the assets (on an ongoing basis) of the Borrower and
its subsidiaries, taken as a whole; (ii) the present fair saleable value of the
assets of the Borrower and its subsidiaries, taken as a whole, is not less than
the amount that will be required to pay the probable liabilities (including
contingent liabilities) of the Borrower and its subsidiaries, taken as a whole,
on their debts as they become absolute and matured; (iii) the capital of the
Borrower and its subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of the Borrower and its subsidiaries, taken as a whole,
contemplated as of the Closing Date; and (iv) the Borrower and its subsidiaries,
taken as a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations and contingent liabilities) beyond their ability
to pay such debt as they mature in the ordinary course of business.  For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

Section 3.17                             Capitalization and Subsidiaries. 
Schedule 3.17 sets forth as of the Closing Date (immediately after giving to the
Transactions) a correct and complete list containing (a) the name of each

 

84

--------------------------------------------------------------------------------


 

subsidiary of Holdings and the ownership interest therein held by Holdings or
its applicable subsidiary, and (b) the type of entity of Holdings and each of
its subsidiaries.

 

ARTICLE 4                              CONDITIONS

 

Section 4.01                             Closing Date.  The obligations of each
Lender to make Initial Term Loans on the Closing Date, hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 

(a)                                 Term Loan Agreement and Loan Documents.  The
Administrative Agent (or its counsel) shall have received (i) from each Loan
Party party thereto, a counterpart signed by such Loan Party (or written
evidence satisfactory to the Administrative Agent (which may include a facsimile
or other electronic transmission) that such party has signed a counterpart) of
(A) this Agreement, (B) the Security Agreement, (C) any Intellectual Property
Security Agreement, (D) the Loan Guaranty, (E) the Intercreditor Agreement and
(F) each Promissory Note requested by a Lender at least three Business Days
prior to the Closing Date and (ii) a Borrowing Request as required by
Section 2.03.

 

(b)                                 Legal Opinions.  The Administrative Agent
shall have received, on behalf of itself and the Lenders on the Closing Date, a
customary written opinion of Vinson & Elkins LLP, in its capacity as special
counsel to the Loan Parties, dated the Closing Date and addressed to the
Administrative Agent and the Lenders.

 

(c)                                  Financial Statements.  The Administrative
Agent shall have received (i) an audited consolidated balance sheet and audited
consolidated statements of income, stockholders’ equity and cash flows of the
Target as of and for the Fiscal Years ended on or about December 31, 2014 and
December 31, 2015, (ii) unaudited consolidated balance sheets and related
statements of income and cash flows of the Target for the Fiscal Quarter ended
on or about September 30, 2016 and (iii) a pro forma consolidated balance sheet
and related pro forma statement of income of the Borrower as of the last day of
and for the four Fiscal Quarters ended on or about September 30, 2016, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of the statement of income); provided, that each such pro
forma financial statement shall be prepared in good faith by the Borrower.

 

(d)                                 Secretary’s Certificate and Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date and executed by a secretary, assistant
secretary or other Responsible Officer thereof, which shall (A) certify that
attached thereto are (x) a true and complete copy of the certificate or articles
of incorporation, formation or organization of such Loan Party certified by the
relevant authority of its jurisdiction of organization, which certificate or
articles of incorporation, formation or organization of such Loan Party attached
thereto have not been amended (except as attached thereto) since the date
reflected thereon, (y) a true and correct copy of the by-laws or operating,
management, partnership or similar agreement of such Loan Party, together with
all amendments thereto as of the Closing Date and such by-laws or operating,
management, partnership or similar agreement are in full force and effect and
(z) a true and complete copy of the resolutions or written consent, as
applicable, of its board of directors, board of managers, sole member or other
applicable governing body authorizing the execution, delivery and performance of
the Loan Documents, and, in the case of the Borrower, the borrowings and other
obligations thereunder, which resolutions or consent have not been modified,
rescinded or amended (other than as attached thereto) and are in full force and
effect, and (B) identify by name and title and bear the signatures of the
officers, managers, directors or authorized signatories of such Loan Party
authorized to sign the Loan Documents to which such Loan Party is a party on the
Closing Date and (ii) a good standing (or

 

85

--------------------------------------------------------------------------------


 

equivalent) certificate as of a recent date for such Loan Party from the
relevant authority of its jurisdiction of organization.

 

(e)                                  Representations and Warranties.  The
(i) Specified Acquisition Agreement Representations shall be true and correct to
the extent required by the terms of the definition thereof and (ii) the
Specified Representations shall be true and correct in all material respects on
and as of the Closing Date; provided that (A) in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be and
(B) if any Specified Representation is  qualified by or subject to a “material
adverse effect”, “material adverse change” or similar term or qualification,
(1) the definition thereof shall be the definition of “Material Adverse Effect”
for purposes of the making or deemed making of such Specified Representation on,
or as of, the Closing Date (or any date prior thereto) and (2) such Specified
Representation shall be true and correct in all respects.

 

(f)                                   Fees.  Prior to or substantially
concurrently with the funding of the Initial Term Loans hereunder, the
Administrative Agent shall have received (i) all fees required to be paid by the
Borrower on the Closing Date pursuant to the Fee Letter and (ii) all expenses
required to be paid by the Borrower for which invoices have been presented at
least three Business Days prior to the Closing Date or such later date as the
Borrower may agree (including the documented reasonable fees and expenses of
legal counsel), in each case on or before the Closing Date, which amounts may be
offset against the proceeds of the Loans.

 

(g)                                  Solvency.  The Administrative Agent shall
have received a certificate dated as of the Closing Date substantially in the
form of Exhibit L from the chief financial officer (or other person with
reasonably equivalent responsibilities) of the Borrower certifying as to the
matters set forth therein.

 

(h)                                 Pledged Stock and Pledged Notes.  Subject to
the final paragraph of this Section 4.01, the Administrative Agent shall have
received (i) the certificates representing the Capital Stock required to be
pledged pursuant to the Security Agreement, together with an undated stock power
or similar instrument of transfer for each such certificate endorsed in blank by
a duly authorized officer of the pledgor thereof, and (ii) each Material Debt
Instrument (if any) endorsed (without recourse) in blank (or accompanied by a
transfer form endorsed in blank) by the pledgor thereof.

 

(i)                                     Perfection Certificate.  The
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of each Loan Party,
together with all attachments contemplated thereby.

 

(j)                                    Filings, Registrations and Recordings. 
Subject to the last paragraph of this Section 4.01 and the terms of each
applicable Collateral Document, each document (including any UCC (or similar)
financing statement) required by the applicable Collateral Documents or under
applicable Requirements of Law to be filed, registered or recorded in order to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a perfected Lien on the Collateral required to be delivered pursuant to
such Collateral Documents, prior and superior in right to any other Person
(other than with respect to Permitted Liens and subject to the Intercreditor
Agreement), shall be in proper form for filing, registration or recordation.

 

(k)                                 Closing Date Material Adverse Effect. 
Except as otherwise contemplated by the Acquisition Agreement, since
December 22, 2016, no Material Adverse Effect shall have occurred.

 

(l)                                     Refinancing.  Prior to or substantially
concurrently with the funding of the Initial Term Loans hereunder,  all existing
third party debt for borrowed money of the Target and its

 

86

--------------------------------------------------------------------------------


 

subsidiaries, other than (A) Indebtedness outstanding under any ABL Facility,
(B) ordinary course capital leases, purchase money indebtedness, equipment
financings, real estate financings, letters of credit and surety bonds; provided
, that, the amounts permitted to survive under this clause (B) shall not exceed
an aggregate amount of up to $45,000,000 and (C) other Indebtedness described on
Schedule 6.01 hereto, will be repaid, redeemed, defeased, discharged, refinanced
or terminated (or irrevocable notice for the repayment or redemption thereof
will be given to the extent accompanied by any prepayments or deposits required
to defease, terminate and satisfy in full the obligations under any related
indentures or notes) and all commitments thereunder shall have been terminated
(the actions described in this Section 4.01(l), the “Target Refinancing”).

 

(m)                             USA PATRIOT Act.  No later than three Business
Days in advance of the Closing Date, the Administrative Agent shall have
received all documentation and other information reasonably requested by it in
writing at least ten Business Days in advance of the Closing Date, which
documentation or other information has been reasonably determined by the
Administrative Agent to be required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

 

(n)                                 Acquisition.  Substantially concurrently
with the funding of the Initial Term Loans hereunder, the Acquisition shall be
consummated in accordance with the terms of the Acquisition Agreement.

 

(o)                                 Equity Contribution.  Prior to, or
substantially concurrently with the funding of the Initial Term Loans hereunder,
Holdings shall have received the Equity Contribution.

 

(p)                                 ABL Credit Agreement.  The “Loan Documents”
(as defined in the ABL Credit Agreement) required by the terms of the ABL Credit
Agreement to be executed on the Closing Date shall have been, or substantially
concurrently with the making of the Initial Term Loans hereunder on the Closing
Date shall be, duly executed and delivered by each Loan Party that is party
thereto.

 

(q)                                 Closing Certificate.  The Administrative
Agent shall have received a certificate signed by a Responsible Officer of the
Borrower attesting to the matters set forth in Sections 4.01(e) and (k).

 

For purposes of determining whether the conditions specified in this
Section 4.01 have been satisfied on the Closing Date, by funding the Loans
hereunder, the Administrative Agent and each Lender shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to the Administrative Agent or such Lender, as the case may be.

 

Notwithstanding the foregoing, to the extent that the Lien on any Collateral is
not or cannot be created or perfected on the Closing Date (other than
(a) execution and delivery of the Security Agreement by the Loan Parties, (b) a
Lien on Collateral that is of the type that may be perfected solely by the
filing of a financing statement under the UCC and (c) a Lien on the Capital
Stock of the Borrower and each Subsidiary Guarantor (other than any subsidiary
of the Target the certificate evidencing the Capital Stock of which has not been
delivered to Merger Sub at least two Business Days prior to the Closing Date, to
the extent Merger Sub has used commercially reasonable efforts to procure
delivery thereof) that may be perfected on the Closing Date by the delivery of a
stock or equivalent certificate (together with a stock power or similar
instrument endorsed in blank for the relevant certificate)), in each case after
the Merger Sub’s use of commercially reasonable efforts to do so without undue
burden or expense, then the creation and/or perfection of such Lien shall not
constitute a condition precedent to the availability or initial funding of the
Term Facility on the Closing Date.

 

87

--------------------------------------------------------------------------------


 

Section 4.02                             Conditions to Delayed Draw Term Loans. 
The obligation of each Lender to honor any Borrowing Request in connection with
a Delayed Draw Term Borrowing is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document shall be true and correct in all material respects (and in all respects
if any such representation or warranty is already qualified by materiality) on
and as of the date of such Borrowing, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections
3.04(a) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 5.01(a) and (b);

 

(b)                                 No Default or Event of Default shall exist,
or would result from, such proposed Borrowing or from the application of the
proceeds therefrom;

 

(c)                                  The Administrative Agent shall have
received a Borrowing Request in accordance with the requirements hereof; and

 

(d)                                 A certificate, dated as of the date of such
Borrowing, duly executed by a Responsible Officer of Holdings that
(i) represents and warrants that the proceeds of such Delayed Draw Term
Borrowing shall be used to consummate a Permitted Acquisition and (ii) sets
forth calculations in reasonable detail demonstrating compliance with the Total
Leverage Ratio of 3.50:1.00, after giving effect on a Pro Forma Basis to the
Delayed Draw Term Loans to be borrowed on such date; provided, that, the
condition set forth in this clause (d) may be tested as of the applicable LCA
Test Date if so elected by the Borrower.

 

Each Borrowing Request (other than a Borrowing Request requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the  conditions  specified  in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Borrowing.

 

ARTICLE 5                              AFFIRMATIVE COVENANTS

 

From the Closing Date until the date that all Commitments have expired or
terminated and the principal of and interest on each Loan and all fees, expenses
and other amounts payable under any Loan Document (other than contingent
indemnification obligations for which no claim or demand has been made) have
been paid in full in Cash (such date, the “Termination Date”), Holdings (solely
with respect to Section 5.01(a), 5.01(b), 5.02, 5.03, 5.12 and 5.14)  and the
Borrower hereby covenant and agree with the Lenders that:

 

Section 5.01                             Financial Statements and Other
Reports.  The Borrower will deliver to the Administrative Agent for delivery to
each Lender:

 

(a)                                 Quarterly Financial Statements.  As soon as
available, and in any event within 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year, the consolidated balance sheet of
Holdings as at the end of such Fiscal Quarter and the related consolidated
statements of operations and cash flows of Holdings for such Fiscal Quarter and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter, and setting forth, in reasonable detail, in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, all in reasonable detail, together with a Responsible Officer
Certification (which may be included in the

 

88

--------------------------------------------------------------------------------


 

applicable Compliance Certificate) with respect thereto; provided, that any
comparison to a prior period will be a comparison between the entity or
entities, as applicable, that issued the financial statements at the applicable
time;

 

(b)                                 Annual Financial Statements.  As soon as
available, and in any event within 90 days after the end of each Fiscal Year,
(i) the consolidated balance sheet of Holdings as at the end of such Fiscal Year
and the related consolidated statements of operations, stockholders’ equity and
cash flows of Holdings for such Fiscal Year and, commencing after the completion
of the second full Fiscal Year ended after the Closing Date, setting forth, in
reasonable detail, in comparative form the corresponding figures for the
previous Fiscal Year and (ii) with respect to such consolidated financial
statements, a report thereon of an independent certified public accountant of
recognized national standing (which report shall be unqualified as to “going
concern” and scope of audit (except for any such qualification pertaining to the
maturity of any of the Term Facility and/or any ABL Facility occurring within 12
months of the date of the relevant audit opinion or the impending breach of any
financial covenant), and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
the Borrower as at the dates indicated and the results of its operations and
cash flows for the periods indicated in conformity with GAAP);

 

(c)                                  Compliance Certificate.  Together with each
delivery of financial statements of Holdings pursuant to Sections 5.01(a) and
(b), (i) a duly executed and completed Compliance Certificate and (ii) (A) a
summary of the pro forma adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such financial statements and (B) a list
identifying each subsidiary of the Borrower as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate or confirming that there is no change in such information since the
later of the Closing Date and the date of the last such list;

 

(d)                                 Narrative Report.  Simultaneously with the
delivery of each set of consolidated financial statements referred to in
Sections 5.01(a) and (b) above, a Narrative Report;

 

(e)                                  Notice of Default.  Promptly upon any
Responsible Officer of the Borrower obtaining knowledge of (i) any Default or
Event of Default or (ii) the occurrence of any event or change that has caused
or evidences, either individually or in the aggregate, a Material Adverse
Effect, a reasonably-detailed notice specifying the nature and period of
existence of such condition, event or change and what action the Borrower has
taken, is taking and proposes to take with respect thereto;

 

(f)                                   Notice of Litigation.  Promptly upon any
Responsible Officer of the Borrower obtaining knowledge of (i) the institution
of, or threat of, any Adverse Proceeding not previously disclosed in writing by
the Borrower to the Lenders, or (ii) any material development in any Adverse
Proceeding that, in the case of either clause (i) or (ii), could reasonably be
expected to have a Material Adverse Effect, written notice thereof from the
Borrower together with such other non-privileged information as may be
reasonably available to the Loan Parties to enable the Lenders to evaluate such
matters;

 

(g)                                  ERISA.  Promptly upon any Responsible
Officer of the Borrower becoming aware that any ERISA Event has occurred or is
reasonably expected to occur that, alone or together with any other ERISA Event
that has occurred or is reasonably expected to occur, could reasonably be
expected to have a Material Adverse Effect, a written notice specifying the
nature thereof;

 

(h)                                 Financial Plan.  As soon as available and in
any event no later than 90 days after the beginning of each Fiscal Year, an
annual budget prepared by management of the Borrower, consisting

 

89

--------------------------------------------------------------------------------


 

of condensed income statements on an annual basis for such Fiscal Year (such
budget, the “Financial Plan”);

 

(i)                                     Information Regarding Collateral. 
Prompt (and, in any event, within 15 days of the relevant change) written notice
of any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s type
of organization or (iii) in any Loan Party’s jurisdiction of organization, in
each case to the extent such information is necessary to enable the
Administrative Agent to perfect or maintain the perfection and priority of its
security interest in the Collateral of the relevant Loan Party;

 

(j)                                    Collateral Verification.  Together with
the delivery of each Compliance Certificate provided with the financial
statements required to be delivered pursuant to Section 5.01(b), a Perfection
Certificate Supplement;

 

(k)                                 Other Notices.  Promptly after furnishing
thereof, copies of any notice of default or other material notices, including
notices of cash dominion, a weekly reporting triggering event, an inspection
triggering event and copies of each borrowing base certificate delivered with
respect to any ABL Facility;

 

(l)                                     Certain Reports.  Promptly upon their
becoming available and without duplication of any obligations with respect to
any such information that is otherwise required to be delivered under the
provisions of any Loan Document, copies of all regular and periodic reports and
all registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Holdings, the Borrower or its applicable Parent
Company with any securities exchange or with the SEC or any analogous
governmental or private regulatory authority with jurisdiction over matters
relating to securities; and

 

(m)                             Other Information.  Such other certificates,
reports and information (financial or otherwise) as the Administrative Agent may
reasonably request from time to time in connection with the financial condition
or business of Holdings, the Borrower and its Restricted Subsidiaries; provided,
however, that none of Holdings, the Borrower nor any Restricted Subsidiary shall
be required to disclose or provide any information (i) that constitutes
non-financial trade secrets or non-financial proprietary information of
Holdings, the Borrower or any of its subsidiaries or any of their respective
customers and/or suppliers, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or any of their respective representatives)
is prohibited by applicable Requirements of Law, (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product or
(iv) in respect of which Holdings, the Borrower or any Restricted Subsidiary
owes confidentiality obligations to any third party (provided such
confidentiality obligations were not entered into in contemplation of the
requirements of this Section 5.01(m)); provided, further to the extent any
certificates, reports or other information are withheld or otherwise not
provided in reliance on any of the foregoing clauses (i) through (iv), the
Borrower will provide notice to the Administrative Agent that such information
is being withheld and the Borrower shall use commercially reasonable efforts to
obtain the relevant consents under such obligations of confidentiality to permit
the provision of such information.

 

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (or a representative thereof)
(x) posts or files such documents or (y) provides a link thereto, in each case,
on EDGAR at www.sec.gov (or other successor government website that is freely
and readily available to the Administrative Notice) or at the website address
listed on Schedule 9.01; provided that, other than with respect to items
required to be delivered pursuant to Section 5.01(m) above, the Borrower shall
promptly notify (which notice may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents at the foregoing
website addresses and provide to the Administrative

 

90

--------------------------------------------------------------------------------


 

Agent by electronic mail electronic versions (i.e., soft copies) of such
documents; (ii) on which such documents are delivered by the Borrower to the
Administrative Agent for posting on behalf of the Borrower on
IntraLinks/SyndTrak or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); or (iii) on which
such documents are faxed to the Administrative Agent (or electronically mailed
to an address provided by the Administrative Agent).

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive MNPI with respect
to the Borrower and its Restricted Subsidiaries, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to any such Persons’ securities.  The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any MNPI (although it may be sensitive
and proprietary) (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.13);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.” 
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC.”  The Borrower agrees that (i) any Loan
Documents, (ii) any financial statements delivered pursuant to Section 5.01 and
(iii) any Compliance Certificates (excluding any annual budget required to be
delivered pursuant to Section 5.01(h) to the extent attached to any Compliance
Certificate) delivered pursuant to Section 5.01(c) will, in each case, be deemed
to be “public-side” Borrower Materials and may be made available to Public
Lenders; provided, however, that to the extent the Borrower believes in good
faith that any Compliance Certificate (excluding any annual budget) contains
MNPI, and the Borrower so advises the Administrative Agent in writing at the
time of delivery of such Compliance Certificate, such Compliance Certificate
shall not be deemed to be “public-side” Borrower Materials, but the Borrower
shall promptly provide the Administrative Agent with a version of such
Compliance Certificate that redacts any portions thereof that contain MNPI so
that such redacted version may be “public-side” Borrower Material.

 

Section 5.02                             Existence.  Except as otherwise
permitted under Section 6.07 or Section 6.11, Holdings and the Borrower will,
and the Borrower will cause each of its Restricted Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business except, other than
with respect to the preservation of the existence of the Borrower, to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that, neither Holdings nor the Borrower nor
any of its Restricted Subsidiaries shall be required to preserve any such
existence (other than with respect to the preservation of existence of the
Borrower), right, franchise, license or permit if a Responsible Officer of such
Person or such Person’s board of directors (or similar governing body)
determines that the preservation thereof is no longer desirable in the conduct
of the business of such Person, and that the loss thereof is not disadvantageous
in any material respect to such Person or to the Lenders.

 

91

--------------------------------------------------------------------------------


 

Section 5.03                             Payment of Taxes.  Each of Holdings and
the Borrower will, and the Borrower will cause each of its Restricted
Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income or businesses or franchises before any
penalty or fine accrues thereon; provided, however, that no such Tax need be
paid if (a) it is being contested in good faith by appropriate proceedings, so
long as (i) adequate reserves or other appropriate provisions, as are required
in conformity with GAAP, have been made therefor and (ii) in the case of a Tax
which has resulted or may result in the creation of a Lien on any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such Tax or (b) failure to pay or
discharge the same could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.04                             Maintenance of Properties.  The
Borrower will, and the Borrower will cause each of its Restricted Subsidiaries
to, maintain or cause to be maintained in good repair, working order and
condition, ordinary wear and tear excepted, all property (including all IP
Rights) reasonably necessary to the normal conduct of business of the Borrower
and its Restricted Subsidiaries and from time to time will make or cause to be
made all needed and appropriate repairs, renewals and replacements thereof
except as expressly permitted by this Agreement or where the failure to maintain
such properties or make such repairs, renewals or replacements could not
reasonably be expected to have a Material Adverse Effect.  In addition, the
Borrower will, and will cause each of its Restricted Subsidiaries to take all
reasonable actions to preserve, protect, enforce, renew and keep in full force
and effect all IP Rights material to the conduct of each of their respective
businesses.

 

Section 5.05                             Insurance.  The Borrower will maintain
or cause to be maintained, with financially sound and reputable insurers, such
insurance coverage with respect to liabilities, losses or damage in respect of
the assets, properties and businesses of the Borrower and its Restricted
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons, including flood insurance with respect
to each Flood Hazard Property, in each case in compliance with the National
Flood Insurance Act of 1968 and the Flood Disaster Protection Act of 1973 (where
applicable).  Each such policy of insurance maintained shall, subject to
Section 5.15, (i) name the Administrative Agent on behalf of the Secured Parties
as an additional insured thereunder as its interests may appear and (ii) to the
extent available from the relevant insurance carrier, in the case of each
casualty insurance policy (excluding any business interruption insurance policy,
workers’ compensation policy or employee liability policy), contain a loss
payable clause or endorsement that names the Administrative Agent, on behalf of
the Lenders as the loss payee thereunder and, to the extent available, provide
for at least 30 days’ prior written notice (or 10 days’ prior written notice for
any cancellation due to non-payment of premiums) to the Administrative Agent of
any modification or cancellation of such policy or the failure to pay any
premiums thereunder.

 

Section 5.06                             Inspections.  The Borrower will, and
the Borrower will cause each of its Restricted Subsidiaries to, permit any
authorized representative designated by the Administrative Agent to visit and
inspect any of the properties of the Borrower or any of its Restricted
Subsidiaries at which the principal financial records and executive officers of
the applicable Person are located, to inspect, copy and take extracts from its
and their respective financial and accounting records, and to discuss its and
their respective affairs, finances and accounts with its and their Responsible
Officers (provided that the Borrower (or any of its subsidiaries) may, if it so
chooses, be present at or participate in any such discussion), all upon
reasonable notice and at reasonable times during normal business hours; provided
that, (a) only the Administrative Agent on behalf of the Lenders may exercise
the rights of the Administrative Agent and the Lenders under this Section 5.06
and (b) except as expressly set forth in the proviso below during the
continuance of an Event of Default, (i) the Administrative Agent shall not
exercise such rights more often than one time during any calendar year and
(ii) only one such time per

 

92

--------------------------------------------------------------------------------


 

calendar year shall be at the expense of the Borrower; provided, further, that
when an Event of Default exists, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice; provided, further, that notwithstanding anything to
the contrary herein, neither the Borrower nor any Restricted Subsidiary shall be
required to disclose, permit the inspection, examination or making of copies of
or taking abstracts from, or discuss any document, information, or other matter
(A) that constitutes non-financial trade secrets or non-financial proprietary
information of the Borrower and its subsidiaries and/or any of its customers
and/or suppliers, (B) in respect of which disclosure to the Administrative Agent
or any Lender (or any of their respective representatives or contractors) is
prohibited by applicable Requirements of Law, (C) that is subject to
attorney-client or similar privilege or constitutes attorney work product or
(D) in respect of which Holdings, the  Borrower or any Restricted Subsidiary
owes confidentiality obligations to any third party (provided such
confidentiality obligations were not entered into in contemplation of the
requirements of this Section 5.06); provided, to the extent any documents,
information or other matters are withheld or otherwise not made available for
inspection in reliance on any of the foregoing clauses (A) through (D), the
Borrower will provide notice to the Administrative Agent that such information
is being withheld and the Borrower shall use commercially reasonable efforts to
obtain the relevant consents under such obligations of confidentiality to permit
the provision or inspection of such documents, information or other matters.

 

Section 5.07                             Maintenance of Book and Records.  The
Borrower will, and the Borrower will cause each of its Restricted Subsidiaries
to, maintain proper books of record and account containing entries of all
material financial transactions and matters involving the assets and business of
the Borrower and its Restricted Subsidiaries that are full, true and correct in
all material respects and permit the preparation of consolidated financial
statements in accordance with GAAP.

 

Section 5.08                             Compliance with Laws.  The Borrower
will, and the Borrower will cause each of its Restricted Subsidiaries to, comply
with the requirements of (i) all applicable Requirements of Law (including all
applicable Environmental Laws and ERISA, but excluding OFAC, the USA PATRIOT Act
and the FCPA), except to the extent the failure of the Borrower or the relevant
Restricted Subsidiary to comply could not reasonably be expected to have a
Material Adverse Effect and (ii) OFAC, the USA PATRIOT Act and the FCPA in all
material respects.

 

Section 5.09                             Environmental.

 

(a)                                 Environmental Disclosure.  The Borrower will
deliver to the Administrative Agent:

 

(i)                         as soon as practicable following receipt thereof,
copies of all environmental audits, investigations, analyses and reports of any
kind or character, whether prepared by personnel of the Borrower or any of its
subsidiaries or by independent consultants, Governmental Authorities or any
other Persons, with respect to environmental matters at the Borrower’s or its
subsidiaries’ real property or with respect to any Environmental Claims or
Environmental Liabilities that, in each case might reasonably be expected to
have a Material Adverse Effect;

 

(ii)                      promptly upon the occurrence thereof, written notice
describing in reasonable detail (A) any Release that could reasonably be
expected to have a Material Adverse Effect, (B) any action taken by the Borrower
or any of its subsidiaries or any other Persons of which the Borrower has
knowledge in response to (1) any Hazardous Materials Activities, (2) any
Environmental Claim or (3) any Environmental Liability that in each case could

 

93

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect, or (C) discovery by
the Borrower or any of its subsidiaries of any occurrence or condition on or at
any Facility or any real property adjoining or in the vicinity of any Facility
that reasonably could be expected, individually or in the aggregate, to have a
Material Adverse Effect;

 

(iii)                   as soon as practicable following the sending or receipt
thereof by the Borrower or any of its subsidiaries, a copy of any and all
written communications with respect to any of the following that could
reasonably be expected to have a Material Adverse Effect: (A) any Environmental
Claim, (B) any Release, (C) any Environmental Liability and (D) any request made
to the Borrower or any of its subsidiaries for information from any Governmental
Authority that suggests such Governmental Authority is investigating whether the
Borrower or any of its subsidiaries may be potentially responsible for any
Hazardous Materials Activity;

 

(iv)                  prompt written notice describing in reasonable detail
(A) any proposed acquisition of stock, assets, or property by the Borrower or
any of its subsidiaries that could reasonably be expected to expose the Borrower
or any of its subsidiaries to, or result in, Environmental Claims against the
Borrower or any of its subsidiaries or any Environmental Liability that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (B) any proposed action to be taken by the Borrower or any of
its subsidiaries to modify their operations in a manner that could subject the
Borrower or any of its subsidiaries to (x) any additional obligations or
requirements under any Environmental Law or (y) Environmental Liability, in each
case, that could reasonably be expected to have a Material Adverse Effect; and

 

(v)                     with reasonable promptness, such other documents and
information as from time to time may be reasonably requested by the
Administrative Agent in relation to any matters disclosed pursuant to this
Section 5.09(a).

 

(b)                                 Hazardous Materials Activities, Etc.  The
Borrower shall promptly take, and shall cause each of its subsidiaries promptly
to take, any and all actions necessary to (i) cure any violation of applicable
Environmental Laws by the Borrower or its subsidiaries, and address with
appropriate corrective or remedial action any Release or threatened Release of
Hazardous Materials, in each case, that could reasonably be expected to have a
Material Adverse Effect and (ii) make an appropriate response to any
Environmental Claim against or Environmental Liability related to the Borrower
or any of its subsidiaries and discharge any obligations it may have to any
Person thereunder, in each case, where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 5.10                             Designation of Subsidiaries.  The
Borrower may at any time after the Closing Date designate (or redesignate) any
subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Event of Default shall have occurred and be continuing
(including after giving effect to the reclassification of Investments
in, Indebtedness of and Liens on the assets of, the applicable Restricted
Subsidiary or Unrestricted Subsidiary), (ii) the Borrower shall be in compliance
with Section 6.12 calculated on a Pro Forma Basis as of the last day of the most
recently ended Test Period immediately prior to giving effect to the relevant
designation, (iii) no subsidiary may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” for purposes of the ABL Credit Agreement and
(iv) as of the date of designation thereof, no Unrestricted Subsidiary shall own
any Capital Stock in any Restricted Subsidiary of the Borrower.  The designation
of any subsidiary as an Unrestricted Subsidiary shall constitute an Investment
by the Borrower therein at the date of designation in an amount equal to the
portion of the fair market value of the net assets of such Restricted Subsidiary
attributable to the

 

94

--------------------------------------------------------------------------------


 

Borrower’s equity interest therein (whether direct or indirect) as reasonably
estimated by the Borrower (and such designation shall only be permitted to the
extent such Investment is permitted under Section 6.06).  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the making,
incurrence or granting as applicable, at the time of designation of any
then-existing Investment, Indebtedness or Lien of such Restricted Subsidiary, as
applicable; provided that upon any re-designation of any Unrestricted Subsidiary
as a Restricted Subsidiary, the Borrower shall be deemed to continue to have an
Investment in the resulting Restricted Subsidiary in an amount (if positive)
equal to (a) the Borrower’s “Investment” in such subsidiary as calculated at the
time re-designated as a Restricted Subsidiary, less (b) the portion of the fair
market value of the net assets of such Restricted Subsidiary attributable to the
Borrower’s equity therein (whether direct or indirect) as reasonably estimated
by the Borrower at the time of such re-designation.

 

Section 5.11                             Use of Proceeds.  (a) The Borrower
shall use the proceeds of the Initial Term Loans made on the Closing Date solely
to finance a portion of the Transactions (including the payment of Transaction
Costs) and (b) the Borrower shall use the proceeds of any Delayed Draw Term
Borrowing solely to consummate Permitted Acquisitions on or after the Closing
Date.

 

Section 5.12                             Covenant to Guarantee Obligations and
Give Security.

 

(a)                                 Upon (i) the formation or acquisition after
the Closing Date of any Restricted Subsidiary that is a Domestic Subsidiary,
(ii) the designation of any Unrestricted Subsidiary that is a Domestic
Subsidiary as a Restricted Subsidiary, (iii) any Restricted Subsidiary that is a
Domestic Subsidiary ceasing to be an Immaterial Subsidiary or (iv) any
Restricted Subsidiary that was an Excluded Subsidiary ceasing to be an Excluded
Subsidiary, (x) if the event giving rise to the obligation under this
Section 5.12(a) occurs during the first three Fiscal Quarters of any Fiscal
Year, on or before the date on which financial statements are required to be
delivered pursuant to Section 5.01(a) for the Fiscal Quarter in which the
relevant formation, acquisition, designation or cessation occurred or (y) if the
event giving rise to the obligation under this Section 5.12(a) occurs during the
fourth Fiscal Quarter of any Fiscal Year, on or before the date that is 45 days
after the end of such Fiscal Quarter (or, in the cases of clauses (x) and (y),
such longer period as the Administrative Agent may reasonably agree), the
Borrower shall (A) cause such Restricted Subsidiary (other than any Excluded
Subsidiary) to comply with the requirements set forth in clause (a) of the
definition of “Collateral and Guarantee Requirement”, (B) upon the reasonable
request of the Administrative Agent, cause the relevant Restricted Subsidiary to
deliver to the Administrative Agent a signed copy of a customary opinion of
counsel for such Restricted Subsidiary, addressed to the Administrative Agent
and the other relevant Lender and (C) cause any applicable Loan Party to comply
with the requirements set forth in clause (b) of the definition of “Collateral
and Guarantee Requirement”.

 

(b)                                 Within 90 days after the acquisition by any
Loan Party of any Material Real Estate Assets other than any Excluded Asset (or
such longer period as the Administrative Agent may reasonably agree), the
Borrower shall cause such Loan Party to comply with the requirements set forth
in clause (b) of the definition of “Collateral and Guarantee Requirement”; it
being understood and agreed that, with respect to any Material Real Estate Asset
owned by any Restricted Subsidiary at the time such Restricted Subsidiary is
required to become a Loan Party under Section 5.12(a) above, such Material Real
Estate Asset shall be deemed to have been acquired by such Restricted Subsidiary
on the first day of the time period within which such Restricted Subsidiary is
required to become a Loan Party under Section 5.12(a).

 

(c)                                  Notwithstanding anything to the contrary
herein or in any other Loan Document, it is understood that:

 

95

--------------------------------------------------------------------------------


 

(i)                         the Administrative Agent may grant extensions of
time for the creation and perfection of security interests in, or obtaining of
legal opinions or other deliverables with respect to, particular assets or the
provision of any Loan Guaranty by any Restricted Subsidiary (in connection with
assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date), and each Lender hereby consents to any such extension of time,

 

(ii)                      any Lien required to be granted from time to time
pursuant to the definition of “Collateral and Guarantee Requirement” shall be
subject to the exceptions and limitations set forth in the Collateral Documents,

 

(iii)                   perfection by control shall not be required with respect
to assets requiring perfection through control agreements or other control
arrangements, including deposit accounts, securities accounts and commodities
accounts (other than control of pledged Capital Stock (to the extent
certificated) and/or Material Debt Instruments and to the extent required by the
ABL Credit Agreement and subject to the Intercreditor Agreement),

 

(iv)                  no Loan Party shall be required to seek any landlord lien
waiver, bailee letter, estoppel, warehouseman waiver or other collateral access
or similar letter or agreement;

 

(v)                     no Loan Party will be required to (A) take any action
outside of the U.S. in order to grant or perfect any security interest in any
asset located outside of the U.S., (B) execute any foreign law security
agreement, pledge agreement, mortgage, deed or charge or (C) make any foreign
intellectual property filing, conduct any foreign intellectual property search
or prepare any foreign intellectual property schedule;

 

(vi)                  in no event will the Collateral include any Excluded
Asset,

 

(vii)               no action shall be required to perfect any Lien with respect
to (1) any vehicle or other asset subject to a certificate of title,
(2) Letter-of-Credit Rights, (3) the Capital Stock of any Immaterial Subsidiary
and/or (4) the Capital Stock of any Person that is not a subsidiary, which
Person, if a subsidiary, would constitute an Immaterial Subsidiary, in each case
except to the extent that a security interest therein can be perfected by filing
a Form UCC-1 (or similar) financing statement under the UCC,

 

(viii)            no action shall be required to perfect a Lien in any asset in
respect of which the perfection of a security interest therein would (1) be
prohibited by enforceable anti-assignment provisions set forth in any contract
that is permitted or otherwise not prohibited by the terms of this Agreement,
(2) violate the terms of any contract relating to such asset that is permitted
or otherwise not prohibited by the terms of this Agreement or (3) trigger
termination of any contract relating to such asset that is permitted or
otherwise not prohibited by the terms of this Agreement pursuant to any “change
of control” or similar provision,

 

(ix)                  no Loan Party shall be required to perfect a security
interest in any asset to the extent the perfection of a security interest in
such asset would (A) be prohibited under any applicable Requirement of Law
and/or (B) result in material adverse tax consequences to any Loan Party as
reasonably determined by the Borrower and specified in a written notice to the
Administrative Agent,

 

(x)                     any joinder or supplement to any Loan Guaranty, any
Collateral Document and/or any other Loan Document executed by any Restricted
Subsidiary that is required to become a Loan Party pursuant to
Section 5.12(a) above may, with the consent of the

 

96

--------------------------------------------------------------------------------


 

Administrative Agent (not to be unreasonably withheld or delayed), include such
schedules (or updates to schedules) as may be necessary to qualify any
representation or warranty set forth in any Loan Document to the extent
necessary to ensure that such representation or warranty is true and correct to
the extent required thereby or by the terms of any other Loan Document, and

 

(xi)                  the Administrative Agent shall not require the taking of a
Lien on, or require the perfection of any Lien granted in, those assets as to
which the cost of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) is excessive
in relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Borrower and the Administrative Agent.

 

Section 5.13                   Maintenance of Ratings.  The Borrower shall use
commercially reasonable efforts to maintain (i) a public facility rating from
each of S&P and Moody’s and (ii) a public corporate credit rating and public
corporate family rating (as applicable) from each of S&P and Moody’s; provided
that in no event shall the Borrower be required to maintain any specific rating
with any such agency.

 

Section 5.14                   Further Assurances.  Promptly upon request of the
Administrative Agent and subject to the limitations described in Section 5.12:

 

(a)                                 Holdings and the Borrower will, and will
cause each other Loan Party to, execute any and all further documents, financing
statements, agreements, instruments, certificates, notices and acknowledgments
and take all such further actions (including the filing and recordation of
financing statements, fixture filings, Mortgages and/or amendments thereto and
other documents), that may be required under any applicable Requirements of Law
and which the Administrative Agent may reasonably request to cause to ensure the
creation, perfection and priority of the Liens created or intended to be created
under the Collateral Documents, all at the expense of the relevant Loan Parties.

 

(b)                                 Holdings and the Borrower will, and will
cause each other Loan Party to, promptly (i) correct any material defect or
error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral and (ii) do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments, in each case under this clause
(b), as the Administrative Agent may reasonably request from time to time to
create, perfect and maintain the priority of the security interests intended to
be granted under the relevant Collateral Documents.

 

Section 5.15                   Post-Closing Obligations.

 

(a)                                 Within 90 days of the Closing Date, with
respect to the Real Estate Assets listed on Schedule 1.01(c) (other than
Excluded Real Property), the Borrower shall comply with the requirements set
forth in clause (b) of the definition of “Collateral and Guarantee Requirement”.

 

(b)                                 No later than the time periods after the
Closing Date set forth therein (or such longer period as the Administrative
Agent may reasonably agree), the items set forth on Schedule 5.15 shall be
satisfied.

 

ARTICLE 6                              NEGATIVE COVENANTS

 

From the Closing Date and until the Termination Date has occurred, each of
Holdings (solely with respect to Sections 6.11 and 6.13(i)) and the Borrower
covenant and agree with the Lenders that:

 

97

--------------------------------------------------------------------------------


 

Section 6.01                   Indebtedness.  The Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or otherwise become or remain liable with respect to any
Indebtedness, except:

 

(a)                                 the Secured Obligations (including any
Additional Term Loans), so long as, with respect to Derivatives Transactions,
that such Secured Obligations are not entered into for speculative purposes;

 

(b)                                 Indebtedness of the Borrower owed to any
Restricted Subsidiary and/or of any Restricted Subsidiary or the Borrower owed
to Holdings, the Borrower and/or any other Restricted Subsidiary; provided that
in the case of any Indebtedness of any Restricted Subsidiary that is not a Loan
Party owing to the Borrower or any Subsidiary Guarantor, such Indebtedness shall
be permitted as an Investment under Section 6.06; provided, further, that any
Indebtedness of any Loan Party to any Restricted Subsidiary that is not a Loan
Party must be expressly subordinated to the Obligations of such Loan Party on
terms that are reasonably acceptable to the Administrative Agent;

 

(c)                                  unsecured Indebtedness arising from any
agreement providing for indemnification, adjustment of purchase price or similar
obligations (including seller notes and contingent earn-out obligations)
incurred in connection with any Disposition permitted hereunder or any Permitted
Acquisition, in an aggregate principal amount not to exceed $30,000,000
outstanding at any time;

 

(d)                                 Indebtedness of the Borrower and/or any
Restricted Subsidiary (i) pursuant to tenders, statutory obligations, bids,
leases, governmental contracts, trade contracts, surety, stay, customs, appeal,
performance and/or return of money bonds or other similar obligations incurred
in the ordinary course of business and (ii) in respect of any letters of credit,
bank guaranties, surety bonds, performance bonds or similar instruments to
support any of the foregoing items;

 

(e)                                  Indebtedness of the Borrower and/or any
Restricted Subsidiary in respect of commercial credit cards, stored value cards,
purchasing cards, treasury management services, netting services, overdraft
protections, check drawing services, automated payment services (including
depository, overdraft, controlled disbursement, ACH transactions, return items
and interstate depository network services), employee credit card programs, cash
pooling services and any arrangements or services similar to any of the
foregoing and/or otherwise in connection with Cash management and Deposit
Accounts, including Banking Services Obligations and incentive, supplier finance
or similar programs;

 

(f)                                   (i) Guarantees by the Borrower or any of
its Restricted Subsidiaries of the obligations of suppliers, customers and
licensees in the ordinary course of business, (ii) Indebtedness incurred in the
ordinary course of business in respect of obligations of the Borrower and/or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services and
(iii) Indebtedness in respect of letters of credit, bankers’ acceptances, bank
guaranties or similar instruments supporting trade payables, warehouse receipts
or similar facilities entered into in the ordinary course of business;

 

(g)                                  Guarantees by the Borrower and/or any
Restricted Subsidiary of Indebtedness or other obligations of the Borrower, any
Restricted Subsidiary with respect to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.01 or other obligations not prohibited by
this Agreement; provided that in the case of any Guarantee by any Loan Party of
the obligations of any non-Loan Party, the related Investment is permitted under
Section 6.06;

 

98

--------------------------------------------------------------------------------


 

(h)                                 Indebtedness of the Borrower and/or any
Restricted Subsidiary existing, or pursuant to commitments existing, on the
Closing Date and described on Schedule 6.01 and intercompany Indebtedness
outstanding on the Closing Date;

 

(i)                                     Indebtedness of Restricted Subsidiaries
that are not Loan Parties; provided that the aggregate principal amount at any
time outstanding of such Non-Loan Party Indebtedness shall not exceed the
Non-Loan Party Cap;

 

(j)                                    Indebtedness of the Borrower and/or any
Restricted Subsidiary with respect to Capital Leases and purchase money
Indebtedness incurred prior to or within 270 days of the acquisition, lease,
completion of construction, repair of, replacement, improvement to or
installation of the assets acquired, leased, constructed, repaired, replaced,
improved or installed in connection with the incurrence of such Indebtedness in
an aggregate outstanding principal amount not to exceed fifty percent (50%) of
the Consolidated Adjusted EBITDA for the four Fiscal Quarter period ended
immediately prior to the incurrence of such Indebtedness;

 

(k)                                 Indebtedness of any Person that becomes a
Restricted Subsidiary or Indebtedness assumed in connection with an acquisition
permitted hereunder after the Closing Date; provided that (i) such Indebtedness
(A) existed at the time such Person became a Restricted Subsidiary or the assets
subject to such Indebtedness were acquired and (B) was not created or incurred
in anticipation thereof, (ii)  no Event of Default exists or would result from
such acquisition, (iii) the Borrower is in compliance with Section 6.12(a),
calculated on a Pro Forma Basis as of the last day of the most recently ended
Test Period and (iv) after giving effect to the assumption thereof, the
outstanding principal amount of Non-Loan Party Indebtedness does not exceed the
Non-Loan Party Cap;

 

(l)                                     Indebtedness consisting of promissory
notes issued by the Borrower or any Restricted Subsidiary to any stockholder of
any Parent Company or any current or former director, officer, employee, member
of management, manager or consultant of any Parent Company, the Borrower or any
subsidiary (or their respective Immediate Family Members) to finance the
purchase or redemption of Capital Stock of any Parent Company permitted by
Section 6.04(a);

 

(m)                             the Borrower and any of its Restricted
Subsidiaries may become and remain liable for any Indebtedness refinancing,
refunding or replacing any Indebtedness permitted under this clause (m) and
clauses (a), (h), (i), (j), (k), (n), (o), (q), (s) and (w) of this Section 6.01
(in any case, including any refinancing Indebtedness incurred in respect
thereof, “Refinancing Indebtedness”) and any subsequent Refinancing Indebtedness
in respect thereof; provided that any refinancing, refunding or replacement of
Indebtedness permitted under Section 6.01(i), (j), (n), (o), (s) or (w) shall
continue to constitute utilization of the applicable basket; provided further
that:

 

(i)                         the principal amount of such Indebtedness does not
exceed the principal amount of the Indebtedness being refinanced, refunded or
replaced, except by (A) an amount equal to unpaid accrued interest and premiums
(including tender premiums) thereon plus underwriting discounts, other
reasonable and customary fees, commissions and expenses (including upfront fees,
original issue discount or initial yield payments) incurred in connection with
the relevant refinancing, refunding or replacement and (B) additional amounts
permitted to be incurred pursuant to this Section 6.01 (so long as such
Indebtedness is permitted to be incurred pursuant to a subsection of this
Section 6.01, other than this Section 6.01(m), and, to the extent secured by
Liens, such Liens are permitted to secure such Indebtedness pursuant to a
subsection of Section 6.02, other than Section 6.02(k) and is deemed to
constitute a utilization of the relevant basket or exception pursuant to which
such additional amount is permitted),

 

99

--------------------------------------------------------------------------------


 

(ii)                      other than in the case of Refinancing Indebtedness
with respect to clauses (h), (j), (k), and/or (o) of this Section 6.01 (A) such
Indebtedness has a final maturity equal to or later than (and, in the case of
revolving Indebtedness, does not require mandatory commitment reductions, if
any, prior to) the final maturity of the Indebtedness being refinanced, refunded
or replaced and (B) other than with respect to revolving Indebtedness, a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of the Indebtedness being refinanced, refunded or replaced,

 

(iii)                   the terms of any Refinancing Indebtedness (excluding
pricing, fees, premiums, rate floors, optional prepayment or redemption terms
(and, if applicable, subordination terms) and, with respect to Refinancing
Indebtedness incurred in respect of Indebtedness permitted under clause
(a) above, security), are not, taken as a whole (as reasonably determined by the
Borrower), more favorable to the lenders providing such Indebtedness than those
applicable to the Indebtedness being refinanced, refunded or replaced (other
than any covenants or any other provisions applicable only to periods after the
Latest Maturity Date as of such date or any covenants or provisions which are
then-current market terms for the applicable type of Indebtedness),

 

(iv)                  except in the case of Refinancing Indebtedness incurred in
respect of Indebtedness permitted under clause (a) of this Section 6.01,
(A) such Indebtedness, if secured, is secured only by Permitted Liens at the
time of such refinancing, refunding or replacement (it being understood that
such secured Indebtedness may go from being secured to being unsecured), and, in
the case of Refinancing Indebtedness incurred in respect of Indebtedness
permitted under clause (n) of this Section 6.01, shall be secured solely by
Excluded Real Property (B) such Indebtedness is incurred by the obligor or
obligors in respect of the Indebtedness being refinanced, refunded or replaced,
except to the extent otherwise permitted pursuant to Sections 6.01, 6.02 and
6.06 and (C) if the Indebtedness being refinanced, refunded or replaced was
originally contractually subordinated to the Obligations in right of payment (or
the Liens securing such Indebtedness were originally contractually subordinated
to the Liens on the Collateral securing the Initial Term Loans), such
Indebtedness is contractually subordinated to the Obligations in right of
payment (or the Liens securing such Indebtedness are subordinated to the Liens
on the Collateral securing the Initial Term Loans) on terms not materially less
favorable (as reasonably determined by the Borrower), taken as a whole, to the
Lenders than those applicable to the Indebtedness (or Liens, as applicable)
being refinanced, refunded or replaced, taken as a whole,

 

(v)                     in the case of Refinancing Indebtedness incurred in
respect of Indebtedness permitted under clause (a) of this Section 6.01,
(A) such Indebtedness is pari passu or junior in right of payment and secured by
the Collateral on a pari passu or junior basis with respect to the remaining
Obligations hereunder, or is unsecured; provided that any such Indebtedness that
is pari passu or junior with respect to the Collateral shall be subject to an
Acceptable Intercreditor Agreement, (B) if the Indebtedness being refinanced,
refunded or replaced is secured, it is not secured by any assets other than the
Collateral, (C) if the Indebtedness being refinanced, refunded or replaced is
Guaranteed, it shall not be Guaranteed by any Person other than one or more Loan
Parties and (D) such Indebtedness is incurred under (and pursuant to)
documentation other than this Agreement; it being understood and agreed that any
such Indebtedness may not participate on a greater than pro rata basis in any
voluntary or mandatory prepayment in respect of the Initial Term Loans (and any
Additional Term Loans then subject to ratable repayment requirements); and

 

100

--------------------------------------------------------------------------------


 

(vi)                  intercompany Indebtedness under Section 6.01(h) may only
be refinanced, refunded or replaced with other intercompany Indebtedness;

 

(n)                                 Indebtedness secured solely by a lien on any
Excluded Real Property;

 

(o)                                 Indebtedness of the Borrower and/or any
Restricted Subsidiary in an aggregate outstanding principal amount not to exceed
$25,000,000;

 

(p)                                 to the extent constituting Indebtedness,
obligations arising under the Acquisition Agreement;

 

(q)                                 additional Indebtedness of the Borrower
and/or any Restricted Subsidiary so long as, after giving effect thereto,
including the application of the proceeds thereof (but without “netting” cash
proceeds of the applicable Indebtedness), (i) (A) if such Indebtedness is
secured by a Lien on the Collateral that is pari passu with the Lien on the
Collateral securing the Secured Obligations, the First Lien Leverage Ratio does
not exceed 3.30:1.00, (2) if such Indebtedness is secured by a Lien on the
Collateral that is junior to the Lien on the Collateral securing the Secured
Obligations, the Secured Leverage Ratio does not exceed 3.30:1.00 and (3) the
Total Leverage Ratio does not exceed 3.30:1.00, (ii) any such Indebtedness that
is subordinated to the Obligations in right of payment or collateral shall be
subject to an Acceptable Intercreditor Agreement, (iii) the Weighted Average
Life to Maturity applicable to such Indebtedness (other than customary bridge
loans with a maturity date of no longer than one year; provided that any
Indebtedness exchanged for such bridge loans shall be subject to the
requirements of this clause (iii)) is no shorter than the Weighted Average Life
to Maturity of the then-existing Term Loans, (iv) the final maturity date with
respect to such Indebtedness (other than customary bridge loans with a maturity
date of no longer than one year; provided that any Indebtedness exchanged for
such bridge loans shall be subject to the requirements of this clause (iv)) is
no earlier than the Latest Term Loan Maturity Date on the date of the issuance
or incurrence, as applicable, thereof and (v) in the case of any such
Indebtedness in the form of term loans (other than customary bridge loans) that
are pari passu with the Initial Term Loans in right of payment and with respect
to security, the Effective Yield applicable thereto will not be more than 0.50%
per annum higher than the Effective Yield in respect of the Initial Term Loans
unless the Effective Yield with respect to the Initial Term Loans is adjusted to
be equal to the Effective Yield applicable to such Indebtedness, minus, 0.50%
per annum; provided, however, that the aggregate outstanding principal amount of
Non-Loan Party Indebtedness shall not, at any time, exceed the Non-Loan Party
Cap;

 

(r)                                    Indebtedness of the Borrower and/or any
Restricted Subsidiary incurred in respect of any ABL Facility in an aggregate
outstanding principal or committed amount that does not exceed $100,000,000;

 

(s)                                   Incremental Equivalent Debt;

 

(t)                                    Indebtedness (including obligations in
respect of letters of credit, bank guaranties, surety bonds, performance bonds
or similar instruments with respect to such Indebtedness) incurred by the
Borrower and/or any Restricted Subsidiary in respect of workers compensation
claims, unemployment insurance (including premiums related thereto), other types
of social security, pension obligations, vacation pay, health, disability or
other employee benefits;

 

(u)                                 Indebtedness of the Borrower and/or any
Restricted Subsidiary representing (i) deferred compensation to current or
former directors, officers, employees, members of management, managers, and
consultants of Holdings, the Borrower and/or any Restricted Subsidiary in the
ordinary

 

101

--------------------------------------------------------------------------------


 

course of business and (ii) deferred compensation or other similar arrangements
in connection with the Transactions, any Permitted Acquisition or any other
Investment permitted hereby;

 

(v)                                 Indebtedness of the Borrower and/or any
Restricted Subsidiary to the extent supported by any Letter of Credit (as
defined in the ABL Credit Agreement or any equivalent term under any ABL
Facility);

 

(w)                               Indebtedness incurred by any Foreign
Subsidiary that is either unsecured or is secured solely by the assets directly
owned by such Foreign Subsidiary, in an aggregate outstanding principal amount
not to exceed $15,000,000 for all Foreign Subsidiaries; and

 

(x)                                 without duplication of any other
Indebtedness, all premiums (if any), interest (including post-petition interest
and payment in kind interest), accretion or amortization of original issue
discount, fees, expenses and charges with respect to Indebtedness of the
Borrower and/or any Restricted Subsidiary permitted under this Section 6.01.

 

Section 6.02                   Liens.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, create, incur, assume or permit or
suffer to exist any Lien on or with respect to any property of any kind owned by
it, whether now owned or hereafter acquired, or any income or profits therefrom,
except:

 

(a)                                 Liens securing the Secured Obligations
created pursuant to the Loan Documents;

 

(b)                                 Liens for Taxes which are (i) not then due,
(ii) if due, not at such time required to be paid pursuant to Section 5.03 or
(iii) being contested in accordance with Section 5.03;

 

(c)                                  statutory Liens (and rights of set-off) of
landlords, banks, carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by applicable Requirements of Law, in each
case incurred in the ordinary course of business (i) for amounts not yet overdue
by more than 30 days, (ii) for amounts that are overdue by more than 30 days and
that are being contested in good faith by appropriate proceedings, so long as
any reserves or other appropriate provisions required by GAAP have been made for
any such contested amounts or (iii) with respect to which the failure to make
payment could not reasonably be expected to have a Material Adverse Effect;

 

(d)                                 Liens incurred (i) in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security laws and regulations, (ii) in the ordinary course
of business to secure the performance of tenders, statutory obligations, surety,
stay, customs and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money), (iii) pursuant to
pledges and deposits of Cash or Cash Equivalents in the ordinary course of
business securing (x) any liability for reimbursement or indemnification
obligations of insurance carriers providing property, casualty, liability or
other insurance to Holdings, the Borrower and its subsidiaries or (y) leases or
licenses of property otherwise permitted by this Agreement and (iv) to secure
obligations in respect of letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments posted with respect to the items
described in clauses (i) through (iii) above;

 

(e)                                  Liens consisting of easements,
rights-of-way, restrictions, encroachments, and other minor defects or
irregularities in title, in each case which do not, in the aggregate, materially
interfere with the ordinary conduct of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or the use of the affected property
for its intended purpose;

 

102

--------------------------------------------------------------------------------


 

(f)                                   Liens consisting of any (i) interest or
title of a lessor or sub-lessor under any lease of real estate permitted
hereunder, (ii) landlord lien permitted by the terms of any lease,
(iii) restriction or encumbrance to which the interest or title of such lessor
or sub-lessor may be subject or (iv) subordination of the interest of the lessee
or sub-lessee under such lease to any restriction or encumbrance referred to in
the preceding clause (iii);

 

(g)                                  Liens solely on any Cash earnest money
deposits made by the Borrower and/or any of its Restricted Subsidiaries in
connection with any letter of intent or purchase agreement with respect to any
Investment permitted hereunder;

 

(h)                                 purported Liens evidenced by the filing of
UCC financing statements relating solely to operating leases entered into in the
ordinary course of business;

 

(i)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(j)                                    Liens in connection with any zoning,
building or similar Requirement of Law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any or dimensions of
real property or the structure thereon, including Liens in connection with any
condemnation or eminent domain proceeding or compulsory purchase order;

 

(k)                                 Liens securing Indebtedness permitted
pursuant to Section 6.01(m) (solely with respect to the permitted refinancing of
(x) Indebtedness permitted pursuant to Sections 6.01(a), (j), (k), (n), (s) and
(w) and (y) Indebtedness that is secured in reliance on Section 6.02(s) (without
duplication of any amount outstanding thereunder, and which shall continue to
constitute utilization of the basket set forth therein)); provided that (i) no
such Lien extends to any asset not covered by the Lien securing the Indebtedness
that is being refinanced and (ii) if the Lien securing the Indebtedness being
refinanced was subject to intercreditor arrangements, then (A) the Lien securing
any refinancing Indebtedness in respect thereof shall be subject to
intercreditor arrangements that are not materially less favorable to the Secured
Parties, taken as a whole, than the intercreditor arrangements governing the
Lien securing the Indebtedness that is refinanced or (B) the intercreditor
arrangements governing the Lien securing the relevant refinancing Indebtedness
shall be set forth in an Acceptable Intercreditor Agreement;

 

(l)                                     Liens described on Schedule 6.02 and any
modification, replacement, refinancing, renewal or extension thereof; provided
that (i) no such Lien extends to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof, accessions thereto
and improvements thereon (it being understood that individual financings of the
type permitted under Section 6.01(j) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates) and (ii) such modification, replacement, refinancing, renewal or
extension of the obligations secured or benefited by such Liens, if constituting
Indebtedness, is permitted by Section 6.01;

 

(m)                             Liens securing Indebtedness permitted pursuant
to Section 6.01(j); provided that any such Lien shall encumber only the asset
acquired with the proceeds of such Indebtedness and proceeds and products
thereof, accessions thereto and improvements thereon (it being understood that
individual financings of the type permitted under Section 6.01(j) provided by
any lender may be cross-collateralized to other financings of such type provided
by such lender or its affiliates);

 

(n)                                 Liens securing Indebtedness permitted
pursuant to Section 6.01(k) on the relevant acquired assets or on the Capital
Stock and assets of the relevant newly acquired Restricted Subsidiary; provided
that no such Lien (x) extends to or covers any other assets (other than the
proceeds

 

103

--------------------------------------------------------------------------------


 

or products thereof, accessions or additions thereto and improvements thereon)
or (y) was created in contemplation of the applicable acquisition of assets or
Capital Stock;

 

(o)                                 (i) Liens that are contractual rights of
setoff or netting relating to (A) the establishment of depositary relations with
banks not granted in connection with the issuance of Indebtedness, (B) pooled
deposit or sweep accounts of the Borrower and/or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and/or any Restricted Subsidiary,
(C) purchase orders and other agreements entered into with customers of the
Borrower and/or any Restricted Subsidiary in the ordinary course of business and
(D) commodity trading or other brokerage accounts incurred in the ordinary
course of business, (ii) Liens encumbering reasonable customary initial deposits
and margin deposits, (iii) bankers Liens and rights and remedies as to Deposit
Accounts and (iv) Liens on the proceeds of any Indebtedness incurred in
connection with any transaction permitted hereunder, which proceeds have been
deposited into an escrow account on customary terms to secure such Indebtedness
pending the application of such proceeds to finance such transaction;

 

(p)                                 Liens securing obligations (other than
obligations representing Indebtedness for borrowed money) under operating,
reciprocal easement or similar agreements entered into in the ordinary course of
business of the Borrower and/or its Restricted Subsidiaries;

 

(q)                                 [Reserved];

 

(r)                                    Liens securing Indebtedness incurred
pursuant to Sections 6.01(r) and (s), in each case, subject to an Acceptable
Intercreditor Agreement;

 

(s)                                   other Liens on assets securing
Indebtedness or other obligations in an aggregate principal amount at any time
outstanding not to exceed $10,000,000;

 

(t)                                    Liens on assets securing judgments,
awards, attachments and/or decrees and notices of lis pendens and associated
rights relating to litigation being contested in good faith not constituting an
Event of Default under Section 7.01(h);

 

(u)                                 leases, licenses, subleases or sublicenses
granted to others in the ordinary course of business which do not secure any
Indebtedness;

 

(v)                                 Liens on Securities that are the subject of
repurchase agreements constituting Investments permitted under Section 6.06
arising out of such repurchase transaction;

 

(w)                               Liens securing obligations in respect letters
of credit, bank guaranties, surety bonds, performance bonds or similar
instruments permitted under Sections 6.01(d), (f), and (t);

 

(x)                                 Liens arising (i) out of conditional sale,
title retention, consignment or similar arrangements for the sale of any asset
in the ordinary course of business and permitted by this Agreement or (ii) by
operation of law under Article 2 of the UCC (or similar Requirements of Law of
any jurisdiction);

 

(y)                                 Liens (i) in favor of any Loan Party and/or
(ii) granted by any non-Loan Party in favor of any Restricted Subsidiary that is
not a Loan Party, in the case of each of clauses (i) and (ii), securing
intercompany Indebtedness permitted under Section 6.01;

 

104

--------------------------------------------------------------------------------


 

(z)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(aa)         Liens on specific items of inventory or other goods and the
proceeds thereof securing the relevant Person’s obligations in respect of
documentary letters of credit or banker’s acceptances issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or goods;

 

(bb)         Liens that secure Indebtedness permitted under Section 6.01(w);

 

(cc)         (i) Liens on Capital Stock of joint ventures or Unrestricted
Subsidiaries securing capital contributions to, or obligations of, such Persons
and (ii) customary rights of first refusal and tag, drag and similar rights in
joint venture agreements and agreements with respect to non-Wholly-Owned
Subsidiaries;

 

(dd)         Liens on cash, Cash Equivalents or other property arising in
connection with the defeasance, discharge or redemption of Indebtedness;

 

(ee)         Liens securing Indebtedness incurred in reliance on, and subject to
the provisions set forth in, Section 6.01(q); provided, that any Lien that is
granted in reliance on this clause (ee) on the Collateral and is pari passu or
junior to the Lien securing the Secured Obligations shall be subject to an
Acceptable Intercreditor Agreement; and

 

(ff)          Liens on Excluded Real Property securing Indebtedness permitted
under Section 6.01(n).

 

Section 6.03          No Further Negative Pledges; Burdensome Agreements.  The
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to
enter into any agreement prohibiting the creation or assumption of any Lien upon
its properties, whether now owned or hereafter acquired, for the benefit of the
Secured Parties with respect to the Obligations, except with respect to:

 

(a)           specific property to be sold pursuant to any Disposition permitted
by Section 6.07;

 

(b)           restrictions contained in any agreement with respect to
Indebtedness permitted by Section 6.01 that is secured by a Permitted Lien, but
only if such restrictions apply only to the Person or Persons obligated under
such Indebtedness and its or their Restricted Subsidiaries or the property or
assets securing such Indebtedness;

 

(c)           restrictions contained in the documentation governing Indebtedness
permitted by clauses (j), (n), (o), (q), (r), (s) and/or (w) of Section 6.01
(and clause (m) of Section 6.01 to the extent relating to any refinancing,
refunding or replacement of Indebtedness incurred in reliance on clauses (a),
(j), (n), (o), (q), (r), (s) and/or (w)) of Section 6.01);

 

(d)           restrictions by reason of customary provisions restricting
assignments, subletting or other transfers (including the granting of any Lien)
contained in leases, subleases, licenses, sublicenses and other agreements
entered into in the ordinary course of business (provided that such restrictions
are limited to the relevant leases, subleases, licenses, sublicenses or other
agreements and/or the property or assets secured by such Liens or the property
or assets subject to such leases, subleases, licenses, sublicenses or other
agreements, as the case may be);

 

105

--------------------------------------------------------------------------------


 

(e)           Permitted Liens and restrictions in the agreements relating
thereto that limit the right of the Borrower and/or any Restricted Subsidiary to
Dispose of, or encumber the assets subject to such Liens;

 

(f)            provisions limiting the Disposition or distribution of assets or
property in joint venture agreements, sale-leaseback agreements, stock sale
agreements and other similar agreements, which limitation is applicable only to
the assets that are the subject of such agreements (or the Persons the Capital
Stock of which is the subject of such agreement);

 

(g)           any encumbrance or restriction assumed in connection with an
acquisition of the property or Capital Stock of any Person, so long as such
encumbrance or restriction relates solely to the property so acquired (or to the
Person or Persons (and its or their subsidiaries) bound thereby) and was not
created in connection with or in anticipation of such acquisition;

 

(h)           restrictions imposed by customary provisions in partnership
agreements, limited liability company organizational governance documents, joint
venture agreements and other similar agreements that restrict the transfer of
the assets of, or ownership interests in, the relevant partnership, limited
liability company, joint venture or any similar Person;

 

(i)            restrictions on Cash or other deposits imposed by Persons under
contracts entered into in the ordinary course of business or for whose benefit
such Cash or other deposits exist;

 

(j)            restrictions set forth in documents which exist on the Closing
Date;

 

(k)           restrictions contained in documents governing Indebtedness
permitted hereunder of any Restricted Subsidiary that is not a Loan Party;

 

(l)            restrictions set forth in any Loan Document, any Hedge Agreement
and/or any agreement relating to any Banking Service Obligation; and

 

(m)          other restrictions or encumbrances imposed by any amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing of the contracts, instruments or obligations referred to in
clauses (a) through (l) above; provided that no such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is, in the good faith judgment of the Borrower, may be more
restrictive with respect to such encumbrances and other restrictions, taken as a
whole, than those in effect prior to the relevant amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

 

Section 6.04          Restricted Payments; Restricted Debt Payments.

 

(a)           The Borrower shall not pay or make, directly or indirectly, any
Restricted Payment, except that:

 

(i)        the Borrower may make Restricted Payments to the extent necessary to
permit any Parent Company:

 

(A)          to (i) pay general administrative and operating costs and expenses
(including corporate overhead, legal or similar expenses and customary salary,
bonus and other benefits payable to directors, officers, employees, members of
management, managers, employees and/or consultants of any Parent Company (and/or
any Immediate Family Member of any of the foregoing)) and franchise fees,
franchise

 

106

--------------------------------------------------------------------------------


 

Taxes and similar fees, Taxes and expenses required to maintain the
organizational existence of such Parent Company, in each case, which are
reasonable and customary and incurred in the ordinary course of business, plus
any reasonable and customary indemnification claims made by directors, officers,
members of management, managers, employees or consultants of any Parent Company,
in each case, to the extent attributable to the ownership or operations of
Holdings (but excluding, for the avoidance of doubt, the portion of any such
amount, if any, that is attributable to the ownership or operations of any
subsidiary of Holdings other than the Borrower and/or its subsidiaries), the
Borrower and its Restricted Subsidiaries; provided, that Restricted Payments
made pursuant to this Section 6.04(a)(i)(A)(i) shall not exceed $5,000,000 in
any Fiscal Year and (ii) pay costs and expenses associated with the compliance
by Holdings of the requirements and/or regulations applicable to public
companies, including, without limitation, the “Sarbanes-Oxley” legislation and
related regulatory rules and regulations promulgated thereunder;

 

(B)          to pay Taxes due and payable by such Parent Company to any taxing
authority and that are attributable to the income or operation of the Borrower
or its Restricted Subsidiaries, including any consolidated, combined or similar
income tax liabilities attributable to taxable income of Borrower and its
Restricted Subsidiaries;

 

(C)          to pay audit and other accounting and reporting expenses of such
Parent Company to the extent attributable to Holdings (but excluding, for the
avoidance of doubt, the portion of any such expenses, if any, attributable to
the ownership or operations of any subsidiary of Holdings other than the
Borrower and/or its subsidiaries), the Borrower and its Restricted Subsidiaries;

 

(D)          for the payment of insurance premiums to the extent attributable to
Holdings (but excluding, for the avoidance of doubt, the portion of any such
premiums, if any, attributable to the ownership or operations of any subsidiary
of Holdings other than the Borrower and/or its subsidiaries), the Borrower and
its Restricted Subsidiaries; and

 

(E)           to finance any Investment permitted under Section 6.06 (provided
that (x) any Restricted Payment under this clause (a)(i)(E) shall be made
substantially concurrently with the closing of such Investment and (y) the
relevant Parent Company shall, promptly following the closing thereof, cause
(I) all property acquired to be contributed to the Borrower or one or more of
its Restricted Subsidiaries, or (II) the merger, consolidation or amalgamation
of the Person formed or acquired into the Borrower or one or more of its
Restricted Subsidiaries, in order to consummate such Investment in compliance
with the applicable requirements of Section 6.06 as if undertaken as a direct
Investment by the Borrower or the relevant Restricted Subsidiary).

 

(ii)       the Borrower may (or may make Restricted Payments to allow any Parent
Company to) repurchase, redeem or otherwise acquire or retire for value the
Capital Stock of any Parent Company or any subsidiary held by any future,
present or former employee, director, member of management, officer or
consultant (or any Affiliate or Immediate Family Member thereof) of any Parent
Company, the Borrower or any Restricted Subsidiary of the Borrower:

 

(A)          with Cash and Cash Equivalents (and including, to the extent
constituting a Restricted Payment, amounts paid in respect of promissory notes
issued to evidence any obligation to repurchase, redeem, retire or otherwise
acquire or retire for

 

107

--------------------------------------------------------------------------------


 

value the Capital Stock of any Parent Company or any Restricted Subsidiary held
by any future, present or former employee, director, member of management,
officer or consultant (or any Affiliate or Immediate Family Member thereof) of
any Parent Company, the Borrower or any subsidiary of the Borrower) in an amount
not to exceed $10,000,000 in any Fiscal Year, which, if not used in such Fiscal
Year, may be carried forward to the next succeeding Fiscal Year;

 

(B)          with the proceeds of any sale or issuance of the Capital Stock of
the Borrower or any Parent Company (to the extent such proceeds are contributed
in respect of Qualified Capital Stock to the Borrower or any Restricted
Subsidiary), but only to the extent such proceeds have not otherwise been
applied to increase the Available Amount or Available Excluded Contribution
Amount, to make Restricted Payments or Restricted Debt Payments hereunder, or as
all or a portion of any Cure Amount; or

 

(C)          with the net proceeds of any key-man life insurance policies;

 

(iii)      the Borrower may make additional Restricted Payments in an amount not
to exceed (A) the portion, if any, of the Available Amount on such date that the
Borrower elects to apply to this clause (iii)(A) and/or (B) the portion, if any,
of the Available Excluded Contribution Amount on such date that the Borrower
elects to apply to this clause (iii)(B);

 

(iv)      the Borrower may make Restricted Payments (i) to any Parent Company to
enable such Parent Company to make Cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of such Parent
Company and (ii) consisting of (A) payments made or expected to be made in
respect of withholding or similar Taxes payable by any future, present or former
officers, directors, employees, members of management, managers or consultants
of the Borrower, any Restricted Subsidiary or any Parent Company or any of their
respective Immediate Family Members and/or (B) repurchases of Capital Stock in
consideration of the payments described in sub-clause (A) above;

 

(v)       the Borrower may make Restricted Payments to repurchase (or make
Restricted Payments to any Parent Company to enable it to repurchase) Capital
Stock upon the exercise of warrants, options or other securities convertible
into or exchangeable for Capital Stock if such Capital Stock represents all or a
portion of the exercise price of such warrants, options or other securities
convertible into or exchangeable for Capital Stock as part of a “cashless”
exercise;

 

(vi)      the Borrower may make Restricted Payments, the proceeds of which are
applied on the Closing Date, solely to effect the consummation of the
Transactions; and

 

(vii)     to the extent constituting a Restricted Payment, the Borrower may
consummate any transaction permitted by Section 6.06 (other than Sections
6.06(i) and (s)), Section 6.07 (other than Section 6.07(g)) and Section 6.08
(other than Section 6.08(d)).

 

(b)           The Borrower shall not, nor shall the Borrower permit any
Restricted Subsidiary to, make any payment in Cash on or in respect of principal
of or interest on any (x) Junior Lien Indebtedness, (y) Junior Indebtedness and
(z) unsecured Indebtedness (the Indebtedness described in clauses (x), (y) and
(z), the “Restricted Debt”), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Restricted Debt prior to the scheduled maturity
(collectively, “Restricted Debt Payments”), except:

 

108

--------------------------------------------------------------------------------


 

(i)        any purchase, defeasance, redemption, repurchase, repayment or other
acquisition or retirement thereof made by exchange for, or out of the proceeds
of, Refinancing Indebtedness permitted to be incurred pursuant to
Section 6.01(m);

 

(ii)       payments of regularly scheduled interest and payments of fees,
expenses and indemnification obligations as and when due (other than payments
with respect to Junior Indebtedness that are prohibited by the subordination
provisions thereof);

 

(iii)      (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of, Qualified Capital Stock of the Borrower and/or any capital
contribution in respect of Qualified Capital Stock of the Borrower, but only to
the extent such proceeds have not otherwise been applied to increase the
Available Amount or Available Excluded Contribution Amount, to make Restricted
Payments or Restricted Debt Payments hereunder, or as all or a portion of any
Cure Amount, (B) Restricted Debt Payments as a result of the conversion of all
or any portion of any Restricted Debt into Qualified Capital Stock of the
Borrower or any Parent Company and (C) to the extent constituting a Restricted
Debt Payment, payment-in-kind interest with respect to any Restricted Debt that
is permitted under Section 6.01; and

 

(iv)      Restricted Debt Payments in an aggregate amount not to exceed (A) the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause (iv)(A) and (B) the portion, if any, of the Available
Excluded Contribution Amount on such date that the Borrower elects to apply to
this clause (iv)(B).

 

Section 6.05          Restrictions on Subsidiary Distributions.  Except as
provided herein or in any other Loan Document, any ABL Facility, any document
with respect to any Incremental Equivalent Debt, and/or in agreements with
respect to refinancings, renewals or replacements of such Indebtedness that are
permitted by Section 6.01, the Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, enter into or cause to exist any agreement
restricting the payment of dividends or other distributions or the making of
cash loans or advances by any Restricted Subsidiary to any Loan Party, except
restrictions:

 

(a)           set forth in any agreement evidencing (i) Indebtedness of a
Restricted Subsidiary that is not a Loan Party permitted by Section 6.01,
(ii) Indebtedness permitted by Section 6.01 that is secured by a Permitted Lien
if the relevant restriction applies only to the Person obligated under such
Indebtedness and its Restricted Subsidiaries or the property or assets intended
to secure such Indebtedness and (iii) Indebtedness permitted pursuant to clauses
(j), (m) (as it relates to Indebtedness in respect of clauses (a), (j), (o),
(p), (q), (s) and/or (w) of Section 6.01) (o), (q), (s) and/or (w) of
Section 6.01;

 

(b)           arising under customary provisions restricting assignments,
subletting or other transfers (including the granting of any Lien) contained in
leases, subleases, licenses, sublicenses, joint venture agreements and similar
agreements entered into in the ordinary course of business;

 

(c)           that are or were created by virtue of any Lien granted upon,
transfer of, agreement to transfer or grant of, any option or right with respect
to any assets or Capital Stock not otherwise prohibited under this Agreement;

 

(d)           that are assumed in connection with any acquisition of property or
the Capital Stock of any Person, so long as the relevant encumbrance or
restriction relates solely to the Person and its subsidiaries (including the
Capital Stock of the relevant Person or Persons) and/or property so acquired and
was not created in connection with or in anticipation of such acquisition;

 

109

--------------------------------------------------------------------------------


 

(e)           set forth in any agreement for any Disposition of any Restricted
Subsidiary (or all or substantially all of the property and/or assets thereof)
that restricts the payment of dividends or other distributions or the making of
cash loans or advances by such Restricted Subsidiary pending such Disposition;

 

(f)            set forth in provisions in agreements or instruments which
prohibit the payment of dividends or the making of other distributions with
respect to any class of Capital Stock of a Person other than on a pro rata
basis;

 

(g)           imposed by customary provisions in partnership agreements, limited
liability company organizational governance documents, joint venture agreements
and other similar agreements;

 

(h)           on Cash, other deposits or net worth or similar restrictions
imposed by any Person under any contract entered into in the ordinary course of
business or for whose benefit such Cash, other deposits or net worth or similar
restrictions exist;

 

(i)            set forth in documents which exist on the Closing Date;

 

(j)            arising pursuant to an agreement or instrument relating to any
Indebtedness permitted to be incurred after the Closing Date if such
restrictions, taken as a whole, are not materially less favorable to the Lenders
than the restrictions contained in this Agreement, taken as a whole (as
determined in good faith by the Borrower);

 

(k)           arising under or as a result of applicable Requirements of Law or
the terms of any license, authorization, concession or permit;

 

(l)            arising in any Hedge Agreement and/or any agreement relating to
any Banking Services Obligation and/or Banking Services Obligation (as defined
in the ABL Credit Agreement (or any equivalent term under any ABL Facility));

 

(m)          relating to any asset (or all of the assets) of and/or the Capital
Stock of the Borrower and/or any Restricted Subsidiary which is imposed pursuant
to an agreement entered into in connection with any Disposition of such asset
(or assets) and/or all or a portion of the Capital Stock of the relevant Person
that is permitted or not restricted by this Agreement;

 

(n)           set forth in any agreement relating to any Permitted Lien that
limits the right of the Borrower or any Restricted Subsidiary to Dispose of or
encumber the assets subject thereto; and/or

 

(o)           imposed by any amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing of any contract,
instrument or obligation referred to in clauses (a) through (n) above; provided
that such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing is, in the good faith judgment of the
Borrower, no more restrictive with respect to such restrictions, taken as a
whole, than those in existence prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

 

Section 6.06          Investments.  The Borrower shall not, nor shall the
Borrower permit any Restricted Subsidiary to, make or own any Investment in any
other Person except:

 

(a)           Cash or Investments that were Cash Equivalents at the time made;

 

110

--------------------------------------------------------------------------------


 

(b)           (i) Investments existing on the Closing Date in the Borrower or in
any subsidiary, (ii) Investments made after the Closing Date among the Borrower
and/or one or more Restricted Subsidiaries that are Loan Parties,
(iii) Investments made after the Closing Date by any Loan Party in Holdings
and/or any Restricted Subsidiary that is not a Loan Party, together with
Permitted Acquisitions to the extent permitted by clause (c)(i) of the
definition thereof in an aggregate outstanding amount not to exceed the Non-Loan
Party Investment Cap, (iv) Investments made by any Restricted Subsidiary that is
not a Loan Party in any Loan Party and/or any other Restricted Subsidiary that
is not a Loan Party and (v) Investments made by any Loan Party and/or any
Restricted Subsidiary that is not a Loan Party in the form of any contribution
or Disposition of the Capital Stock of any Person that is not a Loan Party;

 

(c)           Investments (i) constituting deposits, prepayments and/or other
credits to suppliers, (ii) made in connection with obtaining, maintaining or
renewing client and customer contracts and/or (iii) in the form of advances made
to distributors, suppliers, licensors and licensees, in each case, in the
ordinary course of business or to the extent necessary to maintain the ordinary
course of supplies to the Borrower or any Restricted Subsidiary;

 

(d)           (i) Permitted Acquisitions and (ii) any Investment in any
Restricted Subsidiary that is not a Loan Party in an amount required to permit
such Restricted Subsidiary to consummate a Permitted Acquisition (in compliance,
if applicable, with any cap on Investments in non-Loan Parties that is set forth
in the relevant carve-out from this Section 6.06), which amount is actually
applied by such Restricted Subsidiary to consummate such Permitted Acquisition;

 

(e)           Investments (i) existing on, or contractually committed to as of,
the Closing Date and described on Schedule 6.06 and (ii) any modification,
replacement, renewal or extension of any Investment described in clause
(i) above so long as no such modification, renewal or extension thereof
increases the amount of such Investment except by the terms thereof or as
otherwise permitted by this Section 6.06;

 

(f)            Investments received in lieu of Cash in connection with any
Disposition permitted by Section 6.07;

 

(g)           loans or advances to present or former employees, directors,
members of management, officers, managers or consultants or independent
contractors (or their respective Immediate Family Members) of any Parent
Company, the Borrower, its subsidiaries and/or any joint venture to the extent
permitted by Requirements of Law, in connection with such Person’s purchase of
Capital Stock of any Parent Company, either (i) in an aggregate principal amount
not to exceed $5,000,000 at any one time outstanding or (ii) so long as the
proceeds of such loan or advance are substantially contemporaneously contributed
to the Borrower for the purchase of Capital Stock;

 

(h)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 

(i)            Investments consisting of (or resulting from) Indebtedness
permitted under Section 6.01 (other than Indebtedness permitted under Sections
6.01(b) and (g)), Permitted Liens, Restricted Payments permitted under
Section 6.04 (other than Section 6.04(a)(vii)), Restricted Debt Payments
permitted by Section 6.04 and mergers, consolidations, amalgamations,
liquidations, windings up, dissolutions or Dispositions permitted by
Section 6.07 (other than Section 6.07(a) (if made in reliance on subclause
(ii)(y) of the proviso thereto), Section 6.07(b) (if made in reliance on clause
(ii) therein), Section 6.07(c)(ii) (if made in reliance on clause (B) therein)
and Section 6.07(g));

 

111

--------------------------------------------------------------------------------


 

(j)            Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers;

 

(k)           Investments (including debt obligations and Capital Stock)
received (i) in connection with the bankruptcy, restructuring or reorganization
of any Person, (ii) in settlement of delinquent obligations of, or other
disputes with, customers, suppliers and other account debtors arising in the
ordinary course of business, (iii) upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment
and/or (iv) as a result of the settlement, compromise, resolution of litigation,
arbitration or other disputes;

 

(l)            loans and advances of (x) payroll payments or other compensation
and (y) moving, entertainment and travel expenses, drawing accounts and similar
expenditures, in each case under this clause (l) to present or former employees,
directors, members of management, officers, managers or consultants of any
Parent Company (to the extent such payments or other compensation relate to
services provided to such Parent Company (but excluding, for the avoidance of
doubt, the portion of any such amount, if any, attributable to the ownership or
operations of any subsidiary of any Parent Company other than the Borrower
and/or its subsidiaries)), the Borrower and/or any subsidiary of the Borrower in
the ordinary course of business;

 

(m)          Investments to the extent that payment therefor is made solely with
Capital Stock of any Parent Company or Qualified Capital Stock of the Borrower
or any Restricted Subsidiary, in each case, to the extent not resulting in a
Change of Control;

 

(n)           (i) Investments of any Restricted Subsidiary acquired after the
Closing Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with, the Borrower or any Restricted Subsidiary after the Closing
Date, in each case as part of an Investment otherwise permitted by this
Section 6.06 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of the relevant acquisition, merger,
amalgamation or consolidation and (ii) any modification, replacement, renewal or
extension of any Investment permitted under clause (i) of this
Section 6.06(n) so long as no such modification, replacement, renewal or
extension thereof increases the amount of such Investment except as otherwise
permitted by this Section 6.06;

 

(o)           Investments made in connection with the Transactions;

 

(p)           Investments made after the Closing Date by the Borrower and/or any
of its Restricted Subsidiaries in an aggregate amount at any time outstanding
not to exceed $10,000,000;

 

(q)           Investments made after the Closing Date by the Borrower and/or any
of its Restricted Subsidiaries in an aggregate outstanding amount not to exceed
(i) the portion, if any, of the Available Amount on such date that the Borrower
elects to apply to this clause (q)(i) and/or (ii) the portion, if any, of the
Available Excluded Contribution Amount on such date that the Borrower elects to
apply to this clause (q)(ii);

 

(r)            to the extent not constituting Indebtedness, (i) Guarantees of
leases (other than Capital Leases) or of other obligations and (ii) Guarantees
of the lease obligations of suppliers, customers, franchisees and licensees of
the Borrower and/or its Restricted Subsidiaries, in each case, in the ordinary
course of business;

 

(s)            Investments in any Parent Company in amounts and for purposes for
which Restricted Payments to such Parent Company are permitted under
Section 6.04(a); provided that any

 

112

--------------------------------------------------------------------------------


 

Investment made as provided above in lieu of any such Restricted Payment shall
reduce availability under the applicable Restricted Payment basket under
Section 6.04(a);

 

(t)            Investments under any Derivative Transaction of the type
permitted under Section 6.01(a);

 

(u)           Investments (i) in joint ventures and Unrestricted Subsidiaries,
or (ii) in any Restricted Subsidiary to enable such Restricted Subsidiary to
make Investments in joint ventures and Unrestricted Subsidiaries, in an
aggregate outstanding amount not to exceed $15,000,000;

 

(v)           Investments made in joint ventures or non-Wholly-Owned
Subsidiaries as required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
agreements and similar binding arrangements entered into in the ordinary course
of business;

 

(w)          unfunded pension fund and other employee benefit plan obligations
and liabilities to the extent that the same are permitted to remain unfunded
under applicable Requirements of Law;

 

(x)           Investments in Holdings, the Borrower, any subsidiary and/or any
joint venture in connection with intercompany cash management arrangements and
related activities in the ordinary course of business; and

 

(y)           Investments in Foreign Subsidiaries in an aggregate outstanding
amount not to exceed $15,000,000;

 

Section 6.07          Fundamental Changes; Disposition of Assets.  The Borrower
shall not, nor shall the Borrower permit any of its Restricted Subsidiaries to,
enter into any transaction of merger, consolidation or amalgamation or
liquidate, wind up or dissolve themselves (or suffer any liquidation or
dissolution), or make any Disposition of any assets having a fair market value
in excess of $2,500,000, in a single transaction or in a series of related
transactions, except:

 

(a)           any Restricted Subsidiary may be merged, consolidated or
amalgamated with or into the Borrower or another Restricted Subsidiary; provided
that (i) in the case of any such merger, consolidation or amalgamation with or
into the Borrower, (A) the Borrower shall be the continuing or surviving Person
or (B) if the Person formed by or surviving any such merger, consolidation or
amalgamation is not the Borrower (any such Person, the “Successor Borrower”),
(w) the Successor Borrower shall provide the documentation and other information
reasonably requested in writing by the Lenders that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least three Business Days prior to the effectiveness of such merger,
consolidation or amalgamation (or such shorter period as the Administrative
Agent shall otherwise agree), (x) the Successor Borrower shall be an entity
organized or existing under the laws of the U.S., any state thereof or the
District of Columbia, (y) the Successor Borrower shall expressly assume the
Obligations of the Borrower in a manner reasonably satisfactory to the
Administrative Agent and (z) except as the Administrative Agent may otherwise
agree, each Guarantor, unless it is the other party to such merger,
consolidation or amalgamation, shall have executed and delivered a reaffirmation
agreement with respect to its obligations under the Loan Guaranty and the other
Loan Documents; it being understood that if the foregoing conditions under
clauses (w) through (z) are satisfied, the Successor Borrower will succeed to,
and be substituted for, the Borrower under this Agreement and the other Loan
Documents, and (ii) in the case of any such merger, consolidation or
amalgamation with or into any Subsidiary Guarantor or sale of assets by any
Subsidiary Guarantor, either (x) such Subsidiary Guarantor shall be the
continuing or surviving

 

113

--------------------------------------------------------------------------------


 

Person or the continuing or surviving Person shall expressly assume the
obligations of the Subsidiary Guarantor in a manner reasonably satisfactory to
the Administrative Agent or (y) the relevant transaction shall be treated as an
Investment and shall comply with Section 6.06;

 

(b)           Dispositions (including of Capital Stock) among the Borrower
and/or any Restricted Subsidiary (upon voluntary liquidation or otherwise);
provided that any such Disposition made by any Loan Party to a Person that is
not a Loan Party shall be (i) for fair market value (as reasonably determined by
such Person) with at least 75% of the consideration for such Disposition
consisting of Cash or Cash Equivalents at the time of such Disposition or
(ii) treated as an Investment and otherwise made in compliance with Section 6.06
(other than in reliance on clause (j) thereof);

 

(c)           (i) the liquidation or dissolution of any Restricted Subsidiary if
the Borrower reasonably determines in good faith that such liquidation,
dissolution is in the best interests of the Borrower, is not materially
disadvantageous to the Lenders and the Borrower or any Restricted Subsidiary
receives any assets of the relevant dissolved or liquidated Restricted
Subsidiary; provided that in the case of any liquidation or dissolution of any
Loan Party that results in a distribution of assets to any Restricted Subsidiary
that is not a Loan Party, such distribution shall be treated as an Investment
and shall comply with Section 6.06 (other than in reliance on clause
(j) thereof); (ii) any merger, amalgamation, dissolution, liquidation or
consolidation, the purpose of which is to effect (A) any Disposition otherwise
permitted under this Section 6.07 (other than clause (a), clause (b) or this
clause (c)) or (B) any Investment permitted under Section 6.06 (other than in
reliance on clause (ii) thereof); and (iii) the conversion of the Borrower or
any Restricted Subsidiary into another form of entity so long as such conversion
does not adversely affect the value of the Loan Guaranty or Collateral, if any;

 

(d)           the leasing or subleasing of real property in the ordinary course
of business;

 

(e)           Dispositions in the ordinary course of business of surplus,
obsolete, used or worn out property or other property that, in the reasonable
judgment of the Borrower, is (i) no longer useful in its business (or in the
business of any Restricted Subsidiary) or (ii) otherwise economically
impracticable to maintain;

 

(f)            Dispositions of Cash and/or Cash Equivalents and/or other assets
that were Cash Equivalents when the relevant original Investment was made;

 

(g)           Dispositions, mergers, amalgamations, consolidations or
conveyances that constitute Investments permitted pursuant to Section 6.06
(other than Section 6.06(i), Permitted Liens and Restricted Payments permitted
by Section 6.04(a) (other than Section 6.04(a)(vii));

 

(h)           Dispositions for fair market value; provided that with respect to
any such Disposition with a purchase price in excess of $10,000,000, at least
75% of the consideration for such Disposition shall consist of Cash or Cash
Equivalents (provided that for purposes of the 75% Cash consideration
requirement, (x) the amount of any Indebtedness or other liabilities (other than
Indebtedness or other liabilities that are subordinated to the Obligations or
that are owed to the Borrower or any Restricted Subsidiary) of the Borrower and
any Restricted Subsidiary (as shown on such Person’s most recent balance sheet
or statement of financial position (or in the notes thereto)) that are assumed
by the transferee of any such assets and for which the Borrower and/or its
applicable Restricted Subsidiary have been validly released by all relevant
creditors in writing, (y) any Securities received by the Borrower or any
Restricted Subsidiary from such transferee that are converted by such Person
into Cash or Cash Equivalents (to the extent of the Cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition
and (z) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-

 

114

--------------------------------------------------------------------------------


 

Cash Consideration received pursuant to this clause (z) that is at that time
outstanding, not in excess of $20,000,000 shall be deemed to be Cash); provided,
further, that (x) immediately prior to and after giving effect to such
Disposition, as determined on the date on which the agreement governing such
Disposition is executed, no Event of Default exists and (y) the Net Proceeds of
such Disposition shall be applied and/or reinvested as (and to the extent)
required by Section 2.08(b)(ii);

 

(i)                                     to the extent that (i) the relevant
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of the relevant Disposition are
promptly applied to the purchase price of such replacement property;

 

(j)                                    Dispositions of Investments in joint
ventures or any subsidiary that is not a Wholly-Owned Subsidiary to the extent
required by, or made pursuant to, buy/sell arrangements between joint venture or
similar parties set forth in the relevant joint venture arrangements and/or
similar binding arrangements;

 

(k)                                 Dispositions of accounts receivable in the
ordinary course of business (including any discounting or forgiveness thereof)
or in connection with the collection or compromise thereof;

 

(l)                                     Dispositions and/or terminations of
leases, subleases, licenses or sublicenses (including the provision of software
under any open source license), which do not materially interfere with the
business of the Borrower and its Restricted Subsidiaries;

 

(m)                             (i) any termination of any lease in the ordinary
course of business, (ii) any expiration of any option agreement in respect of
real or personal property and (iii) any surrender or waiver of contractual
rights or the settlement, release or surrender of contractual rights or
litigation claims (including in tort) in the ordinary course of business;

 

(n)                                 Dispositions of property subject to
foreclosure, casualty, eminent domain or condemnation proceedings (including in
lieu thereof or any similar proceeding);

 

(o)                                 Dispositions of non-core assets acquired in
connection with any acquisition permitted hereunder and sales of Real Estate
Assets acquired in any acquisition permitted hereunder which, within 90 days of
the date of such acquisition, are designated in writing to the Administrative
Agent as being held for sale and not for the continued operation of the Borrower
or any of its Restricted Subsidiaries or any of their respective businesses;
provided that (i) the Net Proceeds received in connection with any such
Disposition shall be applied and/or reinvested as (and to the extent required)
by Section 2.08(b)(ii), (ii) no Event of Default exists on the date on which the
definitive agreement governing the relevant Disposition is executed and
(iii) the amount of all Dispositions made in reliance of this
Section 6.07(o) shall not exceed $15,000,000;

 

(p)                                 exchanges or swaps, including transactions
covered by Section 1031 of the Code (or any comparable provision of any foreign
jurisdiction), of assets so long as any such exchange or swap is made for fair
value (as reasonably determined by the Borrower) for like assets; provided that
upon the consummation of any such exchange or swap by any Loan Party, to the
extent the assets received do not constitute an Excluded Asset, the
Administrative Agent has a perfected Lien with the same priority as the Lien
held on the Real Estate Assets so exchanged or swapped;

 

(q)                                 other Dispositions for fair market value in
an aggregate amount since the Closing Date of not more than $30,000,000;

 

115

--------------------------------------------------------------------------------


 

(r)                                    (i) non-exclusive licensing arrangements
involving any IP Rights of the Borrower or any Restricted Subsidiary in the
ordinary course of business consistent with past practice and (ii) Dispositions,
abandonments, cancellations or lapses of IP Rights, or issuances or
registrations, or applications for issuances or registrations, of IP Rights, in
the ordinary course of business consistent with past practice, which, in the
reasonable good faith determination of the Borrower, are not material to the
conduct of the business of the Borrower or any Restricted Subsidiary, or are no
longer economical to maintain in light of its use;

 

(s)                                   terminations or unwinds of Derivative
Transactions;

 

(t)                                    Dispositions of Capital Stock of, or
sales of Indebtedness or other Securities of, Unrestricted Subsidiaries;

 

(u)                                 any merger, consolidation, Disposition or
conveyance the sole purpose of which is to reincorporate or reorganize (i) any
Domestic Subsidiary in another jurisdiction in the U.S. and/or (ii) any Foreign
Subsidiary in the U.S. or any other jurisdiction;

 

(v)                                 Dispositions contemplated on the Closing
Date and described on Schedule 6.07(v);

 

(w)                               Dispositions of letters of credit and/or bank
guarantees (and/or the rights thereunder) to banks or other financial
institutions in the ordinary course of business in exchange for Cash and/or Cash
Equivalents; and

 

(x)                                 Sale and Lease-Back Transactions, so long as
the aggregate fair market value of the assets sold subject to all Sale and
Lease-Back Transactions under this clause (x) shall not exceed $15,000,000.

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents,
and the Administrative Agent shall be authorized to take, and shall take, any
actions deemed appropriate in order to effect the foregoing.

 

Section 6.08                             Transactions with Affiliates.  The
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
enter into any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) involving payment in excess of
$2,500,000 with any of their respective Affiliates on terms that are less
favorable to the Borrower or such Restricted Subsidiary, as the case may be (as
reasonably determined by the Borrower), than those that might be obtained at the
time in a comparable arm’s-length transaction from a Person who is not an
Affiliate; provided that the foregoing restriction shall not apply to:

 

(a)                                 any transaction between or among the
Borrower and/or one or more Restricted Subsidiaries (or any entity that becomes
a Restricted Subsidiary as a result of such transaction) to the extent permitted
or not restricted by this Agreement;

 

(b)                                 any issuance, sale or grant of securities or
other payments, awards or grants in cash, securities or otherwise pursuant to,
or the funding of employment arrangements, stock options and stock ownership
plans approved by the board of directors (or equivalent governing body) of any
Parent Company or of the Borrower or any Restricted Subsidiary;

 

116

--------------------------------------------------------------------------------


 

(c)                                  (i) any collective bargaining agreement,
employment agreement, severance agreement or compensatory (including profit
sharing) arrangement entered into by the Borrower or any of its Restricted
Subsidiaries with their respective current or former officers, directors,
members of management, managers, employees, consultants or independent
contractors or those of any Parent Company, (ii) any subscription agreement or
similar agreement pertaining to the repurchase of Capital Stock pursuant to
put/call rights or similar rights with current or former officers, directors,
members of management, managers, employees, consultants or independent
contractors and (iii) transactions pursuant to any employee compensation,
benefit plan, stock option plan or arrangement, any health, disability or
similar insurance plan which covers current or former officers, directors,
members of management, managers, employees, consultants or independent
contractors or any employment contract or arrangement;

 

(d)                                 (i) transactions permitted by Sections
6.01(c), (l) and (u), 6.04 and 6.06(g), (l), (n), (p) and (u) (to the extent the
relevant transaction is an Investment of the type described in Section 6.06(g)),
(s), (u), (v), (w) and (x) and (ii) issuances of Capital Stock and issuances or
incurrences of Indebtedness not restricted by this Agreement;

 

(e)                                  transactions in existence on the Closing
Date and described on Schedule 6.08 and any amendment, modification or extension
thereof to the extent such amendment, modification or extension, taken as a
whole, is not adverse to the Lenders in any material respect;

 

(f)                                   the payment of all indemnification
obligations and expenses owed to any Management Investor and any of their
respective directors, officers, members of management, managers, employees and
consultants whether currently due or paid in respect of accruals from prior
periods;

 

(g)                                  the Transactions, including the payment of
Transaction Costs and other payments required under the Acquisition Agreement;

 

(h)                                 Guarantees permitted by Section 6.01 or
Section 6.06;

 

(i)                                     the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
members of the board of directors (or similar governing body), officers,
employees, members of management, managers, consultants and independent
contractors of the Borrower and/or any of its Restricted Subsidiaries in the
ordinary course of business and, in the case of payments to such Person in such
capacity on behalf of any Parent Company, to the extent attributable to the
operations of the Borrower or its subsidiaries;

 

(j)                                    transactions with customers, clients,
suppliers, joint ventures, purchasers or sellers of goods or services or
providers of employees or other labor entered into in the ordinary course of
business, which are (i) fair to the Borrower and/or its applicable Restricted
Subsidiaries in the good faith determination of the board of directors (or
similar governing body) of the Borrower or the senior management thereof or
(ii) on terms at least as favorable to the Borrower and/or its applicable
Restricted Subsidiary as might reasonably be obtained from a Person other than
an Affiliate;

 

(k)                                 the payment of reasonable out-of-pocket
costs and expenses related to registration rights and customary indemnities
provided to shareholders under any shareholder agreement;

 

(l)                                     any purchase by Holdings of the Capital
Stock of (or contribution to the equity capital of) the Borrower;

 

117

--------------------------------------------------------------------------------


 

(m)                             any transaction in respect of which the Borrower
delivers to the Administrative Agent a letter addressed to the board of
directors (or equivalent governing body) of the Borrower from an accounting,
appraisal or investment banking firm of nationally recognized standing stating
that such transaction is on terms that are no less favorable to the Borrower or
the applicable Restricted Subsidiary than might be obtained at the time in a
comparable arm’s length transaction from a Person who is not an Affiliate; and

 

(n)                                 any issuance, sale or grant of Qualified
Capital Stock or other payments, awards or grants in Cash, Qualified Capital
Stock or otherwise pursuant to, or the funding of employment arrangements, stock
options and stock ownership plans approved by a majority of the members of the
board of directors (or similar governing body) or a majority of the
disinterested members of the board of directors (or similar governing body) of
the Borrower or the applicable Restricted Subsidiary in good faith.

 

Section 6.09                             Amendments or Waivers of Organizational
Documents.  The Borrower shall not, nor shall it permit any Subsidiary Guarantor
to, amend or modify their respective Organizational Documents, in each case in a
manner that is materially adverse to the Lenders (in their capacities as such)
without obtaining the prior written consent of the Administrative Agent.

 

Section 6.10                             Amendments of or Waivers with Respect
to Restricted Debt.  The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, amend or otherwise modify the terms of any
Restricted Debt (or the documentation governing any Restricted Debt) (a) if the
effect of such amendment or modification, together with all other amendments or
modifications made, is materially adverse to the interests of the Lenders (in
their capacities as such) or (b) in violation of any intercreditor agreement
related to such debt entered into with the Administrative Agent or the
subordination terms set forth in the definitive documentation governing any
Restricted Debt.

 

Section 6.11                             Permitted Activities of Holdings. 
Holdings shall not:

 

(a)                                 incur any Indebtedness for borrowed money
other than the Secured Obligations and other Guarantees of Indebtedness or other
obligations of the Borrower and/or any Restricted Subsidiary that are otherwise
permitted hereunder;

 

(b)                                 create or suffer to exist any Lien on any
asset now owned or hereafter acquired by it other than (i) the Liens created
under the Collateral Documents and, subject to an Acceptable Intercreditor
Agreement, the collateral documents related to any ABL Facility, to which it is
a party, (ii) any other Lien created in connection with the Transactions,
(iii) Permitted Liens on the Collateral that are secured on a pari passu or
junior basis with the Secured Obligations, so long as such Permitted Liens
secure Guarantees permitted under clause (a) above and the underlying
Indebtedness subject to such Guarantee is permitted to be secured on the same
basis pursuant to Section 6.02 and (iv) Liens of the type permitted under
Section 6.02 (other than in respect of debt for borrowed money);

 

(c)                                  engage in any business activity or own any
material assets other than (i) holding the Capital Stock of any of its direct or
indirect subsidiaries; (ii) performing its obligations under the Loan Documents,
any ABL Facility, other Indebtedness, Liens (including the granting of Liens)
and Guarantees permitted hereunder; (iii) any grants, issuances, repurchases or
withholdings by Holdings of its own Capital Stock (including, the making of any
dividend or distribution on account of, or any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value of, any shares
of any class of Capital Stock), stock options, stock appreciation rights,
restricted stock, restricted stock units, other stock-based awards and
performance awards pursuant to any equity incentive plans of Holdings;
(iv) filing Tax reports and paying Taxes and other customary obligations in the
ordinary course (and

 

118

--------------------------------------------------------------------------------


 

contesting any Taxes); (v) preparing reports to Governmental Authorities and to
its shareholders; (vi) holding director and shareholder meetings, preparing
organizational records and other organizational activities required to maintain
its separate organizational structure or to comply with applicable Requirements
of Law; (vii) effecting any public offering of its Capital Stock and/or any
transaction in connection therewith; (viii) holding Cash, Cash Equivalents and
other assets received in connection with Restricted Payments received from, or
Investments made by, the Borrower and/or any Restricted Subsidiary or any of
their direct or indirect subsidiaries or contributions to the capital of, or
proceeds from the issuance of, Capital Stock of Holdings, in each case, pending
the application thereof; (ix) providing indemnification for its officers,
directors, members of management, managers, employees and advisors or
consultants; (x) participating in tax, accounting and other administrative
matters; (xi) making payments of the type permitted under Section 6.08(f) and
the performance of its obligations under the Acquisition Agreement and any other
document, agreement and/or Investment contemplated by the Transactions and other
transactions expressly contemplated under this Agreement; (xii) complying with
applicable Requirements of Law (including with respect to the maintenance of its
existence); and (xiii) activities incidental to any of the foregoing or
effecting any transaction permitted under this Agreement, including, without
limitation, the Transactions; and

 

(d)                                 consolidate or amalgamate with, or merge
with or into, or convey, sell or otherwise transfer all or substantially all of
its assets to, any Person; provided that, so long as no Default or Event of
Default exists or would result therefrom, (A) Holdings may consolidate or
amalgamate with, or merge with or into, any other Person (other than the
Borrower or any of its Restricted Subsidiaries.) so long as (i) Holdings is the
continuing or surviving Person or (ii) if the Person formed by or surviving any
such consolidation, amalgamation or merger is not Holdings, (w) the successor
Person (such successor Person, “Successor Holdings”) expressly assumes all
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto and/or thereto in a
form reasonably satisfactory to the Administrative Agent, (x) Successor Holdings
shall provide the documentation and other information reasonably requested in
writing by the Lenders that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the PATRIOT Act, in each case at least three
Business Days prior to the effectiveness of such merger, consolidation or
amalgamation (or such shorter period as the Administrative Agent shall otherwise
agree), (x) Successor Holdings shall be an entity organized or existing under
the laws of the U.S., any state thereof or the District of Columbia, and (z) the
Borrower delivers a certificate of a Responsible Officer with respect to the
satisfaction of the conditions set forth in clause (w) of this clause (A) and
(B) Holdings may otherwise convey, sell or otherwise transfer all or
substantially all of its assets to any other Person (other than the Borrower and
any of its subsidiaries) so long as (x) no Change of Control results therefrom,
(y) the Person acquiring such assets expressly assumes all of the obligations of
Holdings under this Agreement and the other Loan Documents to which Holdings is
a party pursuant to a supplement hereto and/or thereto in a form reasonably
satisfactory to the Administrative Agent and (z) the Borrower delivers a
certificate of a Responsible Officer with respect to the satisfaction of the
conditions under clause (x) set forth in this clause (B); provided, further,
that (1) if the conditions set forth in the preceding proviso are satisfied,
Successor Holdings will succeed to, and be substituted for, Holdings under this
Agreement and (2) it is understood and agreed that Holdings may convert into
another form of entity so long as such conversion does not adversely affect the
value of the Loan Guaranty or the Collateral.

 

Section 6.12                             Financial Covenant.

 

(a)                                 Financial Covenant:

 

(i)                         Total Leverage Ratio.  On the last day of any Test
Period (it being understood and agreed that this Section 6.12(a)(i) shall not
apply until the last day of the first

 

119

--------------------------------------------------------------------------------


 

full Fiscal Quarter ending after the Closing Date), the Borrower shall not
permit the Total Leverage Ratio to be greater than the ratio set forth below for
such Test Period:

 

Test Period ending on
or about:

 

Total Leverage Ratio

June 30, 2017

 

4.25:1.00

September 30, 2017

 

4.25:1.00

December 31, 2017

 

4.25:1.00

March 31, 2018

 

4.25:1.00

June 30, 2018

 

4.25:1.00

September 30, 2018

 

4.25:1.00

December 31, 2018

 

4.25:1.00

March 31, 2019

 

4.00:1.00

June 30, 2019

 

4.00:1.00

September 30, 2019

 

4.00:1.00

December 31, 2019

 

4.00:1.00

March 31, 2020

 

4.00:1.00

June 30, 2020

 

4.00:1.00

September 30, 2020

 

4.00:1.00

December 31, 2020

 

4.00:1.00

March 31, 2021 and the
last day of each Test
Period thereafter:

 

3.75:1.00

 

(b)                                 Financial Cure.  Notwithstanding anything to
the contrary in this Agreement (including Article 7), upon the Borrower’s
failure to comply with Section 6.12(a) above for any Fiscal Quarter, Holdings
shall have the right (the “Cure Right”) (at any time during such Fiscal Quarter
or thereafter until the date that is 15 Business Days after the date on which
financial statements for such Fiscal Quarter are required to be delivered
pursuant to Section 5.01(a) or (b), as applicable) to issue Qualified Capital
Stock or other equity (such other equity to be on terms reasonably acceptable to
the Administrative Agent) for Cash or otherwise receive Cash contributions in
respect of Qualified Capital Stock (the “Cure Amount”) which is promptly
contributed to the Borrower in Cash and thereupon the Borrower’s compliance with
Section 6.12(a) shall be recalculated giving effect to a pro forma increase in
the amount of Consolidated Adjusted EBITDA by an amount equal to the Cure Amount
(notwithstanding the absence of a related addback in the definition of
“Consolidated Adjusted EBITDA”) solely for the purpose of determining compliance
with Section 6.12(a) as of the end of such Fiscal Quarter and applicable
subsequent periods that include such Fiscal Quarter, but only to the extent such
Cash or Cash contributions have not otherwise been applied to increase the
Available Amount or Available Excluded Contribution Amount, or to make
Restricted Payments or Restricted Debt Payments hereunder.  If, after giving
effect to the foregoing recalculation (but not, for the avoidance of doubt,
taking into account any repayment of Indebtedness in connection therewith), the
requirements of Section 6.12(a) would be

 

120

--------------------------------------------------------------------------------


 

satisfied, then the requirements of Section 6.12(a) shall be deemed satisfied as
of the end of the relevant Fiscal Quarter with the same effect as though there
had been no failure to comply therewith at such date, and the applicable breach
of Section 6.12(a) that had occurred (or would have occurred) shall be deemed
cured for the purposes of this Agreement.  Notwithstanding anything herein to
the contrary, (i) in each four consecutive Fiscal Quarter period there shall be
at least two Fiscal Quarters (which may, but are not required to be,
consecutive) in which the Cure Right is not exercised, (ii) during the term of
this Agreement, the Cure Right shall not be exercised more than five times,
(iii) the Cure Amount shall be no greater than the amount required for the
purpose of complying with Section 6.12(a), (iv) upon the Administrative Agent’s
receipt of a written notice from the Borrower that the Borrower intends to
exercise the Cure Right (a “Notice of Intent to Cure”), until the 15th Business
Day following the date on which financial statements for the Fiscal Quarter to
which such Notice of Intent to Cure relates are required to be delivered
pursuant to Section 5.01(a) or (b) as applicable, none of the Administrative
Agent (nor any sub-agent therefor) nor any Lender or Secured Party shall
exercise any right to foreclose on or take possession of the Collateral or any
other right or remedy under the Loan Documents solely on the basis of the
relevant failure to comply with Section 6.12(a), (v) there shall be no pro forma
or other reduction of the amount of Indebtedness by the amount of any Cure
Amount (including the netting of cash) for purposes of determining compliance
with Section 6.12(a) for the Fiscal Quarter in respect of which the Cure Right
was exercised (other than, with respect to any future period, to the extent of
any portion of such Cure Amount that is actually applied to repay Indebtedness),
(vi) during any Test Period in which any Cure Amount is included in the
calculation of Consolidated Adjusted EBITDA as a result of any exercise of the
Cure Right, such Cure Amount shall be (A) counted solely as an increase to
Consolidated Adjusted EBITDA for the purpose of determining compliance with
Section 6.12(a) and (B) disregarded for all other purposes of determining
whether any financial ratio-based condition has been satisfied, pricing or the
availability of any carve-out set forth in Article 6 of this Agreement has been
satisfied.

 

Section 6.13                             Conduct of Business.  From and after
the Closing Date, (i) neither Holdings nor the Borrower shall change its Fiscal
Year-end and (ii) the Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, engage in any material line of business other than
(a) the businesses engaged in by the Borrower or any of its Restricted
Subsidiaries on the Closing Date and similar, complementary, ancillary or
related businesses and (b) such other lines of business as may be consented to
by the Required Lenders.

 

Section 6.14                             Use of Proceeds.  No part of the
proceeds of any Loan, will be used, directly or, to the Borrower’s knowledge,
indirectly, (i) in furtherance of an offer, payment, promise to pay or
authorization of the payment or giving of money, or anything else of value, to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of Anti-Corruption Laws, (ii) to fund any activities or
business of or with any Person, that, at the time of such funding, is the
subject of Sanctions or in any country that, at the time of such funding, is a
Sanctioned Country, or (iii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as lender, underwriter, advisor, investor, or otherwise).

 

ARTICLE 7                              EVENTS OF DEFAULT

 

Section 7.01                             Events of Default.  If any of the
following events (each, an “Event of Default”) shall occur:

 

(a)                                 Failure To Make Payments When Due.  Failure
by the Borrower to pay (i) any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of

 

121

--------------------------------------------------------------------------------


 

voluntary prepayment, by mandatory prepayment or otherwise; or (ii) any interest
on any Loan or any fee or any other amount due hereunder within five Business
Days after the date due; or

 

(b)                                 Default in Other Agreements.  (i) Failure by
any Loan Party or any of its Restricted Subsidiaries to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in clause
(a) above) with an aggregate outstanding principal amount exceeding the
Threshold Amount; or (ii) breach or default by any Loan Party or any of its
Restricted Subsidiaries with respect to any other term of such Indebtedness
described under the foregoing clause (i) (other than Indebtedness under any ABL
Facility) pursuant to any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness (other than, for the avoidance of
doubt, with respect to Indebtedness consisting of Hedging Obligations,
termination events or equivalent events pursuant to the terms of the relevant
Hedge Agreement which are not the result of any default thereunder by any Loan
Party or any Restricted Subsidiary), in each case under the foregoing clauses
(i) and (ii), beyond the grace period, if any, provided therefor, if the effect
of such breach or default is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, such Indebtedness to become or to be declared due and payable (or
redeemable) or require that an offer to repurchase, prepay, defease or redeem
such Indebtedness be made prior to its stated maturity or the stated maturity of
any underlying obligation, as the case may be; provided that clause (ii) of this
paragraph (b) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property securing such
Indebtedness if such sale or transfer is permitted hereunder; provided, further,
that any failure under clauses (i) or (ii) above is unremedied and is not waived
by the holders of such Indebtedness prior to any termination of the Commitments
or acceleration of the Loans pursuant to Article 7.  A breach or default by any
Loan Party with respect to the ABL Credit Agreement or with respect to any ABL
Facility (other than any payment default thereunder which is subject to clause
(i) herein), will not constitute an Event of Default unless the agent and/or
lenders thereunder have demanded repayment of, or otherwise accelerated, all of
the Indebtedness and terminated commitments thereunder; or

 

(c)                                  Breach of Certain Covenants.  Failure of
any Loan Party, as required by the relevant provision, to perform or comply with
any term or condition contained in Section 5.01(e)(i) (provided that delivery of
any notice of default required to be delivered therein at any time will cure any
Event of Default arising from the failure to timely deliver such notice),
Section 5.02 (with respect to the Borrower) or Article 6; provided that any
breach of Section 6.12(a) is subject to cure as provided therein, and following
the delivery of a Notice of Intent to Cure, no Event of Default shall arise
under Section 6.12(a) until the 15th Business Day after the day on which
financial statements are required to be delivered for the relevant Fiscal
Quarter under Section 5.01(a) or (b), as applicable, and then only to the extent
the Cure Amount has not been received on or prior to such date; or

 

(d)                                 Breach of Representations, Etc.  Any
representation, warranty or certification made or deemed made by any Loan Party
in any Loan Document or in any certificate required to be delivered in
connection herewith or therewith (including, for the avoidance of doubt, any
Perfection Certificate and any Perfection Certificate Supplement) being untrue
in any material respect as of the date made or deemed made; or

 

(e)                                  Other Defaults Under Loan Documents. 
Default by any Loan Party in the performance of or compliance with any term
contained herein or any of the other Loan Documents, other than any such term
referred to in any other Section of this Article 7, which default has not been
remedied or waived within 30 days after receipt by the Borrower of written
notice thereof from the Administrative Agent; or

 

122

--------------------------------------------------------------------------------


 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, Etc.  (i) The entry by a court of competent jurisdiction of a decree
or order for relief in respect of Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) in an involuntary
case under any Debtor Relief Law now or hereafter in effect, which decree or
order is not stayed; or any other similar relief shall be granted under any
applicable federal, state or local Requirements of Law; or (ii) the commencement
of an involuntary case against Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) under any Debtor Relief Law;
or the entry by a court having jurisdiction in the premises of a decree or order
for the appointment of a receiver, receiver and manager, administrator,
examiner, (preliminary) insolvency receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Holdings, the Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary), or
over all or a substantial part of its or their property; or the involuntary
appointment of an interim receiver, trustee or other custodian of Holdings, the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) for all or a substantial part of its property, which remains
undismissed, unvacated, unbonded or unstayed pending appeal for 60 consecutive
days; or

 

(g)                                  Voluntary Bankruptcy; Appointment of
Receiver, Etc.  (i) The entry against Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) of an order for
relief, the commencement by Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) of a voluntary case under
any Debtor Relief Law, or the consent by Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) to the entry of
an order for relief in an involuntary case or to the conversion of an
involuntary case to a voluntary case, under any Debtor Relief Law, or the
consent by Holdings, the Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) to the appointment of or taking possession by a
receiver, receiver and manager, trustee or other custodian for all or a
substantial part of its property; (ii) the making by Holdings, the Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) of a
general assignment for the benefit of creditors; or (iii) the admission by
Holdings, the Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) in writing of their inability to pay their respective
debts as such debts become due; or

 

(h)                                 Judgments and Attachments.  The entry or
filing of one or more final money judgments, writs or warrants of attachment or
similar process against Holdings, the Borrower or any of its Restricted
Subsidiaries or any of their respective assets involving in the aggregate at any
time an amount in excess of the Threshold Amount (in either case to the extent
not adequately covered by self-insurance (if applicable) or by insurance as to
which the relevant third party insurance company has been notified and not
denied coverage), which judgment, writ, warrant or similar process remains
unpaid, undischarged, unvacated, unbonded or unstayed pending appeal for a
period of 60 days; or

 

(i)                                     Employee Benefit Plans.  The occurrence
of one or more ERISA Events, which individually or in the aggregate result in
liability of Holdings, the Borrower or any of its Restricted Subsidiaries, or
any of their respective ERISA Affiliates, in an aggregate amount which would
reasonably be expected to result in a Material Adverse Effect; or

 

(j)                                    Change of Control.  The occurrence of a
Change of Control; or

 

(k)                                 Guaranties, Collateral Documents and Other
Loan Documents.  At any time after the execution and delivery thereof, (i) any
material Loan Guaranty for any reason, other than the occurrence of the
Termination Date, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or any
Guarantor shall repudiate in writing its obligations thereunder (other than as a
result of the discharge of such Guarantor in accordance with the terms thereof),
(ii) this Agreement or any material Collateral Document ceases to be in full
force and effect or shall be declared null and void (other than by reason of
(x)  a release of Collateral in accordance

 

123

--------------------------------------------------------------------------------


 

with the terms hereof or thereof or (y) the occurrence of the Termination Date
or any other termination of such Collateral Document in accordance with the
terms thereof) or (iii) any Loan Party shall contest in writing the validity or
enforceability of any Loan Document or any material provision of any Loan
Document or deny in writing that it has any further liability (other than by
reason of the occurrence of the Termination Date), including with respect to
future advances by the Lenders, under any Loan Document to which it is a party;
it being understood and agreed that the failure of the Administrative Agent to
maintain possession of any Collateral actually delivered to it or file any UCC
(or equivalent) continuation statement shall not result in an Event of Default
under this clause (k) or any other provision of any Loan Document; or

 

(l)                                     Subordination.  The Obligations ceasing
or the assertion in writing by any Loan Party that the Obligations cease to
constitute senior indebtedness under the subordination provisions of any
document or instrument evidencing any Junior Indebtedness or Junior Lien
Indebtedness in excess of the Threshold Amount or any such subordination
provision being invalidated or otherwise ceasing, for any reason, to be valid,
binding and enforceable obligations of the parties thereto; or

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times: declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.  Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

 

ARTICLE 8                              THE ADMINISTRATIVE AGENT

 

Each of the Lenders hereby irrevocably appoints Credit Suisse (or any successor
appointed pursuant hereto) as Administrative Agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity. 
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Loan Party or any subsidiary of any Loan Party
or other Affiliate thereof as if it were not the Administrative Agent
hereunder.  The Lenders acknowledge that, pursuant to such activities, the
Administrative Agent or its Affiliates may receive information regarding any
Loan Party or any of its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that the Administrative Agent shall not be under any obligation
to provide such information to them.

 

124

--------------------------------------------------------------------------------


 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default exists and  the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirements of Law; it being understood that such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary power, except discretionary
rights and powers that are expressly contemplated by the Loan Documents and
which the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the relevant circumstances as provided in Section 9.02);
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Requirements of Law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
Holdings or the Borrower or any of its Restricted Subsidiaries that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
to the Lenders or any other Secured Parties for any action taken or not taken by
it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as is necessary, or as the Administrative
Agent believes in good faith shall be necessary, under the relevant
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by the final judgment of a court
of competent jurisdiction, in connection with its duties expressly set forth
herein.  The Administrative Agent shall not be deemed to have knowledge of any
Default or Event of Default unless and until written notice thereof is given to
the Administrative Agent by the Borrower or any Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any covenant, agreement or other term or condition
set forth in any Loan Document or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of any Lien on the Collateral or the existence, value or
sufficiency of the Collateral, (vi) the satisfaction of any condition set forth
in Article 4 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or
(vii) any property, book or record of any Loan Party or any Affiliate thereof.

 

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions by any other
Lender.  Without limiting the generality of the foregoing, the Administrative
Agent shall not (x) be obligated to ascertain, monitor or inquire as to whether
any other Lender or participant or prospective Lender or Participant is a
Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution by any other Lender.

 

Each Lender agrees that, except with the written consent of the Administrative
Agent, it will not take any enforcement action hereunder or under any other Loan
Document, accelerate the Obligations under any Loan Document, or exercise any
right that it might otherwise have under applicable Requirements of Law or
otherwise to credit bid at any foreclosure sale, UCC sale, any sale under
Section 363 of the Bankruptcy Code or any other similar Disposition of
Collateral, whether under other Debtor

 

125

--------------------------------------------------------------------------------


 

Relief Laws or otherwise.  Notwithstanding the foregoing, a Lender may take
action to preserve or enforce its rights against a Loan Party where a deadline
or limitation period is applicable that would, absent such action, bar
enforcement of the Obligations held by such Lender, including the filing of a
proof of claim in a case under the Bankruptcy Code.

 

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrower, the Administrative Agent and each Secured Party
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guaranty; it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by the Administrative Agent, on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
other Loan Documents may be exercised solely by the Administrative Agent, and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or in the event of any other
Disposition (including pursuant to Section 363 of the Bankruptcy Code), (A) the
Administrative Agent, as agent for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply all or any portion of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent at such Disposition and (B) the Administrative Agent or any Lender may be
the purchaser or licensor of all or any portion of such Collateral at any such
Disposition.

 

No holder of any Secured Hedging Obligation or Banking Services Obligation in
its respective capacity as such shall have any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under this Agreement.

 

Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to any Secured Hedging Obligation and/or by entering into
documentation in connection with any Banking Services Obligation, each of the
other Secured Parties hereby authorizes and shall be deemed to authorize) the
Administrative Agent, on behalf of all Secured Parties to take any of the
following actions upon the instruction of the Required Lenders:

 

(a)                                 consent to the Disposition of all or any
portion of the Collateral free and clear of the Liens securing the Secured
Obligations in connection with any Disposition pursuant to the applicable
provisions of the Bankruptcy Code, including Section 363 thereof or any similar
provision in any other Debtor Relief Laws;

 

(b)                                 credit bid all or any portion of the Secured
Obligations, or purchase all or any portion of the Collateral (in each case,
either directly or through one or more acquisition vehicles), in connection with
any Disposition of all or any portion of the Collateral pursuant to the
applicable provisions of the Bankruptcy Code, including under Section 363
thereof;

 

(c)                                  credit bid all or any portion of the
Secured Obligations, or purchase all or any portion of the Collateral (in each
case, either directly or through one or more acquisition vehicles), in
connection with any Disposition of all or any portion of the Collateral pursuant
to the applicable provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC;

 

(d)                                 credit bid all or any portion of the Secured
Obligations, or purchase all or any portion of the Collateral (in each case,
either directly or through one or more acquisition vehicles), in connection with
any foreclosure or other Disposition conducted in accordance with applicable
Requirements of Law following the occurrence of an Event of Default, including
by power of sale, judicial action or otherwise; and/or

 

126

--------------------------------------------------------------------------------


 

(e)                                  estimate the amount of any contingent or
unliquidated Secured Obligations of such Lender or other Secured Party;

 

it being understood that no Lender shall be required to fund any amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clauses (b), (c) or (d) without
its prior written consent.

 

Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Secured Obligations or to purchase or retain or
acquire any portion of the Collateral; provided that, in connection with any
credit bid or purchase described under clauses (b), (c) or (d) of the preceding
paragraph, the Secured Obligations owed to all of the Secured Parties (other
than with respect to contingent or unliquidated liabilities as set forth in the
next succeeding paragraph) may be, and shall be, credit bid by the
Administrative Agent on a ratable basis.

 

With respect to each contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized, but is not required,
to estimate the amount thereof for purposes of any credit bid or purchase
described in the second preceding paragraph.  In the event that the
Administrative Agent, in its sole and absolute discretion, elects not to
estimate any such contingent or unliquidated claim, then any contingent or
unliquidated claims not so estimated shall be disregarded, shall not be credit
bid, and shall not be entitled to any interest in the portion or the entirety of
the Collateral purchased by means of such credit bid.

 

Each Secured Party whose Secured Obligations are credit bid under clauses (b),
(c) or (d) of the third preceding paragraph is entitled to receive interests in
the Collateral or any other asset acquired in connection with such credit bid
(or in the Capital Stock of the acquisition vehicle or vehicles that are used to
consummate such acquisition) on a ratable basis in accordance with the
percentage obtained by dividing (x) the amount of the Secured Obligations of
such Secured Party that were credit bid in such credit bid or other Disposition,
by (y) the aggregate amount of all Secured Obligations that were credit bid in
such credit bid or other Disposition.

 

In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Loan is then due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(i)                         to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts to the extent due
to the Lenders and the Administrative Agent under Sections 2.09 and 9.03)
allowed in such judicial proceeding; and

 

(ii)                      to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same.

 

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the

 

127

--------------------------------------------------------------------------------


 

Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amount to the extent due to the Administrative Agent
under Sections 2.09 and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) that it
believes to be genuine and to have been signed, sent or otherwise authenticated
by the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent has received notice to the contrary from
such Lender prior to the making of such Loan.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of their respective duties and exercise their respective
rights and powers through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.

 

The Administrative Agent may resign at any time by giving ten days written
notice to the Lenders and the Borrower. If the Administrative Agent is a
Defaulting Lender or an Affiliate of a Defaulting Lender, either the Required
Lenders or the Borrower may, upon ten days’ notice to the Lenders and the
Administrative Agent, remove the Administrative Agent.  Upon receipt of any such
notice of resignation or delivery of any such notice of removal, the Required
Lenders shall have the right, with the consent of the Borrower (not to be
unreasonably withheld or delayed), to appoint a successor Administrative Agent
which shall be a commercial bank or trust company with offices in the U.S.
having combined capital and surplus in excess of $1,000,000,000; provided that
during the existence and continuation of an Event of Default under
Section 7.01(a) or, with respect to the Borrower, Section 7.01(f) or (g), no
consent of the Borrower shall be required.  If no successor shall have been so
appointed as provided above and accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation or the
Administrative Agent receives notice of removal, then (a) in the case of a
retirement, the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above (including, for the avoidance of doubt,
consent of the Borrower) or (b) in the case of a removal, the Borrower may,
after consulting with the Required Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that (x) in the case
of a retirement, if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment or (y) in the
case of a removal, the

 

128

--------------------------------------------------------------------------------


 

Borrower notifies the Required Lenders that no qualifying Person has accepted
such appointment, then, in each case, such resignation or removal shall
nonetheless become effective in accordance with such notice and (i) the retiring
or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent in its capacity
as collateral agent for the Secured Parties for purposes of maintaining the
perfection of the Lien on the Collateral securing the Secured Obligations, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations required to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender (and
each Lender will cooperate with the Borrower to enable the Borrower to take such
actions), until such time as the Required Lenders or the Borrower, as
applicable, appoint a successor Administrative Agent, as provided for above in
this Article 8.  Upon the acceptance of its appointment as Administrative Agent
hereunder as a successor Administrative Agent, the successor Administrative
Agent shall succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder (other than its obligations under Section 9.13).  The fees
payable by the Borrower to any successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Borrower
and such successor Administrative Agent.  After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any action taken or omitted to be taken by any of them
while the relevant Person was acting as Administrative Agent (including for this
purpose holding collateral security following retirement or removal of the
Administrative Agent).  Notwithstanding anything to the contrary herein, no
Disqualified Institution may be appointed as a successor Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their respective Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of the
Administrative Agent or any of its Related Parties.

 

Notwithstanding anything to the contrary herein, the Arrangers shall not have
any right, power, obligation, liability, responsibility or duty under this
Agreement, except in their respective capacities, as applicable, as the
Administrative Agent or a Lender hereunder.

 

Each Lender irrevocably authorizes and instructs the Administrative Agent to,
and the Administrative Agent shall (in the case of clauses (c) and (d), promptly
after the reasonable request of the Borrower),

 

(a)                                 release any Lien on any property granted to
or held by Administrative Agent under any Loan Document (i) upon the occurrence
of the Termination Date, (ii) that is sold or to be sold or transferred as part
of or in connection with any Disposition permitted under the Loan Documents to a

 

129

--------------------------------------------------------------------------------


 

Person that is not a Loan Party, (iii) constitutes (or becomes) an “Excluded
Asset” (iv) if the property subject to such Lien is owned by a Subsidiary
Guarantor, upon the release of such Subsidiary Guarantor from its Loan Guaranty
otherwise in accordance with the Loan Documents, (v) as required under clause
(d) below or (vi) if approved, authorized or ratified in writing by the Required
Lenders in accordance with Section 9.02;

 

(b)                                 release any Subsidiary Guarantor from its
obligations under the Loan Guaranty if such Person ceases to be a Restricted
Subsidiary (or becomes an Excluded Subsidiary (other than pursuant to clause
(a) of the definition thereof)) as a result of a single transaction or series of
related transactions permitted hereunder;

 

(c)                                  subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 6.02(d),
6.02(e), 6.02(g), 6.02(m), 6.02(o), 6.02(p), 6.02(y), 6.02(w), 6.02(x)(i),
6.02(z), 6.02(aa) and 6.02(cc) (and Liens securing Refinancing Indebtedness in
respect of any thereof incurred in reliance on Section 6.02(k)); and

 

(d)                                 enter into subordination, intercreditor
and/or similar agreements with respect to Indebtedness (including any Acceptable
Intercreditor Agreement) that is (i) required or permitted to be subordinated
hereunder and/or (ii) secured by Liens, and with respect to which Indebtedness,
this Agreement contemplates an intercreditor, subordination, collateral trust
agreement or similar agreement.

 

provided, that any documentation contemplated by clauses (c) and/or (d) above
shall be reasonably satisfactory to the Administrative Agent (it being
understood and agreed that any such documentation that is on current market
terms shall be deemed to be satisfactory to the Administrative Agent).

 

Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Loan Guaranty pursuant to this
Article 8.  In each case as specified in this Article 8, the Administrative
Agent will (and each Lender hereby authorizes the Administrative Agent to), at
the Borrower’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest therein, or to release
such Loan Party from its obligations under the Loan Guaranty, in each case in
accordance with the terms of the Loan Documents and this Article 8.

 

The Administrative Agent is authorized to enter into the Intercreditor Agreement
and any other Acceptable Intercreditor Agreement, any other intercreditor
agreement, collateral trust or similar agreement contemplated hereby with
respect to any (a) Indebtedness (i) that is (A) required or permitted to be
subordinated hereunder and/or (B) secured by Liens and which contemplates an
intercreditor, subordination or collateral trust agreement and/or (b) Secured
Hedging Obligations and/or Secured Banking Services Obligations, whether or not
constituting Indebtedness (any such other intercreditor agreement, an
“Additional Agreement”) and the Secured Parties party hereto acknowledge that
the Intercreditor Agreement and any Additional Agreement is binding upon them. 
Each Secured Party party hereto (a)  agrees that it will be bound by, and will
not take any action contrary to, the provisions of the Intercreditor Agreement
and/or any Additional Agreement and (b)  authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreement and/or any
Additional Agreement and to subject the Liens on the Collateral securing the
Secured Obligations to the provisions thereof.  The foregoing provisions are
intended as an inducement to the Secured Parties to extend credit to the
Borrower, and the Secured Parties are intended third-party beneficiaries of such
provisions and the provisions of the Intercreditor Agreement and/or any
Additional Agreement.

 

130

--------------------------------------------------------------------------------


 

To the extent that the Administrative Agent (or any Affiliate thereof) is not
reimbursed and indemnified by the Borrower in accordance with and to the extent
required by Section 9.03(b), the Lenders will reimburse and indemnify the
Administrative Agent (and any Affiliate thereof) in proportion to their
respective Applicable Percentages (determined as if there were no Defaulting
Lenders) for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by the Administrative Agent (or any Affiliate thereof) in performing its duties
hereunder or under any other Loan Document or in any way relating to or arising
out of this Agreement or any other Loan Document; provided that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s (or such affiliate’s) gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

Each counterparty to a Hedge Agreement that constitutes a Secured Hedging
Obligation and each provider of Banking Services that constitutes Banking
Services Obligations acknowledges and agrees that neither the Administrative
Agent nor any Lender owes such Person, solely by virtue of its interest in
Banking Services Obligations and Hedging Obligations, any duty under the Loan
Documents (except that any payments in respect of the Obligations and proceeds
of Collateral, in each case received by the Administrative Agent, shall be
applied as provided in Section 2.15(b)) and such Person, solely by virtue of its
interest in such Hedging Obligations, has no voting or consent rights under the
Loan Documents (including Section 9.02).  The Administrative Agent shall be
entitled to assume no amounts are due or owing in respect of Banking Services
Obligations and Hedging Obligations to any Person with an interest in any
Banking Services Obligations and Hedging Obligations unless such Person has
provided a written certification (setting forth a reasonably detailed
calculation) to the Administrative Agent as to the amounts that are due and
owing to it and such written certification is received by the Administrative
Agent a reasonable period of time prior to the making of any distribution
pursuant to Section 2.15(b).  The Administrative Agent shall have no obligation
to calculate the amount due and payable with respect to any Banking Services
Obligations and Hedging Obligations, but may rely upon the written certification
of the amount due and payable from the applicable counterparty to a Hedge
Agreement that constitutes a Secured Hedging Obligation or the applicable
provider of Banking Services that constitutes Banking Services Obligations, as
the case may be.  In the absence of an updated certification, the Administrative
Agent shall be entitled to assume that the amount due and payable to such Person
is the amount last certified to the Administrative Agent by such Person as being
due and payable (less any distributions made by the Administrative Agent to such
Person on account thereof).

 

ARTICLE 9                              MISCELLANEOUS

 

Section 9.01                   Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or email, as
follows:

 

(i)                         if to any Loan Party, to such Loan Party in the care
of the Borrower at:

 

Daseke, Inc.

15455 Dallas Parkway, Suite 440

Addison, Texas 75001

Attn: Don R. Daseke

Tel.: (972) 248-1322

 

131

--------------------------------------------------------------------------------


 

Fax: (972) 248-0942

 

Email: don@daseke.com

 

 

 

with copy to:

 

 

 

Daseke, Inc.

 

15455 Dallas Parkway, Suite 440

 

Addison, Texas 75001

 

Attn: Scott Wheeler

 

Tel.: (214) 751-8989

 

Fax: (972) 248-0942

 

Email: scott@daseke.com

 

 

 

with additional copy to (which shall not constitute notice to any Loan Party):

 

 

Vinson & Elkins LLP

 

2001 Ross Avenue, Suite 3700

 

Dallas, Texas 75201

 

Attn: Christopher Dawe

 

Tel.: (214) 220-7837

 

Fax: (214) 999-7837

 

Email: cdawe@velaw.com

 

 

 

(ii)    if to the Administrative Agent, at:

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

Eleven Madison Avenue., 9th Floor

 

New York, NY 10010

 

Tel.: 919-994-6369

 

Attn: Loan Operations — Agency Manager

 

Fax: 212-322-2291

 

Email: agency.loanops@credit-suisse.com

 

 

 

with copy to (which shall not constitute notice to any Loan Party):

 

 

 

Davis Polk & Wardwell, LLP

 

450 Lexington Avenue

 

New York, NY 10017

 

Attn: Jason Kyrwood

 

Tel.: (212) 450-4653

 

Fax: (212) 701-5653

 

Email: jason.kyrwood@davispolk.com

 

 

(iii)                   if to any Lender, to it at its address or facsimile
number set forth in its Administrative Questionnaire.

 

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 9.01 or in accordance with the
latest unrevoked direction from such party given

 

132

--------------------------------------------------------------------------------


 

in accordance with this Section 9.01 or (B) sent by facsimile shall be deemed to
have been given when sent and when receipt has been confirmed by telephone;
provided that notices and other communications sent by facsimile shall be deemed
to have been given when sent (except that, if not given during normal business
hours for the recipient, such notices or other communications shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in clause (b) below shall be effective as
provided in such clause (b).

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
(including e-mail and Internet or Intranet websites) pursuant to procedures set
forth herein or otherwise approved by the Administrative Agent.  The
Administrative Agent or the Borrower (on behalf of any Loan Party) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures set forth herein or otherwise
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.  All such notices and other communications
(i) sent to an e-mail address shall be deemed received upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement); provided that any such notice or communication not given
during the normal business hours of the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or Intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by written
notice to the other parties hereto.

 

Section 9.02                   Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have.  No waiver of any provision of any
Loan Document or consent to any departure by any party hereto therefrom shall in
any event be effective unless the same is permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, to the extent permitted by applicable Requirements of Law, the
making of any Loan shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default or Event of Default at the time.

 

(b)                                 Subject to clauses (A) and (B) of this
Section 9.02(b) and Sections 9.02(c) and (d) below, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified, except (i) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders (or the Administrative Agent with the consent of the Required Lenders)
or (ii) in the case of any other Loan Document (other than any waiver, amendment
or modification to effectuate any modification thereto expressly contemplated by
the terms of such other Loan Document), pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and each Loan Party that is
party thereto, with the consent of the Required Lenders; provided that,
notwithstanding the foregoing:

 

133

--------------------------------------------------------------------------------


 

(A)                               the consent of each Lender directly and
adversely affected thereby shall be required for any waiver, amendment or
modification that:

 

(1)                                 increases the Commitment of such Lender
(other than with respect to any Incremental Facility pursuant to Section 2.10 in
respect of which such Lender has agreed to be an Additional Lender); it being
understood that no amendment, modification or waiver of, or consent to departure
from, any condition precedent, representation or warranty, covenant, Default,
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
shall constitute an increase of any Commitment of such Lender;

 

(2)                                 reduces the principal amount of any Loan
owed to such Lender or any amount due to such Lender on any Loan Installment
Date;

 

(3)                                 (x) extends the scheduled final maturity of
any Loan or (y) postpones any Loan Installment Date or any Interest Payment Date
with respect to Loans held by such Lender or the date of any scheduled payment
of any fee payable to such Lender hereunder;

 

(4)                                 reduces the rate of interest (other than to
waive any Default or Event of Default or any obligation of the Borrower to pay
interest to such Lender at the default rate of interest under Section 2.04(d),
which shall only require the consent of the Required Lenders) or the amount of
any fee owed to such Lender; it being understood that no change in the
definition of “First Lien Leverage Ratio”, “Total Leverage Ratio”, “Secured
Leverage Ratio” or any other ratio used in the calculation of any interest or
fee due hereunder (including any component definition thereof) shall constitute
a reduction in any rate of interest or fee hereunder;

 

(5)                                 extends the expiry date of such Lender’s
Commitment; it being understood that no amendment, modification or waiver of, or
consent to departure from, any condition precedent, representation, warranty,
covenant, Default, Event of Default, mandatory prepayment or mandatory reduction
of any Commitment shall constitute an extension of any Commitment of any Lender;
and

 

(6)                                 waives, amends or modifies the provisions of
Sections 2.15(b) or 2.15(c) of this Agreement in a manner that would by its
terms alter the pro rata sharing of payments required thereby (except in
connection with any transaction permitted under Sections 2.19, 2.20,
9.02(c) and/or 9.05(g) or as otherwise provided in this Section 9.02);

 

(B)                               no such agreement shall:

 

(1)                                 change any of the provisions of
Section 9.02(a) or (b) or the definition of “Required Lenders” or “Required
Delayed Draw Term Lenders” to reduce any voting percentage required to waive,
amend or modify any right thereunder or make any determination or grant any
consent thereunder, without the prior written consent of each Lender;

 

134

--------------------------------------------------------------------------------


 

(2)           release all or substantially all of the Collateral from the Lien
granted pursuant to the Loan Documents (except as otherwise permitted herein or
in the other Loan Documents, including pursuant to Article 8 or Section 9.21
hereof), without the prior written consent of each Lender; or

 

(3)           release all or substantially all of the value of the Guarantees
under the Loan Guaranty (except as otherwise permitted herein or in the other
Loan Documents, including pursuant to Section 9.18 hereof), without the prior
written consent of each Lender;

 

(C)          Only the consent of the Borrower and the Required Delayed Draw Term
Lenders shall be necessary to amend, waive or modify the terms and provisions of
Section 4.02;

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder in a manner
directly and adversely affecting such Person, without the prior written consent
of the Administrative Agent.

 

(c)           Notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Borrower and the Lenders providing the relevant
Replacement Term Loans to permit the refinancing or replacement of all or any
portion of the outstanding Term Loans under any Class (any such loans being
refinanced or replaced, the “Replaced Term Loans”) with one or more replacement
term loans hereunder (“Replacement Term Loans”) pursuant to a Refinancing
Amendment; provided that

 

(i)        the aggregate principal amount of any Replacement Term Loans shall
not exceed the aggregate principal amount of the Replaced Term Loans (plus
(1) any additional amounts permitted to be incurred under Section 6.01(a), (o),
(q) and/or (s) and, to the extent any such additional amounts are secured, the
related Liens are permitted under Section 6.02(k) (with respect to Liens
securing Indebtedness permitted by Section 6.01(a), (o), (q) and/or (s)) plus
(2) the amount of accrued interest and premium (including tender premium)
thereon and underwriting discounts, fees (including upfront fees and original
issue discount), commissions and expenses associated therewith),

 

(ii)       any Replacement Term Loans must have a final maturity date that is
equal to or later than the final maturity date of, and have a Weighted Average
Life to Maturity that is equal to or greater than the Weighted Average Life to
Maturity of, the relevant Replaced Term Loans at the time of the relevant
refinancing,

 

(iii)      any Replacement Term Loans may be pari passu with or junior to any
then-existing Term Loans in right of payment and pari passu with or junior to
such Term Loans with respect to the Collateral (provided that any Replacement
Term Loans that are pari passu with or junior to any then-existing Term Loans
shall be subject to an Acceptable Intercreditor Agreement and may be, at the
option of the Administrative Agent and the Borrower, documented in a separate
agreement or agreements), or be unsecured,

 

(iv)      any Replacement Term Loans that are secured may not be secured by any
assets other than the Collateral,

 

(v)       any Replacement Term Loans that are guaranteed may not be guaranteed
by any Person other than the Loan Parties,

 

135

--------------------------------------------------------------------------------


 

(vi)      any Replacement Term Loans may not participate on a greater than pro
rata basis in any voluntary or mandatory repayment or prepayment in respect of
the Term Loans (and any Additional Term Loans then subject to ratable repayment
requirements),

 

(vii)     any Replacement Term Loans may have pricing (including interest, fees
and premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms as may be agreed by the Borrower and the lenders providing such
Replacement Term Loans, and

 

(viii)    either (i) the other terms and conditions of any Replacement Term
Loans (excluding pricing, interest, fees, rate floors, premiums, optional
prepayment or redemption terms, security and maturity, subject to preceding
clauses (B) through (G)) are substantially identical to, or (taken as a whole)
no more favorable (as reasonably determined by the Borrower) to the lenders
providing such Replacement Term Loans than those applicable to the relevant
Replaced Term Loans (other than covenants or other provisions applicable only to
periods after the Latest Term Loan Maturity Date (in each case, as of the date
of incurrence of such Replacement Term Loans)) or (ii) such Replacement Term
Loans are provided on then-current market terms (as reasonably determined by the
Borrower) for the applicable type of Indebtedness.

 

(d)           Notwithstanding anything to the contrary contained in this
Section 9.02 or any other provision of this Agreement or any provision of any
other Loan Document:

 

(i)        the Borrower and the Administrative Agent may, without the input or
consent of any Lender, amend, supplement and/or waive any guaranty, collateral
security agreement, pledge agreement and/or related document (if any) executed
in connection with this Agreement to (A) comply with any Requirement of Law or
the advice of counsel or (B) cause any such guaranty, collateral security
agreement, pledge agreement or other document to be consistent with this
Agreement and/or the relevant other Loan Documents,

 

(ii)       the Borrower and the Administrative Agent may, without the input or
consent of any other Lender (other than the relevant Lenders (including
Additional Lenders) providing Loans under such Sections), effect amendments to
this Agreement and the other Loan Documents as may be necessary in the
reasonable opinion of the Borrower and the Administrative Agent to (1) effect
the provisions of Sections 2.19, 2.20, 5.12, 6.13(i) or 9.02(c), or any other
provision specifying that any waiver, amendment or modification may be made with
the consent or approval of the Administrative Agent and/or (2) to add terms
(including representations and warranties, conditions, prepayments, covenants or
events of default), in connection with the addition of any Loan or Commitment
hereunder, that are favorable to the then-existing Lenders, as reasonably
determined by the Administrative Agent,

 

(iii)      the Administrative Agent and the Borrower may amend, restate, amend
and restate or otherwise modify the Intercreditor Agreement and/or any other
Intercreditor Agreement, as provided therein, in connection with a transaction
permitted hereunder,

 

(iv)      the Administrative Agent may amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.05, Commitment reductions or
terminations pursuant to Section 2.06, implementations of Additional Term Loan
Commitments or incurrences of Additional Term Loans pursuant to Sections 2.19,
2.20 or 9.02(c) and reductions or terminations of any such Additional Term Loan
Commitments or Additional Term Loans,

 

136

--------------------------------------------------------------------------------


 

(v)       no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except as permitted pursuant to
Section 2.18 and except that the Commitment and any Additional Commitment of any
Defaulting Lender may not be increased without the consent of such Defaulting
Lender (it being understood that any Commitment or Loan held or deemed held by
any Defaulting Lender shall be excluded from any vote hereunder that requires
the consent of any Lender, except as expressly provided in Section 2.18),

 

(vi)      this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit any extension of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
relevant benefits of this Agreement and the other Loan Documents and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders on substantially the same basis as the
Lenders prior to such inclusion; and

 

(vii)     this Agreement and any other Loan Document may be amended solely with
the consent of the Administrative Agent and the Borrower without the need to
obtain the consent of any other Lender if such amendment is delivered in order
to implement the “market flex” provisions set forth in the Fee Letter; provided
however, that notwithstanding the foregoing or any other provision hereof, if
the Borrower shall fail to execute any amendment that the Requisite Lead
Arrangers (as defined in the Fee Letter) reasonably determine to be necessary to
effect the changes contemplated by the Flex Provisions (as defined in the Fee
Letter) within three Business Days from the date of delivery to the Borrower of
a draft thereof, then the Administrative Agent is and shall be authorized to
execute such amendment on behalf of the Borrower and such amendment shall become
effective without further action by any Person.

 

Section 9.03          Expenses; Indemnity.

 

(a)           The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by each Arranger, the Administrative Agent and
their respective Affiliates (but limited, in the case of legal fees and
expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one firm of outside counsel to all such
Persons taken as a whole and, if necessary, of one local counsel in any relevant
jurisdiction to all such Persons, taken as a whole) in connection with the
syndication and distribution (including via the Internet or through a service
such as Intralinks) of the Term Facility, the preparation, execution, delivery
and administration of the Loan Documents and any related documentation,
including in connection with any amendment, modification or waiver of any
provision of any Loan Document (whether or not the transactions contemplated
thereby are consummated) and (ii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers or the Lenders or
any of their respective Affiliates (but limited, in the case of legal fees and
expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one firm of outside counsel to all such
Persons taken as a whole and, if necessary, of one local counsel in any relevant
jurisdiction to all such Persons, taken as a whole) in connection with the
enforcement, collection or protection of their respective rights in connection
with the Loan Documents, including their respective rights under this Section,
or in connection with the Loans made hereunder.  Other than to the extent
required to be paid on the Closing Date, all amounts due under this paragraph
(a) shall be payable by the Borrower within 30 days of receipt of an invoice
setting forth such expenses in reasonable detail.

 

137

--------------------------------------------------------------------------------


 

(b)           The Borrower shall indemnify each Arranger, the Administrative
Agent, each Lender, and each Related Party of any of the foregoing Persons, in
each case, other than Disqualified Institutions (each such Person, together with
their successors and assigns, an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages and liabilities to which such
Indemnitee may become subject arising out of or in connection with (i) the
preparation, execution, delivery or administration of the Loan Documents or any
agreement or instrument contemplated thereby or the syndication of the Term
Facility, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) the use of the proceeds of the Loans or
(iii) any actual or alleged presence or Release of Hazardous Materials at, on,
under or from any currently or formerly owned, leased or operated real property
or facility, or any Environmental Liability or Environmental Claim related in
any way to any Loan Party or any of their respective subsidiaries or (iv) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (a “Proceeding”), regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates, and to reimburse each Indemnitee within 30
days following written demand therefor (together with customary backup
documentation in reasonable detail supporting such reimbursement request) for
any reasonable and documented legal or other out-of-pocket expenses incurred in
connection with investigating or defending a Proceeding (but limited, in the
case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnitees taken as a whole and, if reasonably necessary, one local counsel in
any relevant jurisdiction to all Indemnitees, taken as a whole and solely in the
case of an actual or perceived conflict of interest where an Indemnitee informs
the Borrower of such conflict, (x) one additional counsel to all affected
Indemnitees, taken as a whole, and (y) one additional local counsel to all
affected Indemnitees, taken as a whole), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
any such loss, claim, damage, or liability (i) is determined by a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee
or, to the extent such judgment finds that any such loss, claim, damage, or
liability has resulted from such Person’s material breach of the Loan Documents
or (ii) arises out of any claim, litigation, investigation or proceeding brought
by such Indemnitee solely against one or more other Indemnitees (other than any
claim, litigation, investigation or proceeding that is brought by or against the
Administrative Agent or any Arranger, acting in its capacity as the
Administrative Agent or an Arranger) that does not involve any act or omission
of Holdings, the Borrower or any of their respective subsidiaries. All amounts
due under this paragraph (b) shall be payable by the Borrower within 30 days
(x) after written demand therefor, in the case of any indemnification
obligations and (y) in the case of reimbursement of costs and expenses, after
receipt by the Borrower of an invoice setting forth such costs and expenses in
reasonable detail, together with customary backup documentation supporting the
relevant reimbursement request.  This Section 9.03(b) shall not apply to Taxes
other than any Taxes that represent losses, claims, damages or liabilities in
respect of a non-Tax claim.

 

(c)           The Borrower shall not be liable for any settlement of any
proceeding effected without its written consent (which consent shall not be
unreasonably withheld or delayed), but if any proceeding is settled with the
written consent of the Borrower, or if there is a final judgment against any
Indemnitee in any such proceeding, the Borrower agrees to indemnify and hold
harmless each Indemnitee to the extent and in the manner set forth above.  No
Borrower shall, without the prior written consent of the affected Indemnitee
(which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened proceeding in respect of which indemnity
could have been sought hereunder by such Indemnitee unless (i) such settlement
includes an unconditional release of such Indemnitee from all liability or
claims that are the subject matter of such proceeding and (ii) such settlement
does not include any statement as to any admission of fault or culpability.

 

138

--------------------------------------------------------------------------------


 

Section 9.04          Waiver of Claim.  To the extent permitted by applicable
Requirements of Law, no party to this Agreement shall assert, and each hereby
waives, any claim against any other party hereto, any Loan Party and/or any
Related Party of any thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof, except, in the case of any claim by any Indemnitee
against the Borrower, to the extent such damages would otherwise be subject to
indemnification pursuant to the terms of Section 9.03.

 

Section 9.05          Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns; provided that (i) except as provided under Section 6.07, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with the terms of this Section 9.05
(any attempted assignment or transfer not complying with the terms of this
Section 9.05 shall be null and void except as otherwise provided herein). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
permitted assigns, to the extent provided in paragraph (e) of this Section,
Participants and, to the extent expressly contemplated hereby, the Related
Parties of each of the Arrangers, the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of any Loan or Additional Term Loan Commitment added pursuant to
Sections 2.19, 2.20 or 9.02(c) at the time owing to it) with the prior written
consent of:

 

(A)          the Borrower (such consent not to be unreasonably withheld);
provided, that the Borrower shall be deemed to have consented to any such
assignment unless it has objected thereto by written notice to the
Administrative Agent within 15 Business Days after receipt of written notice
thereof provided, further, that the Borrower’s consent shall not be required for
any assignment (1) to any Term Lender or any Affiliate of any Term Lender or an
Approved Fund or (2) at any time when an Event of Default under
Section 7.01(f) or (g) (with respect to the Borrower) exists; and

 

(B)          the Administrative Agent (not to be unreasonably withheld or
delayed); provided, that no consent of the Administrative Agent shall be
required for any assignment to another Lender, any Affiliate of a Lender, an
Arranger, any Affiliate of an Arranger, or any Approved Fund.

 

(ii)       Assignments shall be subject to the following additional conditions:

 

(A)          except in the case of any assignment to another Lender, any
Affiliate of any Lender or any Approved Fund or any assignment of the entire
remaining amount of the relevant assigning Lender’s Loans or Commitments of any
Class, the principal amount of Loans or Commitments of the assigning Lender
subject to the relevant assignment (determined as of the date on which the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent and determined on an aggregate basis in the event of
concurrent assignments to Related Funds or by

 

139

--------------------------------------------------------------------------------


 

Related Funds) shall not be less than $1,000,000, unless the Borrower and the
Administrative Agent otherwise consent;

 

(B)          any partial assignment shall be made as an assignment of a
proportionate part of all the relevant assigning Lender’s rights and obligations
under this Agreement;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

 

(D)          the relevant Eligible Assignee, if it is not a Lender, shall
deliver on or prior to the effective date of such assignment, to the
Administrative Agent (1) an Administrative Questionnaire and (2) any Internal
Revenue Service form or other document required under Section 2.14.

 

(iii)      Subject to the acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in any
Assignment and Assumption, the Eligible Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned pursuant to such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be (A) entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.03 with
respect to facts and circumstances occurring on or prior to the effective date
of such assignment and (B) subject to its obligations thereunder and under
Section 9.13).  If any assignment by any Lender holding any Promissory Note is
made after the issuance of such Promissory Note, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender such Promissory Note to the Administrative Agent for
cancellation, and, following such cancellation, if requested by either the
assignee or the assigning Lender, the Borrower shall issue and deliver a new
Promissory Note to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new commitments and/or outstanding Loans
of the assignee and/or the assigning Lender.

 

(iv)      The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders and their respective successors and
assigns, and the commitment of, and principal amount of and interest on the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Loans.  The entries in the Register shall be conclusive, absent manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
each Lender (but only as to its own holdings), at any reasonable time and from
time to time upon reasonable prior notice.

 

140

--------------------------------------------------------------------------------


 

(v)       Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Eligible Assignee, the Eligible
Assignee’s completed Administrative Questionnaire and any tax certification
required by Section 9.05(b)(ii)(D)(2) (unless the assignee is already a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section, if applicable, and any written consent to the relevant assignment
required by paragraph (b) of this Section, the Administrative Agent shall
promptly accept such Assignment and Assumption and record the information
contained therein in the Register.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(vi)      By executing and delivering an Assignment and Assumption, the
assigning Lender and the Eligible Assignee thereunder shall be deemed to confirm
and agree with each other and the other parties hereto as follows: (A) the
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that the
amount of its commitments, and the outstanding balances of its Loans, in each
case without giving effect to any assignment thereof which has not become
effective, are as set forth in such Assignment and Assumption, (B) except as set
forth in clause (A) above, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statement, warranty
or representation made in or in connection with this Agreement, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto, or the financial condition of the Borrower or any
Restricted Subsidiary or the performance or observance by the Borrower or any
Restricted Subsidiary of any of its obligations under this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto;
(C) such assignee represents and warrants that it is an Eligible Assignee,
legally authorized to enter into such Assignment and Assumption; (D) the
assignee confirms that it has received a copy of this Agreement and the
Intercreditor Agreement, together with copies of the most recent financial
statements referred to in Section 4.01(c) or the most recent financial
statements delivered pursuant to Section 5.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (E) the assignee will
independently and without reliance upon the Administrative Agent, the assigning
Lender or any other Lender and based on such documents and information as it
deems appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (F) the assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent, by the terms hereof, together with such powers as are
reasonably incidental thereto; and (G) the assignee agrees that it will perform
in accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(c)           (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any other Lender, sell participations to any bank or
other entity (other than to any Disqualified Institution, any natural Person (or
a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural Person)  as if the limitation applied to such
participations), the Borrower or any of its Affiliates) (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

141

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which any Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the relevant
Participant, agree to any amendment, modification or waiver described in
(x) clause (A) of the first proviso to Section 9.02(b) that directly and
adversely affects the Loans or commitments in which such Participant has an
interest and (y) clauses (B)(1), (2) or (3) of the first proviso to
Section 9.02(b).  Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.13 and 2.14 (subject to the limitations and requirements of such Sections and
Section 2.16) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender).  To the extent permitted by applicable
Requirements of Law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender; provided that such Participant shall be
subject to Section 2.15(c) as though it were a Lender.

 

(ii)       No Participant shall be entitled to receive any greater payment under
Section 2.12, 2.13 or 2.14 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after such Participant acquired the applicable
participation.

 

(iii)      Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and their respective
successors and registered assigns, and the principal and interest amounts of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (a “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and each Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (other than to any
Disqualified Institution or any natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person) to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to any Federal Reserve
Bank or other central bank having jurisdiction over such Lender, and this
Section 9.05 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release any Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

(e)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise

 

142

--------------------------------------------------------------------------------


 

be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan,
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof and (iii) in no event may any Lender
grant any option to provide the Borrower all or any part of any Loan that such
Granting Lender would have otherwise been obligated to make to the Borrower
pursuant to this Agreement to any Disqualified Institution.  The making of any
Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender to
the same extent, and as if, such Loan were made by such Granting Lender.  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 2.12, 2.13 or 2.14) and no
SPC shall be entitled to any greater amount under Section 2.10, 2.13 or 2.14 or
any other provision of this Agreement or any other Loan Document that the
Granting Lender would have been entitled to receive, (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender) and (iii) the
Granting Lender shall for all purposes including approval of any amendment,
waiver or other modification of any provision of the Loan Documents, remain the
Lender of record hereunder.  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the Requirements of Law of the U.S. or any State thereof;
provided that (i) such SPC’s Granting Lender is in compliance in all material
respects with its obligations to the Borrower hereunder and (ii) each Lender
designating any SPC hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage or expense arising out of its
inability to institute such a proceeding against such SPC during such period of
forbearance.  In addition, notwithstanding anything to the contrary contained in
this Section 9.05, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guaranty or credit or liquidity enhancement to such
SPC.

 

(f)            (i)            Upon the request of any Lender, the Borrower shall
make available to such Lender the list of Disqualified Institutions (other than
Affiliates identifiable solely on the basis of their name referred to in the
definition of “Disqualified Institutions”) at the relevant time and such Lender
may provide the list to any potential assignee or participant on a confidential
basis in accordance with Section 9.13 hereof for the purpose of verifying
whether such Person is a Disqualified Institution.

 

(ii)           If any assignment or participation under this Section 9.05 is
made to any Disqualified Institution without the Borrower’s prior written
consent (any such person, a “Disqualified Person”), then, such assignment or
participation shall not be null and void, but the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Person and the
Administrative Agent, (A) terminate any Commitment of such Disqualified Person
and repay all obligations of the Borrower owing to such Disqualified Person,
(B) in the case of any outstanding Term Loans, held by such Disqualified Person,
purchase such Term Loans by paying the lesser of (x) par and (y) the amount that
such Disqualified Person paid to acquire such Term Loans, plus accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and/or
(C) require such Disqualified Person to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.05), all of its
interests, rights and obligations under this Agreement to one or more Eligible
Assignees; provided, that (I) in the case of clause (B), the applicable
Disqualified Person has received

 

143

--------------------------------------------------------------------------------


 

payment of an amount equal to the lesser of (1) par and (2) the amount that such
Disqualified Person paid for the applicable Loans, plus accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
Borrower, (II) in the case of clauses (A) and (B), the Borrower shall be liable
to the relevant Disqualified Person under Section 2.13 if any Eurocurrency Rate
Loan owing to such Disqualified Person is repaid or purchased other than on the
last day of the Interest Period relating thereto and (III) in the case of clause
(C), the relevant assignment shall otherwise comply with this Section 9.05
(except that no registration and processing fee required under this Section 9.05
shall be required with any assignment pursuant to this paragraph). Nothing in
this Section 9.05(f) shall be deemed to prejudice any right or remedy that
Holdings or the Borrower may otherwise have at law or equity.

 

(iii)      Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Persons (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any Bankruptcy Plan, each Disqualified Institution party hereto hereby
agrees (1) not to vote on such Bankruptcy Plan, (2) if such Disqualified
Institution does vote on such Bankruptcy Plan notwithstanding the restriction in
the foregoing clause (1), such vote will be deemed not to be in good faith and
shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Bankruptcy Plan in accordance with Section 1126(c) of the Bankruptcy Code
(or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

 

(g)           Notwithstanding anything to the contrary contained herein, any
Lender may, at any time, assign all or a portion of its rights and obligations
under this Agreement in respect of its Term Loans to any Affiliated Lender,
Holdings, the Borrower, as any Subsidiary of the Borrower, on a non-pro rata
basis (A) through Dutch Auctions open to all Lenders holding the relevant Term
Loans on a pro rata basis or (B) through open market purchases, in each case
with respect to clauses (A) and (B), without the consent of the Administrative
Agent; provided that:

 

(i)        any Term Loans acquired by Holdings, the Borrower or any of its
subsidiaries shall be retired and cancelled immediately upon the acquisition
thereof; provided that upon any such retirement and cancellation, the aggregate
outstanding principal amount of the Term Loans shall be deemed reduced by the
full par value of the aggregate principal amount of the Term Loans so retired
and cancelled, and each principal repayment installment with respect to the Term
Loans pursuant to Section 2.07(a) shall be reduced on a pro rata basis by the
full par value of the aggregate principal amount of Term Loans so cancelled;

 

(ii)       any Term Loans acquired by any Affiliated Lender may (but shall not
be required to) be contributed to the Borrower or any of its subsidiaries (it
being understood that any such Term Loans shall be retired and cancelled
immediately upon such contribution);

 

144

--------------------------------------------------------------------------------


 

provided that upon any such cancellation, the aggregate outstanding principal
amount of the Term Loans shall be deemed reduced, as of the date of such
contribution, by the full par value of the aggregate principal amount of the
Term Loans so contributed and cancelled, and each principal repayment
installment with respect to the Term Loans pursuant to Section 2.07(a) shall be
reduced pro rata by the full par value of the aggregate principal amount of Term
Loans so contributed and cancelled;

 

(iii)      the relevant Affiliated Lender, Holdings, the Borrower or applicable
subsidiary (as applicable) and assigning Lender shall have executed and
delivered an Affiliated Lender Assignment and Assumption;

 

(iv)      after giving effect to the relevant assignment and to all other
assignments to all Affiliated Lenders, the aggregate principal amount of all
Term Loans then held by all Affiliated Lenders shall not exceed 25% of the
aggregate principal amount of the Term Loans then outstanding (after giving
effect to any substantially simultaneous cancellations thereof) (the “Affiliated
Lender Cap”); provided that each party hereto acknowledges and agrees that the
Administrative Agent shall not be liable for any losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements of
any kind or nature whatsoever incurred or suffered by any Person in connection
with any compliance or non-compliance with this clause (g)(iv) or any purported
assignment exceeding the Affiliated Lender Cap (it being understood and agreed
that the Affiliated Lender Cap is intended to apply to any Loans made available
to Affiliated Lenders by means other than formal assignment (e.g., as a result
of an acquisition of another Lender by any Affiliated Lender or the provision of
Additional Term Loans by any Affiliated Lender); provided, further, that to the
extent that any assignment to any Affiliated Lender would result in the
aggregate principal amount of Term Loans held by Affiliated Lenders exceeding
the Affiliated Lender Cap (after giving effect to any substantially simultaneous
cancellations thereof), the assignment of the relevant excess amount shall be
null and void;

 

(v)       in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by Holdings, the Borrower or any of its
subsidiaries, no Event of Default shall exist at the time of acceptance of bids
for the Dutch Auction or the confirmation of such open market purchase, as
applicable;

 

(vi)      by its acquisition of Term Loans, each relevant Affiliated Lender
shall be deemed to have acknowledged and agreed that:

 

(A)          the Term Loans held by such Affiliated Lender shall be disregarded
in both the numerator and denominator in the calculation of any Required Lender
or other Lender vote (and the Term Loans held by such Affiliated Lender shall be
deemed to be voted pro rata along with the other Lenders that are not Affiliated
Lenders); provided that (x) such Affiliated Lender shall have the right to vote
(and the Term Loans held by such Affiliated Lender shall not be so disregarded)
with respect to any amendment, modification, waiver, consent or other action
that requires the vote of all Lenders or all Lenders directly and adversely
affected thereby, as the case may be, and (y) no amendment, modification,
waiver, consent or other action shall (1) disproportionately affect such
Affiliated Lender in its capacity as a Lender as compared to other Lenders of
the same Class that are not Affiliated Lenders or (2) deprive any Affiliated
Lender of its share of any payments which the Lenders are entitled to share on a
pro rata basis hereunder, in each case without the consent of such Affiliated
Lender; and

 

145

--------------------------------------------------------------------------------


 

(B)          such Affiliated Lender, solely in its capacity as an Affiliated
Lender, will not be entitled to (i) attend (including by telephone) or
participate in any meeting or discussion (or portion thereof) among the
Administrative Agent or any Lender or among Lenders to which the Loan Parties or
their representatives are not invited or (ii) receive any information or
material prepared by the Administrative Agent or any Lender or any communication
by or among the Administrative Agent and one or more Lenders, except to the
extent such information or materials have been made available by the
Administrative Agent or any Lender to any Loan Party or its representatives (and
in any case, other than the right to receive notices of Borrowings, prepayments
and other administrative notices in respect of its Term Loans required to be
delivered to Lenders pursuant to Article 2);

 

(vii)     no Affiliated Lender shall be required to represent or warrant that it
is not in possession of material non-public information with respect to
Holdings, the Borrower and/or its subsidiaries and/or their respective
securities in connection with any assignment permitted by this Section 9.05(g);

 

(viii)    (A) For the purpose of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (a “Bankruptcy Plan”), each
Affiliated Lender hereby agrees (x) not to vote on such Bankruptcy Plan, (y) if
such Affiliated Lender does vote on such Bankruptcy Plan notwithstanding the
restriction in the foregoing clause (x), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Bankruptcy Plan in accordance with Section 1126(e) of
the Bankruptcy Code (or any similar provision in any other Debtor Relief Laws)
and (z) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (y), in each case under this clause
(viii)(A) unless such Bankruptcy Plan adversely affects such Affiliated Lender
more than other Term Lenders in any material respect and (B) each Affiliated
Lender hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Affiliated Lender and in the name of
such Affiliated Lender (solely in respect of Loans therein and not in respect of
any other claim or status such Affiliated Lender may otherwise have), from time
to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the Administrative Agent may deem reasonably
necessary or appropriate to carry out the provisions of this clause (viii),
including to ensure that any vote of such Affiliated Lender on any Bankruptcy
Plan is withdrawn or otherwise not counted.

 

Section 9.06          Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loan, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect until the
Termination Date.  The provisions of Sections 2.12, 2.13 2.14, 9.03 and 9.13 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the occurrence of the Termination Date or the termination of this
Agreement or any provision hereof but in each case, subject to the limitations
set forth in this Agreement.

 

146

--------------------------------------------------------------------------------


 

Section 9.07          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, the Intercreditor Agreement, the Fee Letter and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire agreement among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  This Agreement shall become
effective when it has been executed by Holdings, the Borrower and the
Administrative Agent and when the Administrative Agent has received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or by email as a “.pdf” or “.tif” attachment shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 9.08          Severability.  To the extent permitted by applicable
Requirements of Law, any provision of any Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 9.09          Right of Setoff.  At any time when an Event of Default
exists, upon the written consent of the Administrative Agent, the Administrative
Agent and each Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Requirements of Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations (in any currency) at any time
owing by the Administrative Agent or such Lender (including by branches and
agencies of the Administrative Agent or such Lender, wherever located) to or for
the credit or the account of the Borrower or any Loan Party against any of and
all the Secured Obligations held by the Administrative Agent or such Lender,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under the Loan Documents and although such obligations may
be contingent or unmatured or are owed to a branch or office of such Lender
different than the branch or office holding such deposit or obligation on such
Indebtedness.  Any applicable Lender shall promptly notify the Borrower and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section.  The rights of each Lender and
the Administrative Agent under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender or the
Administrative Agent may have.

 

Section 9.10          Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT) AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT), WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; PROVIDED,
THAT (I) THE INTERPRETATION OF THE DEFINITION OF “MATERIAL ADVERSE EFFECT” AS
DEFINED IN THE ACQUISITION AGREEMENT AND THE DETERMINATION OF WHETHER A MATERIAL
ADVERSE EFFECT (AS DEFINED IN THE ACQUISITION AGREEMENT) HAS OCCURRED, (II) THE
DETERMINATION OF THE ACCURACY OF ANY SPECIFIED ACQUISITION AGREEMENT

 

147

--------------------------------------------------------------------------------


 

REPRESENTATION AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF MERGER SUB OR
ITS APPLICABLE AFFILIATE HAS A RIGHT TO TERMINATE ITS OBLIGATIONS UNDER THE
ACQUISITION AGREEMENT OR DECLINE TO CONSUMMATE THE ACQUISITION AND (III) THE
DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH
THE TERMS OF THE ACQUISITION AGREEMENT AND, IN ANY CASE, ANY CLAIM OR DISPUTE
ARISING OUT OF ANY SUCH INTERPRETATION OR DETERMINATION OR ANY ASPECT THEREOF,
SHALL IN EACH CASE BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF DELAWARE REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

 

(b)           EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL
OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW
YORK (OR ANY APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT AND AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, FEDERAL COURT.  EACH PARTY HERETO AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED
TO SUCH PERSON SHALL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT; PROVIDED THAT WITH RESPECT
TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE ACQUISITION
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY WHICH DOES NOT INVOLVE ANY
CLAIMS AGAINST THE AGENT, THE ARRANGERS, THE LENDERS OR ANY INDEMNIFIED PERSON,
THIS SENTENCE SHALL NOT OVERRIDE ANY JURISDICTION PROVISION IN THE ACQUISITION
AGREEMENT.  EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN
ANY OTHER MANNER PROVIDED BY APPLICABLE REQUIREMENTS OF LAW.  EACH PARTY HERETO
AGREES THAT THE ADMINISTRATIVE AGENT RETAINS THE RIGHT TO BRING PROCEEDINGS
AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION SOLELY IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT.

 

(c)           EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
CLAIM OR DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION,
SUIT OR PROCEEDING IN ANY SUCH COURT.

 

(d)           TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
UPON IT AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS
FOR NOTICES AS PROVIDED FOR IN SECTION

 

148

--------------------------------------------------------------------------------


 

9.01.  EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS
AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY LOAN DOCUMENT THAT SERVICE OF
PROCESS WAS INVALID AND INEFFECTIVE.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW.

 

Section 9.11          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS
OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 9.12          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.13          Confidentiality.  Each of the Administrative Agent, each
Lender and each Arranger agrees (and each Lender agrees to cause its SPC, if
any) to maintain the confidentiality of the Confidential Information (as defined
below), except that Confidential Information may be disclosed (a) to its and its
Affiliates’ directors (or equivalent managers), officers, employees, independent
auditors or other experts and advisors, including accountants, legal counsel and
other advisors (collectively, the “Representatives”) on a “need to know” basis
solely in connection with the transactions contemplated hereby and who are
informed of the confidential nature of the Confidential Information and are or
have been advised of their obligation to keep the Confidential Information of
this type confidential; provided that such Person shall be responsible for its
Affiliates’ and their Representatives’ compliance with this paragraph; provided,
further, that unless the Borrower otherwise consents, no such disclosure shall
be made by the Administrative Agent, any Arranger, any Lender or any Affiliate
or Representative thereof to any Affiliate or Representative of the
Administrative Agent, any Arranger or any Lender that (i) is engaged as a
principal primarily in private equity, mezzanine financing or venture capital or
(ii) is a Disqualified Institution, (b) upon the demand or request of any
regulatory or governmental authority (including any self-regulatory body)
purporting to have jurisdiction over such Person or its Affiliates (in which
case such Person shall, (i) except with respect to any audit or examination
conducted by bank accountants or any Governmental Authority or regulatory or
self-regulatory authority exercising examination or regulatory authority, to the
extent permitted by law, inform the Borrower promptly in advance thereof and
(ii) use commercially reasonable efforts to ensure that any such information so
disclosed is accorded confidential treatment), (c) to the extent compelled by
legal process in, or reasonably necessary to, the defense of such legal,
judicial or administrative proceeding, in any legal, judicial or administrative
proceeding or otherwise as required by applicable Requirements of Law, rule or
regulation (in which case such Person shall (i) to the extent permitted by law,
inform the Borrower promptly in advance thereof and (ii) use commercially
reasonable efforts to ensure that any such information so disclosed is accorded
confidential treatment), (d) to any other party to this Agreement, (e) subject
to an acknowledgment and agreement by the relevant recipient that the
Confidential

 

149

--------------------------------------------------------------------------------


 

Information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as otherwise reasonably acceptable to the
Borrower and the Administrative Agent, including as set forth in the Information
Memorandum) in accordance with the standard syndication process of the Arrangers
or market standards for dissemination of the relevant type of information, which
shall in any event require “click through” or other affirmative action on the
part of the recipient to access the Confidential Information and acknowledge its
confidentiality obligations in respect thereof, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or prospective
Participant in, any of its rights or obligations under this Agreement, including
any SPC (in each case other than a Disqualified Institution), (ii) any pledgee
referred to in Section 9.05, (iii) any actual or prospective, direct or indirect
contractual counterparty (or its advisors) to any Derivative Transaction
(including any credit default swap) or similar derivative product (other than a
Disqualified Institution) relating to the Loan Parties and their obligations and
(iv) subject to the Borrower’s prior approval of the information to be disclosed
(not to be unreasonably withheld), to Moody’s or S&P in connection with
obtaining or maintaining ratings as required under Section 5.13, (f) with the
prior written consent of the Borrower, (g) to the extent the Confidential
Information becomes publicly available other than as a result of a breach of
this Section by such Person, its Affiliates or their respective Representatives
and (h) to the CUSIP bureau, solely to the extent such Confidential Information
is necessary to obtain CUSIP numbers in respect of the Term Facility and in
consultation with the Borrower.  For purposes of this Section, “Confidential
Information” means all information relating to Holdings, the Borrower and/or any
of its subsidiaries and their respective businesses or the Transactions
(including any information obtained by the Administrative Agent, any Lender, or
any Arranger, or any of their respective Affiliates or Representatives, based on
a review of the books and records relating to Holdings, the Borrower and/or any
of its subsidiaries and their respective Affiliates from time to time, including
prior to the date hereof) other than any such information that is publicly
available to the Administrative Agent or any Arranger, or Lender on a
non-confidential basis prior to disclosure by Holdings, the Borrower or any of
its subsidiaries.  In addition, the Administrative Agent or any Arranger may
disclose the existence of this Agreement and the information consisting of the
Closing Date, the identity of the Borrower, the structure, type and amount of
the Term Facility and the allotted roles to market data collectors and similar
service providers to the lending industry.  For the avoidance of doubt, in no
event shall any disclosure of the Confidential Information be made to any
Disqualified Institution (which was a Disqualified Institution at the time such
disclosure was made).

 

Section 9.14          No Fiduciary Duty.  Each of the Administrative Agent, the
Arrangers, each Lender and their respective Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
respective affiliates.  Each Loan Party agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Loan Party, its respective stockholders or its respective
affiliates, on the other.  Each Loan Party acknowledges and agrees that: 
(i) the transactions contemplated by the Loan Documents (including the exercise
of rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender, in its capacity as such, has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its respective stockholders or its
respective affiliates with respect to the transactions contemplated hereby (or
the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender has advised, is currently advising
or will advise any Loan Party, its respective stockholders or its respective
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender,
in its capacity as such, is acting solely as principal and not as the agent or
fiduciary of such Loan Party, its respective management, stockholders, creditors
or any other Person.  Each Loan Party acknowledges and agrees that such Loan
Party has consulted its own legal, tax and financial advisors to the extent it
deemed appropriate and that it is

 

150

--------------------------------------------------------------------------------


 

responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.

 

Section 9.15          Several Obligations.  The respective obligations of the
Lenders hereunder are several and not joint and the failure of any Lender to
make any Loan or perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder.

 

Section 9.16          USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act.

 

Section 9.17          Disclosure of Agent Conflicts.  Each Loan Party and each
Lender hereby acknowledge and agree that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

 

Section 9.18          Appointment for Perfection.  Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens for the
benefit of the Administrative Agent and the Lenders, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession.  If any Lender (other than the Administrative
Agent) obtains possession of any Collateral, such Lender shall notify the
Administrative Agent thereof and, promptly upon the Administrative Agent’s
request therefor, shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

 

Section 9.19          Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charged Amounts”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charged Amounts payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charged Amounts that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charged Amounts payable to such Lender in respect
of other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

Section 9.20          Conflicts.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control; provided that in the case of any
conflict or inconsistency between the Intercreditor Agreement and any Loan
Document, the terms of the Intercreditor Agreement shall govern and control.

 

Section 9.21          Release of Guarantors.  Notwithstanding anything in
Section 9.02(b) to the contrary, (a) any Subsidiary Guarantor shall
automatically be released from its obligations hereunder (and its Loan Guaranty
shall be automatically released) (i) upon the consummation of any permitted
transaction or series of related transactions if as a result thereof such
Subsidiary Guarantor ceases to be a Restricted Subsidiary (or becomes an
Excluded Subsidiary (other than pursuant to clause (a) of the definition
thereof) as a result of a single transaction or series of related transactions
permitted hereunder)

 

151

--------------------------------------------------------------------------------


 

and/or (ii) upon the occurrence of the Termination Date.  In connection with any
such release, the Administrative Agent shall promptly execute and deliver to the
relevant Loan Party, at such Loan Party’s expense, all documents that such Loan
Party shall reasonably request to evidence termination or release.  Any
execution and delivery of any document pursuant to the preceding sentence of
this Section 9.21 shall be without recourse to or warranty by the Administrative
Agent (other than as to the Administrative Agent’s authority to execute and
deliver such documents).

 

Section 9.22          Intercreditor Agreement.  REFERENCE IS MADE TO THE
INTERCREDITOR AGREEMENT.  EACH LENDER HEREUNDER AGREES THAT IT WILL BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO
THE INTERCREDITOR AGREEMENT AS “TERM LOAN ADMINISTRATIVE AGENT” AND ON BEHALF OF
SUCH LENDER.  THE PROVISIONS OF THIS SECTION 9.22 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.  REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. 
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT.  THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT
TO THE LENDERS UNDER THE ABL CREDIT AGREEMENT TO EXTEND CREDIT THEREUNDER AND
SUCH LENDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS AND THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE LIENS AND SECURITY
INTERESTS GRANTED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE LOAN DOCUMENTS IN
ANY COLLATERAL AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE ADMINISTRATIVE
AGENT WITH RESPECT TO ANY COLLATERAL ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

 

Section 9.23          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding between the parties hereto,
each party hereto acknowledges that that any liability of such EEA Financial
Institution  under this Agreement, to the extent such liability is unsecured,
may be subject to the write-down and conversion powers of an EEA Resolution
Authority and each party hereto agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by Buyer or Seller (as applicable); and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)        a reduction in full or in part or cancellation of any such liability;

 

152

--------------------------------------------------------------------------------


 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in Buyer or Seller, as applicable, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

 

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature Pages Follow]

 

153

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

HENNESSY ACQUISITION CORP. II. (which on the Closing Date shall be renamed as
DASEKE, INC.), as Holdings

 

 

 

 

By:

 /s/ Kevin Charlton

 

Name:

Kevin Charlton

 

Title:

President and Chief Operating Officer

 

 

 

 

 

HCAC MERGER SUB INC. (which on the Closing Date shall be merged with and into
the existing DASEKE, INC., with DASEKE, INC. as the surviving company, which
shall then be renamed as DASEKE COMPANIES, INC.), as the Borrower

 

 

 

 

 

 

 

By:

 /s/ Kevin Charlton

 

Name:

Kevin Charlton

 

Title:

Vice President and Secretary

 

 

 

 

 

The undersigned hereby confirms that, as a result of its merger with HCAC MERGER
SUB INC., it hereby assumes all of the rights and obligations of HCAC MERGER SUB
INC. under this Credit Agreement (which assumption is in furtherance of, and not
in lieu of, its assumption or deemed assumption by operation of law), and hereby
agrees to be joined to the Credit Agreement as the Borrower thereunder and that
all references to the “Borrower” shall be deemed to be references to the
undersigned.

 

 

 

DASEKE COMPANIES, INC.

 

 

 

By:

 /s/ R. Scott Wheeler

 

Name:

R. Scott Wheeler

 

Title:

Executive Vice President and Corporate Chief Financial Officer

 

[Signature Page to Project Cognac Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and as a Lender

 

 

 

 

By:

 /s/ Vipul Dhadda

 

Name:

Vipul Dhadda

 

Title:

Authorized Signatory

 

 

 

 

By:

 /s/ Joan Park

 

Name:

Joan Park

 

Title:

Authorized Signatory

 

[Signature Page to Project Cognac Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

B. C. HORNADY AND ASSOCIATES, INC.

 

BOYD BROS. TRANSPORTATION INC.

 

BOYD LOGISTICS, L.L.C.

 

BOYD LOGISTICS PROPERTIES, LLC

 

BOYD INTERMODAL, LLC

 

BROS. LLC

 

BULLDOG HIWAY EXPRESS

 

CENTRAL OREGON TRUCK COMPANY, INC.

 

DASEKE LOGISTICS, LLC

 

DASEKE LONE STAR, INC.

 

E. W. WYLIE CORPORATION

 

HORNADY LOGISTICS, LLC

 

HORNADY TRANSPORTATION, L. L.C.

 

HORNADY TRUCK LINE, INC.

 

J. GRADY RANDOLPH, INC.

 

JGR LOGISTICS, LLC

 

LONE STAR HEAVY HAUL, INC.

 

LONE STAR PROJECT SPECIALISTS, INC.

 

LONE STAR TRANSPORTATION, LLC

 

LST HOLDINGS, INC.

 

LST EQUIPMENT, INC.

 

MASHBURN TRUCKING, INC.

 

MID SEVEN TRANSPORTATION COMPANY

 

NATIONAL RIGGING, INC.

 

RANDOLPH BROTHERS, LLC

 

SMOKEY POINT DISTRIBUTING, INC.

 

SPD TRUCKING, LLC

 

TEXR ASSETS, L.L.C.

 

TEXR ASSETS 2, L.L.C.

 

TEXR EQUIPMENT, LLC

 

WTI TRANSPORT, INC.

 

 

By:

 /s/ Scott Wheeler

 

Name:

Scott Wheeler

 

Title:

Vice President

 

[Signature Page to Project Cognac Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)
Commitment Schedule

 

Term Loan Commitments

 

Lender

 

Initial Term Loan Commitment

 

Credit Suisse AG, Cayman Islands Branch

 

$

250,000,000

 

Total:

 

$

250,000,000

 

 

Delayed Draw Commitments

 

Lender

 

Initial Term Loan Commitment

 

Credit Suisse AG, Cayman Islands Branch

 

$

45,000,000

 

UBS Securities LLC

 

$

45,000,000

 

PNC Bank, National Association

 

$

10,000,000

 

Total:

 

$

100,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)
Dutch Auction

 

“Dutch Auction” means an auction (an “Auction”) conducted by any Affiliated
Lender or any Debt Fund Affiliate (any such Person, the “Auction Party”) in
order to purchase Term Loans, in accordance with the following procedures;
provided that no Auction Party shall initiate any Auction unless (I) at least
five Business Days have passed since the consummation of the most recent
purchase of Term Loans pursuant to an Auction conducted hereunder; or (II) at
least three Business Days have passed since the date of the last Failed Auction
which was withdrawn pursuant to clause (c)(i) below:

 

(a)           Notice Procedures.  In connection with any Auction, the Auction
Party will provide notification to the Auction Agent (as defined below) (for
distribution to the relevant Lenders) of the Term Loans that will be the subject
of the Auction (an “Auction Notice”).  Each Auction Notice shall be in a form
reasonably acceptable to the Auction Agent and shall (i) specify the maximum
aggregate principal amount of the Term Loans subject to the Auction, in a
minimum amount of $5,000,000 and whole increments of $1,000,000 in excess
thereof (or, in any case, such lesser amount of such Term Loans then outstanding
or which is otherwise reasonably acceptable to the Auction Agent and the
Administrative Agent (if different from the Auction Agent)) (the “Auction
Amount”), (ii) specify the discount to par (which may be a range (the “Discount
Range”) of percentages of the par principal amount of the Term Loans subject to
such Auction), that represents the range of purchase prices that the Auction
Party would be willing to accept in the Auction, (iii) be extended, at the sole
discretion of the Auction Party, to (x) each Lender and/or (y) each Lender with
respect to any Term Loan on an individual Class basis and (iv) remain
outstanding through the Auction Response Date.  The Auction Agent will promptly
provide each appropriate Lender with a copy of the Auction Notice and a form of
the Return Bid to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. on the date specified in the Auction
Notice (or such later date as the Auction Party may agree with the reasonable
consent of the Auction Agent) (the “Auction Response Date”).

 

(b)           Reply Procedures.  In connection with any Auction, each Lender
holding the relevant Term Loans subject to such Auction may, in its sole
discretion, participate in such Auction and may provide the Auction Agent with a
notice of participation (the “Return Bid”) which shall be in a form reasonably
acceptable to the Auction Agent, and shall specify (i) a discount to par (that
must be expressed as a price at which it is willing to sell all or any portion
of such Term Loans) (the “Reply Price”), which (when expressed as a percentage
of the par principal amount of such Term Loans) must be within the Discount
Range, and (ii) a principal amount of such Term Loans, which must be in whole
increments of $1,000,000 (or, in any case, such lesser amount of such Term Loans
of such Lender then outstanding or which is otherwise reasonably acceptable to
the Auction Agent) (the “Reply Amount”).  Lenders may only submit one Return Bid
per Auction, but each Return Bid may contain up to three bids only one of which
may result in a Qualifying Bid.  In addition to the Return Bid, the
participating Lender must execute and deliver, to be held in escrow by the
Auction Agent, an Assignment and Assumption with the dollar amount of the Term
Loans to be assigned to be left in blank, which amount shall be completed by the
Auction Agent (but in no such event shall the amount be in excess of the
principal amount of Term Loans such Lender has indicated it is willing to sell)
in accordance with the final determination of such Lender’s Qualifying Bid
pursuant to clause (c) below.  Any Lender whose Return Bid is not received by
the Auction Agent by the Auction Response Date shall be deemed to have declined
to participate in the relevant Auction with respect to all of its Term Loans.

 

--------------------------------------------------------------------------------


 

(c)           Acceptance Procedures.  Based on the Reply Prices and Reply
Amounts received by the Auction Agent prior to the applicable Auction Response
Date, the Auction Agent, in consultation with the Auction Party, will determine
the applicable price (the “Applicable Price”) for the Auction, which will be the
lowest Reply Price for which the Auction Party can complete the Auction at the
Auction Amount; provided that, in the event that the Reply Amounts are
insufficient to allow the Auction Party to complete a purchase of the entire
Auction Amount (any such Auction, a “Failed Auction”), the Auction Party shall
either, at its election, (i) withdraw the Auction or (ii) complete the Auction
at an Applicable Price equal to the highest Reply Price.  The Auction Party
shall purchase the relevant Term Loans (or the respective portions thereof) from
each Lender with a Reply Price that is equal to or lower than the Applicable
Price (“Qualifying Bids”) at the Applicable Price; provided that if the
aggregate proceeds required to purchase all Term Loans subject to Qualifying
Bids would exceed the Auction Amount for such Auction, the Auction Party shall
purchase such Term Loans at the Applicable Price ratably based on the principal
amounts of such Qualifying Bids (subject to rounding requirements specified by
the Auction Agent in its discretion).  If a Lender has submitted a Return Bid
containing multiple bids at different Reply Prices, only the bid with the lowest
Reply Price that is equal to or less than the Applicable Price will be deemed to
be the Qualifying Bid of such Lender (e.g., a Reply Price of $100 with a
discount to par of 2%, when compared to an Applicable Price of $100 with a 1%
discount to par, will not be deemed to be a Qualifying Bid, while, however, a
Reply Price of $100 with a discount to par of 2.50% would be deemed to be a
Qualifying Bid).  The Auction Agent shall promptly, and in any case within five
Business Days following the Auction Response Date with respect to an Auction,
notify (I) the Borrower of the respective Lenders’ responses to such
solicitation, the effective date of the purchase of Term Loans pursuant to such
Auction, the Applicable Price, and the aggregate principal amount of the Term
Loans and the tranches thereof to be purchased pursuant to such Auction,
(II) each participating Lender of the effective date of the purchase of Term
Loans pursuant to such Auction, the Applicable Price, and the aggregate
principal amount and the tranches of Term Loans to be purchased at the
Applicable Price on such date, (III) each participating Lender of the aggregate
principal amount and the tranches of the Term Loans of such Lender to be
purchased at the Applicable Price on such date and (IV) if applicable, each
participating Lender of any rounding and/or proration pursuant to the second
preceding sentence.  Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the Borrower and Lenders shall be conclusive
and binding for all purposes absent manifest error.

 

(d)           Additional Procedures.

 

(i)            Once initiated by an Auction Notice, the Auction Party may not
withdraw an Auction other than a Failed Auction.  Furthermore, in connection
with any Auction, upon submission by a Lender of a Qualifying Bid, such Lender
(each, a “Qualifying Lender”) will be obligated to sell the entirety or its
allocable portion of the Reply Amount, as the case may be, at the Applicable
Price.

 

(ii)           To the extent not expressly provided for herein, each purchase of
Term Loans pursuant to an Auction shall be consummated pursuant to procedures
consistent with the provisions in this definition, established by the Auction
Agent acting in its reasonable discretion and as reasonably agreed by the
Borrower.

 

(iii)          In connection with any Auction, the Borrower and the Lenders
acknowledge and agree that the Auction Agent may require as a condition to any
Auction, the payment of customary fees and expenses by the Auction Party in
connection therewith as agreed between the Auction Party and the Auction Agent.

 

3

--------------------------------------------------------------------------------


 

(iv)          Notwithstanding anything in any Loan Document to the contrary, for
purposes of this definition, each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon the Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

 

(v)           the Borrower and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this definition by
itself or through any Affiliate of the Auction Agent and expressly consent to
any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate.  The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any purchase of
Term Loans provided for in this definition as well as activities of the Auction
Agent.

 

“Auction Agent” means (a) the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor engaged by the Borrower (whether
or not an Affiliate of the Administrative Agent) to act as an arranger in
connection with any Dutch Auction; provided, that the Borrower shall not
designate the Administrative Agent as the Auction Agent without the prior
written consent of the Administrative Agent (it being understood that the
Administrative Agent shall be under no obligation to agree to act as the Auction
Agent); provided, further, that neither Holdings nor any of its subsidiaries may
act as the Auction Agent.

 

4

--------------------------------------------------------------------------------


 

Schedule 1.01(c)
Material Real Estate Assets

 

State

 

City

 

Street

 

Owner

Washington 98223

 

Arlington

 

19201 63rd Avenue NE

 

Smokey Point Distributing, Inc.

Washington 98223

 

Arlington

 

17305 59th Avenue NE

 

Smokey Point Distributing, Inc.

Oregon 97756

 

Redmond

 

394 NE Hemlock Avenue

 

Central Oregon Truck Company, Inc.

Alabama 35214

 

Birmingham

 

3900 ACIPCO Industrial Drive

 

Boyd Bros. Transportation, Inc.

Texas 77032

 

Houston

 

3002 Aldine Bender

 

LST Equipment, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 3.17
Capitalization and Subsidiaries

 

Subsidiary

 

Type

 

Holder

 

Type

 

% of Issued and 
Outstanding Shares

HCAC Merger Sub, Inc.

 

Corporation

 

N/A - dissolves

 

 

 

 

Daseke Companies, Inc.

 

Corporation

 

Daseke, Inc. (formerly Hennessy Capital Acquisition Corp. II)

 

Corporation

 

100%

SPD Trucking, LLC

 

Limited liability company

 

Daseke Companies, Inc.

 

Corporation

 

100%

Smokey Point Distributing, Inc.

 

Corporation

 

Daseke Companies, Inc.

 

Corporation

 

100%

E. W. Wylie Corporation

 

Corporation

 

Daseke Companies, Inc.

 

Corporation

 

100%

J. Grady Randolph, Inc.

 

Corporation

 

Daseke Companies, Inc.

 

Corporation

 

100%

Central Oregon Truck Company, Inc.

 

Corporation

 

Daseke Companies, Inc.

 

Corporation

 

100%

Boyd Logistics, L.L.C.

 

Limited liability company

 

Daseke Companies, Inc.

 

Corporation

 

100%

Boyd Bros. Transportation Inc.

 

Corporation

 

Daseke Companies, Inc.

 

Corporation

 

100%

Daseke Lone Star, Inc.

 

Corporation

 

Daseke Companies, Inc.

 

Corporation

 

100%

TexR Assets, L.L.C.

 

Limited liability company

 

Daseke Companies, Inc.

 

Corporation

 

100%

Bulldog Hiway Express

 

Corporation

 

Daseke Companies, Inc.

 

Corporation

 

100%

Hornady Truck Line, Inc.

 

Corporation

 

Daseke Companies, Inc.

 

Corporation

 

100%

B. C. Hornady and Associates, Inc.

 

Corporation

 

Daseke Companies, Inc.

 

Corporation

 

100%

Daseke Logistics, LLC

 

Limited liability company

 

Daseke Companies, Inc.

 

Corporation

 

100%

Bros. LLC

 

Limited liability company

 

J. Grady Randolph, Inc.

 

Corporation

 

100%

Randolph Brothers, LLC

 

Limited liability company

 

J. Grady Randolph, Inc.

 

Corporation

 

100%

JGR Logistics, LLC

 

Limited liability company

 

J. Grady Randolph, Inc.

 

Corporation

 

100%

Boyd Logistics Properties, LLC

 

Limited liability company

 

Boyd Logistics, L.L.C.

 

Limited liability company

 

100%

Boyd Intermodal, LLC

 

Limited liability company

 

Boyd Logistics, L.L.C.

 

Limited liability company

 

100%

WTI Transport, Inc.

 

Corporation

 

Boyd Bros. Transportation Inc.

 

Corporation

 

100%

Mid Seven Transportation Company

 

Corporation

 

Boyd Bros. Transportation Inc.

 

Corporation

 

100%

Lone Star Transportation, LLC

 

Limited liability company

 

Daseke Lone Star, Inc.

 

Corporation

 

100%

 

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Type

 

Holder

 

Type

 

% of Issued and 
Outstanding Shares

TexR Equipment, LLC

 

Limited liability company

 

Daseke Lone Star, Inc.

 

Corporation

 

100%

TexR Assets 2. L.L.C.

 

Limited liability company

 

Daseke Lone Star, Inc.

 

Corporation

 

100%

LST Holdings, Inc.

 

Corporation

 

TexR Assets, L.L.C.

 

Limited liability company

 

100%

Lone Star Heavy Haul, Inc.

 

Corporation

 

LST Holdings, Inc.

 

Corporation

 

100%

Lone Star Project Specialists, Inc.

 

Corporation

 

LST Holdings, Inc.

 

Corporation

 

100%

LST Equipment Inc.

 

Corporation

 

LST Holdings, Inc.

 

Corporation

 

100%

National Rigging, Inc.

 

Corporation

 

Lone Star Project Specialists, Inc.

 

Corporation

 

100%

Mashburn Trucking, Inc.

 

Corporation

 

Lone Star Project Specialists, Inc.

 

Corporation

 

100%

Hornady Transportation, L. L. C.

 

Limited liability company

 

Hornady Truck Line, Inc.

 

Corporation

 

100%

Hornady Logistics, LLC

 

Limited liability company

 

Hornady Truck Line, Inc.

 

Corporation

 

100%

 

7

--------------------------------------------------------------------------------


 

Schedule 5.15
Post-Closing Obligations

 

1.              Within ten (10) Business Days after the Closing Date (as may be
extended by the Collateral Agent in its sole discretion), the Borrower shall
deliver, or cause to be delivered, to the Collateral Agent an endorsement naming
the Collateral Agent as (i) loss payee (in the case of property insurance) or
(ii) additional insured on behalf of the Secured Parties (in the case of
liability insurance), in each case in a manner acceptable to the Collateral
Agent, with respect to each insurance policy required to be maintained under
Section 5.05 of the Credit Agreement

 

2.              Within forty-five (45) days after the Closing Date (as may be
extended by the Collateral Agent in its sole discretion), the Borrower shall
file, or cause to be filed, the UCC-3 financing statements or, with respect to
any mortgage liens, mortgage releases in appropriate form for recordation in the
relevant jurisdictions, in each case to evidence the release of record of each
of the Liens marked “**” in Schedule 6.02 to this Agreement with respect to any
Indebtedness that (i) has been paid in full in connection with the Target
Refinancing, or (ii) has otherwise been paid in full on or prior to the Closing
Date:

 

3.              Within ninety (90) days after the Closing Date (as may be
extended by the Administrative Agent in its sole discretion), the Administrative
Agent shall have received, with respect to all Material Real Estate Assets
listed on Schedule 1.01(c), a Mortgage and any necessary UCC fixture filing in
respect thereof, in each case together with, to the extent customary and
appropriate (as reasonably determined by the Administrative Agent and the
Borrower), all documentation and evidence described in the definition of
“Collateral and Guarantee Requirement”.

 

--------------------------------------------------------------------------------


 

Schedule 6.01
Existing Indebtedness(1)

 

 

 

Borrower

 

Lender

 

Loan Agreement

 

Date

 

Original
Principal

 

Outstanding
Principal

 

1.

 

Smokey Point Distributing, Inc.

 

Texas Capital Bank, NA

 

Master Equipment Lease Agreement 001354 and related Pricing Payment Addendums as
follows‡

 

NA

 

NA

 

NA

 

 

 

a.

 

 

 

001354-7

 

6/12/2015

 

$

975,242.09

 

$

65,3039.87

 

 

 

b.

 

 

 

001354-8

 

7/20/2015

 

$

2,688,901.88

 

$

1,843,885.92

 

 

 

c.

 

 

 

001354-11

 

3/17/2016

 

$

184,975.00

 

$

150,398.90

 

 

 

d.

 

 

 

001354-12

 

7/17/2016

 

$

32,571.38

 

$

28,725.98

 

 

 

e.

 

 

 

001354-13

 

9/1/2016

 

$

129,737.20

 

$

113,404.05

 

 

 

f.

 

 

 

001354-14

 

12/14/2016

 

$

267,580.60

 

$

233,729.67

 

2.

 

Smokey Point Distributing, Inc.

 

Volvo Financial Services, a division of VFS US LLC

 

Master Loan and Security Agreement No. 500-7630534

 

08/08/2013

 

NA

 

NA

 

 

 

a.

 

 

 

500-7630534 — Schedule 003‡

 

7/1/2013

 

$

1,318,783.26

 

$

421,159.43

 

2.

 

E.W. Wylie Corporation

 

De Lage Laden Financial Services, Inc.

 

Equipment Lease Agreement‡

 

7/10/2012

 

$

365,000.00

 

$

141,767.58

 

3.

 

E.W. Wylie Corporation

 

Mack Financial Services, a division of VFS US LLC

 

Master Loan and Security Agreement‡

 

4/3/2013

 

NA

 

NA

 

 

 

a.

 

Volvo Financial Services

 

501-7521931 - Schedule 028

 

7/23/2014

 

$

427,031.00

 

$

284,055.69

 

 

 

b.

 

Volvo Financial Services

 

501-7521931 - Schedule 029

 

7/29/2014

 

$

142,607.00

 

$

94,806.30

 

 

 

c.

 

Mack Financial Services

 

501-7521931 - Schedule 030

 

7/31/2014

 

$

254,159.00

 

$

169,497.88

 

 

 

d.

 

Mack Financial Services

 

501-7521931 - Schedule 031

 

8/14/2014

 

$

268,554.56

 

$

178,966.89

 

 

 

e.

 

Mack Financial Services

 

501-7521931 - Schedule 032

 

8/20/2014

 

$

126,672.00

 

$

85,839.19

 

 

 

f.

 

Mack Financial Services

 

501-7521931 - Schedule 033

 

8/27/2014

 

$

268,554.56

 

$

182,289.74

 

 

 

g.

 

Volvo Financial Services

 

501-7521931 - Schedule 034

 

9/16/2014

 

$

853,667.00

 

$

588,709.99

 

 

 

h.

 

Mack Financial Services

 

501-7521931 - Schedule 042

 

4/10/2015

 

$

125,884.00

 

$

94,882.25

 

 

 

i.

 

Volvo Financial Services

 

501-7521931 - Schedule 043

 

5/22/2015

 

$

377,407.00

 

$

298,522.96

 

 

 

j.

 

Volvo Financial Services

 

501-7521931 - Schedule 047

 

7/31/2015

 

$

144,619.00

 

$

115,816.84

 

 

--------------------------------------------------------------------------------

(1)  Instruments marked “‡” represent secured indebtedness.

 

--------------------------------------------------------------------------------


 

 

 

Borrower

 

Lender

 

Loan Agreement

 

Date

 

Original
Principal

 

Outstanding
Principal

 

4.

 

E.W. Wylie Corporation

 

PACCAR

 

Direct Loan Security Agreement‡

 

11/14/2016

 

$

2,964,340.00

 

$

2,869,779.03

 

5.

 

J. Grady Randolph, Inc.

 

Webster Capital

 

Master Loan and Security Agreement No. 64862‡

 

3/4/2010

 

NA

 

NA

 

 

 

a.

 

 

 

64862-06

 

2/1/2016

 

$

3,014,086.48

 

$

2,418,656.37

 

 

 

b.

 

 

 

64862-07

 

5/11/2016

 

$

657,195.60

 

$

580,066.75

 

6.

 

J. Grady Randolph, Inc.

 

J Grady Randolph

 

Pledge Agreement‡

 

3/2/2005

 

$

780,000.00

 

$

49,042

 

7.

 

J. Grady Randolph, Inc.

 

Branch Banking and Trust Company

 

Retail Installment Sale Contract Simple Finance Charge

 

9/13/2013

 

$

70,618.22

 

$

23,819.03

 

8.

 

J. Grady Randolph, Inc.

 

Key Equipment Finance

 

Installment Payment Agreement

 

12/24/2012

 

$

163,409.00

 

$

19,602.22

 

9.

 

Central Oregon Truck Company

 

City of Redmond

 

Promissory Note‡

 

4/1/2013

 

$

112,500

 

$

22,500.00

 

10.

 

Central Oregon Truck Company

 

Columbia State Bank

 

1309005957‡

 

10/30/2013

 

$

3,000,000

 

$

2,732,678.99

 

11.

 

Central Oregon Truck Company

 

Columbia State Bank

 

1409004623‡

 

10/27/2014

 

$

1,100,000

 

$

1,133,156.00

 

12.

 

Bulldog Hiway Express

 

TD Equipment Finance, Inc.

 

Master Lease Agreement‡

 

9/27/2011

 

NA

 

NA

 

 

 

a.

 

 

 

Schedule No. 40100848

 

6/24/2013

 

$

1,238,729.50

 

$

329,376.75

 

 

 

b.

 

 

 

Schedule No. 40110833

 

5/21/2014

 

$

1,275,883.20

 

$

586,606.02

 

 

 

c.

 

 

 

Schedule No. 40102434

 

7/18/2013

 

$

1,238,729.50

 

$

350,594.24

 

 

 

d.

 

 

 

Schedule No. 40103122

 

8/7/2013

 

$

1,858,094.25

 

$

558,625.44

 

 

 

e.

 

 

 

Schedule No. 40110383

 

5/14/2014

 

$

637,941.60

 

$

294,334.56

 

 

 

f.

 

 

 

Schedule No. 40110249

 

4/23/2014

 

$

637,941.60

 

$

235,613.82

 

18.

 

Lone Star Transportation, LLC

 

BBVA Compass Financial Corp.

 

Loan and Security Agreement No. 567‡

 

 

 

 

 

 

 

 

 

a.

 

 

 

Promissory Note No. 002

 

6/2/2016

 

$

3,700,000.00

 

$

3,388,597.52

 

19.

 

TexR Equipment, LLC

 

Wells Fargo Equipment Finance, Inc.

 

Combination Loan and Security Agreement‡

 

NA

 

NA

 

NA

 

 

 

a.

 

 

 

Contract No.: 149236-737

 

4/18/2016

 

$

493,845.60

 

$

416,075.79

 

 

 

b.

 

 

 

Contract No.:149236-738

 

5/5/2016

 

$

152,419.11

 

$

130,864.45

 

 

 

c.

 

 

 

Contract No.:149236-739

 

5/12/2016

 

$

316,489.00

 

$

271,732.02

 

 

10

--------------------------------------------------------------------------------


 

 

 

Borrower

 

Lender

 

Loan Agreement

 

Date

 

Original
Principal

 

Outstanding
Principal

 

20.

 

Lone Star Transportation, LLC

 

Wells Fargo Equipment Finance, Inc.

 

Combination Loan and Security Agreement‡

 

 

 

 

 

 

 

 

 

a.

 

 

 

Contract No.: 83564-702

 

5/19/2016

 

$

1,351,920.59

 

$

1,221,150.89

 

 

 

b.

 

 

 

Contract No.: 83564-703

 

6/1/2016

 

$

2,182,440.89

 

$

1,995,043.50

 

21.

 

Boyd Bros. Transportation Inc.

 

GE Capital Corp.

 

Loan and Security Agreement 9789329-001‡

 

12/16/2014

 

$

3,336,071.40

 

$

2,651,602.01

 

22.

 

Boyd Bros. Transportation Inc.

 

GE Capital Corp.

 

Loan and Security Agreement 9793370-001‡

 

1/16/2015

 

$

4,918,311.00

 

$

2,755,972.82

 

23.

 

Boyd Bros. Transportation Inc.

 

BMO Harris Bank N.A.

 

Loan and Security Agreement 9861489-001‡

 

4/18/2016

 

$

542,762.40

 

$

422,593.22

 

24.

 

Boyd Bros. Transportation Inc.

 

GE Capital Corp.

 

Loan and Security Agreement 9793354-001‡

 

1/16/2015

 

$

3,058,816.20

 

$

1,714,109.30

 

25.

 

Boyd Bros. Transportation Inc.

 

Regions Commercial Equipment Finance, LLC

 

Master Agreement 015-003595‡

 

NA

 

NA

 

NA

 

 

 

a.

 

 

 

EFA — 16

 

8/28/2015

 

$

258,108.00

 

$

198,966.57

 

 

 

b.

 

 

 

EFA — 18

 

9/30/2015

 

$

259,015.26

 

$

201,979.61

 

 

 

c.

 

 

 

EFA — 20

 

11/30/2015

 

$

259,015.26

 

$

209,593.34

 

 

 

d.

 

 

 

EFA — 22

 

4/1/2016

 

$

304,463.76

 

$

222,367.22

 

 

 

e.

 

 

 

EFA — 24

 

6/9/2016

 

$

282,492.02

 

$

222,109.16

 

26.

 

WTI Transportation, Inc.

 

BMO Harris Bank N.A.

 

Loan and Security Agreement 9867396001‡

 

6/10/2016

 

$

631,056.70

 

$

544,142.99

 

27.

 

WTI Transportation, Inc.

 

BMO Harris Bank N.A.

 

Loan and Security Agreement 9867396001‡

 

05/25/2016

 

$

1,009,690.72

 

$

886,508.85

 

28.

 

Hornady Truck Line, Inc.

 

Regions Commercial Equipment Finance, LLC

 

Promissory Note and Commercial Security Agreement 015-0001715- 032‡

 

6/12/2015

 

$

1,289,881.60

 

$

859,921.00

 

29.

 

Hornady Truck Line, Inc.

 

Regions Commercial Equipment Finance, LLC

 

Promissory Note and Commercial Security Agreement 015-0001715- 033‡

 

8/4/2015

 

$

1,300,809.86

 

$

910,566.98

 

 

11

--------------------------------------------------------------------------------


 

 

 

Borrower

 

Lender

 

Loan Agreement

 

Date

 

Original
Principal

 

Outstanding
Principal

 

30.

 

Hornady Transportation, LLC

 

PACCAR Financial Corp.

 

Security Agreement 292‡

 

10/21/2015

 

$

1,406,488

 

$

1,054,866.04

 

31.

 

Hornady Transportation, LLC

 

PACCAR Financial Corp.

 

Security Agreement 293‡

 

10/21/2015

 

$

1,366,187.70

 

$

1,024,641

 

32.

 

Hornady Transportation, LLC

 

PACCAR Financial Corp.

 

Security Agreement 294‡

 

12/2/2015

 

$

$

1,381,417.70

 

$

1,059,086.88

 

33.

 

Hornady Transportation, LLC

 

First Tennessee Bank

 

Promissory Note Loan No. 30090170‡

 

9/2/2016

 

$

3,414,922.00

 

$

3,150,550.59

 

34.

 

Hornady Truck Line, Inc.

 

Ally Financial

 

Retail Installment Sale Contract Simple Finance Charge

 

7/31/2014

 

$

56,575.52

 

$

25,701.21

 

35.

 

Hornady Transportation, LLC

 

Ally Financial

 

Retail Installment Sale Contract Simple Finance Charge

 

10/28/2015

 

$

29,367.84

 

$

14,523.20

 

36.

 

Hornady Transportation, LLC

 

Ally Financial

 

Retail Installment Sale Contract Simple Finance Charge

 

10/28/2015

 

$

29,218.40

 

$

13,095.34

 

37.

 

Hornady Truck Line, Inc.

 

Ally Financial

 

Retail Installment Sale Contract Simple Finance Charge

 

6/19/2014

 

$

38,002.40

 

$

17,216.43

 

38.

 

Hornady Truck Line, Inc.

 

Ally Financial

 

Retail Installment Sale Contract Simple Finance Charge

 

2/8/2015

 

$

20,961.28

 

$

12,485.96

 

39.

 

Hornady Truck Line, Inc.

 

Ally Financial

 

Retail Installment Sale Contract Simple Finance Charge

 

2/8/2015

 

$

20,271.36

 

$

9,728.74

 

40.

 

Hornady Truck Line, Inc.

 

BBVA Compass Financial Corp.

 

Loan and Security Agreement No. 546‡

 

11/4/2014

 

NA

 

NA

 

 

 

a.

 

 

 

Promissory Note No. 0002

 

12/5/2014

 

$

638,970.80

 

$

632,085.42

 

 

 

b.

 

 

 

Promissory Note No. 0003

 

05/05/2015

 

$

1,294,081.60

 

$

757,041.54

 

 

12

--------------------------------------------------------------------------------


 

Schedule 6.01(n)
Indebtedness Secured by Excluded Real Property

 

Loan Agreement

 

Mortgage

 

City

 

County

 

Address

 

Loan Party

Loan Agreement dated as of April 1, 2013, by and between Central Oregon Truck
Company, Inc., as borrower, and the City of Redmond, a municipal corporation of
the State of Oregon acting by and through the Redmond Urban Renewal Agency, as
Lender

 

Line of Credit Trust Deed, Security Agreement, Fixture Filing and Assignment of
Leases and Rents dated as of April 1, 2013, by Central Oregon Truck
Company, Inc., as grantor, and the City of Redmond acting through the Redmond
Urban Renewal Agency, as beneficiary

 

Redmond

 

Deschutes

 

394 NE Hemlock Avenue
Redmond, Oregon 97756

 

Central Oregon Truck Company, Inc.

Promissory Note dated as of October 30, 2013, by and between Central Oregon
Truck Company, Inc., as borrower, and Columbia State Bank, as Lender.

 

Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated as of October 30, 2013, by Central Oregon Truck Company, Inc., as
grantor, and Columbia State Bank, as beneficiary.

 

Redmond

 

Deschutes

 

394 NE Hemlock Avenue
Redmond, Oregon 97756

 

Central Oregon Truck Company, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 6.02
Existing Liens(2)

 

Liens securing indebtedness identified on Schedule 6.01 as being secured.

 

B. C. Hornady and Associates, Inc.

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with B. C. Hornady and Associates, Inc., as Debtor, and ServisFirst
Bank, as Secured Party, recorded with the Secretary of State of the State of
Alabama on November 26, 2013, as File Number: 13-7433641.**

 

Boyd Bros. Transportation, Inc.

 

1.                                      Lien evidenced by the judgment lien with
Angela Pratt c/o Boyd Brothers, as Debtor, and QHG of Alabama (Flowers Hosp), as
Secured Party, recorded with the Barbour County of the State of Alabama on
September 25, 2003, as File Number: C113 P 561.

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation, Inc., as Debtor, and General Electric
Capital Corporation, as Secured Party, recorded with the Secretary of State of
the State of Delaware on March 5, 2007, as File Number: 2007 0909613.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation, Inc., as Debtor, and BMO Harris Bank
N.A, as Secured Party, recorded with the Secretary of State of the State of
Delaware on April 2, 2007, as File Number: 2007 1322824.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and FCC Equipment
Financing, Inc., as Secured Party, recorded with the Secretary of State of the
State of Delaware on October 3, 2008, as File Number: 2008 3355417.**

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Compass Bank, as
Secured Party, recorded with the Secretary of State of the State of Delaware on
November 18, 2008, as File Number: 2008 3854864.**

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Capital One
Equipment Leasing & Finance, as Secured Party, recorded with the Secretary of
State of the State of Delaware on August 16, 2011, as File Number: 2011
3183244.**

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and People’s Capital
and Leasing Corp., as Secured Party, recorded with the Secretary of State of the
State of Delaware on December 1, 2011, as File Number: 2011 4580034.**

 

--------------------------------------------------------------------------------

(2)  Liens marked as “**” are subject to compliance with the post-closing
requirements set forth in item 2 of Schedule 5.15 to this Agreement.

 

--------------------------------------------------------------------------------


 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Compass Bank, as
Secured Party, recorded with the Secretary of State of the State of Delaware on
March 6, 2012, as File Number: 2012 0867814.**

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Regions Equipment
Finance Corporation, as Secured Party, recorded with the Secretary of State of
the State of Delaware on April 18, 2012, as File Number: 2012 1602400.**

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and BancorpSouth
Equipment Finance, A Division of BancorpSouth Bank, as Secured Party, recorded
with the Secretary of State of the State of Delaware on May 15, 2012, as File
Number: 2012 1865437.**

 

11.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Compass Bank, as
Secured Party, recorded with the Secretary of State of the State of Delaware on
May 22, 2012, as File Number: 2012 1969056.**

 

12.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Capital One
Equipment Leasing & Finance, as Secured Party, recorded with the Secretary of
State of the State of Delaware on June 7, 2012, as File Number: 2012 2186791.**

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Compass Bank, as
Secured Party, recorded with the Secretary of State of the State of Delaware on
June 11, 2012, as File Number: 2012 2226316.**

 

14.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Compass Bank, as
Secured Party, recorded with the Secretary of State of the State of Delaware on
June 28, 2012, as File Number: 2012 2514034.**

 

15.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and IBM Credit LLC, as
Secured Party, recorded with the Secretary of State of the State of Delaware on
December 24, 2012, as File Number: 2012 5023173.**

 

16.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and CIT Finance LLC,
as Secured Party, recorded with the Secretary of State of the State of Delaware
on February 24, 2014, as File Number: 2014 0702373.**

 

17.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and CIT Finance LLC,
as Secured Party, recorded with the Secretary of State of the State of Delaware
on February 24, 2014, as File Number: 2014 0702597.**

 

18.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and CIT Finance LLC,
as Secured Party, recorded with the Secretary of State of the State of Delaware
on February 24, 2014, as File Number: 2014 0702761.**

 

15

--------------------------------------------------------------------------------


 

19.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation, Inc., as Debtor, and ServisFirst Bank,
as Secured Party, recorded with the Secretary of State of the State of Delaware
on March 7, 2014, as File Number: 2014 0891689.**

 

20.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation, Inc., as Debtor, and EpicVue Capital
LLC, as Secured Party, recorded with the Secretary of State of the State of
Delaware on July 28, 2014, as File Number: 2014 3153137.**

 

21.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Thompson Tractor
Co., Inc., as Secured Party, recorded with the Secretary of State of the State
of Delaware on December 31, 2014, as File Number: 2014 5320056.**

 

22.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc. and Boyd Intermodal, LLC, as
Debtors, and Regions Commercial Equipment Finance, LLC, as Secured Party,
recorded with the Secretary of State of the State of Delaware on August 31,
2015, as File Number: 2015 3818613.

 

23.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc. and Boyd Intermodal, LLC, as
Debtors, and Regions Commercial Equipment Finance, LLC, as Secured Party,
recorded with the Secretary of State of the State of Delaware on December 3,
2015, as File Number: 2015 5786016.

 

24.                               Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc., as Debtor, and Regions Commercial
Equipment Finance, LLC, as Secured Party, recorded with the Secretary of State
of the State of Delaware on June 15, 2016, as File Number: 2016 3609508.

 

Boyd Intermodal, LLC

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Intermodal, LLC, as Debtor, and Webster Capital
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Delaware on October 9, 2013, as File Number: 2013 3956696.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Intermodal, LLC, as Debtor, and Webster Capital
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Delaware on December 16, 2013, as File Number: 2013 4968815.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc. and Boyd Intermodal, LLC, as
Debtors, and Regions Commercial Equipment Finance, LLC, as Secured Party,
recorded with the Secretary of State of the State of Delaware on August 31,
2015, as File Number: 2015 3818613.

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with Boyd Bros. Transportation Inc. and Boyd Intermodal, LLC, as
Debtors, and Regions Commercial Equipment Finance, LLC, as Secured Party,
recorded with the Secretary of State of the State of Delaware on February 25,
2017, as File Number: 2015 5786016.

 

16

--------------------------------------------------------------------------------


 

Boyd Logistics Properties, LLC

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc. and Boyd Logistics, L.L.C., as Debtors, and
Regions Commercial Equipment Finance, LLC, as Secured Party, recorded with the
Secretary of State of the State of Alabama on September 1, 2015, as File Number:
15-0464192.

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc. and Boyd Logistics, L.L.C., as Debtors, and
Regions Commercial Equipment Finance, LLC, as Secured Party, recorded with the
Secretary of State of the State of Alabama on December 4, 2015, as File Number:
15-0636838.**

 

Bros. LLC

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with Bros., LLC, as Debtor, and BancorpSouth Equipment Finance, a
division of BancorpSouth Bank, as Secured Party, recorded with the Secretary of
State of the State of South Carolina on July 18, 2012, as File Number:
120718-1218389.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Bros., LLC, as Debtor, and BancorpSouth Equipment Finance, a
division of BancorpSouth Bank, as Secured Party, recorded with the Secretary of
State of the State of South Carolina on December 27, 2012, as File Number:
121227-1158113.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Bros., LLC and J. Grady Randolph, Inc., as Debtors, and BBVA
Compass Financial Corporation, as Secured Party, recorded with the Secretary of
State of the State of South Carolina on September 30, 2013, as File Number:
130930-1519224.

 

Bulldog Hiway Express

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on February 22, 2012, as File Number: 120222-1340118.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and ServisFirst Bank, as
Secured Party, recorded with the Secretary of State of the State of South
Carolina on October 7, 2015, as File Number: 151007-1100418.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Highway Express, as Debtor, and Pugh Oil Co Inc, as
Secured Party, recorded with the Secretary of State of the State of South
Carolina on December 30, 2015, as File Number: 151230-1708480.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on September 19, 2011, as File Number: 110919-1025355.**

 

17

--------------------------------------------------------------------------------


 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on February 22, 2012, as File Number: 120222-1340118.**

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on June 27, 2013, as File Number: 130627-1522107.

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on May 27, 2014, as File Number: 140527-1246191.

 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on August 5, 2013, as File Number: 130805-1358023.

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and Webster Capital
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of South Carolina on August 26, 2013, as File Number: 130826-1933376.

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on August 28, 2013, as File Number: 130828-1321356.

 

11.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on May 6, 2014, as File Number: 140506-1024596.

 

12.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on May 19, 2014, as File Number: 140519-1452306.

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and TD Equipment Finance, Inc.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on May 27, 2014, as File Number: 140527-1246191.**

 

14.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and Corporation Service
Company, As Representative, as Secured Party,

 

18

--------------------------------------------------------------------------------


 

recorded with the Secretary of State of the State of South Carolina on March 23,
2015, as File Number: 150323-1346277.**

 

15.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and Corporation Service
Company, As Representative, as Secured Party, recorded with the Secretary of
State of the State of South Carolina on May 26, 2015, as File Number:
150526-1529433.**

 

16.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and ServisFirst Bank, as
Secured Party, recorded with the Secretary of State of the State of South
Carolina on October 7, 2015, as File Number: 151007-1100418.**

 

17.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and C T Corporation System, as
representative, as Secured Party, recorded with the Secretary of State of the
State of South Carolina on May 9, 2016, as File Number: 160509-1207161.**

 

18.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and ServisFirst Bank, as
Secured Party, recorded with the Secretary of State of the State of South
Carolina on June 15, 2016, as File Number: 160615-1144471.**

 

19.                               Lien evidenced by the UCC-1 Financing
Statement with Bulldog Hiway Express, as Debtor, and Fifth Third Equipment
Finance Company, its successors and/or assigns, as Secured Party, recorded with
the Secretary of State of the State of South Carolina on July 11, 2016, as File
Number: 160711-1144116.**

 

Central Oregon Truck Company, Inc.

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with Central Oregon Truck Company, Inc., as Debtor, and Les Schwab
Warehouse Center, Inc., as Secured Party, recorded with the Secretary of State
of the State of Oregon on June 30, 2011, as File Number: 8824606.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Central Oregon Truck Company, Inc., as Debtor, and Columbia State
Bank, as Secured Party, recorded with the Secretary of State of the State of
Oregon on November 6, 2013, as File Number: 89879750.

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Central Oregon Truck Company, Inc., as Debtor, and Columbia State
Bank, as Secured Party, recorded with the Secretary of State of the State of
Oregon on September 12, 2014, as File Number: 90228609.**

 

4.                                      Lien evidenced by the judgment lien
against Central Oregon Truck Company, Inc., as Debtor, and Michael T. Brown, as
Secured Party, recorded with the US District Court of the State of Oregon on
June 16, 2018, as Case Number: 6:08-cv-06178-TC.

 

5.                                      Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated as of October 30, 2013, by
Central Oregon Truck Company, Inc., as grantor, and Columbia State Bank, as
beneficiary.

 

19

--------------------------------------------------------------------------------


 

6.                                      Line of Credit Trust Deed, Security
Agreement, Fixture Filing and Assignment of Leases and Rents dated as of
April 1, 2013, by Central Oregon Truck Company, Inc., as grantor, and the City
of Redmond acting through the Redmond Urban Renewal Agency, as beneficiary

 

Daseke Logistics, LLC

 

1.                                      N/A

 

Daseke Lone Star, Inc.

 

1.                                      Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, from Daseke Lone Star, Inc., as
mortgagor to Origin Bank, as mortgagee, dated effective April 26, 2016 and
recorded Webb County, Texas, as Document No. 1263341, Volume 4038, Page 563 on
April 28, 2016.**

 

Daseke, Inc.

 

1.                                      N/A

 

E. W. Wylie Corporation

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and FPC Funding II, LLC, as
Secured Party, recorded with the Secretary of State of the State of North Dakota
on May 15, 2008, as File Number: 08-000463342-9.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Capital One, N.A., as
Secured Party, recorded with the Secretary of State of the State of North Dakota
on April 16, 2012, as File Number: 12-000740472-3.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and De Lage Landen Financial
Services, Inc., as Secured Party, recorded with the Secretary of State of the
State of North Dakota on July 26, 2012, as File Number: 12-000762268-1.

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and De Lage Landen Financial
Services, Inc., as Secured Party, recorded with the Secretary of State of the
State of North Dakota on January 4, 2013, as File Number: 13-000795498-0.**

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and U.S. Bank Equipment
Finance, a division of U.S. Bank National Association, as Secured Party,
recorded with the Secretary of State of the State of North Dakota on April 9,
2013, as File Number: 13-000819763-4.**

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and U.S. Bank Equipment
Finance, as Secured Party, recorded with the Secretary

 

20

--------------------------------------------------------------------------------


 

of State of the State of North Dakota on August 1, 2013, as File Number:
13-000847616-5.**

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and State Bank & Trust of
Kenmare, as Secured Party, recorded with the Secretary of State of the State of
North Dakota on February 12, 2014, as File Number: 14-000888413-8.**

 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Citizens State Bank, as
Secured Party, recorded with the Secretary of State of the State of North Dakota
on February 12, 2014, as File Number: 14-000888422-9.**

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and U.S. Bank Equipment
Finance, as Secured Party, recorded with the Secretary of State of the State of
North Dakota on July 24, 2014, as File Number: 14-000925293-2.**

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Marco, Inc., as Secured
Party, recorded with the Secretary of State of the State of North Dakota on
January 9, 2015, as File Number: 15-000956133-6.**

 

11.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Citizens State Bank, as
Secured Party, recorded with the Secretary of State of the State of North Dakota
on February 17, 2015, as File Number: 15-000963974-8.**

 

12.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Northwestern Bank, as
Secured Party, recorded with the Secretary of State of the State of North Dakota
on February 27, 2015, as File Number: 15-000966238-3.**

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Winona National Bank, as
Secured Party, recorded with the Secretary of State of the State of North Dakota
on March 9, 2015, as File Number: 15-000968244-5. **

 

14.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and State Bank of Chandler,
as Secured Party, recorded with the Secretary of State of the State of North
Dakota on March 9, 2015, as File Number: 15-000968248-9.**

 

15.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Citizens National Bank,
as Secured Party, recorded with the Secretary of State of the State of North
Dakota on March 19, 2015, as File Number: 15-000969377-7.**

 

16.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Valley Premier Bank, as
Secured Party, recorded with the Secretary of State of the State of North Dakota
on March 27, 2015, as File Number: 15-000972353-6.**

 

21

--------------------------------------------------------------------------------


 

17.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Corporation Service
Company, As Representative, as Secured Party, recorded with the Secretary of
State of the State of North Dakota on April 7, 2015, as File Number:
15-000974757-8.**

 

18.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Marco, Inc., as Secured
Party, recorded with the Secretary of State of the State of North Dakota on
May 7, 2015, as File Number: 15-000981990-6.**

 

19.                               Lien evidenced by the UCC-1 Financing
Statement with E. W. Wylie Corporation, as Debtor, and Corporation Service
Company, As Representative, as Secured Party, recorded with the Secretary of
State of the State of North Dakota on October 14, 2015, as File Number:
15-001014905-5.**

 

HCAC Merger Sub, Inc.

 

1.                                      N/A

 

Hennessy Capital Acquisition Corp. II

 

1.                                      N/A

 

Hornady Logistics, LLC

 

1.                                      N/A

 

Hornady Truck Line, Inc.

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and First Continental
Leasing, a division of BancorpSouth Bank, as Secured Party, recorded with the
Secretary of State of the State of Alabama on September 21, 2001, as File
Number: 2001-36718.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and Regions Equipment
Finance Corporation, as Secured Party, recorded with the Secretary of State of
the State of Alabama on February 1, 2012, as File Number: 12-0079265.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and Regions Equipment
Finance Corporation, as Secured Party, recorded with the Secretary of State of
the State of Alabama on March 12, 2012, as File Number: 12-7057133.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and Regions Equipment
Finance Corporation, as Secured Party, recorded with the Secretary of State of
the State of Alabama on March 28, 2012, as File Number: 12-7073754.**

 

22

--------------------------------------------------------------------------------


 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and Regions Commercial
Equipment Finance, LLC, as Secured Party, recorded with the Secretary of State
of the State of Alabama on May 8, 2012, as File Number: 12-7122279.**

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and ServisFirst Bank, as
Secured Party, recorded with the Secretary of State of the State of Alabama on
January 2, 2013, as File Number: 13-0018992.**

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and ServisFirst Bank, as
Secured Party, recorded with the Secretary of State of the State of Alabama on
April 15, 2013, as File Number: 13-0178840.**

 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and Regions Commercial
Equipment Finance, LLC, as Secured Party, recorded with the Secretary of State
of the State of Alabama on July 29, 2013, as File Number: 13-7259000.**

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and BancorpSouth Equipment
Finance, a division of BancorpSouth Bank, as Secured Party, recorded with the
Secretary of State of the State of Alabama on August 5, 2014, as File Number:
14-0333094.**

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and Regions Commercial
Equipment Finance, LLC, as Secured Party, recorded with the Secretary of State
of the State of Alabama on June 15, 2015, as File Number: 15-0301020.

 

11.                               Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and Regions Commercial
Equipment Finance, LLC, as Secured Party, recorded with the Secretary of State
of the State of Alabama on August 7, 2015, as File Number: 15-0410253.

 

12.                               Lien evidenced by the UCC-1 Financing
Statement with Hornady Truck Line, Inc., as Debtor, and ServisFirst Bank, as
Secured Party, recorded with the Secretary of State of the State of Alabama on
November 9, 2015, as File Number: 15-0589331.**

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with HORNADY TRUCK LINE, INC., as Debtor, and Regions Commercial
Equipment Finance, LLC, as Secured Party, recorded with the Secretary of State
of the State of Alabama on July 26, 2016, as File Number: 16-0395159.**

 

14.                               Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, from Hornady Truck Line, Inc., as
mortgagor to Origin Bank, as mortgagee, dated effective April 26, 2016 and
recorded in Monroe County, Alabama, in Book 820, Page 92 on May 9, 2016.**

 

23

--------------------------------------------------------------------------------


 

J. Grady Randolph, Inc.

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with J. Grady Randolph, Inc., as Debtor, and Branch Banking and Trust
Company of SC, as Secured Party, recorded with the Secretary of State of the
State of South Carolina on June 3, 2013, as File Number: 130603-1352443.

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Bros., LLC and J. Grady Randolph, Inc., as Debtors, and BBVA
Compass Financial Corporation, as Secured Party, recorded with the Secretary of
State of the State of South Carolina on September 30, 2013, as File Number:
130930-1519224.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with J. Grady Randolph, Inc., as Debtor, and Webster Capital
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of South Carolina on November 7, 2013, as File Number: 131107-0845493.

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with J. Grady Randolph, Inc., as Debtor, and Signature Financial LLC,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on January 24, 2014, as File Number: 140424-1811064.**

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with J. Grady Randolph, Inc., as Debtor, and Susquehanna Commercial
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of South Carolina on April 15, 2014, as File Number: 140415-1459024.

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with J. Grady Randolph, Inc., as Debtor, and Texas Capital Bank, N.A.,
as Secured Party, recorded with the Secretary of State of the State of South
Carolina on August 26, 2014, as File Number: 140826-1326485.**

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with J. Grady Randolph, Inc., as Debtor, and EpicVue Capital LLC, as
Secured Party, recorded with the Secretary of State of the State of South
Carolina on October 16, 2014, as File Number: 141016-1928441.**

 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with J. Grady Randolph, Inc., as Debtor, and Webster Capital
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of South Carolina on December 1, 2014, as File Number: 141201-1040045.

 

JGR Logistics, LLC

 

1.                                      N/A

 

Lone Star Heavy Haul, Inc.

 

1.                                      N/A

 

24

--------------------------------------------------------------------------------


 

Lone Star Project Specialists, Inc.

 

1.                                      N/A

 

Lone Star Transportation, LLC

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation, LLC, as Debtor, and Wells Fargo
Equipment Finance, Inc., as Secured Party, recorded with the Secretary of State
of the State of Texas on March 7, 2008, as File Number: 08-0008281330.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation, LLC, as Debtor, and Wells Fargo
Equipment Finance, Inc., as Secured Party, recorded with the Secretary of State
of the State of Texas on March 21, 2008, as File Number: 08-0009937137.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation, LLC, as Debtor, and EverBank Commercial
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on June 7, 2011, as File Number: 11-0016746218.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation, LLC, as Debtor, and EverBank Commercial
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on December 10, 2012, as File Number: 12-0038281893.**

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation, LLC, as Debtor, and Wells Fargo
Equipment Finance, Inc., as Secured Party, recorded with the Secretary of State
of the State of Texas on May 19, 2016, as File Number: 16-0016224183.

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation, LLC, as Debtor, and Wells Fargo
Equipment Finance, Inc., as Secured Party, recorded with the Secretary of State
of the State of Texas on May 1, 2016, as File Number: 16-0017694569.

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation and MHC Kenworth Truck Dealership
(additional debtor name missing from Certified Listing), as Debtors, and Convoy
Servicing Company, as Secured Party, recorded with the Secretary of State of the
State of Texas on July 25, 2016, as File Number: 16-0024288738.**

 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation and MHC Kenworth Truck Dealership
(additional debtor name missing from Certified Listing), as Debtors, and Convoy
Servicing Company, as Secured Party, recorded with the Secretary of State of the
State of Texas on July 25, 2016, as File Number: 16-0024292056.**

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation and MHC Kenworth Truck Dealership
(additional debtor name missing from Certified Listing), as Debtors, and Convoy
Servicing Company, as Secured Party, recorded with

 

25

--------------------------------------------------------------------------------


 

the Secretary of State of the State of Texas on August 2, 2016, as File Number:
16-0025215305.**

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation and MHC Kenworth Truck Dealership
(additional debtor name missing from Certified Listing), as Debtors, and Convoy
Servicing Company, as Secured Party, recorded with the Secretary of State of the
State of Texas on September 6, 2016, as File Number: 16-0029440177.**

 

11.                               Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation and MHC Kenworth Truck Dealership
(additional debtor name missing from Certified Listing), as Debtors, and Convoy
Servicing Company, as Secured Party, recorded with the Secretary of State of the
State of Texas on September 27, 2016, as File Number: 16-0031939901.**

 

12.                               Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation LLC and MHC Kenworth Truck Dealership
(additional debtor name missing from Certified Listing), as Debtors, and Convoy
Servicing Company, as Secured Party, recorded with the Secretary of State of the
State of Texas on October 25, 2016, as File Number: 16-0035138138.**

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation, LLC, as Debtor, and Texas Star Bank, as
Secured Party, recorded with the Secretary of State of the State of Texas on
October 28, 2016, as File Number: 16-0035599846.**

 

14.                               Lien evidenced by the UCC-1 Financing
Statement with Lone Star Transportation LLC and MHC Kenworth Truck Dealership
(additional debtor name missing from Certified Listing), as Debtors, and Convoy
Servicing Company, as Secured Party, recorded with the Secretary of State of the
State of Texas on November 14, 2016, as File Number: #16-0037068748.

 

15.                               Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, from J. Grady Randolph, Inc., as
mortgagor to Origin Bank, as mortgagee, dated effective April 26, 2016 and
recorded in Cherokee County, South Carolina, as Document No. 201600001796,
Volume 84, Page 2200 on April 28, 2016.**

 

LST Equipment, Inc.

 

1.                                      Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, from LST Equipment, Inc., as
mortgagor to Origin Bank, as mortgagee, dated effective April 26, 2016 and
recorded in Tulsa County, Oklahoma, as Document No. 2016039948 on April 29,
2016.**

 

2.                                      Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, from LST Equipment, Inc., as
mortgagor to Origin Bank, as mortgagee, dated effective April 26, 2016 and
recorded in Cooke County, Texas, as Document No. 2016-65183 on April 28, 2016.**

 

26

--------------------------------------------------------------------------------


 

3.                                      Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, from LST Equipment, Inc., as
mortgagor to Origin Bank, as mortgagee, dated effective April 26, 2016 and
recorded in Harris County, Texas, as Document No. RP-2016-176550 on April 28,
2016.**

 

LST Holdings, Inc.

 

1.                                      N/A

 

Mashburn Trucking, Inc.

 

1.                                      N/A

 

Mid Seven Transportation Company

 

1.                                      Lien evidenced by the judgment lien with
Mid Seven Transportation Company, as Debtor, and Charles R. Coffey, as Secured
Party, recorded with the Polk County Recorder of the State of Iowa on July 25,
2013, as Case Number: 05771 CVCV008403.

 

2.                                      Lien evidenced by the judgment lien with
Mid Seven Transportation Company, as Debtor, and Charles R. Coffey, as Secured
Party, recorded with the Polk County Recorder of the State of Iowa on
November 9, 2011, as Case Number: 05771 CVCV008898.

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Mid Seven Transportation Company, as Debtor, and EpicVue Capital
LLC, as Secured Party, recorded with the Secretary of State of the State of Iowa
on August 13, 2014, as File Number: X14024978-6.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with Mid Seven Transportation Company, as Debtor, and Regions
Commercial Equipment Finance, LLC, as Secured Party, recorded with the Secretary
of State of the State of Iowa on September 1, 2015, as File Number: P15004717-0.

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with Mid Seven Transportation Company, as Debtor, and Regions
Commercial Equipment Finance, LLC, as Secured Party, recorded with the Secretary
of State of the State of Iowa on October 1, 2015, as File Number: P15005299-5.

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with Mid Seven Transportation Company, as Debtor, and Regions
Commercial Equipment Finance, LLC, as Secured Party, recorded with the Secretary
of State of the State of Iowa on December 4, 2015, as File Number: P15006493-2.

 

National Rigging, Inc.

 

1.                                      N/A

 

27

--------------------------------------------------------------------------------


 

Randolph Brothers, LLC

 

1.                                      N/A

 

Smokey Point Distributing, Inc.

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and PNC Equipment
Finance, LLC, as Secured Party, recorded with the Department of Licensing of the
State of Washington on May 26, 2011, as File Number: 2011-146-8660-3.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and PNC Equipment
Finance, LLC, as Secured Party, recorded with the Department of Licensing of the
State of Washington on June 7, 2011, as File Number: 2011-158-0994-0.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Tom McLeod
Software, Inc., as Secured Party, recorded with the Department of Licensing of
the State of Washington on January 27, 2012, as File Number: 2012-030-7271-3.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Washington
Federal, as Secured Party, recorded with the Department of Licensing of the
State of Washington on June 18, 2014, as File Number: 2014-169- 2893-7.**

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Washington
Federal, as Secured Party, recorded with the Department of Licensing of the
State of Washington on July 3, 2014, as File Number: 2014-184-6879-0.**

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and EpicVue Capital
LLC, as Secured Party, recorded with the Department of Licensing of the State of
Washington on July 25, 2014, as File Number: 2014-206-1628-8.**

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on August 1, 2014, as File Number: 2014-213-3368-9.**

 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and U.S. Bank
Equipment Finance, A Division of U.S. Bank National Association, as Secured
Party, recorded with the Department of Licensing of the State of Washington on
August 22, 2014, as File Number: 2014-234-8412-9.**

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Transportation
Alliance Bank Inc. dba TAB Bank, as Secured Party,

 

28

--------------------------------------------------------------------------------


 

recorded with the Department of Licensing of the State of Washington on
September 30, 2014, as File Number: 2014-273-6095-5.

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Washington
Federal, as Secured Party, recorded with the Department of Licensing of the
State of Washington on September 30, 2014, as File Number: 2014-273-6259-1. **

 

11.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on December 30, 2014, as File Number: 2014-364-6254-1.**

 

12.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on March 30, 2015, as File Number: 2015-089-1069-7.**

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on April 30, 2015, as File Number: 2015-120-9020-0.**

 

14.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on May 28, 2015, as File Number: 2015-148-5684-2.**

 

15.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on June 22, 2015, as File Number: 2015-173-1505-6.

 

16.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on July 22, 2015, as File Number: 2015-203-9044-6.

 

17.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on August 18, 2015, as File Number: 2015-230-5441-3.**

 

18.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on January 21, 2016, as File Number: 2016-021-2210-1.

 

29

--------------------------------------------------------------------------------


 

19.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on May 4, 2016, as File Number: 2016-125-8120-2.**

 

20.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Fifth Third
Equipment Finance Company, its successors and/or assigns, as Secured Party,
recorded with the Department of Licensing of the State of Washington on May 24,
2016, as File Number: 2016-145- 3107-6.**

 

21.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on September 7, 2016, as File Number: 2016-251-8185-7.

 

22.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Fifth Third
Equipment Finance Company, its successors and/or assigns, as Secured Party,
recorded with the Department of Licensing of the State of Washington on
September 12, 2016, as File Number: 2016-256-9320-6.**

 

23.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Fifth Third
Equipment Finance Company, its successors and/or assigns, as Secured Party,
recorded with the Department of Licensing of the State of Washington on
October 26, 2016, as File Number: 2016-300-9944-4.**

 

24.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Texas Capital
Bank, N.A., as Secured Party, recorded with the Department of Licensing of the
State of Washington on December 19, 2016, as File Number: 2016-354-2669-6.

 

25.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Glasair Aviation
LLC, as Secured Party, recorded with the Snohomish County District Court of the
State of Washington on February 12, 2008, as File Number: S08-00028.

 

26.                               Lien evidenced by the UCC-1 Financing
Statement with Smokey Point Distributing, Inc., as Debtor, and Sovereign Bank,
as Secured Party, recorded with the Department of Licensing of the State of
Washington on March 4, 2015, as File Number: 2015-063-4826-3.**

 

27.                               Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing (Washington), from Smokey Point
Distributing, Inc., as grantor to First American Title Insurance Company, as
trustee, for the benefit of Sovereign Bank, as beneficiary, dated effective
February 19, 2015 and recorded in Snohomish County, Washington, as Document
No. 2015022603 on February 26, 2015.**

 

28.                               Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, from Smokey Point Distributing, Inc., as
mortgagor to Origin Bank, as mortgagee, dated

 

30

--------------------------------------------------------------------------------


 

effective April 26, 2016 and recorded Snohomish County, Washington, as Document
No. 201604280467 on April 28, 2016.**

 

SPD Trucking, LLC

 

1.                                      N/A

 

TexR Assets 2, L.L.C.

 

1.                                      N/A

 

TexR Assets, L.L.C.

 

1.                                      N/A

 

TexR Equipment, LLC

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on March 17, 2011, as File Number: 11-0008022054.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on March 23, 2011, as File Number: 11-0008671983.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on April 12, 2011, as File Number: 11-0010856608.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on April 26, 2011, as File Number: 11-0012427533.**

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on April 26, 2011, as File Number: 11-0012427775.**

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on May 24, 2011, as File Number: 11-0015384336.**

 

31

--------------------------------------------------------------------------------


 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on March 8, 2012, as File Number: 12-0007357116.**

 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on March 12, 2012, as File Number: 12-0007760588.**

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on May 8, 2012, as File Number: 12-0014564932.**

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on July 24, 2013, as File Number: 13-0023523332.**

 

11.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on June 30, 2014, as File Number: 14-0020737377.**

 

12.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on August 11, 2014, as File Number: 14-0025658930.**

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on August 20, 2014, as File Number: 14-0026753270.**

 

14.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on September 5, 2014, as File Number: 14-0028472199.**

 

15.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on September 24, 2014, as File Number: 14-0030502479.**

 

16.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the

 

32

--------------------------------------------------------------------------------


 

Secretary of State of the State of Texas on October 9, 2014, as File Number:
#14-0032356317.**

 

17.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on April 20, 2016, as File Number: 16-0012595443.

 

18.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on May 6, 2016, as File Number: 16-0014686123.

 

19.                               Lien evidenced by the UCC-1 Financing
Statement with TexR Equipment, LLC, as Debtor, and Wells Fargo Equipment
Finance, Inc., as Secured Party, recorded with the Secretary of State of the
State of Texas on May 13, 2016, as File Number: 16-0015701768.

 

WTI Transport, Inc.

 

1.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and FCC Equipment
Financing, Inc., as Secured Party, recorded with the Secretary of State of the
State of Alabama on October 3, 2008, as File Number: 08-7088430.**

 

2.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and Compass Bank, as Secured
Party, recorded with the Secretary of State of the State of Alabama on
October 17, 2008, as File Number: 08-7096739.**

 

3.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and People’s Capital and Leasing
Corp., as Secured Party, recorded with the Secretary of State of the State of
Alabama on March 15, 2012, as File Number: 12-0154352.**

 

4.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and BancorpSouth Equipment
Finance, a division of BancorpSouth Bank, as Secured Party, recorded with the
Secretary of State of the State of Alabama on May 16, 2012, as File Number:
12-0269955.**

 

5.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and Capital One Equipment
Leasing & Finance, as Secured Party, recorded with the Secretary of State of the
State of Alabama on June 7, 2012, as File Number: 12-7152023.**

 

6.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and BancorpSouth Equipment
Finance, a division of BancorpSouth Bank, as Secured Party, recorded with the
 Secretary of State of the State of Alabama on September 14, 2012, as File
Number: 12-7251857.**

 

7.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and Regions Commercial Equipment
Finance, LLC, as Secured Party, recorded with the

 

33

--------------------------------------------------------------------------------


 

Secretary of State of the State of Alabama on February 20, 2014, as File Number:
14-0062639.**

 

8.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and ServisFirst Bank, as Secured
Party, recorded with the Secretary of State of the State of Alabama on March 10,
2014, as File Number: 14-0086434.**

 

9.                                      Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and U.S. Bank Equipment Finance,
a division of U.S. Bank National Association, as Secured Party, recorded with
the Secretary of State of the State of Alabama on August 4, 2014, as File
Number: 14-7602107.**

 

10.                               Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and EpicVue Capital LLC, as
Secured Party, recorded with the Secretary of State of the State of Alabama on
August 13, 2014, as File Number: 14-7630147.**

 

11.                               Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and Thompson Tractor Co., Inc.,
as Secured Party, recorded with the Secretary of State of the State of Alabama
on September 28, 2014, as File Number: 14-7745801.**

 

12.                               Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and Regions Commercial Equipment
Finance, LLC, as Secured Party, recorded with the Secretary of State of the
State of Alabama on September 1, 2015, as File Number: 15-0464192.

 

13.                               Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and Regions Commercial Equipment
Finance, LLC, as Secured Party, recorded with the Secretary of State of the
State of Alabama on October 4, 2015, as File Number: 15-0636830.

 

14.                               Lien evidenced by the UCC-1 Financing
Statement with WTI Transport, Inc., as Debtor, and Regions Commercial Equipment
Finance, LLC, as Secured Party, recorded with the Secretary of State of the
State of Alabama on April 7, 2016, as File Number: 16-0166192.

 

15.                               Lien evidenced by the judgment lien with WTI
Transport Inc, James Anthony Eaton and Country Preferred Insurance Company, as
Debtors, and Colleen S Williams, as Secured Party, recorded with the Tuscaloosa
County Circuit Court of the State of Alabama on November 28, 2016, as Case
Number: CV-2016-000286.00.

 

16.                               Lien evidenced by the judgment lien with WTI
Transport, Inc., as Debtor, and Joseph Jones, as Secured Party, recorded with
the Tuscaloosa County Circuit Court of the State of Alabama on June 6, 2016, as
Case Number: CV-2016-900620.00.

 

17.                               Lien evidenced by the judgment lien with WTI
Transport Inc, as Debtor, and John Anthony Witherspoon, as Secured Party,
recorded with the USDC - Northern of the State of Alabama on December 23, 2014,
as Case Number: 7:14-cv-02462-JHE.

 

34

--------------------------------------------------------------------------------


 

Schedule 6.06
Existing Investments

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.07(bb)
Contemplated Dispositions

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.07(dd)
Sale and Lease-Back Transactions

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.08
Transactions with Affiliates

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 9.01
Website Address for Electronic Deliveries

 

https://daseke.securevdr.com

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

EXHIBIT A-1

 

[FORM OF]
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.  Attached as Annex II is the form of Administrative
Questionnaire.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Term Loan Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable Requirements of Law, all claims, suits, causes of action and
any other right of the Assignor (in its capacity as a Lender) against any
Person, whether known or unknown, arising under or in connection with the Term
Loan Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  In the case where
the Assigned Interest covers all of the Assignor’s rights and obligations under
the Term Loan Agreement, the Assignor shall cease to be a party thereto but
shall continue to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and
9.03 of the Term Loan Agreement with respect to facts and circumstances
occurring on or prior to the Effective Date and subject to its obligations
hereunder and under Section 9.13 of the Term Loan Agreement.  Such sale and
assignment is (i) subject to acceptance and recording thereof in the Register by
the Administrative Agent pursuant to Section 9.05(b)(v) of the Term Loan
Agreement, (ii) without recourse to the Assignor and (iii) except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.             Assignor:               [·]

 

2.             Assignee:               [·]
                [which is an Affiliate/Approved Fund of [identify Lender](1)]

 

3.             Borrower:              Daseke Companies, Inc., formerly known as
Daseke, Inc. and successor by merger of HCAC Merger Sub, Inc.

 

4.             Administrative Agent:        Credit Suisse AG, Cayman Islands
Branch, as administrative agent under the Term Loan Agreement

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

A-1-1

--------------------------------------------------------------------------------


 

5.             Term Loan Agreement:      That certain Term Loan Agreement dated
as of February 27, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect on the date hereof, the “Term
Loan Agreement”), by and among, inter alios, Daseke, Inc., a Delaware
corporation formerly known as Hennessy Capital Acquisition Corp. II, as
Holdings, Daseke Companies, Inc., a Delaware corporation formerly known as
Daseke, Inc. and the successor by merger of HCAC Merger Sub, Inc., as the
Borrower, the Lenders from time to time party thereto and Credit Suisse AG,
Cayman Islands Branch, in its capacities as administrative agent and collateral
agent for the Lenders.

 

6.             Assigned Interest:

 

Aggregate Amount of
Commitment/Loans

 

Class of
Loans
Assigned

 

Amount of
Commitment/Loans
Assigned(2)

 

Percentage Assigned of
Commitment/Loans under
Relevant Class(3)

 

CUSIP Number

$

 

 

 

 

$

 

 

%

 

$

 

 

 

 

$

 

 

%

 

$

 

 

 

 

$

 

 

%

 

 

Effective Date:  [·] [·], 20[·] [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

 

7.             THE PARTIES HERETO ACKNOWLEDGE THAT ANY ASSIGNMENT TO ANY
DISQUALIFIED INSTITUTION WITHOUT OBTAINING THE REQUIRED CONSENT OF THE BORROWER
OR, TO THE EXTENT THE BORROWER’S CONSENT IS REQUIRED UNDER SECTION 9.05 OF THE
TERM LOAN AGREEMENT BUT IS NOT OBTAINED, TO ANY OTHER PERSON, SHALL BE SUBJECT
TO THE REMEDIES DESCRIBED IN SECTION 9.05 OF THE TERM LOAN AGREEMENT.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(2)  Not to be less than $1,000,000 in the case of Term Loans unless the
Borrower and the Administrative Agent otherwise consent.

 

(3)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

A-1-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1-3

--------------------------------------------------------------------------------


 

o            ASSIGNEE HAS EXAMINED THE LIST OF DISQUALIFIED INSTITUTIONS AND
(I) REPRESENTS AND WARRANTS THAT (A) IT IS NOT IDENTIFIED ON SUCH LIST AND
(B) IT IS NOT AN AFFILIATE OF ANY INSTITUTION IDENTIFIED ON SUCH LIST [OTHER
THAN, IN THE CASE OF THIS CLAUSE (B), A BONA FIDE DEBT FUND](4) AND
(II) ACKNOWLEDGES THAT ANY ASSIGNMENT MADE TO AN AFFILIATE OF A DISQUALIFIED
INSTITUTION (OTHER THAN A BONA FIDE DEBT FUND) SHALL BE SUBJECT TO SECTION 9.05
OF THE TERM LOAN AGREEMENT.(5)

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to and Accepted:] (6)

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](7)

 

 

DASEKE COMPANIES, INC.,
as the Borrower

 

--------------------------------------------------------------------------------

(4)  Insert bracketed language if Assignee is a Bona Fide Debt Fund.

 

(5)  To be completed by Assignee.

 

(6)  To be added only if the consent of the Administrative Agent is required.

 

(7)  To be added only if the consent of the Borrower is required by
Section 9.05(b)(i)(A) of the Term Loan Agreement.

 

A-1-4

--------------------------------------------------------------------------------


 

 

By:

 

 

 

     Name:

 

 

     Title:

 

A-1-5

--------------------------------------------------------------------------------


 

ANNEX I TO EXHIBIT A-1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

(a)           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) its Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth herein and (iv) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) makes no
representation or warranty and assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto (other than this Assignment and Assumption) or any
collateral thereunder, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents, any other instrument or
document furnished in connection therewith or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Restricted
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by Holdings, the Borrower, any of
its Restricted Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document or any other instrument or
document furnished pursuant thereto.

 

(b)           Assignee.  The Assignee (a) represents and warrants that (i) it is
an Eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Term Loan Agreement, (ii) it is not an Affiliated Lender, (iii) it satisfies the
requirements, if any, specified in the Term Loan Agreement that are required to
be satisfied by it in order to acquire the Assigned Interest and become a
Lender, (iv) from and after the Effective Date, it shall be bound by the
provisions of the Term Loan Agreement and the other Loan Documents as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (v) it has received a copy of the Term Loan
Agreement and the Intercreditor Agreement, together with copies of the most
recent financial statements referred to in Section 4.01(c) or the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (vi) it is sophisticated with respect
to decisions to acquire assets of the type represented by the Assigned Interest
and either it, or the Person exercising discretion in making its decision to
acquire the Assigned Interest, is experienced in acquiring assets of such type,
(vii) it has delivered a true and complete Administrative Questionnaire,
(viii) it has examined the list of Disqualified Institutions and it is not (A) a
Disqualified Institution or (B) an Affiliate of a Disqualified Institution
[(other than, in the case of this Clause (B), a Bona Fide Debt Fund)](8) and
(ix) if it is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to Section 2.14 of the
Term Loan Agreement, duly completed and executed by the Assignee and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it deems appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, (ii) it
appoints and authorizes the Administrative Agent to take such action on its
behalf and to exercise such powers and discretion

 

--------------------------------------------------------------------------------

(8)  Insert bracketed language if Assignee is a Bona Fide Debt Fund Affiliate
and not otherwise identified on the list of Disqualified Institutions.

 

Annex I to Exhibit A-1-1

--------------------------------------------------------------------------------


 

under the Term Loan Agreement, the other Loan Documents or any other instrument
or document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, and (iii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns.  This Assignment and Assumption may
be executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or by email or other electronic
transmission as a “.pdf” or “.tif” attachment shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be construed in accordance with and governed by
the laws of the State of New York.

 

A-1-2

--------------------------------------------------------------------------------


[g74891km47i001.jpg]

ANNEX II TO EXHIBIT A-1

 

ADMINISTRATIVE QUESTIONNAIRE

 

Daseke Companies, Inc.

 

Agent Information

 

Agent Closing Contact

Credit Suisse AG

 

Jason Golz

Eleven Madison Avenue

 

Tel: (919) 994-6378

New York, NY 10010

 

Fax: (212) 322-2291

 

 

E-Mail: Jason.golz@credit-suisse.com

 

Agent Wire Instructions

The Bank of New York Mellon

ABA 021000018

Account Name:  CS Agency Cayman Account

Account Number:  8900492627

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly.  If your
institution is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

 

 

Signature Block Information:

 

 

·                  Signing Credit Agreement

o Yes    o No

·                  Coming in via Assignment

o Yes    o No

 

Type of Lender:

 

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other-please specify)

 

Lender Parent:

Lender Domestic Address

 

Lender Eurodollar Address

 

 

 

 

Annex II to Exhibit A-1-1

 

--------------------------------------------------------------------------------


 

Contacts/Notification Methods:  Borrowings, Paydowns, Interest, Fees, etc.

 

 

Primary Credit Contact

Secondary Credit Contact

 

 

 

Name:

 

 

 

 

 

Company:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

 

E-Mail Address:

 

 

 

 

 

 

Primary Operations Contact

 

Secondary Operations Contact

 

 

 

Name:

 

 

 

 

 

Company:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

 

E-Mail Address:

 

 

 

 

 

Lender’s Domestic Wire Instructions

 

 

 

 

 

Bank Name:

 

 

 

 

 

ABA/Routing No.:

 

 

 

 

 

Account Name:

 

 

 

 

 

Account No.:

 

 

 

 

 

FFC Account Name:

 

 

 

 

 

FFC Account No.:

 

 

 

 

 

Attention:

 

 

 

 

 

Reference:

 

 

 

Annex II to Exhibit A-1-2

 

2

--------------------------------------------------------------------------------


 

Tax Documents

 

NON-U.S. LENDER INSTITUTIONS:

 

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we request that you submit an
original Form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income.  Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

Annex II to Exhibit A-1-3

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

[FORM OF]
AFFILIATED LENDER
ASSIGNMENT AND ASSUMPTION

 

This Affiliated Lender Assignment and Assumption (the “Affiliated Lender
Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert name of Affiliated Lender] (the “Assignee”).  Capitalized terms used
but not defined herein shall have the meanings given to them in the Term Loan
Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex I attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Affiliated Lender Assignment and Assumption as if set forth herein in full. 
Attached as Annex II is the form of Administrative Questionnaire.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Term Lender under the Term Loan Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable Requirements of Law, all claims, suits, causes of action and
any other right of the Assignor (in its capacity as a Term Lender) against any
Person, whether known or unknown, arising under or in connection with the Term
Loan Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  In the case where
the Assigned Interest covers all of the Assignor’s rights and obligations under
the Term Loan Agreement, the Assignor shall cease to be a party thereto but
shall continue to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and
9.03 of the Term Loan Agreement with respect to facts and circumstances
occurring on or prior to the Effective Date and subject to its obligations
hereunder and under Section 9.13 of the Term Loan Agreement.  Such sale and
assignment is (i) subject to acceptance and recording thereof in the Register by
the Administrative Agent pursuant to Section 9.05(b)(v) of the Term Loan
Agreement, (ii) without recourse to the Assignor and (iii) except as expressly
provided in this Affiliated Lender Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.             Assignor:               [·]

 

2.             Assignee:               [·] and is an Affiliated Lender [that is
a Non-Debt Fund Affiliate / Holdings, the Borrower or a subsidiary thereof].

 

3.             Borrower:              Daseke Companies, Inc., formerly known as
Daseke, Inc. and successor by merger of HCAC Merger Sub, Inc.

 

4.             Administrative Agent:  Credit Suisse AG, Cayman Islands Branch,
as administrative agent under the Term Loan Agreement

 

A-2-1

--------------------------------------------------------------------------------


 

5.             Term Loan Agreement:      That certain Term Loan Agreement dated
as of February 27, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect on the date hereof, the “Term
Loan Agreement”), by and among, inter alios, Daseke, Inc., a Delaware
corporation formerly known as Hennessy Capital Acquisition Corp. II, as
Holdings, Daseke Companies, Inc., a Delaware corporation formerly known as
Daseke, Inc. and the successor by merger of HCAC Merger Sub, Inc., as the
Borrower, the Lenders from time to time party thereto and Credit Suisse AG,
Cayman Islands Branch, in its capacities as administrative agent and collateral
agent for the Lenders.

 

6.             Assigned Interest:

 

Aggregate Amount of
Commitment/Loans

 

Class of
Loans Assigned

 

Amount of
Commitment/Loans
Assigned(9)

 

Percentage Assigned of
Commitment/Loans under
Relevant Class(10)

 

CUSIP
Number

 

$

 

 

 

 

$

 

 

 

%

 

 

$

 

 

 

 

$

 

 

 

%

 

 

$

 

 

 

 

$

 

 

 

%

 

 

 

7.                                      THE PARTIES HERETO ACKNOWLEDGE THAT ANY
ASSIGNMENT TO AN AFFILIATED LENDER WHICH RESULTS IN THE AGGREGATE PRINCIPAL
AMOUNT OF TERM LOANS THEN HELD BY ALL AFFILIATED LENDERS EXCEEDING THE
AFFILIATED LENDER CAP (AFTER GIVING EFFECT TO ANY SUBSTANTIALLY SIMULTANEOUS
CANCELLATION OF TERM LOANS) SHALL BE NULL AND VOID WITH RESPECT TO THE AMOUNT IN
EXCESS OF THE AFFILIATED LENDER CAP (SUBJECT TO SECTION 9.05(g)(ii) OF THE TERM
LOAN AGREEMENT).

 

Effective Date:  [·] [·], 20[·] [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(9)  Not to be less than $1,000,000 unless the Borrower and the Administrative
Agent otherwise consent.

 

(10)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

A-2-2

--------------------------------------------------------------------------------


 

The terms set forth in this Affiliated Lender Assignment and Assumption are
hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2-3

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:](11)

 

 

 

 

 

DASEKE COMPANIES, INC.,
as the Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(11)  To be added only if the consent of the Borrower is required by
Section 9.05(b)(i)(A) of the Term Loan Agreement.

 

A-2-4

--------------------------------------------------------------------------------


 

ANNEX I TO EXHIBIT A-2

 

STANDARD TERMS AND CONDITIONS FOR
AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

(a)           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) its Commitment in respect of Term Loans, and the outstanding balances of
its Term Loans, in each case without giving effect to assignments thereof which
have not become effective, are as set forth herein, and (iv) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Affiliated Lender Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Term Loan Agreement, any other Loan Document
or any other instrument or document furnished pursuant thereto (other than this
Affiliated Lender Assignment and Assumption) or any collateral thereunder,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, any other instrument or document furnished in
connection therewith or any collateral thereunder, (iii) the financial condition
of the Borrower, any of its Restricted Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, the Borrower, any of its subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document
or any other instrument or document furnished pursuant thereto.  In connection
with any Dutch Auction, the Assignor acknowledges and agrees that in connection
with this Affiliated Lender Assignment and Assumption, (1) the applicable
Affiliated Lender or its Affiliates may have, and later may come into possession
of, material non-public information with respect to Holdings, the Borrower
and/or any subsidiary thereof and/or their respective Securities “MNPI”),
(2) the Assignor has independently, without reliance on the applicable
Affiliated Lender, the Investors, Holdings, the Borrower, any of their
respective subsidiaries, the Administrative Agent, the Arrangers or any of their
respective Affiliates, made its own analysis and determination to participate in
such assignment notwithstanding the Assignor’s lack of knowledge of the MNPI,
(3) none of the applicable Affiliated Lenders, the Investors, Holdings, the
Borrower, any of their respective subsidiaries, the Administrative Agent, the
Arrangers or any of their respective Affiliates shall have any liability to the
Assignor, and the Assignor hereby waives and releases, to the extent permitted
by applicable Requirements of Law, any claims it may have against the applicable
Affiliated Lender, the Investors, Holdings, the Borrower, each of its respective
subsidiaries, the Administrative Agent, the Arrangers and their respective
Affiliates, under applicable Requirements of Law or otherwise, with respect to
the nondisclosure of the MNPI and (4) the MNPI may not be available to the
Administrative Agent, the Arrangers or the other Lenders.

 

(b)           Assignee.  The Assignee (a) represents and warrants that (i) it is
an Affiliated Lender and has full power and authority, and has taken all action
necessary, to execute and deliver this Affiliated Lender Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Term Loan Agreement, (ii) it satisfies the requirements, if
any, specified in the Term Loan Agreement that are required to be satisfied by
it in order to acquire the Assigned Interest and become a Lender, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Term Loan
Agreement and the other Loan Documents as a Lender (including as an Affiliated
Lender) thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender (including as an Affiliated Lender) thereunder, (iv) it
has received a copy of the Term Loan Agreement and the Intercreditor Agreement,
together with copies of the most recent financial statements referred to in
Section 4.01(c) or delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Affiliated Lender
Assignment and Assumption and to purchase the Assigned Interest on the basis of

 

Annex I to Exhibit A-2-1

 

--------------------------------------------------------------------------------


 

which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) if it is a Foreign Lender,
attached to the Affiliated Lender Assignment and Assumption is any documentation
required to be delivered by it pursuant to Section 2.14 of the Term Loan
Agreement, duly completed and executed by the Assignee, (vi) after giving effect
to this Affiliated Lender Assignment and Assumption and subject to the
provisions of Section 9.05(g)(ii), the aggregate principal amount of all Term
Loans then held by all Affiliated Lenders does not exceed the Affiliated Lender
Cap (after giving effect to any substantially simultaneous cancellations
thereof), and (vii) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (viii) it has
delivered a true and complete Administrative Questionnaire and (ix) in the case
of Holdings, the Borrower or any of its subsidiaries, (1) no Indebtedness
incurred under any Additional Revolving Facility has been utilized to fund the
purchase of the Assigned Interest, (2) no Event of Default exists at the time of
acceptance of bids for any Dutch Auction or the confirmation of any open market
purchase and (3) the Term Loans in respect of such Assigned Interest shall be
retired and cancelled promptly after the Effective Date; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (ii) it appoints and
authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers and discretion under the Term Loan Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent, by the terms thereof,
together with such powers as are reasonably incidental thereto, and (iii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.  The
Assignee agrees that, solely in its capacity as an Affiliated Lender, it will
not be entitled to (a) attend (including by telephone) or participate in any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender or among Lenders to which the Loan Parties or their representatives
are not invited or (b) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available by the Administrative Agent or
any Lender to any Loan Party or its representatives (and in any case, other than
the right to receive notices of Borrowings, prepayments and other administrative
notices in respect of its Term Loans required to be delivered to Lenders
pursuant to Article 2 of the Term Loan Agreement).

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (other than
Assigned Interests assigned to Holdings, the Borrower or any of its
subsidiaries) (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.             General Provisions.  This Affiliated Lender Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and permitted assigns.  This Affiliated
Lender Assignment and Assumption may be executed in any number of counterparts,
which together shall constitute one instrument.  Delivery of an executed
counterpart of a signature page of this Affiliated Lender Assignment and
Assumption by facsimile or by email or other electronic transmission as a “.pdf”
or “.tif” attachment shall be effective as delivery of a manually executed
counterpart of this Affiliated Lender Assignment and Assumption.  This
Affiliated Lender Assignment and Assumption shall be construed in accordance
with and governed by the laws of the State of New York.

 

Annex I to Exhibit A-2-2

 

--------------------------------------------------------------------------------


[g74891km51i001.jpg]

ANNEX II TO EXHIBIT A-2

 

ADMINISTRATIVE QUESTIONNAIRE

 

[Daseke, Inc.][Daseke Companies, Inc.]

 

Agent Information

 

Agent Closing Contact

Credit Suisse AG

 

Jason Golz

Eleven Madison Avenue

 

Tel: (919) 994-6378

New York, NY 10010

 

Fax: (212) 322-2291

 

 

E-Mail: Jason.golz@credit-suisse.com

 

Agent Wire Instructions

The Bank of New York Mellon

ABA 021000018

Account Name:  CS Agency Cayman Account

Account Number:  8900492627

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly.  If your
institution is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

 

 

Signature Block Information:

 

 

·      Signing Credit Agreement

o Yes    o No

·      Coming in via Assignment

o Yes    o No

 

Type of Lender:

 

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other-please specify)

 

Lender Parent:

 

Lender Domestic Address

Lender Eurodollar Address

 

 

 

Annex II to Exhibit A-2-1

 

--------------------------------------------------------------------------------


 

Contacts/Notification Methods:  Borrowings, Paydowns, Interest, Fees, etc.

 

 

Primary Credit Contact

Secondary Credit Contact

 

 

 

Name:

 

 

 

 

 

Company:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

 

E-Mail Address:

 

 

 

 

 

 

Primary Operations Contact

 

Secondary Operations Contact

 

 

 

Name:

 

 

 

 

 

Company:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

 

E-Mail Address:

 

 

 

 

 

Lender’s Domestic Wire Instructions

 

 

 

 

 

Bank Name:

 

 

 

 

 

ABA/Routing No.:

 

 

 

 

 

Account Name:

 

 

 

 

 

Account No.:

 

 

 

 

 

FFC Account Name:

 

 

 

 

 

FFC Account No.:

 

 

 

 

 

Attention:

 

 

 

 

 

Reference:

 

 

 

Annex II to Exhibit A-2-3

 

2

--------------------------------------------------------------------------------


 

Tax Documents

 

NON-U.S. LENDER INSTITUTIONS:

 

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we request that you submit an
original Form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income.  Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

Annex II to Exhibit A-2-3

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]
BORROWING REQUEST

 

Credit Suisse AG, Cayman Islands Branch,
as Administrative Agent for the Lenders referred to below
Eleven Madison Avenue., 6th Floor

New York, NY 10010

Tel.: 919-994-6369

Attn: Loan Operations — Agency Manager

Fax: 212-322-2291

Email: agency.loanops@credit-suisse.com

 

[·] [·], 20[·](12)

Ladies and Gentlemen:

 

Reference is hereby made to that certain Term Loan Agreement dated as of
February 27, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Term Loan Agreement”),
by and among, inter alios, Hennessy Acquisition Corp. II, a Delaware
corporation, to be renamed as new Daseke, Inc., as Holdings, HCAC Merger Sub
Inc., a Delaware corporation, which will be merged with and into the existing
Daseke, Inc., a Delaware corporation, to be renamed as Daseke Companies, Inc., a
Delaware corporation, as the Borrower, the Lenders from time to time party
thereto and Credit Suisse AG, Cayman Islands Branch, in its capacities as
administrative agent and collateral agent for the Lenders.  Terms defined in the
Term Loan Agreement are used herein with the same meanings unless otherwise
defined herein.

 

The undersigned hereby gives you notice pursuant to Section 2.03 of the Term
Loan Agreement that it requests the Borrowings under the Term Loan Agreement to
be made on [·] [·], 20[·], and in that connection sets forth below the terms on
which the Borrowings are requested to be made:

 

(A)

Borrower: [Daseke, Inc.](13) [Daseke Companies, Inc.](14)

 

 

 

 

(B)

Date of Borrowing (which shall be a Business Day)

[·]

 

 

 

(C)

Aggregate Amount of Borrowing(15)

$[·]

 

--------------------------------------------------------------------------------

(12)  The Administrative Agent must be notified in writing or by telephone (with
such telephonic notification to be promptly confirmed in writing), which must be
received by the Administrative Agent (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) not later than (i) 1:00 p.m. three
Business Days prior to the requested day of any Borrowing of Eurocurrency Rate
Loans (or one Business Day in the case of any Borrowing of Eurocurrency Rate
Loans to be made on the Closing Date) and (ii) 11:00 a.m. one Business Day prior
to the date of any Borrowing of ABR Loans (or, in each case, such later time as
is acceptable to the Administrative Agent); provided, however, that if the
Borrower wishes to request Eurocurrency Rate Loans having an Interest Period of
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” (A) the applicable notice from the Borrower
must be received by the Administrative Agent not later than 1:00 p.m. four
Business Days prior to the requested date of such Borrowing (or such later time
as is acceptable to the Administrative Agent), whereupon the Administrative
Agent shall give prompt notice to the appropriate Lenders of such request and
determine whether the requested Interest Period is available to them and (B) not
later than 12:00 p.m. three Business Days before the requested date of such
Borrowing, the Administrative Agent shall notify the Borrower whether or not the
requested Interest Period is available to the appropriate Lenders.

 

(13)  To be used for Borrowings on the Closing Date.

 

(14)  To be used for Borrowings after the Closing Date.

 

(15)  Subject to Section 2.02(c) of Term Loan Agreement.

 

B-1

--------------------------------------------------------------------------------


 

(D)

Type of Borrowing(16)

[·]

 

 

 

(E)

Class of Borrowing

[·]

 

 

 

(F)

Interest Period(17) (in the case of a Eurocurrency Rate Borrowing)

[·]

 

 

 

(G)

Amount, Account Number and Location

 

 

Wire Transfer Instructions:

 

Amount

$[·]

 

Bank:

 [·]

 

ABA No.:

 [·]

 

Account No.:

 [·]

 

Account Name:

 [·]

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(16)  State whether a Eurocurrency Rate Borrowing or ABR Borrowing.  If no Type
of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.

 

(17)  Must be a period contemplated by the definition of “Interest Period”.  If
no Interest Period is specified, then the Interest Period shall be of
one-month’s duration.

 

B-2

--------------------------------------------------------------------------------


 

 

[DASEKE, INC.](18) [DASEKE COMPANIES, INC.](19)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(18)  To be used for Borrowings on the Closing Date.

 

(19)  To be used for Borrowings after the Closing Date.

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF]
COMPLIANCE CERTIFICATE

 

[·] [·], 20[·]

 

To:          The Administrative Agent and each of the Lenders parties to the
                Term Loan Agreement described below

 

This Compliance Certificate is furnished pursuant to that certain Term Loan
Agreement dated as of February 27, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect on the date hereof,
the “Term Loan Agreement”), by and among, inter alios, Daseke, Inc., a Delaware
corporation, as Holdings, Daseke Companies, Inc., a Delaware corporation, as the
Borrower, the Lenders from time to time party thereto and Credit Suisse AG,
Cayman Islands Branch, in its capacities as administrative agent and collateral
agent for the Lenders.  Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the Term
Loan Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES, AS A RESPONSIBLE OFFICER OF THE BORROWER, IN
SUCH CAPACITY AND NOT IN AN INDIVIDUAL CAPACITY, THAT:

 

1.             I am the duly elected [•] of the Borrower and a Responsible
Officer of the Borrower;

 

2.             I have reviewed the terms of the Term Loan Agreement and I have
made, or have caused to be made under my supervision, a review in reasonable
detail of the transactions and conditions of the Borrower and its subsidiaries,
on a consolidated basis, during the [Fiscal Quarter][Fiscal Year] covered by the
attached financial statements;

 

3.             [The attached financial statements fairly present, in all
material respects, in accordance with GAAP, the consolidated financial condition
of Holdings as at the dates indicated and its income and cash flows for the
periods indicated, subject to the absence of footnotes and changes resulting
from audit and normal year-end adjustments; provided that any comparison to a
prior period is a comparison between the entity or entities, as applicable, that
issued the financial statements at the applicable time.](20)

 

4.             [Except as described in the disclosure set forth below, the][The]
examinations described in paragraph 2 did not disclose, and I have no knowledge
of the existence of any condition or event which constitutes a Default or Event
of Default that exists as of the date of this Compliance Certificate [and the
disclosure set forth below specifies, in reasonable detail, the nature of any
such condition or event and any action taken or proposed to be taken with
respect thereto.]

 

5.             Attached as Schedule 1 hereto are calculations in reasonable
detail demonstrating compliance with the covenants set forth in
Section 6.12(a)(i) of the Term Loan Agreement.

 

6.             [Schedule 2 attached hereto sets forth reasonably detailed
calculations of Excess Cash Flow for such Fiscal Year.](21)

 

--------------------------------------------------------------------------------

(20)  Include to the extent the relevant Compliance Certificate is delivered in
connection with unaudited quarterly financials.

 

(21)  Only required to the extent the relevant Compliance Certificate is
delivered in connection with audited annual financial statements (commencing
with the Fiscal Year ending on or about December 31, 2018).

 

C-1

--------------------------------------------------------------------------------


 

7.             [Attached as Schedule 3 hereto is a list of the subsidiaries of
the Borrower that identifies each subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date hereof.](22) [There is no change in the
list of Restricted Subsidiaries and Unrestricted Subsidiaries since the later of
the Closing Date and the date of the last Compliance Certificate.]

 

8.             [Attached as Schedule 4 hereto is a summary of the pro forma
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
from the attached financial statements.](23)

 

9.             [The description below sets forth the exceptions to paragraph 2
by listing, in reasonable detail, the nature of the condition or event, the
period during which it has existed and the action which the Borrower has taken,
is taking, or proposes to take with respect to each such condition or event:

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(22)  Only required if a subsidiary has been designated as an Unrestricted
Subsidiary since delivery of the last Compliance Certificate.

 

(23)  Only required if a subsidiary of the Borrower is or has been designated as
an Unrestricted Subsidiary at the time of delivery of the applicable Compliance
Certificate.

 

C-2

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the information set forth in the
Schedules hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered as of the date first
written above. (24)

 

 

DASEKE COMPANIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(24)  Please note the deadlines for satisfaction of the following requirements
correspond with the delivery of each Compliance Certificate (unless otherwise
indicated):

 

1.              The delivery of documents and deliverables required under
Section 4.02(a) of the Security Agreement relating to any (i) certificated
Securities and/or (ii) Tangible Chattel Paper and/or Instruments having a face
amount in excess of $2,500,000 in each case acquired during the Fiscal Quarter
covered by the attached financial statements.  NOTE:  If any Loan Party acquires
(i) certificated Securities and/or (ii) Tangible Chattel Paper and/or
Instruments having a face amount in excess of $2,500,000 during the fourth
Fiscal Quarter of any Fiscal Year, the documents and deliverables required under
Section 4.02(a) of the Security Agreement must be delivered within 90 days after
the end of such Fiscal Quarter.

 

2.              The delivery of documents and deliverables required under
Section 4.03(d) of the Security Agreement relating to any registration (or any
application for registration of) any Patent, Trademark, Copyright or Exclusive
Copyright License with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, filed or acquired during the
Fiscal Quarter covered by the attached financial statements.  NOTE:  If any Loan
Party acquires any registration (or files any application for registration) of
any Parent, Trademark, Copyright, or Exclusive Copyright License with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, during the fourth Fiscal Quarter of any Fiscal Year, the documents
and deliverables required under Section 4.03(c) of the Security Agreement must
be delivered within 90 days after the end of such Fiscal Quarter.

 

3.              The delivery of the documents required under Section 4.04 of the
Security Agreement relating to any Commercial Tort Claim with an individual
value (as reasonably estimated by the Borrower) in excess of $2,500,000 acquired
after the Closing Date.  NOTE:  If any Loan Party acquires any Commercial Tort
Claim with an individual value (as reasonably estimated by the Borrower) in
excess of $2,500,000 during the fourth Fiscal Quarter of any Fiscal Year, the
documents and deliverables required under Section 4.04 of the Security Agreement
must be delivered within 90 days after the end of such Fiscal Quarter.

 

4.              To the extent the relevant Compliance Certificate is delivered
in connection with audited annual financial statements, delivery of the
Perfection Certificate Supplement required by Section 5.01(j) of the Term Loan
Agreement.

 

5.              The delivery of the documents required to be delivered under
Section 5.12(a) of the Term Loan Agreement as a result of (i) the formation or
acquisition after the Closing Date of any Restricted Subsidiary that is a
Domestic Subsidiary (other than an Excluded Subsidiary), (ii) the designation of
any Unrestricted Subsidiary as a Restricted Subsidiary (other than an Excluded
Subsidiary), (iii) any Restricted Subsidiary that is a Domestic Subsidiary
ceasing to be an Immaterial Subsidiary and/or (iv) any Restricted Subsidiary
that was an Excluded Subsidiary ceasing to be an Excluded Subsidiary, in each
case during the Fiscal Quarter covered by the attached financial statements. 
NOTE: upon the taking of any action or the occurrence of any event described in
clauses (i) through (iv) during the fourth Fiscal Quarter of any Fiscal Year,
the documents required to be delivered under Section 5.12(a) of the Term Loan
Agreement must be delivered within 45 days after the end of such Fiscal Quarter.

 

C-3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Calculation of Total Leverage Ratio and Minimum Liquidity

 

Schedule 1 to Exhibit C

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Calculation of Excess Cash Flow

 

Schedule 2 to Exhibit C

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

List of Restricted Subsidiaries and Unrestricted Subsidiaries

 

Schedule 3 to Exhibit C

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Summary of Pro Forma Adjustments

 

Schedule 4 to Exhibit C

 

--------------------------------------------------------------------------------


 

EXHIBIT D

[FORM OF]
INTEREST ELECTION REQUEST

 

Credit Suisse AG, Cayman Islands Branch,
as Administrative Agent for the Lenders referred to below
Eleven Madison Avenue., 6th Floor

New York, NY 10010

Tel.: 919-994-6369

Attn: Loan Operations — Agency Manager

Fax: 212-322-2291

Email: agency.loanops@credit-suisse.com

 

[·] [·], 20[·](25)

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Term Loan Agreement dated as of Febrary
27, 2017 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect on the date hereof, the “Term Loan Agreement”), by and
among, inter alios, Hennessy Acquisition Corp. II, a Delaware corporation, which
will be renamed the new Daseke, Inc., as Holdings, HCAC Merger Sub Inc., a
Delaware corporation, which will be merged with and into the existing
Daseke, Inc., a Delaware corporation, and be renamed as Daseke Companies, Inc.,
as the Borrower, the Lenders from time to time party thereto and Credit Suisse
AG, Cayman Islands Branch, in its capacities as administrative agent and
collateral agent for the Lenders.  Terms defined in the Term Loan Agreement are
used herein with the same meanings unless otherwise defined herein.

 

The undersigned hereby gives you notice pursuant to Section 2.08 of the Term
Loan Agreement of an interest rate election, and in that connection sets forth
below the terms thereof:

 

(A)          [on [insert applicable date] (which is a Business Day), the
undersigned will convert $[•](26) of the aggregate outstanding principal amount
of the [Term][Additional Revolving] Loans, bearing interest at the
[ABR][Eurocurrency] Rate, into a [Eurocurrency Rate][ABR] Loan [and, in the case
of a Eurocurrency Rate Loan, having an Interest Period of [•] month(s)](27)[;
and][.]]

 

--------------------------------------------------------------------------------

(25)  The Administrative Agent must be notified in writing or by telephone (with
such telephonic notification to be promptly confirmed in writing), which must be
received by the Administrative Agent (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) not later than 1:00 p.m. (i) three
Business Days prior to the requested day of any conversion or continuation of
Eurocurrency Rate Loans (or one Business Day in the case of any conversion or
continuation of Eurocurrency Rate Loans on the Closing Date) and (ii) one
Business Day prior to the date of any conversion of any Borrowing to ABR Loans
or any continuation of any Borrowing as ABR Loans (or, in each case, such later
time as is acceptable to the Administrative Agent); provided, however, that if
the Borrower wishes to request a conversion or continuation of Eurocurrency Rate
Loans with an Interest Period of other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” (A) the applicable
notice from the Borrower must be received by the Administrative Agent not later
than 1:00 p.m. four Business Days prior to the requested date of such conversion
or continuation, whereupon the Administrative Agent shall give prompt notice to
the appropriate Lenders of such request and determine whether the requested
Interest Period is available to them and (B) not later than 12:00 p.m. three
Business Days before the requested date of such conversion or continuation, the
Administrative Agent shall notify the Borrower whether or not the requested
Interest Period is available to the appropriate Lenders.

 

(26)  Subject to Section 2.02(c) of the Term Loan Agreement.

 

(27)  Must be a period contemplated by the definition of “Interest Period”.

 

D-1

--------------------------------------------------------------------------------


 

(B)          [on [insert applicable date] (which is a Business Day), the
undersigned will continue $[•] of the aggregate outstanding principal amount of
the [Term][Additional Revolving] Loans bearing interest at the Eurocurrency
Rate, as Eurocurrency Rate Loans having an Interest Period of [•] month(s)(28).]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(28)  Must be a period contemplated by the definition of “Interest Period”.

 

D-2

--------------------------------------------------------------------------------


 

 

[DASEKE, INC.][DASEKE COMPANIES, INC.](29)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(29)  To be updated in line with the then-existing Borrower entity.

 

D-3

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

[FORM OF]
PERFECTION CERTIFICATE

 

February 27, 2017

 

Reference is hereby made to (i) that certain Term Loan Agreement, dated as of
February 27, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Term Loan Agreement”),
by and among, inter alios, Hennessy Capital Acquisition Corp. II, a Delaware
corporation, which upon the consummation of the Merger will be renamed as
Daseke, Inc., as Holdings (“Holdings”), HCAC Merger Sub Inc., a Delaware
corporation (“Merger Sub”), which will be merged with and into Daseke
Companies, Inc., a Delaware corporation (“Daseke”), as the Borrower, the lenders
from time to time party thereto, Credit Suisse AG, Cayman Islands Branch, in its
capacities as the administrative agent and collateral agent (the “Term Loan
Administrative Agent”) for the Lenders, (ii) that certain Pledge and Security
Agreement, dated as of February 27, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect on the date hereof,
the “Term Loan Security Agreement”), by and among the Loan Parties from time to
time party thereto and the Term Loan Administrative Agent, (iii) that certain
Fifth Amended and Restated Revolving Credit and Security Agreement, dated as of
February 27, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified in effect on the date hereof, the “ABL Credit Agreement” and,
together with the Term Loan Agreement, each, a “Credit Agreement” and,
collectively, the “Credit Agreements”), by and among, inter alios, Holdings,
Daseke, the other borrowers from time to time party thereto, the lenders from
time to time party thereto and PNC Bank, National Association, in its capacities
as administrative agent for the lenders (the “ABL Administrative Agent” and,
together with the Term Loan Administrative Agent, each, an “Administrative
Agent” and collectively, the “Administrative Agents”), and  (iv) that certain
Security Agreement, dated as of February 27, 2017 (as amended, restated, amended
and restated, supplemented or otherwise modified and in effect on the date
hereof, the “ABL Security Agreement” and, together with the Term Loan Security
Agreement, each, a “Security Agreement” and collectively, the “Security
Agreements”), by and among the Loan Parties from time to time party thereto and
the ABL Administrative Agent.  Capitalized terms used but not defined herein
have the meanings assigned to such terms in the relevant Security Agreement.

 

As used herein, the term “Grantor” means each Loan Party.

 

As of the date hereof, the undersigned hereby represents and warrants to each
Administrative Agent as follows:

 

10.          Names.  (a) The exact legal name of each Grantor, as such name
appears in its respective Organizational Documents filed with the Secretary of
State of such Grantor’s jurisdiction of organization is set forth in
Schedule 1(a).  Each Grantor is the type of entity disclosed next to its name in
Schedule 1(a).  Also set forth in Schedule 1(a) is the Federal Taxpayer
Identification Number of each Grantor and the jurisdiction of organization of
each Grantor.

 

(b)           Except as otherwise disclosed in Schedule 1(c) or Schedule 1(d),
set forth in Schedule 1(b) hereto is any other legal name that any, together
with the date of the relevant change, in the past five years.

 

(c)           Set forth in Schedule 1(c) is a list of the information required
by Section 1(a) (excluding the Federal Taxpayer Identification Number) of this
certificate for any other Person (i) to which any Grantor became the successor
by merger, consolidation or acquisition or (ii) that has been liquidated into,
or transferred all or substantially all of its assets to, any Grantor, at any
time within the past five years.

 

1

--------------------------------------------------------------------------------


 

(d)           Except as set forth in Schedule 1(d), or as otherwise disclosed in
Schedule 1(c), no Grantor has changed its jurisdiction of organization or form
of entity at any time during the past four months.

 

11.          Locations.  (a)    The chief executive office of each Grantor is
currently located at the address set forth for such Grantor in Schedule 2(a).

 

(b)           Except as otherwise disclosed in Schedule 2(a), set forth in
Schedule 2(b) are all other locations where any Grantor currently maintains any
Collateral consisting of Inventory (including property in possession of a third
party (e.g., a warehouseman or other bailee or on consignment), other than
Inventory in transit, in each case with a value (at cost) exceeding $2,500,000.

 

12.          Stock Ownership and Other Equity Interests.  Attached hereto as
Schedule 3 is a true and correct list of all of the issued and outstanding
stock, partnership interests, limited liability Grantor membership interests or
other equity interests owned by any Grantor other than Excluded Assets, the
beneficial owners of such stock, partnership interests, membership interests or
other equity interests and the percentage of the total issued and outstanding
stock, partnership interests, membership interests or other equity interests of
the relevant issuer represented thereby.

 

13.          Instruments and Tangible Chattel Paper.  Attached hereto as
Schedule 4 is a true and correct list of all Instruments (other than checks to
be deposited in the ordinary course of business) and Tangible Chattel Paper, in
each case having a face amount exceeding $2,500,000, held by any Grantor as of
the date hereof, including the names of the obligors, the amounts owing and the
due dates.

 

14.          Intellectual Property.  (a) Attached hereto as Schedule 5(a) is a
schedule setting forth all of each Grantor’s United States Patents and United
States Trademarks registered with and published by (or applied for in) the
United States Patent and Trademark Office (excluding, for the avoidance of
doubt, any United States Patent or United States Trademark that has expired or
been abandoned, but including United States Trademarks that would constitute
Collateral upon the filing of a “Statement of Use” or an “Amendment to Allege
Use” with respect thereto), including the name of the registered owner and the
registration or publication number (or, if applicable, the applicant and the
application number) of each such United States Patent and United States
Trademark.

 

(b)             Attached hereto as Schedule 5(b)(i) is a schedule setting forth
all of each Grantor’s Copyrights registered with (or applied for in) the United
States Copyright Office (the “USCO”) (excluding, for the avoidance of doubt, any
Copyright that has expired or been abandoned), including the name of the
registered owner and the registration number (or, if applicable, the applicant
and the application number) of each such Copyright.

 

(c)           Attached hereto as Schedule 5(b)(ii) is a schedule setting forth
all of each Grantor’s exclusive licenses to Copyrights recorded with the USCO,
including, but not limited to, the relevant signatories to each such license
along with the date of execution thereof and the recordation number of the
licensed Copyright.

 

15.          Commercial Tort Claims.  Attached hereto as Schedule 6 is a true
and correct list of all Commercial Tort Claims asserting damages with an
individual value of at least $2,500,000 (as reasonably determined by the
Borrower), held by any Grantor, including a brief description thereof.

 

2

--------------------------------------------------------------------------------


 

16.          Real Property.

 

(a)           Attached hereto as Schedule 7(a) is a list of all (i) real
property owned or leased by each Loan Party, and (ii) addresses and uses of each
parcel of real property. Except as described on Schedule 7(a) attached hereto,
no Loan Party has entered into any mortgages, leases, subleases, tenancies,
franchise agreements, licenses or other occupancy arrangements as owner,
mortgagor, lessor, sublessor, licensor, franchisor or grantor with respect to
any of the real property described on Schedule 7(a).

 

(b)           Schedule 7(b) attached hereto sets forth all third parties (other
than any third party locations used for maintenance and repair in the ordinary
course of business) (“Bailees”) with possession of any Collateral (including
equipment) of the Loan Parties, including the name and address of such Bailee, a
description of the equipment in each Bailee’s possession and the location of
such equipment (if none please so state).

 

17.          Motor Vehicles. Attached hereto as Schedule 8 is a true and correct
list as of February [·], 2017 of all motor vehicles (including, for the
avoidance of doubt, all tractors, trailers and equipment used for transport of
inventory) and other goods covered or represented (or required to be covered or
represented) by a certificate of title issued under the laws of a State in the
United States owned by any Loan Party, together with (a) a description of such
vehicles or equipment (including make, model and VIN, if applicable),
(b) applicable state of registration in respect of such vehicles or equipment
and (c) the net book value of such motor vehicle or equipment.

 

18.          Other Assets: A Loan Party owns the following kinds of assets:

 

Aircraft:

Yes o

No o

 

 

 

Vessels, boats or ships:

Yes o

No o

 

 

 

Railroad rolling stock:

Yes o

No o

 

If the answer is yes to any of these other types of assets, please describe on
Schedule 9.

 

19.          Letter of Credit Rights. Letter-of-Credit Rights. Attached hereto
as Schedule 10 is a true and correct list of all letters of credit issued in
favor of any Loan Party, as beneficiary.

 

20.          Extraordinary Transactions. Except for those purchases, mergers,
amalgamations, acquisitions, continuations, consolidations, and other
transactions described in Schedule 11 attached hereto in the five years
immediately preceding the date hereof, all of the Collateral has been originated
by each Grantor in the ordinary course of business or consists of goods which
have been acquired by such Grantor in the ordinary course of business.

 

21.          Other Collateral. Attached hereto as Schedule 12 is a true and
correct list of all of the following types of collateral, if any, owned or held
by each Grantor: all agreements and contracts with any Governmental Authority,
in each case to the extent the value thereof is in excess of $2,500,000.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto signed this Perfection
Certificate as of the date first written of above.

 

 

HENNESSY CAPITAL ACQUISITION CORP. II

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

HCAC MERGER SUB INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

After giving effect to the Acquisition and the Merger:

 

 

 

 

 

DASEKE COMPANIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

E-4

--------------------------------------------------------------------------------


 

SCHEDULE 1(A)

 

LEGAL NAMES

 

Legal Name

 

Jurisdiction

 

Type

 

Federal Taxpayer 
Identification Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-5

--------------------------------------------------------------------------------


 

SCHEDULE 1(B)

 

PRIOR ORGANIZATIONAL NAMES

 

Company

 

Prior Legal Name

 

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-6

--------------------------------------------------------------------------------


 

SCHEDULE 1(C)

 

PREDECESSOR ENTITIES

 

Company

 

Action

 

Legal Name of 
Predecessor 
Entity

 

Jurisdiction of 
Organization of 
Predecessor Entity

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-7

--------------------------------------------------------------------------------


 

SCHEDULE 1(D)

 

CHANGES IN JURISDICTION OR FORM; OTHER NAMES

 

Changes in Jurisdiction or Form

 

Company

 

Current Jurisdiction
of Organization/Form

 

Prior Jurisdiction of
 Organization/Form

 

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-8

--------------------------------------------------------------------------------


 

SCHEDULE 2(A)

 

CHIEF EXECUTIVE OFFICE ADDRESSES

 

Company

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-9

--------------------------------------------------------------------------------


 

SCHEDULE 2(B)

 

LOCATIONS OF INVENTORY

 

Company

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-10

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PLEDGED STOCK

 

Issuer

 

Holder

 

Certificate No.

 

No. Shares/Interest

 

% of Issued and
 Outstanding
 Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-11

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

INSTRUMENTS AND TANGIBLE CHATTEL PAPER

 

1.                                      Promissory Notes/Instruments:

 

Obligee

 

Obligor

 

Principal Amount

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                      Tangible Chattel Paper:

 

E-12

--------------------------------------------------------------------------------


 

SCHEDULE 5(A)

 

PATENTS AND TRADEMARKS

 

PATENTS

 

Register Owner

 

Serial Number

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENT APPLICATIONS

 

Applicant

 

Application Number

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARKS

 

Registered Owner

 

Registration Number

 

Trademark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK APPLICATIONS

 

Applicant

 

Application Number

 

Trademark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-13

--------------------------------------------------------------------------------


 

SCHEDULE 5(B)(i)

 

OWNED COPYRIGHTS

 

COPYRIGHTS

 

Registered Owner

 

Registration Number

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHT APPLICATIONS

 

Applicant

 

Application Number

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-14

--------------------------------------------------------------------------------


 

SCHEDULE 5(B)(ii)

 

LICENSED COPYRIGHTS

 

COPYRIGHT LICENSES

 

Licensee

 

Registered Owner

 

Date of
Execution

 

Recordation
Number

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-15

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

COMMERCIAL TORT CLAIMS

 

E-16

--------------------------------------------------------------------------------


 

SCHEDULE 7(A)

 

REAL PROPERTY

 

State

 

City

 

Street

 

Country

 

Owned/Leased

 

Owner/Lessee

 

Primary Use

 

Encumbered
by Mortgage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-17

--------------------------------------------------------------------------------


 

SCHEDULE 7(A)

 

REAL PROPERTY (CONT.)

 

Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other Occupancy
Agreements Pursuant to which any Loan Party holds Landlord’s / Pledgor’s
Interest

 

E-18

--------------------------------------------------------------------------------


 

SCHEDULE 7(B)

 

BAILEES

 

E-19

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

MOTOR VEHICLES AND OTHER TITLED EQUIPMENT

 

[Attached]

 

E-20

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

OTHER ASSETS

 

E-21

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

LETTER OF CREDIT RIGHTS

 

E-22

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

EXTRAORDINARY TRANSACTIONS

 

Loan Party

 

Description of Transaction
Including Parties Thereto

 

Date of Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-23

--------------------------------------------------------------------------------


 

SCHEDULE 12

 

OTHER COLLATERAL

 

E-24

--------------------------------------------------------------------------------


 

EXHIBIT F

[FORM OF]
PERFECTION CERTIFICATE SUPPLEMENT

 

[·] [·], 20[·]

 

Reference is hereby made to (i) that certain Term Loan Agreement, dated as of
February 27, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Term Loan Agreement”),
by and among, inter alios, Hennessy Capital Acquisition Corp. II, a Delaware
corporation, which upon the consummation of the Merger will be renamed as
Daseke, Inc., as Holdings (“Holdings”), HCAC Merger Sub Inc., a Delaware
corporation (“Merger Sub”), which will be merged with and into Daseke
Companies, Inc., a Delaware corporation (“Daseke”), as the Borrower, the lenders
from time to time party thereto, Credit Suisse AG, Cayman Islands Branch, in its
capacities as the administrative agent and collateral agent (the “Term Loan
Administrative Agent”) for the Lenders, (ii) that certain Pledge and Security
Agreement, dated as of February 27, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect on the date hereof,
the “Term Loan Security Agreement”), by and among the Loan Parties from time to
time party thereto and the Term Loan Administrative Agent, (iii) that certain
Fifth Amended and Restated Revolving Credit and Security Agreement dated as of
February 27, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified in effect on the date hereof, the “ABL Credit Agreement” and,
together with the Term Loan Agreement, each, a “Credit Agreement” and,
collectively, the “Credit Agreements”), by and among, inter alios, Holdings,
Daseke, the other borrowers from time to time party thereto, the lenders from
time to time party thereto and PNC Bank, National Association, in its capacities
as administrative agent for the lenders (the “ABL Administrative Agent” and,
together with the Term Loan Administrative Agent, each, an “Administrative
Agent” and collectively, the “Administrative Agents”), and (iv) that certain
Security Agreement, dated as of February 27, 2017 (as amended, restated, amended
and restated, supplemented or otherwise modified and in effect on the date
hereof, the “ABL Security Agreement” and, together with the Term Loan Security
Agreement, each, a “Security Agreement” and collectively, the “Security
Agreements”), by and among the Loan Parties from time to time party thereto and
the ABL Administrative Agent, and (v) the Perfection Certificate, dated as of
February 27, 2017 (as supplemented by any perfection certificate and/or
perfection certificate supplement delivered prior to the date hereof, the “Prior
Perfection Certificate”), executed by the Loan Parties signatory thereto. 
Capitalized terms used but not defined herein have the meanings assigned to such
terms in the relevant Security Agreement.

 

As used herein, the term “Grantor” means the Loan Parties party to the Security
Agreements as of the date hereof.

 

As of the date hereof, the undersigned hereby represents and warrants to each
Administrative Agent as follows:

 

1.                                      Names.  (a) The exact legal name of each
Grantor, as such name appears in its respective Organizational Documents filed
with the Secretary of State of such Grantor’s jurisdiction of organization is
set forth in Schedule 1(a).  Each Grantor is the type of entity disclosed next
to its name in Schedule 1(a).  Also set forth in Schedule 1(a) is the Federal
Taxpayer Identification Number of each Grantor and the jurisdiction of
organization of each Grantor

 

(b)                                 Except as otherwise disclosed in Schedule
1(c) or Schedule 1(d), set forth in Schedule 1(b) hereto is any other legal name
that any, together with the date of the relevant change, in the past five years,
except for any such change already disclosed in the Prior Perfection
Certificate.

 

(c)                                  Set forth in Schedule 1(c) is a list of the
information required by Section 1(a) (excluding the Federal Taxpayer
Identification Number) of this certificate for any other Person (i) to which any

 

F-1

--------------------------------------------------------------------------------


 

Grantor became the successor by merger, consolidation or acquisition or
(ii) that has been liquidated into, or transferred all or substantially all of
its assets to, any Grantor, at any time within the past five years, except for
any such information already disclosed in the Prior Perfection Certificate.

 

(d)                                 Except as set forth in Schedule 1(d), or as
otherwise disclosed in Schedule 1(c), no Grantor has changed its jurisdiction of
organization or form of entity at any time during the past four months.

 

2.                                      Locations.  (a) The chief executive
office of each Grantor is currently located at the address set forth for such
Grantor in Schedule 2(a).

 

(b)                                 Except as otherwise disclosed in Schedule
2(a), set forth in Schedule 2(b) are all other locations where any Grantor
currently maintains any Collateral consisting of Inventory (including property
in possession of a third party (e.g., a warehouseman or other bailee or on
consignment), other than Inventory in transit, in each case with a value (at
cost) exceeding $2,500,000.

 

3.                                      Stock Ownership and Other Equity
Interests.  Attached hereto as Schedule 3 is a true and correct list of all of
the issued and outstanding stock, partnership interests, limited liability
membership interests or other equity interests owned by any Grantor other than
Excluded Assets, the beneficial owners of such stock, partnership interests,
membership interests or other equity interests and the percentage of the total
issued and outstanding stock, partnership interests, membership interests or
other equity interests of the relevant issuer represented thereby.

 

4.                                      Instruments and Tangible Chattel Paper. 
Attached hereto as Schedule 4 is a true and correct list of all Instruments
(other than checks to be deposited in the ordinary course of business) and
Tangible Chattel Paper, in each case having a face amount exceeding $2,500,000,
held by any Grantor as of the date hereof, including the names of the obligors,
the amounts owing and the due dates.

 

5.                                      Intellectual Property.  (a) Attached
hereto as Schedule 5(a) is a schedule setting forth all of each Grantor’s United
States Patents and United States Trademarks registered with and published by (or
applied for in) the United States Patent and Trademark Office (excluding, for
the avoidance of doubt, any United States Patent or United States Trademark that
has expired or been abandoned, but including United States Trademarks that would
constitute Collateral upon the filing of a “Statement of Use” or an “Amendment
to Allege Use” with respect thereto), including the name of the registered owner
and the registration or publication number (or, if applicable, the applicant and
the application number) of each such United States Patent and United States
Trademark.

 

(b)                                 Attached hereto as Schedule 5(b) is a
schedule setting forth all of each Grantor’s Copyrights registered with (or
applied for in) the United States Copyright Office (the “USCO”) (excluding, for
the avoidance of doubt, any Copyright that has expired or been abandoned),
including the name of the registered owner and the registration number (or, if
applicable, the applicant and the application number) of each such Copyright.

 

(c)                                  Attached hereto as Schedule 5(c) is a
schedule setting forth all of each Grantor’s exclusive licenses to Copyrights
recorded with the USCO, including, but not limited to, the relevant signatories
to each such license along with the date of execution thereof and the
recordation number of the licensed Copyright.

 

6.                                      Commercial Tort Claims.  Attached hereto
as Schedule 6 is a true and correct list of all Commercial Tort Claims asserting
damages with an individual value of at least $2,500,000 (as reasonably
determined by the Borrower), held by any Grantor, including a brief description
thereof.

 

F-2

--------------------------------------------------------------------------------


 

7.                                      Real Property.

 

(b)                                 Attached hereto as Schedule 7(a) is a list
of all (i) real property owned or leased by each Loan Party, and (ii) addresses
and uses of each parcel of real property. Except as described on Schedule
7(a) attached hereto, no Loan Party has entered into any mortgages, leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, mortgagor, lessor, sublessor, licensor, franchisor or
grantor with respect to any of the real property described on Schedule 7(a).

 

(c)                                  Schedule 7(b) attached hereto sets forth
all third parties (other than any third party locations used for maintenance and
repair in the ordinary course of business) (“Bailees”) with possession of any
Collateral (including equipment) of the Loan Parties, including the name and
address of such Bailee, a description of the equipment in each Bailee’s
possession and the location of such equipment (if none please so state).

 

8.                                      Motor Vehicles. Attached hereto as
Schedule 8 is a true and correct list as of February [•], 2017 of all motor
vehicles (including, for the avoidance of doubt, all tractors, trailers and
equipment used for transport of inventory) and other goods covered or
represented (or required to be covered or represented) by a certificate of title
issued under the laws of a State in the United States owned by any Loan Party,
together with (a) a description of such vehicles or equipment (including make,
model and VIN, if applicable), (b) applicable state of registration in respect
of such vehicles or equipment and (c) the net book value of such motor vehicle
or equipment.

 

9.                                      Other Assets: A Loan Party owns the
following kinds of assets:

 

Aircraft:

Yes o

No o

 

 

 

Vessels, boats or ships:

Yes o

No o

 

 

 

Railroad rolling stock:

Yes o

No o

 

If the answer is yes to any of these other types of assets, please describe on
Schedule 9.

 

10.                               Letter of Credit Rights. Letter-of-Credit
Rights. Attached hereto as Schedule 10 is a true and correct list of all letters
of credit issued in favor of any Loan Party, as beneficiary.

 

11.                               Extraordinary Transactions. Except for those
purchases, mergers, amalgamations, acquisitions, continuations, consolidations,
and other transactions described in Schedule 11 attached hereto and those
described in the Prior Perfection Certificate, in the five years immediately
preceding the date hereof, all of the Collateral has been originated by each
Grantor in the ordinary course of business or consists of goods which have been
acquired by such Grantor in the ordinary course of business.

 

12.                               Other Collateral. Attached hereto as Schedule
12 is a true and correct list of all of the following types of collateral, if
any, owned or held by each Grantor: all agreements and contracts with any
Governmental Authority, in each case to the extent the value thereof is in
excess of $2,500,000.

 

[Signature Page Follows]

 

F-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have signed this Perfection Certificate as
of the date first written of above.

 

 

[·]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:[·]

 

 

Title:[·]

 

F-4

--------------------------------------------------------------------------------


 

SCHEDULE 1(A)

 

LEGAL NAMES

 

Prior to the Acquisition and the Merger:

 

Legal Name

 

Jurisdiction

 

Type

 

Federal Taxpayer
Identification Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After the Acquisition and the Merger:

 

Legal Name

 

Jurisdiction

 

Type

 

Federal Taxpayer
Identification Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(B)

 

PRIOR ORGANIZATIONAL NAMES

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(C)

 

PREDECESSOR ENTITIES

 

Prior to the Acquisition and the Merger:

 

Grantor

 

Action

 

Legal Name of
Predecessor
Entity

 

Jurisdiction of
Organization of
Predecessor Entity

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After the Acquisition and the Merger:

 

Grantor

 

Action

 

Legal Name of
Predecessor
Entity

 

Jurisdiction of
Organization of
Predecessor Entity

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(D)

 

CHANGES IN JURISDICTION OR FORM; OTHER NAMES

 

--------------------------------------------------------------------------------


 

SCHEDULE 2(A)

 

CHIEF EXECUTIVE OFFICE ADDRESSES

 

Prior to the Acquisition and the Merger:

 

Grantor

 

Address

 

 

 

 

 

 

 

 

 

 

After the Acquisition and the Merger:

 

Grantor

 

Address

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2(B)

 

LOCATIONS OF INVENTORY

 

Prior to the Acquisition and the Merger:

 

Grantor

 

Address

 

 

 

 

 

 

 

 

 

 

After the Acquisition and the Merger:

 

Grantor

 

Address

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PLEDGED STOCK

 

Prior to the Acquisition and the Merger:

 

Issuer

 

Holder

 

Certificate No.

 

No. Shares/Interest

 

% of Issued and
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After the Acquisition and the Merger:

 

Issuer

 

Holder

 

Certificate No.

 

No. Shares/Interest

 

% of Issued and
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

INSTRUMENTS AND TANGIBLE CHATTEL PAPER

 

3.             Promissory Notes/Instruments:

 

4.             Tangible Chattel Paper:

 

--------------------------------------------------------------------------------


 

SCHEDULE 5(A)

 

PATENTS AND TRADEMARKS

 

PATENTS

 

PATENT APPLICATIONS

 

TRADEMARKS

 

Registered Owner

 

Registration Number

 

Trademark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK APPLICATIONS

 

--------------------------------------------------------------------------------


 

SCHEDULE 5(B)



OWNED COPYRIGHTS

 

COPYRIGHTS

 

COPYRIGHT APPLICATIONS

 

--------------------------------------------------------------------------------


 

SCHEDULE 5(C)

 

LICENSED COPYRIGHTS

 

COPYRIGHT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

COMMERCIAL TORT CLAIMS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7(A)

 

REAL PROPERTY

 

State

 

City

 

Street

 

Country

 

Owned/Leased

 

Owner/Lessee

 

Primary Use

 

Encumbered
by Mortgage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7(A)

 

REAL PROPERTY (CONT.)

 

Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other Occupancy
Agreements Pursuant to which any Loan Party holds Landlord’s / Pledgor’s
Interest

 

--------------------------------------------------------------------------------


 

SCHEDULE 7(B)

 

BAILEES

 

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

MOTOR VEHICLES AND OTHER TITLED EQUIPMENT

 

[Attached]

 

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

OTHER ASSETS

 

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

LETTER OF CREDIT RIGHTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

EXTRAORDINARY TRANSACTIONS

 

Loan Party

 

Description of Transaction
Including Parties Thereto

 

Date of Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 12

 

OTHER COLLATERAL

 

F-24

--------------------------------------------------------------------------------


 

EXHIBIT G

[FORM OF]
PROMISSORY NOTE

 

$[·]

New York, New York

 

[·] [·], 20[·]

 

FOR VALUE RECEIVED, the undersigned Daseke Companies, Inc., a Delaware
corporation formerly known as Daseke, Inc. and successor by merger of HCAC
Merger Sub, Inc (the “Borrower”), promises to pay on demand to [•] (the
“Lender”) or its registered assigns, at the office of Credit Suisse AG, Cayman
Islands Branch (“Credit Suisse”) at [•], Term Loans in the principal amount of
$[•] or such lesser amount as is outstanding from time to time, on the dates and
in the amounts set forth in the Term Loan Agreement dated as of February 27,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect on the date hereof, the “Term Loan Agreement”), by and
among, inter alios, Daseke, Inc., a Delaware corporation formerly known as
Hennessy Acquisition Corp. II, as Holdings, the Borrower, the Lenders from time
to time party thereto and Credit Suisse, in its capacities as administrative
agent and collateral agent for the Lenders (the “Administrative Agent”).  The
Borrower also promises to pay interest from the date of such Loans on the
principal amount thereof from time to time outstanding, in like Dollars, at such
office, in each case, in the manner and at the rate or rates per annum and
payable on the dates provided in the Term Loan Agreement.  Terms used but not
defined herein shall have the meanings assigned to such terms in the Term Loan
Agreement.

 

The Borrower promises to pay interest on any overdue principal and, to the
extent permitted by applicable Requirements of Law, overdue interest from the
relevant due dates, in each case, in the manner, at the rate or rates and under
the circumstances provided in the Term Loan Agreement.

 

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind to the extent possible under any applicable Requirements of Law.  The
non-exercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

 

All Borrowings evidenced by this promissory note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedules attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such notation shall not affect the
obligations of the Borrower under this Note.

 

This promissory note is one of the promissory notes referred to in the Term Loan
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Term Loan Agreement,
all upon the terms and conditions therein specified.  This promissory note is
entitled to the benefit of the Term Loan Agreement, and the obligations
hereunder are guaranteed and secured as provided therein and in the other Loan
Documents referred to in the Term Loan Agreement.

 

If any assignment by the Lender holding this promissory note occurs after the
date of the issuance hereof, the Lender agrees that it shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender this promissory note to the Administrative Agent for cancellation.

 

THE ASSIGNMENT OF THIS PROMISSORY NOTE AND ANY RIGHTS WITH RESPECT THERETO ARE
SUBJECT TO THE PROVISIONS OF THE TERM LOAN AGREEMENT,

 

G-1

--------------------------------------------------------------------------------


 

INCLUDING THE PROVISIONS GOVERNING THE REGISTER AND THE PARTICIPANT REGISTER.

 

THIS PROMISSORY NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS PROMISSORY NOTE, WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY)
OR OTHERWISE, SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.

 

[Remainder of Page Intentionally Left Blank]

 

G-2

--------------------------------------------------------------------------------


 

 

DASEKE COMPANIES, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

G-3

--------------------------------------------------------------------------------


 

SCHEDULE A

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR
Loans

 

Amount Converted to ABR
Loans

 

Amount of Principal
of ABR Loans Repaid

 

Amount of ABR
Loans Converted to
Eurocurrency Rate
Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A to Note

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY RATE LOANS

 

Date

 

Amount of
Eurocurrency
Rate Loans

 

Amount Converted to
Eurocurrency Rate
Loans

 

Interest Period and
Eurocurrency Rate
with Respect Thereto

 

Amount of
Principal of

Eurocurrency Rate
Loans Repaid

 

Amount of
Eurocurrency
Rate Loans
Converted to

ABR Loans

 

Unpaid
Principal
Balance of
Eurocurrency
Rate Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule B to Note

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

[FORM OF]
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of [  ], 2017,
(this “Agreement”), by the undersigned Loan Party (as defined in the Term Loan
Agreement) (the “Grantor”), in favor of Credit Suisse AG, Cayman Islands Branch
(“Credit Suisse”), as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties.

 

Reference is made to that certain Term Loan Pledge and Security Agreement, dated
as of February 27, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time and in effect on the date
hereof, the “Security Agreement”), among the Loan Parties from time to time
party thereto and the Collateral Agent.  The Lenders (as defined in the Term
Loan Agreement) have extended credit to the Borrower (as defined in Term Loan
Agreement) subject to the terms and conditions set forth in that certain Term
Loan Agreement, dated as of February 27, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time and in effect on
the date hereof, the “Term Loan Agreement”), by and among, inter alios,
Daseke, Inc. (formerly known as Hennessy Acquisition Corp. II), a Delaware
corporation, as Holdings, Daseke Companies, Inc. (formerly known as HCAC Merger
Sub, Inc.), a Delaware corporation, as the Borrower, the Lenders from time to
time party thereto and Credit Suisse, in its capacities as administrative agent
and collateral agent for the Lenders.  The parties hereto agree as follows:

 

SECTION 1.  Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement.

 

SECTION 2.  Grant of Security Interest.  As security for the prompt and complete
payment or performance, as the case may be, in full of the Secured Obligations,
the Grantor, pursuant to the Security Agreement, did and hereby does pledge,
collaterally assign, mortgage, transfer and grant to the Collateral Agent, its
successors and permitted assigns, on behalf of and for the ratable benefit of
the Secured Parties, a continuing security interest in all of its right, title
and interest in, to or under all of the following assets, whether now owned or
at any time hereafter acquired by or arising in favor of the Grantor and
regardless of where located (collectively, the “IP Collateral”):

 

A.            all Trademarks, including the Trademark registrations and
applications for registration with the United States Patent and Trademark Office
listed on Schedule I hereto;

 

B.            all Patents, including the issued Patents and pending Patent
applications with the United States Patent and Trademark Office listed on
Schedule II hereto

 

C.            all Copyrights, including the Copyright registrations and
applications for registration with the United States Copyright Office and all
Exclusive Copyright Licenses, in each case, listed on Schedule III hereto; and

 

D.            all proceeds and goodwill associated with any of the foregoing;

 

in each case to the extent the foregoing items constitute Collateral.  For
avoidance of doubt, the security interest created hereby shall not extend to,
and term “Collateral” shall not include any Excluded Assets (as defined by the
Term Loan Agreement) including, any intent-to-use (or similar) Trademark
application prior to the filing and acceptance of a “Statement of Use,”
“Amendment to Allege Use” or similar filing with respect thereto, to the extent,
if any, that, and solely during the period, if any, in which the grant of a
security interest therein may impair the validity or enforceability of such
intent-to-use Trademark application under applicable law.

 

B-1

--------------------------------------------------------------------------------


 

SECTION 3.  Security Agreement.  The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the Security
Agreement.  The Grantor hereby acknowledges and affirms that the rights and
remedies of the Collateral Agent with respect to the IP Collateral are more
fully set forth in the Security Agreement, the terms and provisions of which are
hereby incorporated herein by reference as if fully set forth herein.  In the
event of any conflict between the terms of this Agreement and the Security
Agreement, the terms of the Security Agreement shall govern.

 

SECTION 4.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract.  Delivery of an executed
counterpart to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed original.

 

SECTION 5.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

[Signature Pages Follow]

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[PARTY NAME[S]]

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Intellectual Property Security Agreement (Term Loan)]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

REGISTERED TRADEMARKS

 

TRADEMARK APPLICATIONS

 

Schedule I

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

ISSUED PATENTS

 

PATENT APPLICATIONS

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

REGISTERED COPYRIGHTS

 

COPYRIGHT APPLICATIONS

 

EXCLUSIVE COPYRIGHT LICENSES

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]
INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT is entered into as of
[·] [·], 20[·] (this “IP Security Agreement Supplement”), by [·] ([each, a][the]
“Grantor”) in favor of Credit Suisse AG, Cayman Islands Branch (“Credit
Suisse”), as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties.

 

Reference is made to that certain Pledge and Security Agreement, dated as of
February 27, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and in effect on the date hereof, the
“Security Agreement”), among the Loan Parties party thereto and the Collateral
Agent.  The Lenders (as defined below) have extended credit to the Borrower (as
defined in Term Loan Agreement (as defined below)) subject to the terms and
conditions set forth in that certain Term Loan Agreement, dated as of
February 27, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and in effect on the date hereof, the “Term
Loan Agreement”), by and among, inter alios, Hennessy Acquisition Corp. II, a
Delaware corporation, to be renamed as the new Daseke, Inc., as Holdings, HCAC
Merger Sub Inc., a Delaware corporation, which will be merged with and into the
existing Daseke, Inc., a Delaware corporation, and renamed Daseke
Companies, Inc., a Delaware corporation, the Lenders from time to time party
thereto and Credit Suisse, in its capacities as administrative agent and
collateral agent for the Lenders.  Consistent with the requirements set forth in
Sections 4.01 and 5.12 of the Term Loan Agreement, the [Grantor][Grantors] and
the Collateral Agent have entered into that certain Intellectual Property
Security Agreement, dated as of [·] [·], 20[·] (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time and in effect
on the date hereof, the “IP Security Agreement”).  Under the terms of the
Security Agreement, the Grantor has granted to the Collateral Agent for the
benefit of the Secured Parties a security interest in the Additional Trademark
Collateral (as defined below) and have agreed to execute this IP Security
Agreement Supplement.  Now, therefore, the parties hereto agree as follows:

 

SECTION 1.  Terms.  Capitalized terms used in this IP Security Agreement
Supplement and not otherwise defined herein have the meanings specified in the
Security Agreement.

 

SECTION 2.  Grant of Security Interest.  As security for the prompt and complete
payment or performance, as the case may be, in full of the Secured Obligations,
[each][the] Grantor, pursuant to the Security Agreement, did and hereby does
pledge, collaterally assign, mortgage, transfer and grant to the Collateral
Agent, its successors and permitted assigns, on behalf of and for the ratable
benefit of the Secured Parties, a continuing security interest in all of its
right, title and interest in, to or under all of the following assets, whether
now owned or at any time hereafter acquired by or arising in favor of the
[such][the] Grantor and regardless of where located (collectively, the
“Additional IP Collateral”):

 

A.            the Trademark registrations and registration applications in the
United States Patent and Trademark Office listed on Schedule I hereto;

 

B.            the Patent registrations and pending applications in the United
States Patent and Trademark Office listed on Schedule II hereto

 

C.            the Copyright registrations and pending applications for
registration in the United States Copyright Office and all Exclusive Copyright
Licenses, in each case, listed on Schedule III; and

 

Exhibit A to Exhibit H

 

--------------------------------------------------------------------------------


 

D.            all proceeds of the foregoing;

 

in each case to the extent the foregoing items constitute Collateral.

 

SECTION 3.  Security Agreement.  The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the Security
Agreement.  [Each][The] Grantor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the Additional IP
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this IP
Security Agreement Supplement and the Security Agreement, the terms of the
Security Agreement shall govern.

 

SECTION 4.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract.  Delivery of an executed
counterpart to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed original.

 

SECTION 5.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this IP Security
Agreement Supplement as of the day and year first above written.

 

 

[·]

 

 

 

By:

 

 

 

Name:

[·]

 

 

Title:

[·]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

TRADEMARKS

 

REGISTERED OWNER

 

REGISTRATION NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK APPLICATIONS

 

APPLICANT

 

APPLICATION NO.

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

PATENTS

 

REGISTERED OWNER

 

SERIAL NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENT APPLICATIONS

 

APPLICANT

 

APPLICATION NO.

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

COPYRIGHTS

 

REGISTERED OWNER

 

REGISTRATION NUMBER

 

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHT APPLICATIONS

 

APPLICANT

 

APPLICATION NUMBER

 

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCLUSIVE COPYRIGHT LICENSES

 

LICENSOR

 

LICENSEE

 

REGISTRATION
NUMBER

 

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF]
GUARANTY AGREEMENT

 

[CIRCULATED SEPARATELY]

 

1-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF]
PLEDGE AND SECURITY AGREEMENT

 

[CIRCULATED SEPARATELY]

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT K-1

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

 

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Term Loan Agreement dated as of
February 27, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Term Loan Agreement”),
by and among HCAC Merger Sub, Inc. to be merged with and into the existing
Daseke, Inc., a Delaware corporation and renamed as Daseke Companies, Inc., a
Delaware corporation, as the Borrower, the Lenders from time to time party
thereto and Credit Suisse AG, Cayman Islands Branch, in its capacities as
administrative agent and collateral agent for the Lenders. Unless otherwise
defined herein, terms defined in the Term Loan Agreement and used herein shall
have the meanings given to them in the Term Loan Agreement.

 

Pursuant to the provisions of Section 2.14(f)(ii)(B)(3) of the Term Loan
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Promissory Notes evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) it is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
duly executed certificate of its non-U.S. Person status on IRS Form W-8BEN or
IRS Form W-8BEN-E (or any successor form).  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any respect,
the undersigned shall promptly so inform each of the Borrower and the
Administrative Agent in writing and deliver promptly to the Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished each of the Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: [·] [·], 20[·]

 

 

K-1-1

--------------------------------------------------------------------------------


 

EXHIBIT K-2

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Term Loan Agreement dated as of
February 27, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Term Loan Agreement”),
by and among HCAC Merger Sub, Inc. to be merged with and into the existing
Daseke, Inc., a Delaware corporation and renamed as Daseke Companies, Inc., a
Delaware corporation, as the Borrower, the Lenders from time to time party
thereto and Credit Suisse AG, Cayman Islands Branch, in its capacities as
administrative agent and collateral agent for the Lenders. Unless otherwise
defined herein, terms defined in the Term Loan Agreement and used herein shall
have the meanings given to them in the Term Loan Agreement.

 

Pursuant to the provisions of Section 2.14(f)(ii)(B)(4) of the Term Loan
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent shareholder” of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it
is not a “controlled foreign corporation” related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a duly executed
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E (or any successor form).  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any respect,
the undersigned shall promptly so inform such Lender in writing and deliver
promptly to such Lender an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by such
Lender) or promptly notify such Lender in writing of its inability to do so, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: [·] [·], 20[·]

 

 

K-2-1

--------------------------------------------------------------------------------


 

EXHIBIT K-3

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Term Loan Agreement dated as of
February 27, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Term Loan Agreement”),
by and among HCAC Merger Sub, Inc. to be merged with and into the existing
Daseke, Inc., a Delaware corporation and renamed as Daseke Companies, Inc., a
Delaware corporation, as the Borrower, the Lenders from time to time party
thereto and Credit Suisse AG, Cayman Islands Branch, in its capacities as
administrative agent and collateral agent for the Lenders. Unless otherwise
defined herein, terms defined in the Term Loan Agreement and used herein shall
have the meanings given to them in the Term Loan Agreement.

 

Pursuant to the provisions of Section 2.14(f)(ii)(B)(4) of the Term Loan
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members that is claiming
the portfolio interest exemption is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members that is claiming the portfolio interest exemption is a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (v) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a duly executed IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or any successor form) or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or any
successor form) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any respect,
the undersigned shall promptly so inform such Lender in writing and deliver
promptly to such Lender an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by such
Lender) or promptly notify such Lender in writing of its inability to do so, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: [·] [·], 20[·]

 

 

K-3-1

--------------------------------------------------------------------------------


 

EXHIBIT K-4

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Term Loan Agreement dated as of
February 27, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Term Loan Agreement”),
by and among HCAC Merger Sub, Inc. to be merged with and into the existing
Daseke, Inc., a Delaware corporation and renamed as Daseke Companies, Inc., a
Delaware corporation, as the Borrower, the Lenders from time to time party
thereto and Credit Suisse AG, Cayman Islands Branch, in its capacities as
administrative agent and collateral agent for the Lenders. Unless otherwise
defined herein, terms defined in the Term Loan Agreement and used herein shall
have the meanings given to them in the Term Loan Agreement.

 

Pursuant to the provisions of Section 2.14(f)(ii)(B)(4) of the Term Loan
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Promissory Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Promissory Note(s) evidencing such Loan(s)), (iii) with respect to the extension
of credit pursuant to this Term Loan Agreement or any other Loan Document,
neither the undersigned nor any of its direct or indirect partners/members that
is claiming the portfolio interest exemption is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members that is claiming the portfolio interest
exemption is a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (v) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
duly executed IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor form) or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or any
successor form) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any respect,
the undersigned shall promptly so inform the Borrower and the Administrative
Agent in writing and deliver promptly to the Borrower and the Administrative
Agent an updated certificate or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[Signature Page Follows]

 

K-4-1

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: [·] [·], 20[·]

 

 

K-4-2

--------------------------------------------------------------------------------


 

[FORM OF]
SOLVENCY CERTIFICATE

February 27, 2017

 

This Solvency Certificate (this “Solvency Certificate”) is being executed and
delivered pursuant to Section 4.01(g) of that certain Term Loan Agreement dated
as of February 27, 2017 (the “Term Loan Agreement”), by and among, inter alios,
Hennessy Acquisition Corp. II, a Delaware corporation, to be renamed as the new
Daseke, Inc., as Holdings, HCAC Merger Sub Inc., a Delaware corporation, which
will be merged with the existing Daseke, Inc., a Delaware corporation and then
renamed as Daseke Companies, Inc., a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto and Credit Suisse AG, Cayman Islands
Branch, in its capacities as administrative agent and collateral agent for the
Lenders.  Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Term Loan Agreement.

 

I, R. Scott Wheeler, the Executive Vice President and Corporate Chief Financial
Officer of the Borrower, in such capacity and not in an individual capacity,
hereby certify as follows:

 

1.                                I am generally familiar with the businesses,
financial position and assets of the Borrower and its subsidiaries, taken as a
whole, and am duly authorized to execute this Solvency Certificate on behalf of
the Borrower pursuant to the Term Loan Agreement; and

 

2.                                As of the date hereof and after giving effect
to the Transactions and the incurrence of the indebtedness and obligations being
incurred in connection with the Term Loan Agreement and the Transactions, that,
(i) the sum of the debt (including contingent liabilities) of the Borrower and
its subsidiaries, taken as a whole, does not exceed the fair value of the assets
(on a going concern basis) of the Borrower and its subsidiaries, taken as a
whole; (ii) the present fair saleable value of the assets of the Borrower and
its subsidiaries, taken as a whole, is not less than the amount that will be
required to pay the probable liabilities (including contingent liabilities) of
the Borrower and its subsidiaries, taken as a whole, on their debts as they
become absolute and matured; (iii) the capital of the Borrower and its
subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Borrower and its subsidiaries, taken as a whole, contemplated as
of the date hereof; and (iv) the Borrower and its subsidiaries, taken as a
whole, do not intend to incur, or believe that they will incur, debts (including
current obligations and contingent liabilities) beyond their ability to pay such
debt as they mature in the ordinary course of business.  For the purposes
hereof, the amount of any contingent liability at any time shall be computed as
the amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

DASEKE COMPANIES, INC.

 

 

 

 

By:

 

 

Name:

R. Scott Wheeler

 

Title:

Executive Vice President and Corporate Chief Financial Officer

 

[Signature Page To Solvency Certificate (Term Loan)]

 

--------------------------------------------------------------------------------


 

EXHIBIT M

INTERCREDITOR AGREEMENT

 

[CIRCULATED SEPARATELY]

 

M-1

--------------------------------------------------------------------------------